 Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 1 of 146 Page ID
                                   #:454


 1 David Halberstadter (SBN 107033)
   david.halberstadter@katten.com
 2 Joanna M. Hill (SBN 301515)
   joanna.hill@katten.com
 3 Shelby A. Palmer (SBN 329450)
   shelby.palmer@katten.com
 4 KATTEN MUCHIN ROSENMAN LLP
   2029 Century Park East, Suite 2600
 5 Los Angeles, CA 90067-3012
   Telephone: 310.788.4400
 6 Facsimile: 310.788.4471
 7 Attorneys for Defendant
   ViacomCBS Inc.
 8
 9
                       UNITED STATES DISTRICT COURT
10
                     CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13 CANDESHA WASHINGTON,                  ) Case No. 2:20-cv-00435
                                         )
14                   Plaintiff           ) DECLARATION OF SHELBY A.
                                         ) PALMER IN SUPPORT OF
15           v.                          ) DEFENDANT’S REQUEST FOR
                                         ) JUDICIAL NOTICE
16 VIACOMCBS, INC.; AND DOES 1           )
   THROUGH 50,                           )
17                                       ) [Hon. Consuelo B. Marshall]
                Defendants.              )
18                                       ) [Defendant’s Motion to Dismiss; Request
                                         ) for Judicial Notice; and [Proposed]
19                                       ) Order filed concurrently herewith]
                                         )
20                                       ) Date: March 9, 2021
                                         ) Time: 10:00 A.M.
21                                       ) Place: Room 8B
                                         )
22                                       )
                                         )
23                                       )
                                         )
24
25
26
27
28


     147621355
 Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 2 of 146 Page ID
                                   #:455


 1                         DECLARATION OF SHELBY A. PALMER
 2           I, Shelby A. Palmer, hereby declare as follows:
 3           1.   I am an attorney duly licensed to practice law before all courts in the State
 4 of California. I am an attorney in the law firm Katten Muchin Rosenman LLP, which is
 5 counsel of record for defendant ViacomCBS Inc. (“Defendant”).                I submit this
 6 declaration in support of Defendant’s Motion to Dismiss (“Motion”). I have personal
 7 knowledge of the matters set forth in this declaration, and I could and would
 8 competently testify to those facts under oath if I were called upon to do so.
 9           2.   Plaintiff alleges at page 3 of her Amended Complaint that Dan Lerner, who
10 is the credited director of the allegedly infringing episode of the television series Bull
11 (the “Bull Episode”), worked with Brian Grazer, the co-founder of Imagine
12 Entertainment, LLC (“Imagine”), on the television series Friday Night Lights. Dan
13 Lerner as the director of a single episode of Friday Night Lights in 2006. Attached
14 hereto as Exhibit A is a true and correct copy of the full cast and crew of the television
15 series         Friday       Night       Lights,       which       is      available       at
16 https://www.imdb.com/title/tt0758745/fullcredits.
17           3.   Attached hereto as Exhibit B is a true and correct copy of Dan Lerner’s
18 IMDb page, which includes all his credited works. Exhibit B also available at
19 https://www.imdb.com/name/nm0503598/.
20           4.   Plaintiff alleges at pages 3 and 4 of her Amended Complaint that Paul
21 Attanasio, who is credited as co-creator of the Bull series, worked with Brian Grazer
22 and Ron Howard, the other co-founder of Imagine, on a project entitled Eden. Attached
23 hereto as Exhibit C is a true and correct copy of Paul Attanasio’s IMDb “Biography”
24 page, which includes a summary of his involvement with that project. Exhibit C is also
25 available at https://www.imdb.com/name/nm0001921/bio.
26           5.   Plaintiff alleges at pages 4 and 5 of her Amended Complaint that she sent
27 her allegedly infringed works by email to Shima “Azarafa”1 and Olivia Hass, who
28   1
             Plaintiff misspells Ms. Azarafza’s name in her Amended Complaint.
                                            2
     147621355
 Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 3 of 146 Page ID
                                   #:456


 1 Plaintiff alleges are producers employed by CBS. Neither Ms. Azarafza nor Ms. Hass is
 2 credited in any capacity for the Bull series in general or the Bull Episode in particular.
 3 Attached hereto as Exhibit D is a true and correct copy of the full cast and crew of the
 4 entire          Bull         television   series,     which       is       available     at
 5 https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_ql_1.
 6           6.   Attached hereto as Exhibit E is a true and correct copy of the full cast and
 7 crew           of      the        Bull    Episode,     which          is   available     at
 8 https://www.imdb.com/title/tt11058506/fullcredits?ref_=tt_ql_1.
 9           7.   Attached hereto as Exhibit F is a true and correct copy of Shima Azarafza’s
10 IMDb page, which includes all her credited works. Exhibit F also available at
11 https://www.imdb.com/name/nm6527284/.
12           8.   Attached hereto as Exhibit G is a true and correct copy of Olivia Hass’s
13 IMDb page, which includes all her credited works. Exhibit G also available at
14 https://www.imdb.com/name/nm10176497/.
15
16 I declare under penalty of perjury that the foregoing is true and correct and that this
17 declaration was executed on February 3, 2020 at Los Angeles, California.
18
19 Dated: February 3, 2021                    KATTEN MUCHIN ROSENMAN LLP
20
21                                            By: /s/ Shelby A. Palmer
                                                   Shelby A. Palmer
22                                            Attorneys for Defendant
                                              ViacomCBS Inc.
23
24
25
26
27
28

                                             3
     147621355
Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 4 of 146 Page ID
                                  #:457




                         Exhibit A
1/28/2021 Case     2:20-cv-00435-CBM-PJW     Document
                                      Friday Night Lights (TV 47-2     Filed 02/03/21
                                                              Series 2006-2011)                Page
                                                                                - Full Cast & Crew     5 of 146 Page ID
                                                                                                   - IMDb
                                                            #:458
                                                                                                                      Sign In




https://www.imdb.com/title/tt0758745/fullcredits                                                                            1/48
1/28/2021   Case 2:20-cv-00435-CBM-PJW     Document
                                    Friday Night Lights (TV 47-2     Filed 02/03/21
                                                            Series 2006-2011)                Page
                                                                              - Full Cast & Crew     6 of 146 Page ID
                                                                                                 - IMDb
                                                          #:459
   THE ALL—NEW
   2022MA


                                                                                                                                                        MORE
   WACUIRA
                                                                                              Edit
                  Friday Night Lights (2006-2011)
                  Full Cast & Crew
                   Immo See agents for this cast & crew on IMDbPro


     Series Directed by

        Jeffrey Reiner              (18 episodes, 2006-2009)
        Michael Waxman              (11 episodes, 2008-2011)
        Allison Liddi-Brown         (6 episodes, 2006-2011)                                                                                     /
                                                                                                     NACURA                                         EXPLORE NOW /
        Patrick R. Norris           (6 episodes, 2006-2010)
        David Boyd                  (6 episodes, 2007-2010)
        Jonas Pate                  (4 episodes, 2007-2010)                                          Friday Night Lights (TV Series)
        Stephen Kay                 (3 episodes, 2006-2009)
        Peter Berg                  (2 episodes, 2006-2009)                                          Details
        Seith Mann                  (2 episodes, 2007-2010)                                          Full Cast and Crew
        Chris Eyre                  (2 episodes, 2008-2011)                                          Release Dates
        Jason Katims                (2 episodes, 2008-2011)                                          Official Sites
        Dean White                  (2 episodes, 2008)                                               Company Credits
        Christopher Misiano         (2 episodes, 2009-2010)                                          Filming & Production
        Adam Davidson               (2 episodes, 2010)                                               Technical Specs
        Dan Lerner                  (1 episode, 2006)
        Josh Pate                   (1 episode, 2006)                                                     Explore More
        Mark Piznarski              (1 episode, 2006)
        Charles Stone III           (1 episode, 2007)
                                                                                                                                                      Create a list »
        Daniel Attias               (1 episode, 2008)                                                User Lists
        Ami Canaan Mann             (1 episode, 2010)
                                                                                                     Related lists from IMDb users
        Todd McMullen               (1 episode, 2010)
        Kyle Chandler               (1 episode, 2011)                                                                               TV Shows I have
                                                                                                                                    watched
     Series Writing Credits                                                                                Ur                       a list of 37 titles
                                                                                                                                    created 2 weeks ago
                                                                                                                      I
        Peter Berg                   (developed for television by) (75 episodes, 2006-2011)
        Buzz Bissinger               (75 episodes, 2006-2011)
        Kerry Ehrin                  (12 episodes, 2006-2011)                                                                       TV watchlist
                                                                                                                                    a list of 29 titles
        Jason Gavin                  (12 episodes, 2007)                                                                            created 25 Jun 2013
        Bridget Carpenter            (10 episodes, 2006-2011)
        David Hudgins                (10 episodes, 2006-2011)
        Jason Katims                 (10 episodes, 2006-2011)
                                                                                                                                    Best T.V. Shows
        Patrick Massett              (10 episodes, 2006-2010)                                                   114       .kr   .
                                                                                                                                    a list of 44 titles
        John Zinman                  (10 episodes, 2006-2010)                                        1,7411                         created 20 Feb 2015
        Liz Heldens                  (9 episodes, 2006-2009)
                                                                                                      •
        Etan Frankel                 (8 episodes, 2009-2011)
        Carter Harris                (5 episodes, 2006-2008)
                                                                                                                                    seriali
        Rolin Jones                  (4 episodes, 2009-2011)                                                                        a list of 46 titles
        Aaron Rahsaan                (2 episodes, 2006-2008)                                                                        created 06 Mar 2019
        Thomas
        Ron Fitzgerald              (2 episodes, 2009-2010)
        Derek Santos Olson          (2 episodes, 2010)
        Andy Miller                 (1 episode, 2006)                                                                               Favorites
                                                                                                                                    a list of 39 titles
        Brent Fletcher              (1 episode, 2008)                                                                               created 7 months ago
        Monica Beletsky             (1 episode, 2011)

     Series Cast                                                                         .     . .
                                                                                                     See all related lists »

https://www.imdb.com/title/tt0758745/fullcredits                                                                                                                        2/48
1/28/2021   Case 2:20-cv-00435-CBM-PJW          Document
                                         Friday Night Lights (TV 47-2     Filed 02/03/21
                                                                 Series 2006-2011)                Page
                                                                                   - Full Cast & Crew     7 of 146 Page ID
                                                                                                      - IMDb
             Kyle Chandler     ... Eric Taylor                 #:460
                                                              76 episodes, 2006-2011



             Connie Britton                        Tami Taylor              76 episodes, 2006-2011


             Aimee Teegarden               ...     Julie Taylor             76 episodes, 2006-2011


             Brad Leland                   ...     Buddy Garrity            73 episodes, 2006-2011


             Taylor Kitsch                 ...     Tim Riggins              68 episodes, 2006-2011


             Jesse Plemons                 ...     Landry Clarke            65 episodes, 2006-2011

                                                                                                     Share this page:
             Zach Gilford                  ...     Matt Saracen             62 episodes, 2006-2011


             Derek Phillips                ...     Billy Riggins            59 episodes, 2006-2011
                                                                                                                           es
             Blue Deckert                  ...     Mac McGill /             52 episodes, 2006-2011
                                                                                                                            'Tar
                                                                                                                                   2.5

             Minka Kelly                           Lyla Garrity             52 episodes, 2006-2009
                                                                                                     Don't just         14 a.
             Adrianne Palicki              ...     Tyra Collette            52 episodes, 2006-2011   serve a meal,
                                                                                                     share a moment.
             Timothy F. Crowley            ...     Coach Crowley            47 episodes, 2006-2011
                                                                                                      SHOP NOW          ,41
             Louanne Stephens              ...     Mrs. Saracen /           45 episodes, 2006-2011


             Stacey Oristano               ...     Mindy Collette /         37 episodes, 2006-2011


             Scott Porter                  ...     Jason Street             42 episodes, 2006-2010


             Gaius Charles                 ...     Brian 'Smash' Williams   41 episodes, 2006-2008


             David Cowgill                         Slammin' Sammy           37 episodes, 2007-2011


             Gary Teague                   ...     Teacher /                  1 episode, 2006-2011


             Liz Mikel                             Corrina Williams /       27 episodes, 2006-2008


             Michael B. Jordan             ...     Vince Howard             26 episodes, 2009-2011


             Jurnee Smollett               ...     Jess Merriweather        26 episodes, 2009-2011


             Matt Lauria                   ...     Luke Cafferty            26 episodes, 2009-2011


             Dora Madison                  ...     Becky Sproles            26 episodes, 2009-2011


             Russell DeGrazier             ...     Coach Stan Traub         26 episodes, 2009-2011


             Aaron Spivey-Sorrells         ...     Coach Spivey /           26 episodes, 2006-2011


             Dana Wheeler-Nicholson        ...     Angela Collette          24 episodes, 2007-2011


             Lamarcus Tinker               ...     Dallas Tinker /          23 episodes, 2009-2011


             Nieko Mann                            Noannie Williams /       21 episodes, 2006-2008



     ■       Libby Villari

             Kevin Rankin
                                           ...     Mayor Rodell /

                                                   Herc
                                                                            22 episodes, 2006-2010

                                                                            21 episodes, 2006-2008

https://www.imdb.com/title/tt0758745/fullcredits                                                                                         3/48
1/28/2021       Case 2:20-cv-00435-CBM-PJW     Document
                                        Friday Night Lights (TV 47-2     Filed 02/03/21
                                                                Series 2006-2011)                Page
                                                                                  - Full Cast & Crew     8 of 146 Page ID
                                                                                                     - IMDb
                                                              #:461

                    Kate Krause            ...     Tabby Garrity                10 episodes, 2006-2008


                    D.W. Moffett           ...     Joe McCoy                    20 episodes, 2008-2010


                    Jeremy Sumpter         ...     J.D. McCoy                   20 episodes, 2008-2010


                    Merrilee McCommas      ...     Pam Garrity / ...            19 episodes, 2006-2010


                    Angela Rawna           ...     Regina Howard / ...          18 episodes, 2009-2011


                    Whitney McCauley       ...     Sheila Williams / ...        15 episodes, 2006-2008


                    James Powers           ...     Bradley / ...                17 episodes, 2006-2008


                    Drew Waters            ...     Wade Aikmen / ...            14 episodes, 2008-2011


                    Troy Anthony Hogan     ...     Principal Burnwell           15 episodes, 2009-2011


                    Lawrence Varnado       ...     Mo Hall                      14 episodes, 2009-2011


                    Randy Coy              ...     Panther Booster                1 episode, 2007-2010


                    Joey Truty             ...     Little Buddy Garrity / ...    9 episodes, 2007-2008


                    Grey Damon             ...     Hastings Ruckle              13 episodes, 2010-2011


                    Katherine Willis       ...     Joanne Street / ...          13 episodes, 2006-2007


                    John Christian Love    ...     Lions Player / ...             1 episode, 2009-2010


                    Janine Turner          ...     Katie McCoy                  11 episodes, 2008-2009


                    Mark Nutter            ...     Mitchell Street / ...        12 episodes, 2006-2007



     ■              Preston Flagg


                    Anthony Solomon
                                           ...


                                           ...
                                                   Daryl / ...


                                                   Charles / ...
                                                                                11 episodes, 2008-2009


                                                                                11 episodes, 2008-2009


                    Madilyn Landry         ...     Gracie Belle Taylor          11 episodes, 2007-2011


                    Patrick Massett        ...     Willie Gault                 12 episodes, 2009-2011


                    Kim Dickens            ...     Shelby Saracen               11 episodes, 2008-2009


                    Benjamin Ciaramello    ...     Santiago Herrera             10 episodes, 2007-2008


                    Danny James Hunter     ...     Deacon Floyd Malone / ...11 episodes, 2009-2011



     ■              Ernest James


                    Jordan Strassner
                                           ...


                                           ...
                                                   Calvin Brown


                                                   Cheerleader /
                                                                                10 episodes, 2009-2010


                                                                                 2 episodes, 2008-2009



     RI    14   2
                    Glenn Morshower


                    Cress Williams
                                           ...     Chad Clarke


                                                   Ornette Howard
                                                                                10 episodes, 2007-2010


                                                                                10 episodes, 2010-2011
      1,
                    Daniella Alonso        ...     Carlotta Alonso              10 episodes, 2007-2008

https://www.imdb.com/title/tt0758745/fullcredits                                                                            4/48
1/28/2021   Case 2:20-cv-00435-CBM-PJW     Document
                                    Friday Night Lights (TV 47-2     Filed 02/03/21
                                                            Series 2006-2011)                Page
                                                                              - Full Cast & Crew     9 of 146 Page ID
                                                                                                 - IMDb
                                                          #:462

             Sinqua Walls                  ...     Jamarcus / ...                    9 episodes, 2008


             Jeff Rosick                   ...     Buddy Jr.                 9 episodes, 2010-2011


             Alicia Witt                   ...     Cheryl                    8 episodes, 2009-2011


             Brooke Langton                ...     Jackie Miller             8 episodes, 2007-2008


             Isaac Smith                   ...     Caleb Merriweather        9 episodes, 2009-2011


             Steven Walters                ...     Glenn Reed                7 episodes, 2007-2010


             Steven Dziobak                ...     Linebacker                    1 episode, 2009-2010


             Aasha Davis                   ...     Waverly Grady             8 episodes, 2006-2007


             Stephanie Hunt                ...     Devin Boland / ...        8 episodes, 2008-2010


             Kendrick Jefferson            ...     Baxter / ...              8 episodes, 2007-2008


             Josh Levi                     ...     Darius Merriweather       8 episodes, 2009-2011


             Cindy Creekmore               ...     Missy Aubrey              7 episodes, 2006-2010


             Aundrus Poole                 ...     Reggie Seale / ...        7 episodes, 2007-2008


             Lynn Blackburn                ...     Laurel Sachs              7 episodes, 2010-2011

                                                   Superintendent Dunley / ...
             David Born                    ...
                                                                                 episodes, 2008-2010

             Kathleen Griffith             ...     Margaret Cafferty         7 episodes, 2009-2011


             Jana Kramer                   ...     Noelle Davenport          6 episodes, 2007-2008


             Joshua D. Moody               ...     Moody / ...               6 episodes, 2009-2010


             Desiree McKinney              ...     Chante                    6 episodes, 2009-2010


             Toby Metcalf                  ...     Booster / ...             5 episodes, 2006-2009


             Brent McGregor                ...     Kastor / ...              3 episodes, 2006-2008


             Steve Harris                  ...     Vernon Merriweather / ... 6 episodes, 2009-2010


             Jessalyn Gilsig               ...     Shelley Hayes             6 episodes, 2007-2008


             Aldis Hodge                   ...     Ray 'Voodoo' Tatum        6 episodes, 2006-2007


             Gil McKinney                  ...     Derek Bishop              6 episodes, 2010-2011


             Barry Tubb                    ...     Tom Cafferty              6 episodes, 2009-2011


             Lorraine Toussaint            ...     Bird Merriweather         6 episodes, 2009-2011


             Sid Johnson                   ...     Reverend Grady            6 episodes, 2006-2008

             Joey Oglesby                  ...     Guy Raston /              6 episodes, 2007-2008

https://www.imdb.com/title/tt0758745/fullcredits                                                                        5/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     10 of 146 Page ID
                                                                                              - IMDb
                                                       #:463
     I

            Brandon Smith                  ...     Vice Principal Trucks   6 episodes, 2008-2010


            Megan Moser                    ...     Lois                    6 episodes, 2006-2008


            Carol Farabee                  ...     Mary Clarke / ...       6 episodes, 2007-2010


            Laurel Penn                    ...     Janisse                 6 episodes, 2009-2010


            Zach Roerig                    ...     Cash                    5 episodes, 2008-2009


            Tamara Jolaine                 ...     Erin                    5 episodes, 2007-2008


            Landon Alan                    ...     Kenny Olson             4 episodes, 2009-2010


            Wil Pollard                    ...     Football Player / ...         1 episode, 2007


            Walter Perez                   ...     Bobby 'Bull' Reyes           5 episodes, 2006


            Jae Head                       ...     Bo Miller                    5 episodes, 2007


            Robert Parish                  ...     Phil                         5 episodes, 2006


            Brent Smiga                    ...     Henry Saracen           5 episodes, 2006-2009


            Kevin Saunders                 ...     Lester Daniels          5 episodes, 2007-2010


            Cedric Neal                    ...     Kennard Royce           5 episodes, 2009-2010


            Caleb Landry Jones             ...     Jimmy Adler             5 episodes, 2008-2010


            Robert 0. Boothby              ...     Corey                   5 episodes, 2006-2007


            Amanda Brown                   ...     Evie / ...              5 episodes, 2007-2011


            Alexandra Holden               ...     Suzy                         4 episodes, 2007


            Mark Gil                       ...     Detective Wills / ...   5 episodes, 2007-2009


            Peter Heckmann                 ...     Reverend Locke / ...    5 episodes, 2006-2009


            Jonathan Shaffer               ...     Falcon / ...            5 episodes, 2007-2010



     21     D'Anthony Palms


            Peter Malof
                                           ...


                                           ...
                                                   Anton


                                                   Principal Brecker
                                                                                4 episodes, 2007


                                                                           3 episodes, 2006-2007


            Brett Cullen                   ...     Walt Riggins                 4 episodes, 2007


            Chris Mulkey                   ...     Coach Bill McGregor          4 episodes, 2007


            Matt Czuchry                   ...     Chris Kennedy                4 episodes, 2008


            Emily Rios                     ...     Epyck                   4 episodes, 2010-2011


            Alejandro Rose-Garcia          ...     The Swede                    4 episodes, 2007

            Ryan Ciardo                    ...     Chuck Pierce /               4 episodes, 2007

https://www.imdb.com/title/tt0758745/fullcredits                                                                      6/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     11 of 146 Page ID
                                                                                              - IMDb
                                                       #:464

            John Charles Quary             ...     Andre Merriweather              4 episodes, 2010


            Pat Hazel!                     ...     Detective Tambor                4 episodes, 2007


            Ed Clements                    ...     Lannie Albright / ...      4 episodes, 2006-2010


            Charlie Quary                  ...     Andre Merriweather         4 episodes, 2009-2011


            Emily Jones McCoy              ...     TV Reporter / ...          4 episodes, 2009-2011


            Mathew Greer                   ...     Coach Deeks                3 episodes, 2006-2008



     11     Wilbur Fitzgerald


            Deana Ricks
                                           ...


                                           ...
                                                   TMU Coach Boyd / ...


                                                   Booster / ...
                                                                                   3 episodes, 2007


                                                                              3 episodes, 2006-2009


            Howard Guttmann                ...     NCAA Board Member / ...    1 episode, 2007-2010


            Lincoln Rose                   ...     Media / ...                1 episode, 2008-2011


            Taylor Nichols                 ...     Kevin / ...                3 episodes, 2007-2008


            Kim Smith                      ...     Lauren Davis                    3 episodes, 2007


            Whitney Hoy                    ...     Madison Balman / ...       3 episodes, 2008-2009


            Charon R. Arnold               ...     Dolia / ...                     3 episodes, 2006


            Brian Thornton                 ...     Coach Daniel Dickens / ... 3 episodes, 2007-2008


            Denise Williamson              ...     Maura                      3 episodes, 2010-2011


            Brea Grant                     ...     Jean Binnel                     3 episodes, 2008


            Lee Stringer                   ...     Bull Sproles / ...         3 episodes, 2009-2010


            James Kenneth Phillips         ...     Preacher / ...             3 episodes, 2007-2008


            Parker Christian               ...     Kevin                           3 episodes, 2009


            Steven Chester Prince          ...     Booster Reg / ...          3 episodes, 2006-2007


            Victor Diaz                    ...     Channel 5 Reporter / ...   3 episodes, 2007-2010


            David Bewley                   ...     Eddie Stappart / —         3 episodes, 2008-2011


            Jacqueline Journey             ...     Karen Stark / ...          3 episodes, 2006-2008


            Devon Saul                     ...     Kenji                      3 episodes, 2006-2007


            Harvey L. Jeffries             ...     Referee                    3 episodes, 2007-2009


            Kris Mikes                     ...     Lions Player / ...         3 episodes, 2010-2011


            David Kanne                    ...     Brett Weston / ...         3 episodes, 2007-2008

            Brian Ernest                   ...     Referee /                  3 episodes, 2007-2010

https://www.imdb.com/title/tt0758745/fullcredits                                                                      7/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     12 of 146 Page ID
                                                                                              - IMDb
                                                       #:465

            Nicole Swahn                   ...     Melissa / ...             2 episodes, 2006-2007


            James Gumbert                  ...     Coach Gumbie / . . .           3 episodes, 2007


            Jessica Hale                   ...     Trixie / . ..                  2 episodes, 2011


            Ravin Alexander                ...     Cheerleader / .. .             2 episodes, 2006


            Chuck Cureau                   ...     TV Reporter / ...         2 episodes, 2010-2011


            Dother Sykes                   ...     Nick / ...                2 episodes, 2008-2009


            Carl Savering                  ...     Mr. Dunleavy / ...        2 episodes, 2009-2010


            Nicole Taylor                  ...     Pretty Girl / . . .       1 episode, 2006-2007


            Robert Newell                  ...     Attorney Woody Morris / ... 1 episode, 2007-2008


            Nick Brandt                    ...     Aaron Banks                     1 episode, 2006


            Daniel B. Howard               ...     Football Player / .. .          1 episode, 2007


            Andi Rene Christensen          ...     Student                   3 episodes, 2006-2007


            Austin Nichols                 ...     Noah Barnett                   2 episodes, 2007


            Matt Barr                      ...     Ryan Lowry                     2 episodes, 2010


            John Diehl                     ...     Richard Sherman                2 episodes, 2009


            Sabra Fuller                   ...     Mary Ann Granger               2 episodes, 2006


            Matt McTighe                   ...     Mike / ...                     2 episodes, 2007


            Danielle Rene                  ...     Mo                             2 episodes, 2007


            Nora Resnick                   ...     April Keagen / . . .      2 episodes, 2006-2008



     ■      Gabriel Folse


            Galen Flemons
                                           ...


                                           ...
                                                   Lance Jennings


                                                   Wendell Foley
                                                                                  2 episodes, 2006


                                                                                  2 episodes, 2008


            Scottie Jefferies              ...     Grant Halbert                  2 episodes, 2008


            Kit Gwin                       ...     Dana Wheldon                   2 episodes, 2011


            Daniel Crouch                  ...     Chip Gizzi-Rozzi               2 episodes, 2008



     ■      Tommy G. Kendrick


            Heather Kafka
                                           ...


                                           ...
                                                   Doctor Campbell / ...


                                                   Doreen Sproles
                                                                                  2 episodes, 2008


                                                                                  2 episodes, 2010


            Penny Reeves                   ...     Dina                           2 episodes, 2009


            Peter Harrell Jr.              ...     Damon Gaston              2 episodes, 2009-2010

            James Hansen Prince            ...     Alex / . ..                    2 episodes, 2010

https://www.imdb.com/title/tt0758745/fullcredits                                                                      8/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     13 of 146 Page ID
                                                                                              - IMDb
                                                       #:466

            Chloe Evans                    ...     Jolene (as Chloe Jacobs) / ...    2 episodes, 2008


            Loomis Warren                  ...     Greer / ...                  2 episodes, 2006-2007


            Eleese Lester                  ...     Attorney Barbara Lee / ...        2 episodes, 2007


            John C. McDonnell              ...     Randy Tysinger               2 episodes, 2010-2011


            Martha Prentiss                ...     Cashier / ...                2 episodes, 2006-2011


            Britt Mceachern                ...     Lilly-Ann                         2 episodes, 2008



    II      Aisha Schliessler


            Anne Clarke
                                           ...


                                           ...
                                                   Kim


                                                   Drew
                                                                                     2 episodes, 2010


                                                                                2 episodes, 2006-2007


            Orlando Storm Smart            ...     Little QB / ...              2 episodes, 2006-2007


            Michael Robert Tudyk           ...     Sports Guy / ...             2 episodes, 2006-2007



     i      John S. Davies


            Mark Walters
                                           ...


                                           ...
                                                   Doyle Cook


                                                   Jeff Sable
                                                                                     2 episodes, 2011


                                                                                2 episodes, 2006-2007


            Sydney Barrosse                ...     Bank Officer / ...                2 episodes, 2008



     I      Kenneth Wayne Bradley


            Emily Murdock
                                           ...


                                           ...
                                                   Alabama Recruiter


                                                   Professor Cindy Hallahan
                                                                                     2 episodes, 2008


                                                                                     2 episodes, 2009


            Michael Bishop                 ...     Banger / ...                      2 episodes, 2010


            Andrea Block                   ...     Colleen / ...                2 episodes, 2006-2007


            Deanna Brochin                 ...     Backroom Stripper / ...           2 episodes, 2007


            Billy Schott                   ...     Referee                      2 episodes, 2008-2010


            Marshall R. Teague             ...     John Aroldi                  2 episodes, 2010-2011


            Ken Thomas                     ...     Cop #1 / ...                 2 episodes, 2007-2008


            Stephen Gregory Fuller         ...     Booster / ...                     2 episodes, 2008


            Irec Hargrove                  ...     Lions Player #3 / ...             2 episodes, 2010


            Michael Fries                  ...     Slattery                     2 episodes, 2006-2007


            Todd Allen                     ...     Karl Gage                         2 episodes, 2010


            Will Harris                    ...     Harris / ...                      2 episodes, 2010


            Allan Graf                     ...     Coach Graf / ...                  2 episodes, 2006


            William Bradley Wright         ...     TMU Assistant Coach / ...         2 episodes, 2007

            Garrett Graham                 ...     Adam Hughes                       2 episodes, 2008

https://www.imdb.com/title/tt0758745/fullcredits                                                                      9/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     14 of 146 Page ID
                                                                                              - IMDb
                                                       #:467

            Amparo Garcia                  ...     Female Doctor / ...        2 episodes, 2007-2010



     rid    Tom Procida


            Bryan Chafin
                                           ...


                                           ...
                                                   UIL Jack Unger / ...


                                                   Stager / ...
                                                                                   2 episodes, 2007


                                                                                   2 episodes, 2007


            Linda Leonard                  ...     Mrs. Jackson                    2 episodes, 2010


            Bria Wall                      ...     Cheerleader Friend / ...        2 episodes, 2007


            Odell Grant                    ...     Dillon Fan / ...           2 episodes, 2007-2008


            Patrick J. Adams               ...     Connor Hayes               1 episode, 2006-2007


            Chad Brannon                   ...     Lucas Mize                 1 episode, 2006-2007


            Alanna Ubach                   ...     Roberta 'Bobbie' Roberts         1 episode, 2007


            Brian D. Phelan                ...     Panthers QB Coach / ...    1 episode, 2006-2007


            Cynthia Huerta                 ...     Nurse                            1 episode, 2006



    II      Ken Edwards


            Earl Nottingham
                                           ...


                                           ...
                                                   ER Doctor Troxel / ...


                                                   Older Man / ...
                                                                              1 episode, 2006-2007


                                                                              1 episode, 2006-2008


            Jessica Layne                  ...     Sally                            1 episode, 2007


            Pattie James                   ...     Reporter                         1 episode, 2007


            Scott A. Reeder                ...     Neighbor / ...             1 episode, 2008-2009


            Michael Gazin                  ...     Guy at Applebee's / ...          1 episode, 2008


            Dante Ponzanelli               ...     Football Player                 2 episodes, 2006



     ■      Duane Johnson


            Emily Troedson
                                           ...


                                           ...
                                                   Bar Jock / ...


                                                   Bar Patron / ...
                                                                              1 episode, 2008-2009


                                                                                   2 episodes, 2008


            Matthew Greer                  ...     Coach Deeks                      1 episode, 2006


            Tim Guinee                     ...     Bob                              1 episode, 2007


            Peter Berg                     ...     Morris 'Mo' McArnold             1 episode, 2008



     a      Maggie Wheeler


            Lawrence Gilliard Jr.
                                           ...


                                           ...
                                                   Teacher


                                                   Elden
                                                                                    1 episode, 2006


                                                                                    1 episode, 2010


            Rebecca McFarland              ...     Susanne Derr                     1 episode, 2006


            Francis Capra                  ...     Devin Diablo                     1 episode, 2008


            Bruce Altman                   ...     Head of Braemore                 1 episode, 2011

            Richard Dillard                ...     Grady Hunt                       1 episode, 2006

https://www.imdb.com/title/tt0758745/fullcredits                                                                      10/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     15 of 146 Page ID
                                                                                              - IMDb
                                                       #:468

            Chris Humphrey                 ...     Caseworker               1 episode, 2007


            Todd Caschette                                                  1 episode, 2006


            Babs George                    ...     Mrs. Kastor              1 episode, 2006


            Brently Heilbron               ...     Hotel Manager            1 episode, 2010


            Sissy Siero                    ...     Francine                 1 episode, 2006


            Noble Chase Pack               ...     Little Buddy Garrity     1 episode, 2006


            Augustin Solis                 ...     Cop 1                    1 episode, 2006


            Jason Douglas                  ...     Buck                     1 episode, 2007


            Michael Waxman                 ...     TABC Agent               1 episode, 2007


            Vic Brooks                     ...     Forrest Aiken            1 episode, 2006


            Danielle Replogle              ...     Cheerleader 2            1 episode, 2006


            Tyler Cornell                  ...     Bully Kid                1 episode, 2007


            Ron Tatar                      ...     Clint                    1 episode, 2007


            Steve Uzzell                   ...     Judge Paul Gerron        1 episode, 2007


            Mark Zupan                     ...     Steve                    1 episode, 2007


            Kevin C. Carr                  ...     Lou                      1 episode, 2008


            Wilbur Penn                    ...     Sherman Hall             1 episode, 2008


            Natalie Dickinson              ...     Alison Bishop            1 episode, 2010


            Nicole Leigh                   ...     Anita                    1 episode, 2006


            David Stokey                   ...     Ryan Johnson             1 episode, 2006


            Larissa Wolcott                ...     Checkout Girl            1 episode, 2006


            Jeremy Sexton                  ...     Man                      1 episode, 2007


            Hunter Ulvog                   ...     Bully Kid #2             1 episode, 2007


            Denise Lee                     ...     Chandra Hall             1 episode, 2008


            Ava Knighten Santana           ...     Chastity                 1 episode, 2008


            Mitch Collier                  ...     Shane Dubuque            1 episode, 2009



     ■      Al G. Garrett


            Kay Salem
                                           ...


                                           ...
                                                   Officer Charlie Harper


                                                   Ms. Rene
                                                                            1 episode, 2010


                                                                            1 episode, 2010

            Margaret Hoard                 ...     Mrs. Johnson             1 episode, 2006

https://www.imdb.com/title/tt0758745/fullcredits                                                                      11/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     16 of 146 Page ID
                                                                                              - IMDb
                                                       #:469

            Dago Pates                     ...     David Matters          1 episode, 2006


            Randy Stripling                ...     Mayor Dwight Emerson   1 episode, 2006


            Thaxon Hill                    ...     Hayskins               1 episode, 2007


            Austin Sendlein                ...     Bouncer                1 episode, 2007



     I      Wally Welch                    ...     Rodeo Announcer        1 episode, 2007



    II      George Hertzberg


            Jay Kopita
                                           ...


                                           ...
                                                   Scotty Simms


                                                   DMV Guy
                                                                          1 episode, 2008


                                                                          1 episode, 2008


            Craig Kotfas                   ...     Al                     1 episode, 2008


            Tai Powell                     ...     Angelina               1 episode, 2008


            Bob Richardson                 ...     Mike Pollard           1 episode, 2008


            Scott Mullin                   ...     Gus Dubuque            1 episode, 2009



     2      Mona Lee Fultz


            Grady McCardell
                                           ...


                                           ...
                                                   Professor Jennings


                                                   Officer Leighton
                                                                          1 episode, 2010


                                                                          1 episode, 2010


            J.D. Wright                                                   1 episode, 2010



    II      Jacqueline Claire


            John Hambrick
                                           ...


                                           ...
                                                   Junior Girl


                                                   Eddie McMannus
                                                                          1 episode, 2006


                                                                          1 episode, 2006


            Dell Johnson                   ...     Officer                1 episode, 2006



    II      Mitchell Lance Adams


            Drew Cauthorn
                                           ...


                                           ...
                                                   Antwone Beltraine


                                                   McGinn
                                                                          1 episode, 2007


                                                                          1 episode, 2007


            Kasey Stevens                  ...     Laverne                1 episode, 2007


            Lil' Cap'n Travis              ...     Band                   1 episode, 2007


            Jim Garrity                    ...     Dr. Rabinow            1 episode, 2008


            Tisa Hibbs                     ...     Annabel                1 episode, 2008



     ■      Trevor Doyle Nelson


            Ryan Rutledge
                                           ...


                                           ...
                                                   Riley


                                                   ER Attendant
                                                                          1 episode, 2008


                                                                          1 episode, 2008


            Andrew Sensenig                ...     Russell Flaherty       1 episode, 2008


            Michael Dolan                  ...     Dr. Jerome Garth       1 episode, 2009



     111    Asjha Cooper

            Tyler Corie
                                           ...

                                           ...
                                                   Tinker's Sister

                                                   Jones
                                                                          1 episode, 2010

                                                                          1 episode, 2010

https://www.imdb.com/title/tt0758745/fullcredits                                                                      12/48
1/28/2021    Case 2:20-cv-00435-CBM-PJW
                                      FridayDocument
                                            Night Lights (TV47-2     Filed 02/03/21
                                                             Series 2006-2011)               Page
                                                                               - Full Cast & Crew     17 of 146 Page ID
                                                                                                  - IMDb
                                                           #:470


    II         Tom Green                   ...     Reverend                        1 episode, 2010


               Lewis Johnson               ...     Newspaper Reporter              1 episode, 2010


               Henry Bryant                ...     Junior Silverio                 1 episode, 2006


               Lisa Cannizzaro             ...     Cashier                         1 episode, 2006



    II         Damon Carney


               Chris Doubek
                                           ...


                                           ...
                                                   Coach Quinsberry


                                                   Young Doctor
                                                                                   1 episode, 2006


                                                                                   1 episode, 2006


               Laura McManus               ...     Homework Girl                   1 episode, 2006



     RI        Gary Rodriguez


               Tom Byrne
                                           ...


                                           ...
                                                   Customer #1


                                                   Producer
                                                                                   1 episode, 2006


                                                                                   1 episode, 2007


               Brendan Flores              ...     Burdette                        1 episode, 2007


               Evan Szu                    ...     Street's Doctor                 1 episode, 2007


               Mark Dalton                         Skeevy Cowboy                   1 episode, 2008



    II         Brooke Peoples              ...     Justin Girl                     1 episode, 2008



    II         Marco Perella


               Atticus Rowe
                                           ...


                                           ...
                                                   Big Shot


                                                   Laribee Defensive Coordinator
                                                                                   1 episode, 2008


                                                                                   1 episode, 2008


               Evan Scott                  ...     Sarah                           1 episode, 2008



     1   „     Moira Squier                ...     Mrs. Flynn                      1 episode, 2008



     pi      . Larry Jack Dotson           ...     Sheriff                         1 episode, 2009



     III       E.J. Nolan


               Akin Babatunde
                                           ...


                                           ...
                                                   Auctioneer


                                                   Bob Short
                                                                                   1 episode, 2009


                                                                                   1 episode, 2010


               Jon Clinkenbeard            ...     Arrogant Student #1             1 episode, 2010



    II         Roger Edwards


               Chris Drewy
                                           ...


                                           ...
                                                   Banger


                                                   Andy Oswald
                                                                                   1 episode, 2010


                                                                                   1 episode, 2011



    I          Morgana Shaw


               Kelley Grace Butler
                                           ...


                                           ...
                                                   Winona


                                                   Customer #2
                                                                                   1 episode, 2011


                                                                                   1 episode, 2006


               Leah Coffman                ...     Physical Therapist              1 episode, 2006


     I         Michael Costello            ...     Doctor Kroll                    1 episode, 2006


               Jill Mills                  ...     Rayla Carson                    1 episode, 2006

               Deneen Tyler                ...     Jordana Silverio                1 episode, 2006

https://www.imdb.com/title/tt0758745/fullcredits                                                                          13/48
1/28/2021   Case 2:20-cv-00435-CBM-PJW
                                     FridayDocument
                                           Night Lights (TV47-2     Filed 02/03/21
                                                            Series 2006-2011)               Page
                                                                              - Full Cast & Crew     18 of 146 Page ID
                                                                                                 - IMDb
                                                          #:471

              Dale Watson and His          ...     Party Band               1 episode, 2007
              Lonestars



     ri       Derek Chase Hickey


              Terrenee Knight
                                           ...


                                           ...
                                                   Allspaugh


                                                   Rosario
                                                                            1 episode, 2007


                                                                            1 episode, 2007



     lil      Leslie Langee


              William Akey
                                           ...


                                           ...
                                                   Anna


                                                   TV Interviewer
                                                                            1 episode, 2007


                                                                            1 episode, 2008


              Tom Booker                   ...     Butcher                  1 episode, 2008



     gp       Gerardo Davila               ...     Local Councilman         1 episode, 2008



     U        Nellie Gonzalez


              Cory Hall
                                           ...


                                           ...
                                                   Reporter #2


                                                   Eddie Gizzi-Rozzi
                                                                            1 episode, 2008


                                                                            1 episode, 2008


              David Kroll                  ...     Booster at Applebee's    1 episode, 2008



         if   Kristin Malko


              Lisa Marie Newmyer
                                           ...


                                           ...
                                                   Assistant


                                                   Ali
                                                                            1 episode, 2008


                                                                            1 episode, 2008


              Susan Roberts                ...     Judge                    1 episode, 2008


              Henry J. Smith III           ...     Panther Player           1 episode, 2008


              Alberto Barnes               ...     Student                  1 episode, 2009



     III      Jennifer Matyear             ...     Mrs. Dubuque             1 episode, 2009



     i0       Monica Pella


              Madi Goff
                                           ...


                                           ...
                                                   Jodie Russi


                                                   Cute Girl / ...
                                                                            1 episode, 2009


                                                                            1 episode, 2010
     UP,
              Adriene Mishler              ...     Cute Female Student      1 episode, 2010
      III
              Isaiah Prince                ...     Player #2                1 episode, 2010


              Jake Scott White             ...     Another Banger           1 episode, 2010


              Leng Wong                    ...     Hospital Administrator   1 episode, 2010


              Jerry Cotton                 ...     Parole Board Member      1 episode, 2011


              Tamara Goodwin               ...     Kayla                    1 episode, 2011


              Kristin Kitchen              ...     Physical Therapist       1 episode, 2006



     ig       L. Christian Mixon


              Ronnie Reeves
                                           ...


                                           ...
                                                   Burly Guy


                                                   Customer #4
                                                                            1 episode, 2006


                                                                            1 episode, 2006


              Tom Spry                     ...     E.R. Attending           1 episode, 2006

              Christina Childress          ...     Friend at Diner          1 episode, 2007

https://www.imdb.com/title/tt0758745/fullcredits                                                                         14/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     19 of 146 Page ID
                                                                                              - IMDb
                                                       #:472

            Kimberlie Dykeman              ...     Female Officer              1 episode, 2007


            Peter Heckman                  ...     Pastor                      1 episode, 2007


            Will Johnson                   ...     Thomas                      1 episode, 2007


            Amanda Phillips                ...     Meg (Swede's Girl)          1 episode, 2007



     11     Sue Rock


            Mary Skaggs
                                           ...


                                           ...
                                                   Lydia Smith


                                                   Teresa
                                                                               1 episode, 2007


                                                                               1 episode, 2007


            Dylan Williams                 ...     Jimmy                       1 episode, 2007


            Hector Arias                   ...     Cheap Suit Salesman         1 episode, 2008


            Brent Craft                    ...     Jenkins                     1 episode, 2008


            Cody Hall                      ...     Albert Gizzi-Rozzi          1 episode, 2008



     ■      Ellen Halper


            Sonny Kelly
                                           ...


                                           ...
                                                   Alice


                                                   Young Man
                                                                               1 episode, 2008


                                                                               1 episode, 2008


            Meltron Kendrick               ...     Reporter #3                 1 episode, 2008


            Sean McGibbon                  ...     Valet                       1 episode, 2008


            Trent Moore                    ...     Gerald Jenner               1 episode, 2008



     11     Ben Taylor


            Jaki Davis
                                           ...


                                           ...
                                                   Strip Club Patron


                                                   Teacher #2
                                                                               1 episode, 2008


                                                                               1 episode, 2009


            Jeff Fenter                    ...     Mark Enderland              1 episode, 2009


            Mike Leach                     ...     Mike Leach                  1 episode, 2009


            David Murray                   ...     Tripe Play Back-Up Singer   1 episode, 2009


            John Swasey                    ...     Coach Granger               1 episode, 2009


            Evan Breeland                  ...     Big Guy                     1 episode, 2010


            Sonny Castillo                 ...     Dude                        1 episode, 2010


            Lee Tisdale                    ...     Superfan #1                 1 episode, 2010


            Yolonda Williams               ...     Coffee Shop Manager         1 episode, 2010


            Darryl Cox                     ...     Dean Hochman                1 episode, 2011


            Shiree Nelson                  ...     Connie                      1 episode, 2011


            Kathryn Smith-McGlynn                  Gyn / ...                   1 episode, 2011

            Randy Ahrens                           Jeff                        1 episode, 2006

https://www.imdb.com/title/tt0758745/fullcredits                                                                      15/48
1/28/2021     Case 2:20-cv-00435-CBM-PJW
                                       FridayDocument
                                             Night Lights (TV47-2     Filed 02/03/21
                                                              Series 2006-2011)               Page
                                                                                - Full Cast & Crew     20 of 146 Page ID
                                                                                                   - IMDb
                                                            #:473

                Chuck Bille                ...     Pudnick                 1 episode, 2006


      ®         Stephen Bishop             ...     Interviewer             1 episode, 2006


                Jen Matthews               ...     Movie Cashier           1 episode, 2006


                Lainie Safady              ...     Kennedy                 1 episode, 2006


                Mike Murehead              ...     Buddy's Friend          1 episode, 2007


                Todd Witthorne             ...     Disaster Reporter       1 episode, 2007


                Lainie Frasier             ...     Mrs. Laura Davidson     1 episode, 2008


                David Hickey               ...     Ted Nugent Dude         1 episode, 2008


                Thres Jarosek              ...     Kid Spectator           1 episode, 2008



    II          Jeffery Da'Shade Johnson


                Cherami Leigh
                                           ...


                                           ...
                                                   The Guy


                                                   Ginnie
                                                                           1 episode, 2008


                                                                           1 episode, 2008
          r

                Chuck Shephard             ...     BBQ Booster             1 episode, 2008

      -       ..
                 Nnamdi Asomugha           ...     Ken Shaw                1 episode, 2009
      -       -

                Anna Maria Garcia          ...     Teacher #3              1 episode, 2009


                Tommy Holden               ...     Triple Play Singer      1 episode, 2009


                Tron Kendrick              ...     Reporter                1 episode, 2009


                Andre Pierre Clemons       ...     Another Teacher         1 episode, 2010


                Jabari 'Jazz' Goree        ...     Maurice                 1 episode, 2010


                Donald R. Harrell          ...     Superfan #2             1 episode, 2010


                Scott Kimbrough            ...     Other Dude              1 episode, 2010


                Rj Tillman                 ...     Lions Player #2 / ...   1 episode, 2010



     I          Paul Wright                ...     Poet Cary Herins        1 episode, 2010



     A          Bruce DuBose


                Kerry Lampkin
                                           ...


                                           ...
                                                   Coach Hayward


                                                   Defensive Player
                                                                           1 episode, 2011


                                                                           1 episode, 2011



     III        Lidia Porto


                Kristy Vaughan
                                           ...


                                           ...
                                                   Phyllis


                                                   Brittany Beck
                                                                           1 episode, 2011


                                                                           1 episode, 2006


                Lewis Crawford             ...     Officer                 1 episode, 2007


                Thomas E. Davis            ...     Dude #1                 1 episode, 2007

                C. Anthony Jackson         ...     Marcus Gordon           1 episode, 2007

https://www.imdb.com/title/tt0758745/fullcredits                                                                           16/48
1/28/2021      Case 2:20-cv-00435-CBM-PJW
                                        FridayDocument
                                              Night Lights (TV47-2     Filed 02/03/21
                                                               Series 2006-2011)               Page
                                                                                 - Full Cast & Crew     21 of 146 Page ID
                                                                                                    - IMDb
                                                             #:474

                 Eric Krueger              ...     Dan                    1 episode, 2007


                 James Phillips            ...     Rev. Phillips          1 episode, 2007


                 Sam Pleasant              ...     Jordan (Quarterback)   1 episode, 2007


                 Cindy Thomas              ...     Delivery Nurse         1 episode, 2007


                 Kiri Weatherby            ...     Female Student         1 episode, 2007



       llir.
                 Kimberly Westbrook        ..      Marianne               1 episode, 2007



      AL         Armand Anthony


                 Rick Barnes
                                           ...


                                           ...
                                                   Well Dressed Man


                                                   TMU Recruiter
                                                                          1 episode, 2008


                                                                          1 episode, 2008


                 Scott Bate                ...     Elvin                  1 episode, 2008



    II           Angie Bolling


                 Karina Clark
                                           ...


                                           ...
                                                   Elaine Stanton


                                                   Desiree
                                                                          1 episode, 2008


                                                                          1 episode, 2008


                 Jo Ann Farabee            ...     Waitress               1 episode, 2008


                 John Patterson            ...     Bill Davenport         1 episode, 2008


                 Rick Riel                 ...     Poker Player           1 episode, 2008


                 Adrian Ward               ...     Laney Graham           1 episode, 2008


     Il          Timeca M. Seretti         ...     Angry Parent Annette   1 episode, 2009


                 Ricardo Vela              ...     Wedding Singer         1 episode, 2009


                 Will Buchanan             ...     Frat Boy               1 episode, 2010


                 Sam Pearcy                ...     Epyck's Dude           1 episode, 2010


                 Wayne Reid                ...     Daniel Tinker          1 episode, 2010


                 Rachel Watson             ...     Bartender              1 episode, 2010


                 Sam Craytor               ...     Santa Claus            1 episode, 2011


                 Tim Eaton                 ...     Administrator          1 episode, 2011


                 Chamblee Ferguson         ...     Harris Carville        1 episode, 2011


                 Jonathan Freeman          ...     Paying Customer        1 episode, 2011


                 Maurice Ripke             ...     Guy at Bar             1 episode, 2011


                 Mj Vandivier              ...     Pageant Judge          1 episode, 2011


                 Marcus M. Mauldin         ...     Vic                    1 episode, 2006

                 Ken Webster               ...     Ben Beck               1 episode, 2006

https://www.imdb.com/title/tt0758745/fullcredits                                                                            17/48
1/28/2021   Case 2:20-cv-00435-CBM-PJW
                                     FridayDocument
                                           Night Lights (TV47-2     Filed 02/03/21
                                                            Series 2006-2011)               Page
                                                                              - Full Cast & Crew     22 of 146 Page ID
                                                                                                 - IMDb
                                                          #:475

              Tiffany Burgos               ...     Cathleen                      1 episode, 2007


     F ir     Kathleen Hays                ...     Isabella                      1 episode, 2007


              Dwayne Missori               ...     Katrell Kennedy               1 episode, 2007


              Will Parsons                 ...     Non-Panther Student           1 episode, 2007


              Williams G. Ross             ...     Reporter                      1 episode, 2007



    II        Steve Shearer                ...     Detective Blair               1 episode, 2007



    II        John Zinman


              Karl Anderson
                                           ...


                                           ...
                                                   Dr. Rimbaud


                                                   Dano
                                                                                 1 episode, 2007


                                                                                 1 episode, 2008


              Quenby Bakke                 ...     Mrs. Kennedy                  1 episode, 2008


     I        Jonathan Breck               ...     Oklahoma Recruiter            1 episode, 2008


              Wyatt Ellis                  ...     Bass Player #1                1 episode, 2008


              Lisamarie Lamendola          ...     Vanessa Davenport             1 episode, 2008


              Kathleen M. Leonard          ...     Jean's Friend #1              1 episode, 2008


              John McIntosh                ...     Coach Helling                 1 episode, 2008


              D.S. Moss                    ...     Daryl                         1 episode, 2008


              Rao Rampilla                 ...     Cabbie                        1 episode, 2008


              Jim Spencer                  ...     TV Weatherperson              1 episode, 2008



    II        Brenda Isaacs Booth


              Chris Cantu-Salazar
                                           ...


                                           ...
                                                   Angry Parent Allison


                                                   Groomsman #1 / ...
                                                                                 1 episode, 2009


                                                                                 1 episode, 2009



    N         Tom Heard


              Charles E. Bailey
                                           ...


                                           ...
                                                   Doctor Nelson


                                                   Professor Nevins
                                                                                 1 episode, 2009


                                                                                 1 episode, 2010


              Amber Dupuy                  ...     Administrative Nurse          1 episode, 2010


              Dru Fay                      ...     Ty Baldwin                    1 episode, 2010


      ®       Yesenia Garcia               ...     Cathleen Peck                 1 episode, 2010


              Adam Joshua                  ...     Arrogant Student #2           1 episode, 2010


              Emerico McClinton            ...     Police Officer #1             1 episode, 2010


     .:       Dee Nelson                   ...     Marci                         1 episode, 2010


              Jenevieve Norris             ...     South King Cheerleader        1 episode, 2010

              Luke Coffee                  ...     Landing Strip Customer/ ...   1 episode, 2011

https://www.imdb.com/title/tt0758745/fullcredits                                                                         18/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     23 of 146 Page ID
                                                                                              - IMDb
                                                       #:476

            Paul T. Taylor                 ...     Pageant Host             1 episode, 2011


            Jack Watkins                   ...     Coach Buckley            1 episode, 2011



     11     GiGi Erneta


            Donny Boaz
                                           ...


                                           ...
                                                   Mrs. Dunn


                                                   Miles Handford
                                                                            1 episode, 2006


                                                                            1 episode, 2007


            Brady Coleman                  ...     Lawyer                   1 episode, 2007


            Karen Elvonna                  ...     Waitress                 1 episode, 2007


            Amon Lewis                     ...     Cardinal Player #1       1 episode, 2007


            Ricky Doyle                    ...     John Gillespie           1 episode, 2008


            Raquel Fitzgerald              ...     Food Fight Girl          1 episode, 2008


            Renee Griffith                 ...     Restaurant Hostess       1 episode, 2008


            Conner C. Hanson               ...     Bass Player #2           1 episode, 2008



    II      Kelly O'Neil Jackson


            David Morrison
                                           ...


                                           ...
                                                   Michigan Recruiter


                                                   Dad Kennedy
                                                                            1 episode, 2008


                                                                            1 episode, 2008


            Mika Odom                      ...     Amy Davenport            1 episode, 2008



     I      Chris Olson


            Michael Stephens
                                           ...


                                           ...
                                                   Bill Bollinger


                                                   Athletic Trainer
                                                                            1 episode, 2008


                                                                            1 episode, 2008


            Van Brooks                     ...     Emcee                    1 episode, 2009


            Troy Harris                    ...     Angry Parent Gordon      1 episode, 2009


            Beth Burns                     ...     Waitress                 1 episode, 2010


            Larry Chambers                 ...     Officer Larry            1 episode, 2010



     II     Michael D. Conway              ...     Doctor Vogel             1 episode, 2010


            Breona Horne                   ...     Other Cute Girl          1 episode, 2010


            Devin Jacobson                 ...     Police Officer #2        1 episode, 2010


            Ariana Johnson                 ...     Sassy Girl #1            1 episode, 2010


            Jennifer Savidge               ...     Admissions Counselor     1 episode, 2010


            Araceli Abrego                 ...     Lady with Toddler        1 episode, 2011


            Felix Rivas                    ...     Carr County Sheriff #1   1 episode, 2011


            Joseph Cheatham                ...     Fat Guy                  1 episode, 2006

            Sean Hennigan                          Arnet-Mead Coach         1 episode, 2006

https://www.imdb.com/title/tt0758745/fullcredits                                                                      19/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     24 of 146 Page ID
                                                                                              - IMDb
                                                       #:477


     g      Ryan Lee


            Hanna Loberg
                                           ...


                                           ...
                                                   Jake Dunn


                                                   Troubled Student
                                                                            1 episode, 2006


                                                                            1 episode, 2006


            Gonzalo Aguilar                ...     Hotel Clerk              1 episode, 2007


            Robert Bassetti                ...     Mail Delivery Guy        1 episode, 2007


            Jonas Crafts                   ...     Cardinal Player #2       1 episode, 2007


            Travis Harper                  ...     Freshman                 1 episode, 2007



     N      Richard Jackson


            Billy Jaeger
                                           ...


                                           ...
                                                   School Lawyer


                                                   Jimmy
                                                                            1 episode, 2007


                                                                            1 episode, 2007


            Dannie Krager                  ...     Willis (Running Back)    1 episode, 2007


            Chip Mayfield                  ...     Brant Coach              1 episode, 2007


            Cara Boden                     ...     Steakhouse Waitress      1 episode, 2008


            Lana Dieterich                 ...     Third Teacher            1 episode, 2008


            Logan Henderson                ...     Teenage Boy #2           1 episode, 2008


            Sylvia Luedtke                 ...     Grandmother Kennedy      1 episode, 2008


            Jim Matthews                   ...     Georgia Recruiter        1 episode, 2008


            James V. Miller                ...     Cab Driver #2            1 episode, 2008


            Ronald G. Prellop              ...     Store Manager            1 episode, 2008


            Christopher Shea               ...     Waiter                   1 episode, 2008



    II      John Venable


            John Parker
                                           ...


                                           ...
                                                   Mitch Stallman


                                                   Dillon Citizen
                                                                            1 episode, 2008


                                                                            1 episode, 2009


            Cynthia Jackson                ...     Rita Brown               1 episode, 2010


            Kevin Majors                   ...     TMU Tour Guide           1 episode, 2010


            Darryl Mobley                  ...     Young Shooting Victim    1 episode, 2010


            Jonathon Palafox               ...     South King Lineman       1 episode, 2010


            P.J. Ramos                     ...     Bernardo                 1 episode, 2010


            Dale Watson                    ...     Junkyard Owner           1 episode, 2010


            Jonathan Gilford               ...     Lions Player #2          1 episode, 2011


            Jim Lawrence                   ...     Lions Supporter          1 episode, 2011

            Giana Vega                     ...     Carr County Sheriff #2   1 episode, 2011

https://www.imdb.com/title/tt0758745/fullcredits                                                                      20/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     25 of 146 Page ID
                                                                                              - IMDb
                                                       #:478

            Roger Wallace                  ...     Sportscaster #1              1 episode, 2011


            Aaron Garza                    ...     Panthers Defensive Captian   1 episode, 2007


            Terra Gautier                  ...     Amber (Lauren's Friend)      1 episode, 2007


            Charles Sanders                ...     Mediator                     1 episode, 2007


            Erick Smart                    ...     Shrader                      1 episode, 2007



     111    Erika Waldorf


            Gary Cherkassky
                                           ...


                                           ...
                                                   The Swede's Fan


                                                   Hot Dog Vendor Sidekick
                                                                                1 episode, 2007


                                                                                1 episode, 2008


            Paul Fischer                   ...     Movie Husband                1 episode, 2008



     I      Shauna McLean


            C.C. Stinson
                                           ...


                                           ...
                                                   Helena Kennedy


                                                   Emily Walker
                                                                                1 episode, 2008


                                                                                1 episode, 2008


            Marti Wells                    ...     The Guy                      1 episode, 2008


            Robert John Moreno             ...     Dustin                       1 episode, 2009


            Stancil Webb                   ...     Resident #1                  1 episode, 2009


            Chris Burnett                  ...     Adam Kendall                 1 episode, 2010



    II      Chris Freihofer


            Sarah Jenazian
                                           ...


                                           ...
                                                   Jake Reisen


                                                   Becca
                                                                                1 episode, 2010


                                                                                1 episode, 2010


            Rob McGrath                    ...     Church Goer                  1 episode, 2010


            Michael Miller                 ...     South King Kicker            1 episode, 2010



    II      Nadine Mozon                   ...     Professor Paulson            1 episode, 2010



    II      Maritza Guerrero


            Brian Sanders
                                           ...


                                           ...
                                                   Lions Suppoter w / ...


                                                   Sportscaster #2
                                                                                1 episode, 2011


                                                                                1 episode, 2011


            J. Taylor                      ...     Head Coach Bailey            1 episode, 2011


            Shaun Wainwright-Branigan ...          Man                          1 episode, 2011


            Michael Foster                 ...     Defensive Coach              1 episode, 2006


            Edward Herndon                 ...     Aaron                        1 episode, 2006


            John Arkinson                  ...     Referee                      1 episode, 2007


            Myrna Cabello                  ...     Real Estate Agent            1 episode, 2007


            Cody Crouch                    ...     Party Guy                    1 episode, 2007

            Alvin Crow                     ...     Lead Singer                  1 episode, 2007

https://www.imdb.com/title/tt0758745/fullcredits                                                                      21/48
1/28/2021 Case 2:20-cv-00435-CBM-PJW
                                   FridayDocument
                                         Night Lights (TV47-2     Filed 02/03/21
                                                          Series 2006-2011)               Page
                                                                            - Full Cast & Crew     26 of 146 Page ID
                                                                                               - IMDb
                                                        #:479


    II      Brian Gamble


            Preston Grice
                                           ...


                                           ...
                                                   S.P. Offensive Lineman


                                                   Assistant Coach
                                                                            1 episode, 2007


                                                                            1 episode, 2007


            Hannah Morgan                  ...     Hot Girl #1              1 episode, 2007


            Richard Nance                  ...     Car Seller               1 episode, 2007



     pi     Marc Pouhe


            Seth Spiker
                                           ...


                                           ...
                                                   Godfrey


                                                   Brant Player
                                                                            1 episode, 2007


                                                                            1 episode, 2007


            Kimberly Bramlett              ...     Movie Wife               1 episode, 2008


            John Durando                   ...     Suit Salesman            1 episode, 2008



     111    Katie Fountain


            Melissa Halley
                                           ...


                                           ...
                                                   Katie Kennedy


                                                   Waitress at Dinner
                                                                            1 episode, 2008


                                                                            1 episode, 2008



     I      Cory Hart


            Mary Ann McCarley
                                           ...


                                           ...
                                                   James Bernard


                                                   Rain
                                                                            1 episode, 2008


                                                                            1 episode, 2008


            Angellita Saenz                ...     Female Cashier           1 episode, 2008


      ■     Tom Chamberlain                ...     Funeral Director         1 episode, 2009


            Barbara Chisholm               ...     SA State Teacher         1 episode, 2009


            Eric Fitzgerald                ...     Sheriff                  1 episode, 2009


            Sue McClennan                  ...     Resident #2              1 episode, 2009


            Angela Bennett                 ...     Mean Lady                1 episode, 2010


            Bruce Carey                    ...     Jim                      1 episode, 2010


            Gary Clark Jr.                 ...     Buddy's Bar Band         1 episode, 2010


            Jonathan Joss                  ...     Owney                    1 episode, 2010


            Bert Kinyon                    ...     Dr. Cooney               1 episode, 2010


            Ausar Moore                    ...     Befuddled Lion           1 episode, 2010


            Edward Morgan                  ...     Rehab Counselor          1 episode, 2010


            Robert Hadlock                 ...     TV Show Host             1 episode, 2011


            Leon Lamar                     ...     Moderator                1 episode, 2011


            David Baugh                    ...     Dude #1                  1 episode, 2006


            Brian Beal                     ...     Mean Guy in Car          1 episode, 2006

            Deke Anderson                  ...     ER Doctor                1 episode, 2007

https://www.imdb.com/title/tt0758745/fullcredits                                                                       22/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     27 of 146 Page ID
                                                                                              - IMDb
                                                       #:480

             Nicole Foster Callahan        ...     Hot Girl #2                1 episode, 2007


             Bill Jenkins                  ...     Neil Kenny                 1 episode, 2007


             D.J. Morrison                 ...     Service Manager            1 episode, 2007


             Matt Pearce                   ...     TMU Assistant Coach #2     1 episode, 2007


             Diane Perella                 ...     Mortgage Broker            1 episode, 2007


             Lisa Rhoden                   ...     Reporter                   1 episode, 2007



     ■       Kelley Johnson


             Creed Roberts
                                           ...


                                           ...
                                                   Kellie Kennedy


                                                   Rodeo Announcer
                                                                              1 episode, 2008


                                                                              1 episode, 2008


             Brian Bentley                 ...     Reporter One               1 episode, 2009


             Benjamin Dane                 ...     Emcee                      1 episode, 2009


             Apolonio Garcia               ...     Janitor                    1 episode, 2009


             Mary Ann Kelley               ...     Resident #3                1 episode, 2009



     a   l   Heath Allyn


             Michael Crabtree
                                           ...


                                           ...
                                                   David Matheson


                                                   Sheriff
                                                                              1 episode, 2010


                                                                              1 episode, 2010


             Colin Herlihy                 ...     Mascot                     1 episode, 2010


             Jeff Kribs                    ...     Pharmacist                 1 episode, 2010


             Rommel Sulit                  ...     Teacher #2                 1 episode, 2010


             Michael Capriotti             ...     Coach Mike                 1 episode, 2011


             Emanuel Limuel                ...     Assistant                  1 episode, 2011



     it      Jack O'Donnell                ...     Panthers Supporter         1 episode, 2011


             John Newton                   ...     Dude #2                    1 episode, 2006


             Hector E. Rodriguez           ...     Assistant Principal        1 episode, 2006


             Anastasia Coon                ...     Mrs. Carroll               1 episode, 2007


             Jamison Driskill              ...     Jackson                    1 episode, 2007


             Wendy Garett                  ...     Announcer                  1 episode, 2007


             Matt Joyner                   ...     Player #1                  1 episode, 2007


             Jaime Medeles                 ...     Dobbs (Smart-Ass Inmate)   1 episode, 2007


             Steve Muccini                 ...     Team Doctor                1 episode, 2007

             Shannon Sauceda               ...     Hot Girl #3                1 episode, 2007

https://www.imdb.com/title/tt0758745/fullcredits                                                                      23/48
1/28/2021    Case 2:20-cv-00435-CBM-PJW
                                      FridayDocument
                                            Night Lights (TV47-2     Filed 02/03/21
                                                             Series 2006-2011)               Page
                                                                               - Full Cast & Crew     28 of 146 Page ID
                                                                                                  - IMDb
                                                           #:481

               Brent Werzner               ...     Brant Officer #1        1 episode, 2007


               Hershel Coleman             ...     Hershel                 1 episode, 2008


               Joe Grisaffi                ...     Engineer                1 episode, 2008


               Brandy Singleton            ...     Girl in Hallway         1 episode, 2008


               Kirby M. Hiscox             ...     Reporter Two            1 episode, 2009


               C.K. McFarland              ...     Dog Shelter Woman       1 episode, 2009


               Jeff Raymond                ...     Military Officer        1 episode, 2009


               Korey Simeone               ...     Cashier                 1 episode, 2009


               Chase Joliet                ...     Student #1              1 episode, 2010


               Julin                               Kandee                  1 episode, 2010


               Dennis Keiffer              ...     Shady Dude              1 episode, 2010


               Wendell Smith               ...     Another Teacher #2      1 episode, 2010



      E        Todd Terry


               Darren Damewood
                                           ...


                                           ...
                                                   William Simmons


                                                   Panther's Manager
                                                                           1 episode, 2010


                                                                           1 episode, 2011


               Richard Levi                ...     Bar Patron              1 episode, 2011


               Ra'shel Kendrick                    Smashette Twin #1       1 episode, 2006


               Dana Austin                 ...     Elderly Nurse           1 episode, 2007


               Maria F. Durand             ...     Receptionist            1 episode, 2007


               Gregor Haley                ...     Brant Officer #2        1 episode, 2007


               Todd McMullen               ...     Miami Pete              1 episode, 2007
      li l


     I         Chris Osborn


               Ashley Wood
                                           ...


                                           ...
                                                   Hudson


                                                   Jeff (Mike's Brother)
                                                                           1 episode, 2007


                                                                           1 episode, 2007


               Cy Young                    ...     Mr. Utz                 1 episode, 2007


               Dan Braverman               ...     Frank Heide!            1 episode, 2008


               Doug Jackson                ...     Hospital CEO            1 episode, 2008


               Emmett Berg                 ...     Angry Kid               1 episode, 2009


               Matt Harshbarger            ...     Angry Customer          1 episode, 2009


               Justin Ryan Garrett         ...     Curtis                  1 episode, 2010

               Everett Sifuentes           ...     Station Manager         1 episode, 2010

https://www.imdb.com/title/tt0758745/fullcredits                                                                          24/48
1/28/2021   Case 2:20-cv-00435-CBM-PJW
                                     FridayDocument
                                           Night Lights (TV47-2     Filed 02/03/21
                                                            Series 2006-2011)               Page
                                                                              - Full Cast & Crew     29 of 146 Page ID
                                                                                                 - IMDb
                                                          #:482

              Paul Darby                   ...     Coach Goodell                1 episode, 2011


              Jonna Juul-Hansen            ...     Panthers Supporter #2        1 episode, 2011


              Carl Webb                    ...     Carl (Ornette's Buddy)       1 episode, 2011


              Ra'nel Kendrick              ...     Smashette Twin #2            1 episode, 2006



     11       Jennifer Blair


              Ryan Boggus
                                           ...


                                           ...
                                                   Becka


                                                   White Student
                                                                                1 episode, 2007


                                                                                1 episode, 2007


              Linda Brister                ...     Jewelry Store Owner          1 episode, 2007


              Mariah Marion                ...     Felicia                      1 episode, 2007


              Philip Ontiveros Sr.         ...     Barber                       1 episode, 2007


              Ted Davis                    ...     Dude #1                      1 episode, 2008


              Davi Jay                     ...     Marcus Spires                1 episode, 2008


     111 Wray Crawford                     ...     Pop Warner Coordinator       1 episode, 2009


              Charlene Gorman              ...     Hospital Administrator       1 episode, 2010


              Bo Myers                     ...     TMU Head Coach               1 episode, 2010


              Davis Tucker                 ...     Store Manager                1 episode, 2010


              Jack Furrh Jr.               ...     Other Warren State Booster   1 episode, 2011


              Donald Thorne                ...     Donald (Bully)               1 episode, 2011


              Stacey Schwartz              ...     Smash Fan #2                 1 episode, 2006


              John Lake                    ...     Dillon Cop #1                1 episode, 2007


              Amber Middlebrook            ...     Parent Club Lady             1 episode, 2007


              Wanda Phillips               ...     Mrs. McGowan                 1 episode, 2008


              Paul Crow Willis             ...     Dude #2                      1 episode, 2008


              Paul Saucido                 ...     Soldier                      1 episode, 2009



     ll       Mark S. Cartier


              Parker Hans
                                           ...


                                           ...
                                                   Professor


                                                   Panther Fan
                                                                                1 episode, 2010


                                                                                1 episode, 2011


              C. Ladd LeBus                ...     Cheerleading Marshall        1 episode, 2006


        1     Paul Archer                  ...     Christ Teen                  1 episode, 2007


              John Athas                   ...     Male Teller                  1 episode, 2007

              Michael Caschette                                                 1 episode, 2007

https://www.imdb.com/title/tt0758745/fullcredits                                                                         25/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     30 of 146 Page ID
                                                                                              - IMDb
                                                       #:483


     a      Julius Gregory


            Constance Dasse
                                           ...


                                           ...
                                                   Dillon Officer #2


                                                   Female Customer
                                                                                        1 episode, 2007


                                                                                        1 episode, 2008



      13    Jeffrey Schmidt                ...     Reeves Castle                        1 episode, 2008


            Heartless Bastards             ...     Austin Indie Music Festival Band 1 episode, 2009


            Jenny Keto                     ...     Pushy Girl                           1 episode, 2010


            Tim Robinson                   ...     Lions Player                         1 episode, 2011


            Edgar Arreola                  ...     Mexico Cop                           1 episode, 2007


            Billy Harden                   ...     Vice Principle Trucks                1 episode, 2007


            Justin Meeks                   ...     Waiter                               1 episode, 2008


            Deanna Moraga                          Elisa                                1 episode, 2008

            Walt Wilkins & the
                                           ...     Country Bar Band                     1 episode, 2009
            Mystiqueros

            Ericka Henderson               ...     Alamo Freeze Girl                    1 episode, 2007


            Norm Lyduch                    ...     Norm                                 1 episode, 2007


            Ricky Smith                    ...     Flag Bearer                          1 episode, 2009


            Rip Lowe                       ...     Angry Booster                        1 episode, 2007


            Kenneth Patrick                ...     Firing Squad Leader                  1 episode, 2009


            Preston D. Grice               ...     Assistant TMU Coach                  1 episode, 2007


            Jessica West                           Karaoke Singer #1                    1 episode, 2007


            Jose Velasco                           Karaoke Singer #2                    1 episode, 2007


            Daniel Lazaro                          Karaoke Singer #3                    1 episode, 2007


            Kyna Torres                            Karaoke Singer #4                    1 episode, 2007


            Bernadina Hansen                       Karaoke Singer #5                    1 episode, 2007


            Jalisco Fraire                         Karaoke Singer #6                    1 episode, 2007


            Shawn Arani                    ...     Football Player                      1 episode, 2006


            Tom Costello Jr.               ...     Mustang Coach                        1 episode, 2007


            Cornell Hurd                   ...     Self                                 1 episode, 2008


            Krishna Smitha                 ...     Girl at Forum                        1 episode, 2008


            Heath Young                            Football fan /      (uncredited)   unknown episodes

            Joshua Ryan                            Greer - Football Player #12 (uncredited)

https://www.imdb.com/title/tt0758745/fullcredits                                                                      26/48
1/28/2021    Case 2:20-cv-00435-CBM-PJW
                                      FridayDocument
                                            Night Lights (TV47-2     Filed 02/03/21
                                                             Series 2006-2011)               Page
                                                                               - Full Cast & Crew     31 of 146 Page ID
                                                                                                  - IMDb
                                                           #:484
                                                               unknown episodes



               Pablo Flores                ...     Coach Pablo /        (uncredited) unknown episodes


               Nathan Bayless              ...     Flag Runner /        (uncredited)   unknown episodes


     11        Michael Muenchow            ...     Jock /      (uncredited)            unknown episodes


               Mackenzie Reed              ...     Cheerleader (uncredited)            unknown episodes


               James P. Rice               ...     Football Fan /       (uncredited) unknown episodes


               Chris Caulier               ...     Football Player (uncredited)        unknown episodes


               Jeff Whitaker               ...     Panther Play #9 (uncredited)        unknown episodes

                                                   Dillon Coach #3 /       (uncredited)
               Tony Bottorff
                                           "'                                        unknown episodes
      1111
               Stacy Lynn Austin           ...     Cheerleader (uncredited)            unknown episodes

                                                   Athletic Trainer /     (uncredited)
               D.J. Castillo
                                                                                     unknown episodes

                                                   Panther Football Player #70 (uncredited)
               Rupert-Anthony Ortiz
                                                                                  unknown episodes

                                                   Panther Football Player #84 /        (uncredited)
               Eric Alfio
                                                                                       unknown episodes

                                                   Counselor Barney /         (uncredited)
               Barney Welch
                                                                                       unknown episodes

               Franky Coronado                     Teacher /      (uncredited)         unknown episodes

                                                   Football Team Manager (uncredited)
               Spencer Greenwood                                                unknown episodes

                                                   Sideline Reporter /        (uncredited)
               Gene Cervenka
                                                                                       unknown episodes

               Michelle Brew               ...     Rally Girl /     (uncredited)       unknown episodes


               Angela Burns                ...     Rally Girl (uncredited)             unknown episodes

                                                   Diner Customer / ... (uncredited)
               Isaac Rodriguez
                                                                                  unknown episodes

                                                   Dillon Student /       (uncredited)
               Parker Danks
                                                                                      unknown episodes

               Kathryn Rawson              ...     Cheerleader /        (uncredited) unknown episodes


               Gary Jerome                 ...     Press Reg (uncredited)              unknown episodes


               Bryan Aguinaga              ...     Football Player (uncredited)        unknown episodes


               Ro' Black                           Cheering Stadium Fan /          (uncredited)
                                                                                       unknown episodes

               Katina Latrell              ...     Cheerleader (uncredited)            unknown episodes


               Scott Mueller               ...     Football Player (uncredited)        unknown episodes


               Valerie Finch                       Football Fan /       (uncredited) unknown episodes

                                                   Panther Football Player #90 /        (uncredited)
               James Jensen
                                                                                       unknown episodes

               Robin Lee Walper                    Football Fan /       (uncredited) unknown episodes

https://www.imdb.com/title/tt0758745/fullcredits                                                                          27/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     32 of 146 Page ID
                                                                                              - IMDb
                                                       #:485

                                                   Football Player #13 (uncredited)
            Kevin Wesley
                                                                                  unknown episodes

            Andrea Trisdale                ...     Bar Waitress /       (uncredited) unknown episodes


            Omaka Omegah                   ...     Cheerleader (uncredited)            unknown episodes


            Dianne Sullivan                ...     Alumni Wife /        (uncredited)   unknown episodes


            Indiana Adams                          Rally Girl /      (uncredited)      unknown episodes

                                                   Alamo Freeze Worker /           (uncredited)
            Joe Azzato
                                                                                        unknown episodes

            Kelley Estes                   ...     Rally Girl (uncredited)             unknown episodes


            Robert E. Martinez             ...     Alumni /        (uncredited)        unknown episodes


            Robin Prough                           Cheerleader (uncredited)            unknown episodes

                                                   Ncaa Commissioner /            (uncredited)
            Mike Gassaway                                                               unknown episodes

                                                   Coach, Opposing Team /           (uncredited)
            Scott A. Stevens
                                                                                       unknown episodes

                                                   Dillon Police Officer /       (uncredited)
            Will Scoville
                                                                                       unknown episodes

            Kimberly Lynn Campbell         ...     Stadium Fan /        (uncredited) unknown episodes


            Melanie Stovall                ...     Cheerleader (uncredited)            unknown episodes


            Zoe Aggeliki                   ...     Rebecca /        (uncredited)       unknown episodes


            Rob Adams                      ...     Coach Reeves (uncredited)           unknown episodes


            Elysia Perez                   ...     Football Fan /       (uncredited) unknown episodes


            Joshua Sarrazola               ...     Julio (uncredited)                  unknown episodes


            Jamie Buckley                          Football Fan /       (uncredited) unknown episodes

                                                   East Dillion Fan /      (uncredited)
            Roni Hummel
                                                                                      unknown episodes

            Dani Bell                      ...     Rally Girl (uncredited)             unknown episodes

                                                   East Dillon faculty /     (uncredited)
            Steve Cauley
                                                                                     unknown episodes

            Michael Whitener               ...     Fan /      (uncredited)             unknown episodes


            Mardi DeLong                   ...     Raver /        (uncredited)         unknown episodes


            Dominik Chilleri               ...     Football Boy /       (uncredited) unknown episodes


            John Chilleri                  ...     Football Boy /       (uncredited) unknown episodes


            Gina Garza                     ...     Student (uncredited)                unknown episodes


            Regina Gordon                          Band Fan /        (uncredited)      unknown episodes

            Marque Hernandez                       Football Player (uncredited)        unknown episodes

https://www.imdb.com/title/tt0758745/fullcredits                                                                      28/48
1/28/2021  Case 2:20-cv-00435-CBM-PJW
                                    FridayDocument
                                          Night Lights (TV47-2     Filed 02/03/21
                                                           Series 2006-2011)               Page
                                                                             - Full Cast & Crew     33 of 146 Page ID
                                                                                                - IMDb
                                                         #:486

             Matthew T. Johnston           ...     Assistant Coach (uncredited)      unknown episodes
      II
             Landon Kash                   ...     Footlball Player (uncredited)     unknown episodes


             Linda Klein                   ...     Nurse (uncredited)                unknown episodes

                                                   Neighbor with Car /      (uncredited)
     II      Amy Quick Parrish
                                                                                    unknown episodes

             Melanie Reeve                 ...     Fan (uncredited)                  unknown episodes


             Chad L. Stevens                       Football Player (uncredited)      unknown episodes

                                                   Former Homecoming King /          (uncredited)
             Justin Lee Tidwell
                                                                                      unknown episodes

             Angela Ware                           Pool Hall Patron (uncredited)     unknown episodes

                                                   Dillon Offensive Line Coach / .    (uncredited)
             Gene Bolton
                                                                                     unknown episodes

             Erik Collins                  ...     News Crew /       (uncredited)    unknown episodes


             Lowell Moore                          (uncredited)                      unknown episodes



     I       Starla Osburn


             Ray L. Perez
                                           ...


                                           ...
                                                   Stadium Fan (uncredited)


                                                   Deputy /       (uncredited)
                                                                                     unknown episodes


                                                                                     unknown episodes


             Rob Faubion                   ...     Reporter /      (uncredited)      unknown episodes

                                                   Dillion High School Student /      (uncredited)
             Olivia Olsen
                                                                                     unknown episodes

             Debbi Tucker                  ...     Churchgoer /       (uncredited)   unknown episodes


             JenelleRae Cardenas           ...     Student /      (uncredited)       unknown episodes


             Andie Haddad                  ...     Fan (uncredited)                  unknown episodes


             Christian Haddad              ...     Fan (uncredited)                  unknown episodes


             David Lyman                   ...     Booster (uncredited)              unknown episodes


             Violet Saenz-Arocha           ...     Reporter /      (uncredited)      unknown episodes

                                                   Dillon Debutante /      (uncredited)
             Alicia Shaddeau
                                           "'                                       unknown episodes

             Carol Vincent                 ...     Churchgoer /       (uncredited)   unknown episodes


             Asian Hollier                         College Football Player /      (uncredited)
                                                                                     unknown episodes

                                                   College Professor /     (uncredited)
             Nadia Sahari
                                                                                    unknown episodes

             Andrew Jacobi Jeter           ...     Student (uncredited)              unknown episodes


             Archer McKnight               ...     John (uncredited)                 unknown episodes

                                                   Alamo Freeze Employee / ... (uncredited)
             Mase Kerwick
                                                                                 unknown episodes

             Colin Punchard                ...     Leon Davis (uncredited)           unknown episodes

https://www.imdb.com/title/tt0758745/fullcredits                                                                        29/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     34 of 146 Page ID
                                                                                              - IMDb
                                                       #:487

            Daniel Zubiate                         Bar Jock /       (uncredited)      unknown episodes


            Ryan Hancock                           Arnett Mead Football Coach /        (uncredited)
                                                                                      unknown episodes

                                                   Parole Board Member (uncredited)
            Mark Holliway
                                                                                unknown episodes

                                                   Football Booster /      (uncredited)
            Tom Lopez
                                                                                     unknown episodes

                                                   Football Fan in Endzone /       (uncredited)
            Katelyn Merricks
                                                                                      unknown episodes

            Nic Quardero                   ...     Lions Player /      (uncredited)   unknown episodes


            Air Saturn                     ...     Lions Player (uncredited)          unknown episodes


            Wallace Everitt                ...     Press (uncredited)                 unknown episodes


            Daniel Abikasis                        Football player (uncredited)       unknown episodes


            Mack Brown                     ...     Booster (uncredited)               unknown episodes


            Kelsey Caesar                          Gatling (uncredited)               unknown episodes


            Jake Carter                            Football Player (uncredited)       unknown episodes

                                                   Dillon Football Player (uncredited)
            Shawn Cauthen
                                                                                    unknown episodes

            Azael Cavazos                  ...     Featured (uncredited)              unknown episodes


            Matt Connely                   ...     Last Year's Player (uncredited) unknown episodes


            Margo Dane                     ...     Mom (uncredited)                   unknown episodes


            Kristen Noelle Devine          ...     Fan (uncredited)                   unknown episodes


            Megan Devine                   ...     Fan (uncredited)                   unknown episodes


            Daniella Dotti                 ...     Fan (uncredited)                   unknown episodes


            Sidney Floyd                   ...     Smash's Sister (uncredited)        unknown episodes


            Eric Hack                      ...     Football Player (uncredited)       unknown episodes


            Mark A. Hernandez              ...     Assistant Coach (uncredited)       unknown episodes


            Max Johnston                           Homecoming Band (uncredited)
                                                                               unknown episodes

            Keith Langford                         Homecoming Band (uncredited)
                                                                               unknown episodes

            Matt Leonard                   ...     Football Player (uncredited)       unknown episodes


            Scott Lilly                    ...     Trainer (uncredited)               unknown episodes


            Lila Lucchetti                 ...     Becky (uncredited)                 unknown episodes

                                                   Panther Football Player, #62 (uncredited)
            Michael Magnus
                                                                                  unknown episodes

            David Maldonado                ...     Security Guard (uncredited)        unknown episodes

https://www.imdb.com/title/tt0758745/fullcredits                                                                      30/48
1/28/2021  Case 2:20-cv-00435-CBM-PJW
                                    FridayDocument
                                          Night Lights (TV47-2     Filed 02/03/21          Page     35 of 146 Page ID

     ■
                                                           Series 2006-2011) - Full Cast & Crew - IMDb
                                                         #:488

             Robin Maxkii                  ...     Pep Rally Girl (uncredited)    unknown episodes


      L;     Jesse Medeles                 ...     Smart ass Inmate (uncredited) unknown episodes


             Melinda Mendoza               ...     Bartender (uncredited)         unknown episodes


             J.E. Meris                    ...     Alumni /       (uncredited)    unknown episodes


             John D. Montoya                       (uncredited)                   unknown episodes

                                                   Sideline Football Fan (uncredited)
             Dan Murphy
                                                                                   unknown episodes

             Aerik E. Pachicano                    Yearbook Photographer (uncredited)




     ■
                                                                                unknown episodes

             Jessie Pavelka                ...     Team Captain (uncredited)      unknown episodes


             Darryl K. Phipps              ...     Football Player (uncredited)   unknown episodes



     ■       Shannon Joy Rodgers


             Renay Rossi
                                           ...


                                           ...
                                                   Student Trainer (uncredited)


                                                   Fan (uncredited)
                                                                                  unknown episodes


                                                                                  unknown episodes

                                                   Homecoming Band (uncredited)
             Kevin Russell
                                                                               unknown episodes

                                                   Homecoming Band (uncredited)
             Jimmy Smith
                                                                               unknown episodes

             Leticia Trejo                 ...     Mrs. Reyes (uncredited)        unknown episodes


             Margaret Turner               ...     Extra (uncredited)             unknown episodes


             Larry Ulrich                  ...     Head Trainer (uncredited)      unknown episodes


             Rolando J. Vargas             ...     College Jock (uncredited)      unknown episodes


             Kathryn Worsham               ...     Cheerleader (uncredited)       unknown episodes


             Davy Aguirre                  ...     Panther Booster (uncredited)   unknown episodes


      dila Cathy Baron                             (uncredited)                   unknown episodes


     rj      Johnny Bartee                 ...     Prisoner (uncredited)          unknown episodes

                                                   TV Camera Operator (uncredited)
             Geoffrey Betts
                                                                                unknown episodes

             Courtney Carpenter Hale       ...     Parishioner (uncredited)       unknown episodes


             Leroy Castanon                ...     Fan (uncredited)               unknown episodes



     di      Phillip-Charlie Daniell


             Richard Dodwell
                                           ...


                                           ...
                                                   Vikings Coach (uncredited)


                                                   Football Fan (uncredited)
                                                                                  unknown episodes


                                                                                  unknown episodes


      61     Andy Dugan                    ...     Charlie (uncredited)           unknown episodes


             Dan Eggleston                         Booster (uncredited)           unknown episodes

             Osa Eke                               Football Player (uncredited)   unknown episodes

https://www.imdb.com/title/tt0758745/fullcredits                                                                        31/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     36 of 146 Page ID
                                                                                              - IMDb
                                                       #:489

            Morgan English                 ...     Football Fan (uncredited)        unknown episodes

                                                   Pretty Girl on 6th Street (uncredited)
            Kimberly Ensey
                                                                                   unknown episodes

            Cody Esquivel                  ...     Churchgoer (uncredited)          unknown episodes


            Bob Fanucchi                   ...     Booster Dad (uncredited)         unknown episodes


            Matthew Garth II               ...     Photographer (uncredited)        unknown episodes


            Andy Gately                    ...     Misc. cast (uncredited)          unknown episodes


            Liz Gonzalez                           Cute Alamo Freeze Girl (uncredited)
                                                                                 unknown episodes

                                                   Pep Rally Hype Man (uncredited)
            Matt Goudreau
                                                                                 unknown episodes

            Zach Green                     ...     Band Kid /     (uncredited)      unknown episodes


            Ramzi Haddad                   ...     Church Member (uncredited)       unknown episodes


      —■ Rana Haddad                       ...     Church Member (uncredited)       unknown episodes


            Tania Haddad                   ...     Church Member (uncredited)       unknown episodes


            Michele Harrington             ...     TV Repoter (uncredited)          unknown episodes


            Mark Harrison                  ...     Football Player (uncredited)     unknown episodes


            Jason T. Henderson             ...     Ex-Player (uncredited)           unknown episodes

                                                   Panthers Football Trainer (uncredited)
            Sara Hickman
                                                                                   unknown episodes

            Diane Howard                   ...     Swimmer (uncredited)             unknown episodes


            Hope Jaymes                    ...     Volleyball Player (uncredited)   unknown episodes

            Catherine Lawrence             ...     Parade Fan /
            Kinslow                                                 (uncredited)    unknown episodes

                                                   Makeup Counter Clerk (uncredited)
            Amy Rene LaFavers
                                                                                unknown episodes

                                                   Opposing Head Coach (uncredited)
            Francois Larosa
                                                                                unknown episodes

            Mark T. Lee                    ...     Boom Operator (uncredited)       unknown episodes


            Regan Licciardello             ...     Pep Rally Fan (uncredited)       unknown episodes


            Stayce Mayfield                ...     Booster Mom /      (uncredited) unknown episodes


            Heath McGough                  ...     Booster Dad (uncredited)         unknown episodes


            McGregor                       ...     Brent (uncredited)               unknown episodes


            Kate Melton                    ...     Teen Fan (uncredited)            unknown episodes


            Brian Nicholas                         Security Guard (uncredited)      unknown episodes

            Donna Sue Nickason                     Panther Booster (uncredited)     unknown episodes

https://www.imdb.com/title/tt0758745/fullcredits                                                                      32/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     37 of 146 Page ID
                                                                                              - IMDb
                                                       #:490

            Micaela Phillips               ...     Mini-Cheerleader (uncredited) unknown episodes


            Rebecca Richardson Phillips    ...     Coach Macgill's Wife (uncredited)
                                                                                  unknown episodes

            Chris Prock                            Football Player (uncredited)   unknown episodes

                                                   Panther Banquet Booster (uncredited)
            Rhonda Reeves
                                                                                unknown episodes

            Eric Rhoades                           Press Sound Recordist (uncredited)
                                                                                 unknown episodes

            Kim Rickards                   ...     Fan (uncredited)               unknown episodes



     ■      Justin Riemer


            Laura Veloz Ritter             ...
                                                   Westerby Coach (uncredited)


                                                   Booster Parent (uncredited)
                                                                                  unknown episodes


                                                                                  unknown episodes


            Amanda Rivas                   ...     Sam (uncredited)               unknown episodes


            Bill Ross                      ...     Reporter (uncredited)          unknown episodes

                                                   Football Banquet Booster (uncredited)
            Michael J. Rowbottom
                                                                                 unknown episodes

                                                   Pretty Alamo Freeze Girl (uncredited)
            Jessa Settle
                                                                                  unknown episodes

            Craig Simons                   ...     Security Guard (uncredited)    unknown episodes


            Candace Smith                  ...     Tyra's Friend (uncredited)     unknown episodes

                                                   Dillon Student /    (uncredited)
            Annabel Stephan
                                                                                   unknown episodes

            David Sturgeon                 ...     Churchgoer (uncredited)        unknown episodes


            Jeremy Summers                 ...     Fan (uncredited)               unknown episodes


            Russell Thomas                 ...     Football Player (uncredited)   unknown episodes


            Shain E. Thomas                ...     Restaurant Patron (uncredited) unknown episodes


            William Throckmorton           ...     Reporter (uncredited)          unknown episodes

                                                   Chaps Quarterback (uncredited)
            Barry Tolli
                                            •••                                 unknown episodes

            Jennifer Roxanne Vasquez       ...     Radio Reporter (uncredited)    unknown episodes


            Teri Wallace                   ...     Woman #1 (uncredited)          unknown episodes


            Chris Warner                   ...     Deputy (uncredited)            unknown episodes


            Christine Wolf                 ...     Dina (uncredited)              unknown episodes


            Kara Young                     ...     Daughter (uncredited)          unknown episodes


            Dorell Anthony                 ...     Guy in Library (uncredited)    unknown episodes

                                                   Lonely Man at the Bar (uncredited)
            Aaron Bishop
                                                                                  unknown episodes

            Chris Blake                    ...     Dillon Student (uncredited)    unknown episodes

https://www.imdb.com/title/tt0758745/fullcredits                                                                      33/48
1/28/2021 Case 2:20-cv-00435-CBM-PJW
                                   FridayDocument
                                         Night Lights (TV47-2     Filed 02/03/21
                                                          Series 2006-2011)               Page
                                                                            - Full Cast & Crew     38 of 146 Page ID
                                                                                               - IMDb
                                                        #:491

             Cheryl Cave                    ...     VIP Girlfriend (uncredited)     unknown episodes


             Aurora Marie Chase             ...     Panther Fan (uncredited)        unknown episodes


             Tiasha Colton                          Office Worker (uncredited)      unknown episodes

                                                    Guy with Big Popcorn (uncredited)
             John Cramer
                                                                                  unknown episodes

             James Crowell                          E.R. Patient (uncredited)       unknown episodes


             Jason Elinoff                  ...     Airport security (uncredited)   unknown episodes


             Johanna Goldsmith                      Dental Hygienist (uncredited)   unknown episodes

                                                    News Crew Boom Operator (uncredited)
             Beth Gosnell
                                                                               unknown episodes

             Bud Joseph Hebert              ...     Football Player (uncredited)    unknown episodes

                                                    School Board Parent (uncredited)
             David Houston
                                                                                  unknown episodes

             Eric Isenhower                 ...     Student at Forum (uncredited) unknown episodes


             Ashley Klein                           College Student (uncredited)    unknown episodes

                                                    Laribee Lions Cheerleader (uncredited)
             Heather Lynch
                                                                                   unknown episodes

                                                    Panther Player #37 (uncredited)
             Adam Madrigal
                                                                                  unknown episodes

             Alyssa Murphy                          Cheerleader (uncredited)        unknown episodes

             Jeremy James Douglas                   Buckley Bison Bar Patron (uncredited)
             Norton                                                               unknown episodes

             Travis Owens                           2008-2008 (uncredited)          unknown episodes

                                                    Seven Senoritas Dancer (uncredited)
             Mitchell Parrack
                                                                                 unknown episodes

             Michael Pasvar                         Mustang Linebacker (uncredited)
                                                                                  unknown episodes

                                                    Larribee Lions Cheerleader (uncredited)
             Randi Leigh Potenzo
                                                                                   unknown episodes

             Anna Rapp                      ...     Baby Noah (uncredited)          unknown episodes

                                                    Tyra's Diner Customer (uncredited)
             Jaime De La Rosa
                                                                                   unknown episodes

             Josephine Roth                 ...     Church Attendee (uncredited) unknown episodes


             Chad Sellers                   ...     Manager /     (uncredited)      unknown episodes


             Brighton Sharbino              ...     Emotional Fan (uncredited)      unknown episodes


             Saxon Sharbino                         Emotional Fan (uncredited)      unknown episodes

                                                    Angry Applebee's Customer (uncredited)
             Andrew Hunter Sherman
                                                                                 unknown episodes

             Arthur Simone                          Gunman (uncredited)             unknown episodes

             Charlie m Stewart                      Panther Fan (uncredited)        unknown episodes

https://www. md b.com/title/tt0758745/fulIcredits                                                                      34/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     39 of 146 Page ID
                                                                                              - IMDb
                                                       #:492

            Rett Terrell                   ...     Dillon Student (uncredited)    unknown episodes

                                                   Guy Carrying Wooden Deer (uncredited)
            Cody Vanetti
                                                                               unknown episodes

            Char Elise Verte               ...     Stadium Fan (uncredited)       unknown episodes


            Deborah Abbott                 ...     Funeral Guest (uncredited)     unknown episodes


            Diane Bernard                  ...     Home Buyer #1 (uncredited)     unknown episodes


            Sandra Isabel Carrasco         ...     Football Fan (uncredited)      unknown episodes


            Scott Challgren                ...     Panther Teacher (uncredited)   unknown episodes


            Rebecca Chulew                         Football Fan (uncredited)      unknown episodes



    II      Eloise DeJoria


            Thomas Dye
                                                   Beauty Pageant Judge (uncredited)
                                                                                 unknown episodes

                                                   High School Student (uncredited)
                                                                                 unknown episodes

            Ashley Fourcand                ...     Rally Girl (uncredited)        unknown episodes


            Marissa Garrison               ...     Secretary (uncredited)         unknown episodes


            Martina Griffin                ...     Parent (uncredited)            unknown episodes


            Israel Hall                    ...     Linebacker #2 (uncredited)     unknown episodes



     a      Troy Harris


            Sam Jaeger                     ...
                                                   Angry Parent Gordon (uncredited)


                                                   Doug (uncredited)
                                                                                 unknown episodes

                                                                                  unknown episodes


            LeMarc Johnson                 ...     Ty (uncredited)                unknown episodes


            Lisa Kaye                      ...     Wedding Guest (uncredited)     unknown episodes


            Martin Leitch                          Churchgoer (uncredited)        unknown episodes

                                                   Opposing Cheerleader (uncredited)
            Natalie Makenna
                                                                                 unknown episodes

            Rico McClinton                 ...     Police Officer (uncredited)    unknown episodes


            Jake Messinger                 ...     Photographer (uncredited)      unknown episodes


            Amy L. Mitchell                ...     Reporter (uncredited)          unknown episodes


            Milli Osemele                          Titans Cheerleader (uncredited)
                                                                                  unknown episodes

            Xochitl Romero                 ...     Number Thirteen (uncredited) unknown episodes


            Jackie Scripps                 ...     Graduating Senior (uncredited) unknown episodes


            David Sharp                    ...     Football Fan (uncredited)      unknown episodes


            Brandon Swanson                ...     Student (uncredited)           unknown episodes

            Sarah Kate Allsup              ...     Lion High School Student (uncredited)

https://www.imdb.com/title/tt0758745/fullcredits                                                                      35/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     40 of 146 Page ID
                                                                                              - IMDb
                                                       #:493
                                                           unknown episodes


                                                   East Dillon Lion Football Player (uncredited)
            Ricky Borrego
                                           "'                                       unknown episodes

            Steve Crenshaw                 ...     Croft Coach (uncredited)        unknown episodes


            Stephon Davis                  ...     Policeman (uncredited)          unknown episodes


            Hadley Eure                            Rachel Rawling (uncredited)     unknown episodes


            Nikki Folsom                   ...     Football Fan (uncredited)       unknown episodes


            Randy Frank                    ...     Fan (uncredited)                unknown episodes


            Chance Gibbs                           Athletic Trainer (uncredited)   unknown episodes


            S.A. Sebastian Gnolfo                  Moonshine Dude (uncredited) unknown episodes


            Libertad Green                 ...     Football Fan (uncredited)       unknown episodes


            Jeff Grossman                          Prison Guard (uncredited)       unknown episodes

                                                   Opposing Team Cheerleader (uncredited)
            Lisa Husberg
                                                                                unknown episodes

            Danielle Kasen                 ...     Doctor (uncredited)             unknown episodes

                                                   Head Football Coach - Warriors (uncredited)
            Grady Mack
                                                                                  unknown episodes

            Tyler Mann                     ...     Football Player (uncredited)    unknown episodes


            Andrew Martinez                        Art Gallery Patron (uncredited) unknown episodes

                                                   Metal Band - Guitar (uncredited)
            Mar Omega
                                                                                  unknown episodes

                                                   Lipstick moonshine girl (uncredited)
            Skye Polchert
                                           "'                                     unknown episodes

            Jamie Preyer                   ...     Nurse (uncredited)              unknown episodes


            Ryan Daniel Rodriguez          ...     Lions Player (uncredited)       unknown episodes


            Christopher J Rusho            ...     Protester (uncredited)          unknown episodes


            Matthew Tompkins               ...     Coach Worth (uncredited)        unknown episodes


            Lupe Trejo                     ...     Moonshine Dude (uncredited) unknown episodes


            Carlos Valenzuela-Durr         ...     Cowboy (uncredited)             unknown episodes


            Jess Webb                      ...     Rally Girl (uncredited)         unknown episodes


            Patty Allieri                  ...     Teacher (uncredited)            unknown episodes


            Ben Bachelder                  ...     Teacher (uncredited)            unknown episodes


     111 Sydney Barlette                   ...     Cheerleader (uncredited)        unknown episodes


            Jennifer Besser                        Football Fan (uncredited)       unknown episodes

            Dave Bullis                            College student (uncredited)    unknown episodes

https://www.imdb.com/title/tt0758745/fullcredits                                                                      36/48
1/28/2021 Case 2:20-cv-00435-CBM-PJW
                                   FridayDocument
                                         Night Lights (TV47-2     Filed 02/03/21
                                                          Series 2006-2011)               Page
                                                                            - Full Cast & Crew     41 of 146 Page ID
                                                                                               - IMDb
                                                        #:494

              Latrice Butts                     ...     Reporter (uncredited)           unknown episodes


              Sarah Clark                       ...     Teacher (uncredited)            unknown episodes

                                                        Injured Football Player (uncredited)
              Garret Danks                      ...



      ■
                                                                                        unknown episodes

              Tony DeBenedetto                  ...     Hawks Fan / ... (uncredited)    unknown episodes


              Clay Dove                         ...     Fan (uncredited)                unknown episodes


              Kennith Edwards                   ...     Event Staff (uncredited)        unknown episodes


              Kevin A. Green                    ...     Fan (uncredited)                unknown episodes


              Brett Hardin                      ...     Football Fan (uncredited)       unknown episodes


              A.C. Hensley                              Press (uncredited)              unknown episodes

                                                        Press Photographer (uncredited)
              Todd Hill
                                                                                      unknown episodes

              Rhett James                       ...     Flag Runner (uncredited)        unknown episodes


              Steven Jeffers                    ...     Cameraman / .. . (uncredited)   unknown episodes


              Sharri Jones                              Cheerleader (uncredited)        unknown episodes

                                                        Hawks football player #23 (uncredited)
              Emmanuel King
                                                                                      unknown episodes



      I       Cherie Klenieski


              Samantha Labrada
                                                ...


                                                ...
                                                        College Student (uncredited)


                                                        Football Fan (uncredited)
                                                                                        unknown episodes


                                                                                        unknown episodes


              Howard Lawrence                   ...     College Student (uncredited)    unknown episodes


              Billy Leo                         ...     Football Fan (uncredited)       unknown episodes


              Katie Massey                      ...     Cheerleader (uncredited)        unknown episodes


              Natalie Merlino                           College Student (uncredited)    unknown episodes


              Taylor Cole Miller                        College Student / .. . (uncredited)
                                                                                         unknown episodes

              Brandon Noack                     ...     Paramedic (uncredited)          unknown episodes


              John Lewis Puff                   ...     Reporter (uncredited)           unknown episodes


              Lori Randolph                             Football Fan (uncredited)       unknown episodes

                                                        Hawks Football Player (uncredited)
              Ben Cody Rogers
                                                                                       unknown episodes

              Will Roher                        ...     Press (uncredited)              unknown episodes


              Joshua Ryan                       ...     TMU Student (uncredited)        unknown episodes


              Dean A. Sorenson                          Teacher (uncredited)            unknown episodes

              Merry Whitney                             Server (uncredited)             unknown episodes

https://www. i md b.com/title/tt0758745/ful Icred its                                                                  37/48
1/28/2021Case 2:20-cv-00435-CBM-PJW
                                  FridayDocument
                                        Night Lights (TV47-2     Filed 02/03/21
                                                         Series 2006-2011)               Page
                                                                           - Full Cast & Crew     42 of 146 Page ID
                                                                                              - IMDb
                                                       #:495

                                                   Pageant Contestant (uncredited)
            Nicole Wilkins
                                                                                 unknown episodes

            Pete Williams                   ...    Ryan (uncredited)            unknown episodes


            Lindsay Woodmansee              ...    Football Fan (uncredited)    unknown episodes


     Series Produced by
        Sarah Aubrey            ...   executive producer (76 episodes, 2006-2011)
        Nan Bernstein Freed     ...   producer (76 episodes, 2006-2011)
        John Cameron                  co-executive producer (76 episodes, 2006-2011)
        Peter Berg                    executive producer (73 episodes, 2006-2011)
        David Nevins                  executive producer (72 episodes, 2006-2011)
        Jason Katims                  executive producer (71 episodes, 2006-2011)
        Brian Grazer            ...   executive producer (69 episodes, 2006-2011)
        Cindy Kerber            ...   associate producer (54 episodes, 2007-2011)
        Chad Savage             ...   co-producer (54 episodes, 2007-2011)
        David Hudgins           ...   co-executive producer / executive producer / producer /
                                      supervising producer (53 episodes, 2006-2011)
        Bridget Carpenter             co-executive producer / producer / supervising producer (44
                                      episodes, 2006-2011)
        Kerry Ehrin                   consulting producer (44 episodes, 2006-2011)
        Patrick Massett               co-executive producer / consulting producer (44 episodes,
                                      2006-2011)
        John Zinman                   co-executive producer / consulting producer (44 episodes,
                                      2006-2011)
        Michael Lewis           ...   co-producer (40 episodes, 2006-2008)
        Karen Wacker            ...   co-producer / associate producer (36 episodes, 2008-2011)
        Carter Harris           ...   supervising producer (35 episodes, 2006-2008)
        Jeffrey Reiner                co-executive producer / executive producer (34 episodes, 2006-
                                      2009)
        Michael Waxman                producer / co-producer (27 episodes, 2008-2011)
        Rolin Jones                   supervising producer (25 episodes, 2009-2011)
        Liz Heldens                   supervising producer / co-executive producer (22 episodes,
                                      2006-2008)
        Ron Fitzgerald                producer (22 episodes, 2009-2011)
        Jeff Henry                    co-producer (21 episodes, 2006-2007)
        Katie O'Hara                  associate producer (21 episodes, 2006-2007)

     Series Music by

        W.G. Snuffy Walden      ...   (76 episodes, 2006-2011)
        Bennett Salvay          ...   (24 episodes, 2007-2011)
        Julie Greaux                  (uncredited) (unknown episodes)

     Series Cinematography by

        Todd McMullen           ...   (42 episodes, 2007-2011)
        David Boyd              ...   (21 episodes, 2006-2007)
        Ian Ellis               ...   (2 episodes, 2010)

     Series Film Editing by .

        Stephen Michael               (23 episodes, 2006-2011)
        Angela M. Catanzaro           (16 episodes, 2006-2011)
        Peter B. Ellis          ...   (11 episodes, 2006-2009)
        Ron Rosen               ...   (11 episodes, 2007-2010)
        Scott Gamzon            ...   (7 episodes, 2006-2010)
        Louise Innes            ...   (3 episodes, 2007-2008)
        Joshua Butler           ...   (2 episodes, 2006-2007)
        Margaret Guinee         ...   (2 episodes, 2010-2011)
        Marc Cohen              ...   (1 episode, 2006)
        Conrad M. Gonzalez      ...   (1 episode, 2006)
        Keith Henderson         ...   (1 episode, 2006)
        Jim Towne               ...   (1 episode, 2006)
        Matthew Colonna         ...   (1 episode, 2010)
        Mark Conte                    (1 episode, 2010)
        Robert Frazen                 (1 episode, 2011)
        Jeff Israel                   (1 episode, 2011)

     Series Casting By ...
        John Brace              ...   (76 episodes, 2006-2011)

https://www.imdb.com/title/tt0758745/fullcredits                                                                      38/48
536<36465Case        2:20-cv-00435-CBM-PJW             Document 47-2 Filed 02/03/21 Page 43 of 146 Page ID
                                                 Jvmhe}$Rmklx$Pmklxw$,XZ$Wivmiw$644:Ò6455-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        BY^TQ B_gi           *** &32 U`Yc_TUc( .,,2).,--'              #:496
        MY\\ IdUgQbd            ***   &.4 U`Yc_TUc( .,,3).,,5'

     Wivmiw$Tvshygxmsr$Hiwmkr$f}$

        9Qbi MXYdU              ***   &15 U`Yc_TUc( .,,2).,--'
        @UVV A^Y``              ***   &- U`Yc_TU( .,,2'

     Wivmiw$Evx$Hmvigxmsr$f}$

        @_X^ <bYS[              ***   &-2 U`Yc_TUc( .,,2).,,3'

     Wivmiw$Wix$Higsvexmsr$f}$

        8QbRQbQ >QRUbUSXd       ***   &/4 U`Yc_TUc( .,,2).,--'
        9Qb\Q 9ebbi             ***   &- U`Yc_TU( .,,2'

     Wivmiw$Gswxyqi$Hiwmkr$f}$

        AQdXi AYQddQ            ***   &.- U`Yc_TUc( .,,3).,--'
        AQbi^ MQW^Ub            ***   &-. U`Yc_TUc( .,,2).,,3'
        7\Yh <bYUTRUbW          ***   &- U`Yc_TU( .,,2'

     Wivmiw$Qeoiyt$Hitevxqirx$

        AQbQ IedXUb\Y^          ***   [Ui ]Q[Ue` QbdYcd + QccYcdQ^d ]Q[Ue` QbdYcd &// U`Yc_TUc( .,,2)
                                      .,--'
        CYSXQU\Q <QbbU\\        ***   QTTYdY_^Q\ ]Q[Ue` QbdYcd + 7TTYdY_^Q\ CQ[Ue` 7bdYcd &0,
                                      U`Yc_TUc( .,,3).,--'
        @QSU^TQ 8eb[Udd         ***   [Ui ]Q[Ue` QbdYcd + TU`Qbd]U^d XUQT ]Q[Ue` &.. U`Yc_TUc(
                                      .,,2).,,3'
        9Qb\Q FQ\]Ub            ***   TU`Qbd]U^d XUQT ]Q[Ue` + ]Q[Ue` TU`Qbd]U^d XUQT &-2
                                      U`Yc_TUc( .,,4).,--'
        9XQb]QY^U HYSXQbTc      ***   [Ui XQYb cdi\Ycd &-1 U`Yc_TUc( .,,2).,,4'
        Jb_i 8bUUTY^W           ***   TU`Qbd]U^d XUQT ]Q[Ue` &-1 U`Yc_TUc( .,,2).,,3'
        H_hYU >_TU^VYU\T        ***   TU`Qbd]U^d XUQT XQYb + XQYb TU`Qbd]U^d XUQT &-, U`Yc_TUc(
                                      .,,2).,-,'
        :Qbi\Y^ DQWi            ***   ]Q[Ue` TU`Qbd]U^d XUQT &-, U`Yc_TUc( .,,3).,,4'
        7\YccQ IX_bUc           ***   XQYb cdi\Ycd &3 U`Yc_TUc( .,,4).,,5'
        AU\\i DU\c_^            ***   TU`Qbd]U^d XUQT XQYb &2 U`Yc_TUc( .,,2).,,3'
        8_^^YU 9\UfUbY^W        ***   TU`Qbd]U^d XUQT XQYb + XQYb TU`Qbd]U^d XUQT &2 U`Yc_TUc(
                                      .,-,).,--'
        @_Q^Y OQbRb_eWX         ***   TU`Qbd]U^d XUQT XQYb &1 U`Yc_TUc( .,,3'
        AU^d DU\c_^             ***   XQYb TU`Qbd]U^d XUQT &0 U`Yc_TUc( .,,3'
        9QdXUbY^U 9_^bQT        ***   TU`Qbd]U^d XUQT XQYb &. U`Yc_TUc( .,,2'
        8US[Y :bQ[U             ***   [Ui ]Q[Ue` QbdYcd &- U`Yc_TU( .,,2'
        CU\YccQ <_b^Ui          ***   [Ui XQYb cdi\Ycd &- U`Yc_TU( .,,2'
        7^WU\Q 7^WU\            ***   ]Q[Ue` QbdYcd &- U`Yc_TU( .,,3'
        @e\YU @Q^Uc)B_fU        ***   XQYb cdi\Ycd &- U`Yc_TU( .,,3'
        7]Q^TQ CY\\Ub           ***   [Ui XQYb cdi\Ycd &- U`Yc_TU( .,,4'

     Wivmiw$Tvshygxmsr$Qerekiqirx$

        DQ^ 8Ub^cdUY^ <bUUT     ***   e^Yd `b_TeSdY_^ ]Q^QWUb &// U`Yc_TUc( .,,2).,--'
        7TQ] 8Q^[c              ***   `_cd)`b_TeSdY_^ ce`UbfYc_b &.2 U`Yc_TUc( .,,5).,--'
        AQbU^ MQS[Ub            ***   `b_TeSdY_^ ce`UbfYc_b &/ U`Yc_TUc( .,,4'
        ;bYS <_h >Qic           ***   `b_TeSdY_^ ]Q^QWUb6 cUS_^T e^Yd &- U`Yc_TU( .,,2'

     Wivmiw$Wigsrh$Yrmx$Hmvigxsv$sv$Ewwmwxerx$Hmvigxsv$

        :_eW 9QbdUb             ***   cUS_^T QccYcdQ^d TYbUSd_b + cUS_^T cUS_^T QccYcdQ^d TYbUSd_b +
                                      QTTYdY_^Q\ cUS_^T QccYcdQ^d TYbUSd_b + VYbcd QccYcdQ^d TYbUSd_b &13
                                      U`Yc_TUc( .,,2).,--'
        9\UdQ ;\QY^U            ***   cUS_^T cUS_^T QccYcdQ^d TYbUSd_b + VYbcd QccYcdQ^d TYbUSd_b +
        ;\\Y^Wd_^                     cUS_^T QccYcdQ^d TYbUSd_b &/0 U`Yc_TUc( .,,2).,--'
        AQicU =__TU\\           ***   QTTYdY_^Q\ cUS_^T QccYcdQ^d TYbUSd_b + cUS_^T cUS_^T QccYcdQ^d
                                      TYbUSd_b &.. U`Yc_TUc( .,,2).,--'
        9Qb\Q 8_gU^             ***   cUS_^T QccYcdQ^d TYbUSd_b + VYbcd QccYcdQ^d TYbUSd_b &.. U`Yc_TUc(
                                      .,,2).,--'
        IXQg^ FY`[Y^            ***   QccYcdQ^d TYbUSd_b &-3 U`Yc_TUc( .,,2).,,3'
        @ecdY^ HYU]Ub           ***   cUS_^T e^Yd TYbUSd_b &1 U`Yc_TUc( .,,5).,--'
        HeTi FUbcYS_            ***   cUS_^T QccYcdQ^d TYbUSd_b + VYbcd QccYcdQ^d TYbUSd_b &-- U`Yc_TUc(
                                      .,,4).,,5'
        CYSXQU\ MQh]Q^          ***   VYbcd QccYcdQ^d TYbUSd_b &-, U`Yc_TUc( .,,2).,,3'
        :Q^YU\ @* IXQg          ***   VYbcd QccYcdQ^d TYbUSd_b &5 U`Yc_TUc( .,,2).,,3'
        A*9* >_TU^VYU\T         ***   VYbcd QccYcdQ^d TYbUSd_b &4 U`Yc_TUc( .,,2).,-,'
        H_RUbdQ HY_bTQ^         ***   cUS_^T QccYcdQ^d TYbUSd_b + cUS_^T cUS_^T QccYcdQ^d TYbUSd_b &4
                                      U`Yc_TUc( .,,2).,,3'
        @UVVbUi <* @Q^eQbi      ***   VYbcd QccYcdQ^d TYbUSd_b &1 U`Yc_TUc( .,,2'
        7\\Q^ =bQV              ***   cUS_^T e^Yd TYbUSd_b &0 U`Yc_TUc( .,,2'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx4;9<;893jyppgvihmxw                                                                       7=38<
536<36465Case     2:20-cv-00435-CBM-PJW               Document 47-2 Filed 02/03/21 Page 44 of 146 Page ID
                                               Jvmhe}$Rmklx$Pmklxw$,XZ$Wivmiw$644:Ò6455-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        CQh IdebWU_^      *** QTTYdY_^Q\ cUS_^T QccYcdQ^d TYbUSd_b &-#:497
                                                                      U`Yc_TU( .,-,).,--'
        J_^i =bYVVY^            ***   cUS_^T QccYcdQ^d TYbUSd_b &/ U`Yc_TUc( .,-,).,--'
        FXY\ >QbTQWU            ***   VYbcd QccYcdQ^d TYbUSd_b &/ U`Yc_TUc( .,-,'
        ;bYS <_h >Qic           ***   VYbcd QccYcdQ^d TYbUSd_b &. U`Yc_TUc( .,,2).,,3'
        :QfYT 8_iT              ***   cUS_^T e^Yd TYbUSd_b &. U`Yc_TUc( .,,3'
        LY^UUd :UgQ^            ***   TYbUSd_b dbQY^UU &. U`Yc_TUc( .,,3'
        =\U^ C__b]Q^            ***   QTTYdY_^Q\ cUS_^T QccYcdQ^d TYbUSd_b &. U`Yc_TUc( .,,3'
        9XbYc 9QcdQ\TY          ***   cUS_^T QccYcdQ^d TYbUSd_b &- U`Yc_TU( .,,2'
        @UVVbUi HUY^Ub          ***   cUS_^T e^Yd TYbUSd_b &- U`Yc_TU( .,,2'
        @_^Qc FQdU              ***   cUS_^T e^Yd TYbUSd_b &- U`Yc_TU( .,,3'
        @UbU]i >QQ[             ***   cUS_^T cUS_^T QccYcdQ^d TYbUSd_b &e^SbUTYdUT' + QTTYdY_^Q\
                                      cUS_^T QccYcdQ^d TYbUSd_b &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        CYSXQU\ BUgYc           ***   cUS_^T e^Yd TYbUSd_b &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Evx$Hitevxqirx$

        IejQ^^U Id_fUb          ***   Qbd TU`Qbd]U^d S__bTY^Qd_b &0. U`Yc_TUc( .,,2).,--'
        IS_dd 7* HUUTUb         ***   `b_`Ubdi ]QcdUb &3, U`Yc_TUc( .,,2).,--'
        J_] MQbT                ***   S_^cdbeSdY_^ S__bTY^Qd_b + Qbd TU`Qbd]U^d ce`UbfYc_b &24
                                      U`Yc_TUc( .,,2).,--'
        @_X^ FQb[Ub             ***   _^)cUd TbUccUb &2- U`Yc_TUc( .,,2).,--'
        @UbY M__TgQbT           ***   ISU^YS V_bU]Q^ + `QY^d V_bU]Q^ &2/ U`Yc_TUc( .,,2).,--'
        8_^XQ] MXYdU            ***   cUd TbUccUb &/4 U`Yc_TUc( .,,2).,-,'
        AU^ =Qcd_^)AY\W_bU      ***   cUd TbUccUb &/3 U`Yc_TUc( .,,2).,,5'
        BUc\YU A_\dUb           ***   QccYcdQ^d `b_`Ubdi ]QcdUb + `b_`Ubdi QccYcdQ^d &., U`Yc_TUc(
                                      .,,3).,--'
        @_^QdXQ^ IXQVVUb        ***   QccYcdQ^d `b_`Ubdi ]QcdUb + `b_`c ReiUb &.1 U`Yc_TUc( .,,3)
                                      .,--'
        IdUfU BQ[c              ***   S_^cdbeSdY_^ WQ^W)R_cc &/- U`Yc_TUc( .,,2).,,3'
        @UbU]i HUUfUc           ***   cUd TbUccUb &.2 U`Yc_TUc( .,,5).,--'
        7]i 8U\\                ***   cUd TUS_bQdY_^ ReiUb + cUd TbUccUb &-1 U`Yc_TUc( .,,2).,,4'
        @UVV >Y^Tc              ***   cUd TbUccUb &-3 U`Yc_TUc( .,,2).,,3'
        IQ\\i DYS_\Q_e          ***   ReiUb &/ U`Yc_TUc( .,,2).,,3'
        >Q]Y\d_^
        H_RUbd H* M_^c_^        ***   cUd TbUccUb &4 U`Yc_TUc( .,,2).,-,'
        AbYcdi CQebUb           ***   S_^cdbeSdY_^ QccYcdQ^d &0 U`Yc_TUc( .,,2).,,3'
        =bYcXQ]
        :QfYT CU^UVUU           ***   WU^UbQ\ V_bU]Q^ &1 U`Yc_TUc( .,-,).,--'
        FYUbbU LYQ\             ***   cUd TbUccUb &-/ U`Yc_TUc( .,-,).,--'
        IQbQ 7b_^c_^            ***   cUd TbUccUb &0 U`Yc_TUc( .,,2).,,3'
        HiQ^ 8ecd               ***   cUd TbUccUb &/ U`Yc_TUc( .,,2).,,3'
        J_] 9_\U                ***   \UQT]Q^ &/ U`Yc_TUc( .,,2).,,3'
        BUY\Q :Q\\Q\            ***   `b_`c QccYcdQ^d + `b_`c6 `b_`c + `b_`c &3 U`Yc_TUc( .,-,).,--'
        @UccYSQ B_gU            ***   cUd `QY^dUb + `QY^dUb &0 U`Yc_TUc( .,-,).,--'
        AUfY^ 8\_ccUb           ***   `b_`c &- U`Yc_TU( .,-,).,--'
        CQb[ >Q^[c              ***   cUd TbUccUb &- U`Yc_TU( .,,2'
        IdUfU IQgXY\\           ***   \UQT]Q^ &- U`Yc_TU( .,,2'
        =Qbi MY]]Ub             ***   \UQT cSU^YS &- U`Yc_TU( .,,2'
        9XbYc 9_]Rc             ***   cUd TbUccUb &- U`Yc_TU( .,,3'
        HYSXQbT >* FUbbi        ***   WbUU^c]Q^ &- U`Yc_TU( .,,4'
        <b_i\Q^ HUiUc @b*       ***   WbUU^c &- U`Yc_TU( .,,5'
        8bYddQ^i <\UdSXUb       ***   cUd TbUccUb &- U`Yc_TU( .,--'
        @_^ ;* =bQV             ***   cX_` SbQVdc]Q^ &- U`Yc_TU( .,--'
        FQe\ CQYU\\_            ***   S_^cdbeSdY_^ S__bTY^Qd_b &- U`Yc_TU( .,--'
        @Q]Uc H* >Q\\           ***   WbQ`XYS TUcYW^Ub &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        HQ^TQ\ M__TgQbT         ***   \UQT cSU^YS QbdYcd &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        :Yb[ 9\Qb[              ***   SQb`U^dUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        LYb\U I* HUYT           ***   QccYcdQ^d `b_`Ubdi ]QcdUb &e^SbUTYdUT' + `b_`Ubdi ]QcdUb6
                                      cUS_^T e^Yd &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        8bQT 8\UY               ***   cUd TbUccUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        BQ^SU 9XUQdXQ]          ***   cUd TbUccUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Wsyrh$Hitevxqirx$

        =bUW_bi AY^W            ***   bU)bUS_bTY^W ]YhUb &32 U`Yc_TUc( .,,2).,--'
        8QbRQbQ D_bU^           ***   TYQ\_WeU UTYd_b + QccYcdQ^d c_e^T UTYd_b &03 U`Yc_TUc( .,,2)
                                      .,--'
        @_X^ IYUfUbd            ***   V_\Ui QbdYcd &2. U`Yc_TUc( .,,2).,--'
        ;* DY\Uc A\UY^          ***   c_e^T UTYd_bYQ\ dUSX^YSQ\ S_^ce\dQ^d &2- U`Yc_TUc( .,,2).,--'
        @UU^Q C* FXU\`c         ***   ce`UbfYcY^W c_e^T UTYd_b + ce`UbfYcY^W TYQ\_WeU QTb UTYd_b &25
                                      U`Yc_TUc( .,,2).,--'
        8U^ BQjQbT              ***   R__] _`UbQd_b &/5 U`Yc_TUc( .,,3).,--'
        IXQeWX^Ucci >QbU        ***   ce`UbfYcY^W c_e^T UTYd_b &// U`Yc_TUc( .,,2).,--'
        IQ] 9* BUgYc            ***   QTb bUS_bTYcd &.3 U`Yc_TUc( .,,3).,-,'
        HiQ^ Be[QcY[            ***   V_\Ui QccYcdQ^d &.3 U`Yc_TUc( .,,4).,--'
        CQS[ CU\c_^             ***   `b_TeSdY_^ c_e^T + c_e^T ]YhUb &/. U`Yc_TUc( .,,2).,--'
        @Qc_^ CQ^jQ^_           ***   edY\Ydi c_e^T + c_e^T edY\Ydi &-0 U`Yc_TUc( .,,4).,--'
lxxtw>33{{{2mqhf2gsq3xmxpi3xx4;9<;893jyppgvihmxw                                                                     8438<
536<36465Case     2:20-cv-00435-CBM-PJW               Document 47-2 Filed 02/03/21 Page 45 of 146 Page ID
                                                Jvmhe}$Rmklx$Pmklxw$,XZ$Wivmiw$644:Ò6455-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        JbU^d HYSX]_^T    *** V_\Ui UTYd_b &-0 U`Yc_TUc( .,,5).,--'#:498
        7^Ti CQ\S_\]            ***   V_\Ui QbdYcd &.. U`Yc_TUc( .,,2).,,3'
        7^^Q CQ\[Y^             ***   V_\Ui bUS_bTY^W QccYcdQ^d &-5 U`Yc_TUc( .,,2).,,3'
        :QbbU^ AY^W             ***   ce`UbfYcY^W c_e^T UTYd_b &-4 U`Yc_TUc( .,,2).,,3'
        :QfYT 8* 8Qbb_g ???     ***   \YfU c_e^T ]Yh + \YfU c_e^T ]YhUb &-3 U`Yc_TUc( .,,2).,,5'
        :_^ MXYdU               ***   V_\Ui bUS_bTY^W ]YhUb + V_\Ui ]YhUb &. U`Yc_TUc( .,,2).,,3'
        @ecdY^ FUQbc_^          ***   QccYcdQ^d c_e^T UTYd_b &-3 U`Yc_TUc( .,,3).,,4'
        HQ^Ti MY\c_^            ***   V_\Ui bUS_bTYcd &-1 U`Yc_TUc( .,,3).,,4'
        IdUVQ^ <bQdYSU\\Y       ***   V_\Ui QbdYcd &-/ U`Yc_TUc( .,,3).,,4'
        H_^ CQ\\YWUbc           ***   V_\Ui ]YhUb &-- U`Yc_TUc( .,,2).,,3'
        9Q_Y]XU :_i\U           ***   V_\Ui QbdYcd &. U`Yc_TUc( .,,2'
        JXQTT :Qi               ***   R__] _`UbQd_b &0 U`Yc_TUc( .,,2'
        IdQSi 8b_g^bYWW         ***   `b_TeSdY_^ c_e^T ]YhUb &. U`Yc_TUc( .,,2'
        :QfYT E* :Q^YU\         ***   `b_TeSdY_^ c_e^T &/ U`Yc_TUc( .,,2'
        IS_dd I^iTUb            ***   R__] _`UbQd_b6 cUS_^T e^Yd &/ U`Yc_TUc( .,,3'
        J_TT 8US[Udd            ***   bU)bUS_bTY^W ]YhUb &. U`Yc_TUc( .,,3'
        IXQg^ >Qb`Ub            ***   SQR\U `Ubc_^ &. U`Yc_TUc( .,,3'
        :Q^^i HUUfUc            ***   QTTYdY_^Q\ QTb &. U`Yc_TUc( .,,5).,-,'
        OQ^^ :U\`eUSX           ***   c_e^T UVVUSdc UTYd_b &- U`Yc_TU( .,,2'
        DU\\_ J_bbY             ***   bU)bUS_bTY^W ]YhUb &- U`Yc_TU( .,,2'
        @Qi <YcXUb              ***   QTb bUS_bTYcd &- U`Yc_TU( .,,4'
        AUfY^ ISXe\dj           ***   V_\Ui ]YhUb &- U`Yc_TU( .,-,'
        9XbYc ;b\_^             ***   Q*T*b* bUS_bTYcd &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @UVVbUi :iQ\            ***   QccYcdQ^d c_e^T UTYd_b &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        CY[U CSA_^U             ***   QccYcdQ^d c_e^T UTYd_b &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        H_i CQSXQT_             ***   QTb ]YhUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        8bQ^T_^ B_e\YQc         ***   `_cd)`b_TeSdY_^ c_e^T QccYcdQ^d &e^SbUTYdUT' &e^[^_g^
                                      U`Yc_TUc'
        8bYQ^ IUQWbQfU          ***   QeTY_ S_^V_b] &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        8UQe 8YWWQbd            ***   QTb ]YhUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        :UQ^ Id* @_X^           ***   QTb ]YhUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        IXQi^Q 8b_g^            ***   QTb bUS_bTYcd &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        <bUTbYS[ 9eUfQc         ***   bU)bUS_bTY^W ]YhUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        HUQWQ^ CU^T_jQ          ***   bU)bUS_bTY^W ]YhUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Wtigmep$Ijjigxw$f}$

        MUc 7i\_b               ***   c`USYQ\ UVVUSdc   dUSX^YSYQ^ + c`USYQ\ UVVUSdc V_bU]Q^ &-- U`Yc_TUc(
                                      .,,2).,,3'
        ;fUbUdd 8ib_] ???       ***   c`USYQ\ UVVUSdc   ce`UbfYc_b &. U`Yc_TUc( .,,2).,,3'
        H_RUbd 8b_g^            ***   c`USYQ\ UVVUSdc   dUSX^YSYQ^ &. U`Yc_TUc( .,,3).,,4'
        CQbSec BQF_bdU          ***   c`USYQ\ UVVUSdc   dUSX^YSYQ^ &- U`Yc_TU( .,,3).,,4'
        8bQ^T_^ 9Q]`RU\\        ***   c`USYQ\ UVVUSdc   dUSX^YSYQ^ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Zmwyep$Ijjigxw$f}$

        :Q^ 9QbbY^Wd_^          ***   V\Q]U QbdYcd &-, U`Yc_TUc( .,,3).,--'
        :ei JQ^ DWeiU^          ***   fYceQ\ UVVUSdc ce`UbfYc_b6 >Y)=b_e^T CUTYQ &-/ U`Yc_TUc( .,,3)
                                      .,,4'
        IS_dd CY\^U             ***   fYceQ\ UVVUSdc ce`UbfYc_b &-- U`Yc_TUc( .,,3).,--'
        8biQ^ MXYdQ[Ub          ***   <\Q]U QbdYcd + TYWYdQ\ QbdYcd + V\Q]U QbdYcd + fYceQ\ UVVUSdc QbdYcd &/
                                      U`Yc_TUc( .,,3).,--'
        HYS[ 9_bdUc             ***   TYWYdQ\ S_]`_cYd_b &. U`Yc_TUc( .,,4).,,5'
        HYS[ :Q\Ri              ***   S_\_bYcd &- U`Yc_TU( .,,2'
        BQebQ ;\YjQRUdX         ***   TYWYdQ\ S_]`_cYd_b6 C<N &- U`Yc_TU( .,,3'
        MY\S_h
        HYS[ HUTYS[             ***   fYceQ\ UVVUSdc `b_TeSUb &- U`Yc_TU( .,--'
        9XbYc PQ`QbQ            ***   SW ce`UbfYc_b &- U`Yc_TU( .,--'

     Wivmiw$Wxyrxw$

        @ecdY^ HYU]Ub           ***   cde^d S__bTY^Qd_b &22 U`Yc_TUc( .,,2).,--'
        @UVV ISXgQ^             ***   cde^d S__bTY^Qd_b &-5 U`Yc_TUc( .,,2).,,4'
        H_gTi 8b_g^             ***   cde^d `\QiUb &/ U`Yc_TUc( .,-,).,--'
        7\\Q^ =bQV              ***   cde^d S__bTY^Qd_b &1 U`Yc_TUc( .,,2'
        @U^^YVUb 8QTWUb         ***   cde^d T_eR\U6 CY^[Q AU\\i + cde^d T_eR\U + cde^d `UbV_b]Ub &-
                                      U`Yc_TU( .,,3).,,5'
        IXQ^^Q @QS_Rc           ***   \UQT cde^d T_eR\U + QSdY_^ S__bTY^Qd_b + cde^d TbYfUb + cde^dc &0
                                      U`Yc_TUc( .,,3'
        CQb[ D_bRi              ***   cde^d `UbV_b]Ub &/ U`Yc_TUc( .,,2).,,5'
        HiQ^ DQY\               ***   cde^d T_eR\U + cde^d T_eR\U6 JQi\_b AYdcSX &/ U`Yc_TUc( .,,2'
        JY] I_UbWU\             ***   cde^d T_eR\U6 8U^^i 9YQbQ]U\\_ &/ U`Yc_TUc( .,,3).,,4'
        :UbU[ =bQV              ***   cde^dc &- U`Yc_TU( .,,2'
        9XbYcd_`XUb H_RRY^c     ***   cde^dc &- U`Yc_TU( .,,2'
        8Qbbi J_\\Y             ***   cde^dc &- U`Yc_TU( .,,2'
        9\Qi :Yh                ***   edY\Ydi cde^dc &- U`Yc_TU( .,,3'
        BU^Q <U^^U]Q            ***   edY\Ydi cde^dc &- U`Yc_TU( .,,3'
lxxtw>33{{{2mqhf2gsq3xmxpi3xx4;9<;893jyppgvihmxw                                                                      8538<
536<36465Case     2:20-cv-00435-CBM-PJW              Document 47-2 Filed 02/03/21 Page 46 of 146 Page ID
                                               Jvmhe}$Rmklx$Pmklxw$,XZ$Wivmiw$644:Ò6455-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        IdUfU HYjj_       *** cde^d T_eR\U6 @UccU F\U]_^c &- U`Yc_TU(#:499
                                                                       .,,3'
        AUfY^ 9QccYTi           ***   cde^dc &- U`Yc_TU( .,,4'
        CQb[ 9XQfQbbYQ          ***   cde^d T_eR\U &- U`Yc_TU( .,,4'
        @Y] <_bT                ***   cde^d T_eR\U &- U`Yc_TU( .,,4'
        7^TbUg IU^cU^YW         ***   cde^dc &- U`Yc_TU( .,,4'
        @ecdY^ BUU JYTgU\\      ***   cde^d `UbV_b]Ub &- U`Yc_TU( .,,4'
        J_bbUi L_WU\            ***   cde^d T_eR\U6 8bYQ^ JX_bd_^ &- U`Yc_TU( .,,4'
        7e^Tbec F__\U           ***   cde^d `\QiUb &e^SbUTYdUT' + cde^d `UbV_b]Ub &e^SbUTYdUT'
                                      &e^[^_g^ U`Yc_TUc'
        AUfY^ HUYT              ***   cde^dc &e^SbUTYdUT' + cde^d T_eR\U6 CQdd BQebYQ &e^SbUTYdUT' +
                                      cde^d T_eR\U6 IS_dd F_bdUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @UVV CY\Reb^            ***   cde^d TbYfUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @Y] >U^bi               ***   cde^dc &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        CYSXQU\ A_SebU[         ***   cde^d T_eR\U &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        IXQe^Q :eWWY^c          ***   cde^d T_eR\U6 7Y]UU JUUWQbTU^ &e^SbUTYdUT' &e^[^_g^
                                      U`Yc_TUc'
        CQ\_cY BU_^QbT          ***   cde^dc &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Geqive$erh$Ipigxvmgep$Hitevxqirx$

        @Y] CQbaeUddU           ***   SQ]UbQ _`UbQd_b + SQ]UbQ _`UbQd_b6 "S" SQ]UbQ &32 U`Yc_TUc(
                                      .,,2).,--'
        7]Q^TQ 8beSU            ***   cUS_^T QccYcdQ^d SQ]UbQ &31 U`Yc_TUc( .,,2).,--'
        FQb[Ub
        ?Q^ ;\\Yc               ***   SQ]UbQ _`UbQd_b + TYbUSd_b _V `X_d_WbQ`Xi6 cUS_^T e^Yd +
                                      SQ]UbQ _`UbQd_b6 "Q" SQ]UbQ &3, U`Yc_TUc( .,,2).,--'
        H_RUbd HU^T_^           ***   VYbcd QccYcdQ^d SQ]UbQ + VYbcd QccYcdQ^d SQ]UbQ6 "Q" SQ]UbQ + [Ui
                                      VYbcd QccYcdQ^d SQ]UbQ &3. U`Yc_TUc( .,,2).,--'
        CQbS 7^Tbec             ***   [Ui WbY` &23 U`Yc_TUc( .,,2).,--'
        IS_dd CQWbeTUb          ***   RUcd R_i bYWWY^W U\USdbYS &-/ U`Yc_TUc( .,,2).,--'
        IdUfU :bQ[U             ***   RUcd R_i WbY` &11 U`Yc_TUc( .,,2).,--'
        H_RUbd >YS[c            ***   [Ui bYWWY^W WbY` + [Ui WbY` &15 U`Yc_TUc( .,,2).,--'
        8_RRi I\UTWU            ***   U\USdbYSYQ^ &11 U`Yc_TUc( .,,2).,--'
        @UccU M_\dUb            ***   WbY` &10 U`Yc_TUc( .,,2).,-,'
        MUc 7X\                 ***   WbY` &1/ U`Yc_TUc( .,,2).,-,'
        =U_bWYQ FYUbc_^         ***   bYWWY^W U\USdbYS &13 U`Yc_TUc( .,,2).,,5'
        Jb_i 7^TUbc_^           ***   \YWXdY^W dUSX^YSYQ^ + RUcd R_i U\USdbYS + SQ]UbQ TU`Qbd]U^d
                                      QccYcdQ^d &00 U`Yc_TUc( .,,2).,-,'
        AU\\i 8_WTQ^            ***   cUS_^T QccYcdQ^d SQ]UbQ + VYbcd QccYcdQ^d SQ]UbQ &0/ U`Yc_TUc(
                                      .,,2).,--'
        IdUfU :U^^i             ***   SQ]UbQ _`UbQd_b &.3 U`Yc_TUc( .,,2).,--'
        7TQ] <\_bUc             ***   WbY` &02 U`Yc_TUc( .,,2).,,5'
        >UQdXUb FQWU            ***   SQ]UbQ _`UbQd_b + SQ]UbQ _`UbQd_b6 "R" SQ]UbQ &01 U`Yc_TUc(
                                      .,,2).,--'
        HiQ^ 7RbQ]c             ***   VY\] \_QTUb + SQ]UbQ `b_TeSdY_^ QccYcdQ^d + cUS_^T QccYcdQ^d
                                      SQ]UbQ + \_QTUb &.. U`Yc_TUc( .,,2).,--'
        MUc :Yh_^               ***   \YWXdY^W dUSX^YSYQ^ &/5 U`Yc_TUc( .,,2).,,4'
        FQdbYS[ <_bde^U         ***   WbY` &.1 U`Yc_TUc( .,,4).,--'
        ;TgQbT 7* DQfQbb_       ***   WbY` &/4 U`Yc_TUc( .,,2).,,5'
        H_Ri^ =bUUb             ***   bYWWY^W U\USdbYSYQ^ &/3 U`Yc_TUc( .,,2).,,4'
        FXY\\Y` HU^[U           ***   WbY` + [Ui WbY`6 cUS_^T e^Yd + cUS_^T e^Yd6 [Ui WbY` + RUcd R_i
                                      bYWWY^W WbY` &.2 U`Yc_TUc( .,,2).,--'
        JbUf_b :_i\U DU\c_^     ***   VY\] \_QTUb &// U`Yc_TUc( .,,2).,,4'
        CQdd >QbcXRQbWUb        ***   cUS_^T QccYcdQ^d SQ]UbQ + cUS_^T QccYcdQ^d SQ]UbQ6 "S" SQ]UbQ
                                      &/2 U`Yc_TUc( .,,4).,--'
        ;TYc_^ @QS[c_^          ***   WQVVUb &/2 U`Yc_TUc( .,,4).,--'
        H_R CS=bQdX             ***   VYbcd QccYcdQ^d SQ]UbQ + VYbcd QccYcdQ^d SQ]UbQ6 "R" SQ]UbQ &//
                                      U`Yc_TUc( .,,2).,--'
        7TQ] :bUg               ***   VYbcd QccYcdQ^d SQ]UbQ + cUS_^T QccYcdQ^d SQ]UbQ &/, U`Yc_TUc(
        ISXgQbdj                      .,,2).,--'
        9\Qid_^ De\\            ***   WbY` &-. U`Yc_TUc( .,,2).,,3'
        9Qc BY^S_\^             ***   bYWWY^W U\USdbYSYQ^ &.. U`Yc_TUc( .,,2).,,3'
        J* CYSXQU\ CSBUQ^       ***   VYbcd QccYcdQ^d "Q" SQ]UbQ .^T e^Yd &.. U`Yc_TUc( .,,2).,,3'
        ;bYS FYS[Udd            ***   fYTU_ QccYcd6 cUS_^T e^Yd + fYTU_ QccYcd _`UbQd_b &-5 U`Yc_TUc(
                                      .,,2).,,5'
        J_T 9Q]`RU\\            ***   SQ]UbQ _`UbQd_b &-4 U`Yc_TUc( .,,2).,-,'
        @_^ >* BUgYc            ***   WQVVUb &-4 U`Yc_TUc( .,,2).,,3'
        PQSX DQcYdc             ***   VYbcd QccYcdQ^d SQ]UbQ + cUS_^T QccYcdQ^d SQ]UbQ &-3 U`Yc_TUc(
                                      .,,2).,,3'
        @Qc_^ AUU^U             ***   T_\\i WbY` &-. U`Yc_TUc( .,,2).,-,'
        Ai\U EcReb^             ***   SQ]UbQ `b_TeSdY_^ QccYcdQ^d + cUS_^T QccYcdQ^d SQ]UbQ &--
                                      U`Yc_TUc( .,,2).,-,'
        J_TT CSCe\\U^           ***   SQ]UbQ _`UbQd_b &-1 U`Yc_TUc( .,,2).,,3'
        <bQ^[ FQbbYcX           ***   cUS_^T QccYcdQ^d SQ]UbQ &-1 U`Yc_TUc( .,,2).,,3'
        =bUW JbQfYc             ***   bYWWY^W U\USdbYS &3 U`Yc_TUc( .,,5).,-,'
        @Q^Ud @U^cU^            ***   U\USdbYSYQ^ &2 U`Yc_TUc( .,,3).,--'
        CYSXQU\ =Y\\Uc`YU       ***   8Ucd 8_i HYWWY^W &5 U`Yc_TUc( .,,5'
        :Y^_ FQb[c              ***   TYbUSd_b _V `X_d_WbQ`Xi6 cUS_^T e^Yd &4 U`Yc_TUc( .,,3).,,4'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx4;9<;893jyppgvihmxw                                                                     8638<
536<36465Case      2:20-cv-00435-CBM-PJW                Document 47-2 Filed 02/03/21 Page 47 of 146 Page ID
                                                  Jvmhe}$Rmklx$Pmklxw$,XZ$Wivmiw$644:Ò6455-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        DQdXQ^ 8b_g^       *** U\USdbYSYQ^ &1 U`Yc_TUc( .,,5).,--' #:500
        9Qb\_c 8U^QfYTUc        ***   bYWWY^W U\USdbYSYQ^ + U\USdbYSYQ^ &3 U`Yc_TUc( .,,2).,,4'
        9XY` >e^dY^Wd_^         ***   WbY` + WbY`6 cde^d e^Yd &1 U`Yc_TUc( .,,2).,,3'
        FQe\ Fbi_b              ***   cUS_^T QccYcdQ^d SQ]UbQ &1 U`Yc_TUc( .,,2).,,3'
        J_^i 8U^Td              ***   T_\\i WbY`6 cUS_^T e^Yd &2 U`Yc_TUc( .,,2'
        FUdUb IY]_^YdU          ***   SQ]UbQ _`UbQd_b &1 U`Yc_TUc( .,,2'
        @_X^ ;cSXRUbWUb         ***   WbY` &. U`Yc_TUc( .,,2).,-,'
        :_^Q\T H* >_gU @b*      ***   cUS_^T QccYcdQ^d SQ]UbQ + VYbcd QccYcdQ^d SQ]UbQ &1 U`Yc_TUc(
                                      .,,2).,-,'
        MUc 8bYcS_U             ***   SQ]UbQ _`UbQd_b &1 U`Yc_TUc( .,,2).,,3'
        <b_i\Q^ HUiUc @b*       ***   U\USdbYSYQ^ &0 U`Yc_TUc( .,,3).,-,'
        IXQ^U <* AU\\i          ***   SQ]UbQ _`UbQd_b &0 U`Yc_TUc( .,,2).,--'
        F*A* Ce^c_^             ***   VYbcd QccYcdQ^d SQ]UbQ &0 U`Yc_TUc( .,,2).,,4'
        7Qb_^ 7d_] LifYQ\       ***   T_\\i WbY`6 cUS_^T e^Yd &- U`Yc_TU( .,,2'
        8Q\Y^d FY^SjUXU\iY      ***   WbY` &0 U`Yc_TUc( .,,3'
        9XbYc FXU\`c            ***   RUXY^T dXU cSU^Uc fYTU_WbQ`XUb &0 U`Yc_TUc( .,-,).,--'
        IUQ^ CQhgU\\            ***   SQ]UbQ _`UbQd_b &. U`Yc_TUc( .,,2).,,3'
        9XQT BUQb F\e^[Udd      ***   WbY` &- U`Yc_TU( .,-,'
        FQdbYS[ 8* 9_QdU        ***   \_QTUb &- U`Yc_TU( .,,2'
        JXUTQ 9e^^Y^WXQ]        ***   VYbcd QccYcdQ^d SQ]UbQ &- U`Yc_TU( .,,2'
        9XbYcd_`XUb Ceb`Xi      ***   fYTU_ QccYcd dUSX^YSYQ^ &- U`Yc_TU( .,,2'
        7\Uh <* DUgc_]U         ***   fYTU_ SQ]UbQ _`UbQd_b &- U`Yc_TU( .,,2'
        FUdUb :* H__]U          ***   VYbcd QccYcdQ^d SQ]UbQ &- U`Yc_TU( .,,2'
        <UbbU\\ 7* IXY^^YS[     ***   [Ui WbY` &- U`Yc_TU( .,,2'
        @UbU]i IXYb[            ***   WbY` &- U`Yc_TU( .,,2'
        FUdU Id_S[d_^           ***   [Ui bYWWY^W WbY` &- U`Yc_TU( .,,2'
        CYSXQU\ >_WU^]Y\\Ub     ***   SQ]UbQ `b_TeSdY_^ QccYcdQ^d &- U`Yc_TU( .,,3'
        7^d_^Y_ F_^dY           ***   R SQ] VYbcd QS6 DUg O_b[ + VYbcd QccYcdQ^d SQ]UbQ6 cUS_^T e^Yd &-
                                      U`Yc_TU( .,,4'
        9XbYcd_`XUb O__^        ***   SQ]UbQ `b_TeSdY_^ QccYcdQ^d &- U`Yc_TU( .,,4'
        CQdd 8YjUb              ***   cUS_^T fYTU_ QccYcd &- U`Yc_TU( .,,5'
        @_X^ 9QdUc              ***   cUS_^T QccYcdQ^d SQ]UbQ &- U`Yc_TU( .,-,'
        @*8* I]YdX              ***   SQ]UbQ _`UbQd_b &- U`Yc_TU( .,--'
        8bYdd MUcd              ***   VYbcd QccYcdQ^d SQ]UbQ6 cUS_^T e^Yd &e^SbUTYdUT' + QccYcdQ^d
                                      SQ]UbQ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        9bQYW MQT\Y^            ***   T_\\i WbY` &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        8b_g^ 9__`Ub            ***   SQ]UbQ _`UbQd_b6 "Q" SQ]UbQ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        =_^jQ\_ =_^jQ\Uj        ***   U\USdbYSYQ^ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @_X^ B* BUgYc           ***   bYWWY^W WbY` &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        JX_] EgU^c              ***   TYbUSd_b _V `X_d_WbQ`Xi6 cUS_^T e^Yd &e^SbUTYdUT' &e^[^_g^
                                      U`Yc_TUc'
        @ecdY^ IUiR             ***   RUcd R_i U\USdbYS &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        CY[U IXUUbU^            ***   T_\\i WbY` &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        J_] IXY^^               ***   WQVVUb6 cUS_^T e^Yd &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        8Qbbi IdbYS[\Q^T        ***   U\USdbYS6 cUS_^T e^Yd &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @UbU]i =eY\\_bi         ***   bYWWY^W U\USdbYSYQ^ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @Q]YU C_bU^_            ***   \YWXdY^W dUSX^YSYQ^ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        8Z_b^ =* @QS[c_^        ***   cUS_^T QccYcdQ^d SQ]UbQ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        8bYQ^ DU\\YWQ^          ***   SQ]UbQ `b_TeSdY_^ QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        ?Q^ GeYW\Ui             ***   WbY` &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Gewxmrk$Hitevxqirx$

        8UdX IU`[_              ***   SQcdY^W6 JUhQc &32 U`Yc_TUc( .,,2).,--'
        7\UhQ >Y^Tc             ***   UhdbQc SQcdY^W QccYcdQ^d &0- U`Yc_TUc( .,,3).,--'
        JY^Q AUbb               ***   UhdbQc SQcdY^W TYbUSd_b + UhdbQc SQcdY^W &.0 U`Yc_TUc( .,,3)
                                      .,-,'
        @Q]YU 9Qcdb_            ***   SQcdY^W Qcc_SYQdU + SQcdY^W QccYcdQ^d &-1 U`Yc_TUc( .,,3).,--'
        IS_dd 8\Qc[_            ***   UhdbQc SQcdY^W QccYcdQ^d + UhdbQc SQcdY^W S__bTY^Qd_b + UhdbQc
                                      SQcdY^W QccYcdQ^d6 cUd &-2 U`Yc_TUc( .,,3).,-,'
        MY\\ IdUgQbd            ***   SQcdY^W Qcc_SYQdU &.. U`Yc_TUc( .,,2).,,3'
        @U^^i =YRR_^c           ***   SQcdY^W QccYcdQ^d &-4 U`Yc_TUc( .,,4).,,5'
        7^TbUg CQS[Y^           ***   SQcdY^W QccYcdQ^d &3 U`Yc_TUc( .,,5).,-,'
        CSBUQ^ 7\\Ui            ***   UhdbQc SQcdY^W &. U`Yc_TUc( .,,2'
        CQb\YcU                 ***   SQcdY^W QccYcdQ^d &- U`Yc_TU( .,,3).,,4'
        =e^jU^XQecUb
        IXUY\Q IdUU\U           ***   SQcdY^W QccYcdQ^d &- U`Yc_TU( .,,4'
        HYS[ E\]_c              ***   UhdbQc SQcdY^W QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @_^QdXQ^ FYSSYbY\\_     ***   SQcdY^W QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        7]Q^TQ 9Q^cUS_          ***   UhdbQc SQcdY^W QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Gswxyqi$erh$[evhvsfi$Hitevxqirx$

        CYcdY C_bUQeh           ***   S_cde]U `b_TeSdY_^ QccYcdQ^d + S_cde]U _VVYSU QccYcdQ^d + cUd
                                      S_cde]Ub &0, U`Yc_TUc( .,,3).,--'
        @U^^YVUb ISX_cc_g       ***   S_cde]Ub &1 U`Yc_TUc( .,,2).,,4'


lxxtw>33{{{2mqhf2gsq3xmxpi3xx4;9<;893jyppgvihmxw                                                                        8738<
536<36465Case     2:20-cv-00435-CBM-PJW             Document 47-2 Filed 02/03/21 Page 48 of 146 Page ID
                                              Jvmhe}$Rmklx$Pmklxw$,XZ$Wivmiw$644:Ò6455-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        >UYTY >_gU\\      *** cUd S_cde]Ub &.. U`Yc_TUc( .,,3).,,4' #:501
        IdU`XQ^i 8Qc[Y^         ***   cUd S_cde]Ub &-4 U`Yc_TUc( .,,2).,,3'
        :UQ^^Q C_bQWQ           ***   S_cde]U QccYcdQ^d &-1 U`Yc_TUc( .,,2).,,3'
        Of_^^U MY\Reb^          ***   S_cde]U ce`UbfYc_b &2 U`Yc_TUc( .,,3).,--'
        IdU`XU^ C* 9XeTUZ       ***   S_cde]U ce`UbfYc_b &-. U`Yc_TUc( .,,2).,,3'
        :Q^YU\ BQ]RUdX          ***   gQbTb_RU &. U`Yc_TUc( .,,2).,,3'
        :*@* 9QcdY\\_           ***   S_cde]U QccYcdQ^d + S_cde]U `b_TeSdY_^ QccYcdQ^d &/ U`Yc_TUc(
                                      .,,4).,--'
        @Q]YU I\_Q^             ***   S_cde]U ce`UbfYc_b &4 U`Yc_TUc( .,,4).,--'
        7^^UddU >_VV]Q^         ***   cUd S_cde]Ub + cUQ]cdbUcc &2 U`Yc_TUc( .,,2).,,4'
        A_bd^Ui BQg\_b          ***   S_cde]Ub + S_cde]U ce`UbfYc_b &1 U`Yc_TUc( .,,4'
        AQdXi AYQddQ            ***   S_cde]U ce`UbfYc_b &- U`Yc_TU( .,,2'
        EQ[\Ui IdUfU^c_^        ***   gQbTb_RU QccYcdQ^d &- U`Yc_TU( .,,2'
        9\QeTYQ >_\\Ub^         ***   QTTYdY_^Q\ S_cde]Ub &- U`Yc_TU( .,,4'
        JQi\_b HYUbTU^          ***   [Ui S_cde]Ub &- U`Yc_TU( .,,4'
        IdU`XQ^YU 7* IdUU\      ***   cUd S_cde]Ub &- U`Yc_TU( .,,4'
        BQbQ =bQVVe^TUb         ***   S_cde]U QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        DiY]Q @_X^cd_^          ***   S_cde]Ub &e^SbUTYdUT' + cUd S_cde]Ub &e^SbUTYdUT' &e^[^_g^
                                      U`Yc_TUc'
        CQbYQ B_bU^jQ^Q         ***   S_cde]Ub &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Ihmxsvmep$Hitevxqirx$

        HYS[ :Q\Ri              ***   S_\_bYcd &32 U`Yc_TUc( .,,2).,--'
        JY] AQbdYQ\Q            ***   TQY\YUc &12 U`Yc_TUc( .,,2).,-,'
        7TQ] 8Q^[c              ***   `_cd)`b_TeSdY_^ S__bTY^Qd_b + `_cd)`b_TeSdY_^ QccYcdQ^d &05
                                      U`Yc_TUc( .,,2).,,5'
        :QfYT MQS_              ***   `_cd)`b_TeSdY_^ S__bTY^Qd_b &., U`Yc_TUc( .,,2).,,3'
        9XQb\Uc 8e^^            ***   QccYcdQ^d UTYd_b &-/ U`Yc_TUc( .,,3).,-,'
        AQdYU >QWWUbdi          ***   `_cd)`b_TeSdY_^ QccYcdQ^d &-. U`Yc_TUc( .,,4).,,5'
        CQb[ IQTec[i            ***   QccYcdQ^d UTYd_b &5 U`Yc_TUc( .,,2).,-,'
        @UVV ?cbQU\             ***   QccYcdQ^d UTYd_b + QTTYdY_^Q\ UTYd_b &2 U`Yc_TUc( .,-,).,--'
        :QfYT 9* A^YUcc @b*     ***   RUXY^T dXU cSU^Uc &2 U`Yc_TUc( .,--'
        @Y] J_g^U               ***   QccYcdQ^d UTYd_b &1 U`Yc_TUc( .,,2).,,3'
        :Q^YU\\U MQ^W           ***   QccYcdQ^d UTYd_b &1 U`Yc_TUc( .,-,).,--'
        IQ^W >Q^                ***   QccYcdQ^d UTYd_b &0 U`Yc_TUc( .,,2).,,3'
        ?bfY^ FQY[              ***   QccYcdQ^d UTYd_b &0 U`Yc_TUc( .,-,).,--'
        JQT :U^^Yc              ***   QccYcdQ^d UTYd_b &/ U`Yc_TUc( .,,5'
        AUfY^ I_QbUc            ***   QccYcdQ^d UTYd_b &. U`Yc_TUc( .,,4'
        H_RUbd :nQc             ***   QccYcdQ^d UTYd_b &- U`Yc_TU( .,,2'
        :QfYT <QRU\_            ***   `_cd)`b_TeSdY_^ S__bTY^Qd_b &- U`Yc_TU( .,,2'
        CQbi FbYdSXQbT          ***   VYbcd QccYcdQ^d UTYd_b &- U`Yc_TU( .,,2'
        :Qbi\ IU\T_^            ***   QccYcdQ^d UTYd_b &- U`Yc_TU( .,,2'
        CQbWQbUd =eY^UU         ***   QccYcdQ^d UTYd_b &- U`Yc_TU( .,,3'
        @UVV CQS[               ***   S_\_bYcd6 TQY\YUc &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        J_TT >Q^cU^             ***   `_cd)`b_TeSdY_^ QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        I[Y``Ub CQbdY^          ***   S_\_bYcd6 TQY\YUc &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        8bYQ^ =UU               ***   TQY\YUc QccYcd &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @_^QdXQ^ CQ\TU^         ***   S_\_bYcd6 TQY\YUc &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Psgexmsr$Qerekiqirx$

        CQb[ @QbbUdd            ***   [Ui QccYcdQ^d \_SQdY_^ ]Q^QWUb &02 U`Yc_TUc( .,,2).,--'
        FQe\ A^Qec              ***   \_SQdY_^ QccYcdQ^d + \_SQdY_^ cS_ed &-3 U`Yc_TUc( .,,2).,-,'
        9XbYc 9Q^de)IQ\QjQb     ***   QccYcdQ^d \_SQdY_^ ]Q^QWUb &0 U`Yc_TUc( .,,2).,--'
        BQebQ D_U\ 8_b\Q^T      ***   \_SQdY_^ _VVYSU S__bTY^Qd_b &-2 U`Yc_TUc( .,,2).,,4'
        IS_dd AY]Rb_eWX         ***   \_SQdY_^ QccYcdQ^d &-2 U`Yc_TUc( .,,2).,,4'
        @_Ui >eTWY^c            ***   \_SQdY_^ ]Q^QWUb &.2 U`Yc_TUc( .,,2).,--'
        <bQ^[ AUQb\             ***   \_SQdY_^ S__bTY^Qd_b &-5 U`Yc_TUc( .,,4).,--'
        @_X^ A* FQddUbc_^       ***   \_SQdY_^ ]Q^QWUb &.. U`Yc_TUc( .,,2).,--'
        9XbYcd_`XUb CU[XQY\     ***   \_SQdY_^ `b_TeSdY_^ QccYcdQ^d &-/ U`Yc_TUc( .,,5).,--'
        FUdUb 7dXUbd_^          ***   \_SQdY_^ cS_ed &-0 U`Yc_TUc( .,,3).,,4'
        D_bQ HUc^YS[            ***   \_SQdY_^ _VVYSU S__bTY^Qd_b &-/ U`Yc_TUc( .,,4).,,5'
        LUb^_^ I]YdX            ***   \_SQdY_^ QccYcdQ^d &2 U`Yc_TUc( .,-,).,--'
        :QfYT PQSXQbi >UY^U     ***   \_SQdY_^ QccYcdQ^d &1 U`Yc_TUc( .,-,).,--'
        :ecdY^ :Q^YU\c          ***   QccYcdQ^d \_SQdY_^ ]Q^QWUb &- U`Yc_TU( .,,2).,,3'
        @Qc_^ 7* CS9Qe\Ui       ***   \_SQdY_^ ]Q^QWUb6 FXY\QTU\`XYQ + \_SQdY_^ cS_ed6 DUg O_b[ &.
                                      U`Yc_TUc( .,,4).,--'
        @_X^ F* 9b_g\Ui         ***   QccYcdQ^d \_SQdY_^ ]Q^QWUb &- U`Yc_TU( .,,2'
        CQWTQ =b_fUb            ***   \_SQdY_^ cS_ed &- U`Yc_TU( .,,4'
        AUfY^ 8\_ccUb           ***   \_SQdY_^ QccYcdQ^d &- U`Yc_TU( .,,5'
        <bUTUbYS[ 9\YfUb        ***   \_SQdY_^c `b_TeSdY_^ QccYcdQ^d &- U`Yc_TU( .,--'
        7TQ] @* 9__[            ***   \_SQdY_^ QccYcdQ^d &- U`Yc_TU( .,--'
        @_X^ =Q\\_gQi           ***   QccYcdQ^d \_SQdY_^ ]Q^QWUb6 FXY\QTU\`XYQ &- U`Yc_TU( .,--'
        @Qc_^ >QbdUb            ***   \_SQdY_^ QccYcdQ^d &- U`Yc_TU( .,--'
        AQYd\i^ CS7\YcdUb       ***   \_SQdY_^c `b_TeSdY_^ QccYcdQ^d &- U`Yc_TU( .,--'
lxxtw>33{{{2mqhf2gsq3xmxpi3xx4;9<;893jyppgvihmxw                                                                    8838<
536<36465Case    2:20-cv-00435-CBM-PJW               Document 47-2 Filed 02/03/21 Page 49 of 146 Page ID
                                               Jvmhe}$Rmklx$Pmklxw$,XZ$Wivmiw$644:Ò6455-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        =bUW_bi DQbTY                                                #:502
                         *** \_SQdY_^ `b_TeSdY_^ QccYcdQ^d &- U`Yc_TU( .,--'
        8Qbbi BQSY^Q            ***   \_SQdY_^ QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @_Ti BU>Ue`             ***   \_SQdY_^ QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        IXQi\Q Id_b]c           ***   \_SQdY_^ Y^dUb^ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        C_^YSQ MQ\dUbc          ***   QccYcdQ^d \_SQdY_^ ]Q^QWUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @Qc_^ CQddXUgc          ***   \_SQdY_^ QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        J_] IUhd_^              ***   QccYcdQ^d \_SQdY_^ ]Q^QWUb &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        AQ]U^ LU\[_fc[i         ***   QccYcdQ^d \_SQdY_^ ]Q^QWUb6 DO9 e^Yd &e^SbUTYdUT' &e^[^_g^
                                      U`Yc_TUc'
        :UbU[ 9e^^Y^WXQ]        ***   QccYcdQ^d \_SQdY_^ ]Q^QWUb ) R_cd_^ &e^SbUTYdUT' &e^[^_g^
                                      U`Yc_TUc'
        Jb_i B* 9_VVUU          ***   \_SQdY_^ `b_TeSdY_^ QccYcdQ^d &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Qywmg$Hitevxqirx$

        BYjQ HYSXQbTc_^         ***   ]ecYS ce`UbfYc_b &32 U`Yc_TUc( .,,2).,--'
        IdQSUi BUU              ***   ]ecYS `b_TeSdY_^ ce`UbfYc_b &1, U`Yc_TUc( .,,2).,,5'
        CYSXQU\ 7\UhQ^TUb       ***   ]ecYS UTYd_b &0. U`Yc_TUc( .,,3).,--'
        E\YfUb >Y\T             ***   ]ecYS \YSU^cY^W &/1 U`Yc_TUc( .,,3).,-,'
        7Qb_^ CUiUb             ***   ]ecYS `bU`QbQdY_^ &-. U`Yc_TUc( .,,5).,--'
        8bUdd 8_iUdd            ***   ]ecYS UTYd_b &.. U`Yc_TUc( .,,2).,,3'
        IS_dd CYSXQU\ 8eb^c     ***   cS_bU ]YhUb &/ U`Yc_TUc( .,,2).,,3'
        :Q^ HY]Qc               ***   ]ecYS \YSU^cY^W &- U`Yc_TU( .,,2'
        :Q^^i AYbcYS            ***   S_]`_cUb6 QTTYdY_^Q\ ]ecYS &2 U`Yc_TUc( .,,3).,--'
        @UbU]i IgUUd            ***   ]ecYS &0 U`Yc_TUc( .,,3).,,4'
        7fUbi IdYdUc            ***   QTTYdY_^Q\ ]ecYS &. U`Yc_TUc( .,,2).,,3'
        1 7\Qb] CecYS           ***   S_]`_cUb6 QTTYdY_^Q\ ]ecYS &- U`Yc_TU( .,,2'
        @_X^ 9_^W\Ud_^          ***   S_]`_cUb6 QTTYdY_^Q\ ]ecYS &- U`Yc_TU( .,,2'
        ;\\U I`U^SUb)BUgYc      ***   7TTYdY_^Q\ ]ecYS &- U`Yc_TU( .,,2'
        HYS[ >b_]QT[Q           ***   c_^Wc ]ecYS &- U`Yc_TU( .,,3'
        :QfU =Ybdc]Q^           ***   S_]`_cUb6 QTTYdY_^Q\ ]ecYS &- U`Yc_TU( .,-,'
        BUU_dYc 8ebWUcc         ***   S_]`_cUb6 QTTYdY_^Q\ ]ecYS &- U`Yc_TU( .,--'
        @Q[U 8U\^YS[            ***   QccYcdQ^d d_ ]ecYS ce`UbfYc_b &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        FQ[[ >eY                ***   cS_bU `bU`QbQdY_^ &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'
        @UT I]YdX               ***   ]ecYS6 c_^Wc &e^SbUTYdUT' &e^[^_g^ U`Yc_TUc'

     Wivmiw$Wgvmtx$erh$Gsrxmrymx}$Hitevxqirx$

        HURUSSQ <e\d_^          ***   cSbY`d   ce`UbfYc_b &0- U`Yc_TUc( .,,2).,--'
        CQb\Q^Q >_`U            ***   cSbY`d   S__bTY^Qd_b &-. U`Yc_TUc( .,,5).,--'
        >U\U^ CS=Y^^            ***   cSbY`d   ce`UbfYc_b &-, U`Yc_TUc( .,,2).,-,'
        8UQdbYSU 8U\\Y^_        ***   cSbY`d   ce`UbfYc_b &. U`Yc_TUc( .,-,).,--'
        =Y^Q =bQ^TU             ***   cSbY`d   ce`UbfYc_b &- U`Yc_TU( .,,2'
        CYW^_^^U B* CSAUb^      ***   cSbY`d   ce`UbfYc_b &- U`Yc_TU( .,,4'

     Wivmiw$Xverwtsvxexmsr$Hitevxqirx$

        IQ] 9bQid_b             ***   TbYfUb6 X_^UigQW_^ &3 U`Yc_TUc( .,,2).,--'
        HeccU\\ ;* IS_dd        ***   `YSdebU SQb S__bTY^Qd_b &0. U`Yc_TUc( .,,3).,--'
        B_^^YU DU\c_^           ***   dbQ^c`_bdQdY_^ S_)SQ`dQY^ &// U`Yc_TUc( .,,4).,--'
        IdUfU^ MY\\X_YdU        ***   TbYfUb6 `b_TeSdY_^ fQ^ &./ U`Yc_TUc( .,,2).,,4'
        @Q]Uc M* DU\c_^         ***   VeU\Ub+]USXQ^YS &-/ U`Yc_TUc( .,,2).,,3'
        @Q^YSU A^_h             ***   dbQ^c`_bdQdY_^ S__bTY^Qd_b &-3 U`Yc_TUc( .,,2).,,3'
        BY^TQ FYS[Udd           ***   TbYfUb &. U`Yc_TUc( .,,2).,,3'
        HQ^TQ\\ FYS[Udd         ***   TbYfUb &. U`Yc_TUc( .,,2).,,3'
        CQbdY MU\\c             ***   dbQ^c`_bdQdY_^ S__bTY^Qd_b &-1 U`Yc_TUc( .,,4).,--'
        C_^YSQ 7\\U^            ***   fQ^ TbYfUb &3 U`Yc_TUc( .,,2'
        FXY\ ISXbYRUb           ***   dbQ^c`_bdQdY_^ S__bTY^Qd_b &- U`Yc_TU( .,,2'

     Wivmiw$Ehhmxmsrep$Gvi{$

        9_\Y^ ;T\e^T            ***   [Ui SbQVd cUbfYSU + SbQVd cUbfYSU &.- U`Yc_TUc( .,,2).,--'
        H_RY^ =eb^Ui            ***   ;LF :UfU\_`]U^d Q^T Fb_TeSdY_^( ?]QWY^U JU\UfYcY_^ &32
                                      U`Yc_TUc( .,,2).,--'
        9XbYc C* @QS[c_^        ***   `\QiRQS[ S__bTY^Qd_b + S\UQbQ^SU S__bTY^Qd_b + QccYcdQ^d6 DQ^
                                      8Ub^cdUY^ <bUUT &32 U`Yc_TUc( .,,2).,--'
        @ecdY^ HYU]Ub           ***   V__dRQ\\ S__bTY^Qd_b + QccYcdQ^d V__dRQ\\ S__bTY^Qd_b &20
                                      U`Yc_TUc( .,,2).,--'
        :_^Q\T 8Q^[c            ***   `b_TeSdY_^ QccYcdQ^d &2/ U`Yc_TUc( .,,2).,--'
        BUYWX 7* MY\R_eb^       ***   `b_TeSdY_^ S__bTY^Qd_b + dbQfU\ S__bTY^Qd_b &03 U`Yc_TUc( .,,2)
                                      .,--'
        @QS_R 9_RYQ^            ***   `b_TeSdY_^ QccYcdQ^d &1- U`Yc_TUc( .,,3).,--'
        @_X^ >Q]Y\d_^           ***   `eR\YSYdi S__bTY^Qd_b6 K^YfUbcQ\ IdeTY_c >_]U ;^dUbdQY^]U^d
                                      &0- U`Yc_TUc( .,,3).,-,'
        IXQg^ MY\\YQ]c          ***   `b_TeSdY_^ cUSbUdQbi + `b_TeSdY_^ QccYcdQ^d &.1 U`Yc_TUc( .,,4)
                                      .,--'
        BQebQ BQ^SQcdUb         ***   cdeTY_ UhUSedYfU &/3 U`Yc_TUc( .,,2).,,4'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx4;9<;893jyppgvihmxw                                                                     8938<
536<36465Case     2:20-cv-00435-CBM-PJW               Document 47-2 Filed 02/03/21 Page 50 of 146 Page ID
                                               Jvmhe}$Rmklx$Pmklxw$,XZ$Wivmiw$644:Ò6455-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        @ecdY^ BUfi                                                  #:503.,,2).,,4'
                          *** f`( >UQT _V JU\UfYcY_^( <Y\] 00 &/3 U`Yc_TUc(
        D_bQ HUc^YS[            ***   `b_TeSdY_^ QccYcdQ^d &/3 U`Yc_TUc( .,,2).,,4'
        @eQ^ FQR\_              ***   `b_TeSdY_^ QccYcdQ^d + cUd `b_TeSdY_^ QccYcdQ^d &/2 U`Yc_TUc(
        >Ub^Q^TUj                     .,,2).,,4'
        AQdU F_cc               ***   QccYcdQ^d `b_TeSdY_^ S__bTY^Qd_b + `b_TeSdY_^ QccYcdQ^d &.1
                                      U`Yc_TUc( .,,2).,--'
        :YQ^^U CQ``)9XUU[       ***   `b_TeSdY_^ QSS_e^dQ^d &/, U`Yc_TUc( .,,2).,,3'
        @U^^YVUb >Q\\]Qb[       ***   cUS_^T QccYcdQ^d QSS_e^dQ^d + VYbcd QccYcdQ^d QSS_e^dQ^d +
                                      QSS_e^dY^W S\Ub[ &. U`Yc_TUc( .,,2).,,5'
        9XbYcd_`XUb 9Y\\eVV_    ***   S_)VYbcd QccYcdQ^d QSS_e^dQ^d + VYbcd QccYcdQ^d QSS_e^dQ^d &-1
                                      U`Yc_TUc( .,,3).,,5'
        7Qb_^ 8b_g^cdUY^        ***   QccYcdQ^d6 @Qc_^ AQdY]c &.2 U`Yc_TUc( .,,5).,--'
        :*9* >Q]Y\d_^           ***   `b_TeSdY_^ QccYcdQ^d &-. U`Yc_TUc( .,,5).,--'
        CYSXU\\U 7^^ BYe        ***   QSS_e^dY^W S\Ub[ + `b_TeSdY_^ QSS_e^dY^W S\Ub[ &-0 U`Yc_TUc(
                                      .,,5).,--'
        LY^SU H_RY^UddU         ***   `b_TeSdY_^ QSS_e^dQ^d &.2 U`Yc_TUc( .,,5).,--'
        JbUi Ie\\YfQ^           ***   VYbcd QccYcdQ^d QSS_e^dQ^d &4 U`Yc_TUc( .,,5).,--'
        8bYQ^ IedXUbY^          ***   cUd `b_TeSdY_^ QccYcdQ^d &-. U`Yc_TUc( .,,5).,--'
        AQ^TYc B_^WQ^           ***   `b_TeSdY_^ cUSbUdQbi + dbQfU\ S__bTY^Qd_b &.1 U`Yc_TUc( .,,3)
                                      .,,5'
        :Q^^i IedUTZQ           ***   `b_TeSdY_^ QccYcdQ^d &.0 U`Yc_TUc( .,,2).,,3'
        MY\\ HY]]Ub             ***   `b_TeSdY_^ QccYcdQ^d &-4 U`Yc_TUc( .,,3).,-,'
        @Qc]Y^U CS9QYW          ***   `b_TeSdY_^ S_^db_\\Ub &.. U`Yc_TUc( .,,2).,,3'
        9\Y^d_^ JbeS[c          ***   gbYdUbc% `b_TeSdY_^ QccYcdQ^d &-3 U`Yc_TUc( .,,2).,,3'
        AQbU^ HQ]YbUj           ***   `b_TeSdY_^ S__bTY^Qd_b + QccYcdQ^d `b_TeSdY_^ _VVYSU S__bTY^Qd_b
                                      &-3 U`Yc_TUc( .,,3).,,4'
        AQbU^ MQS[Ub            ***   `b_TeSdY_^ ce`UbfYc_b + `b_TeSdY_^ S__bTY^Qd_b &.. U`Yc_TUc(
                                      .,,3).,,4'
        CQh IdebWU_^            ***   `b_TeSdY_^ QccYcdQ^d &.- U`Yc_TUc( .,,2).,,5'
        CQb[ I`U^SUb            ***   cUd `b_TeSdY_^ QccYcdQ^d &-. U`Yc_TUc( .,,2).,,3'
        HQYWU^ JX_b^d_^         ***   _^)cUd `QbQ]UTYS &3 U`Yc_TUc( .,,2).,,3'
        @Q]YU :e^UYUb           ***   QccYcdQ^d6 @Qc_^ AQdY]c &-5 U`Yc_TUc( .,,2).,,4'
        BQebU^ 8YS[V_bT         ***   `b_TeSdY_^ QccYcdQ^d &. U`Yc_TUc( .,,2).,,3'
        8bQTU^ 7VdUbW__T        ***   QccYcdQ^d6 IQbQX 7eRbUi &-4 U`Yc_TUc( .,,2).,,3'
        @UbU]i IUhd_^           ***   QccYcdQ^d6 @UVVbUi HUY^Ub &-4 U`Yc_TUc( .,,2).,,3'
        @UbU]i C_X\Ub           ***   `b_TeSdY_^ QccYcdQ^d &-. U`Yc_TUc( .,,5).,--'
        9_^^_b J* H_RY^c_^      ***   cdeTY_ `b_TeSdY_^ S__bTY^Qd_b &-. U`Yc_TUc( .,,5).,--'
        IXQb_^ 9_ebd^Ui         ***   cUS_^T e^Yd QccYcdQ^d fYTU_ &2 U`Yc_TUc( .,,2).,,5'
        >UQdXUb 8bQ^^_^         ***   S_)S__bTY^Qd_b &. U`Yc_TUc( .,,2).,,3'
        Ji\Ub 8U^d_^            ***   `b_TeSdY_^ QccYcdQ^d &-1 U`Yc_TUc( .,,3).,,4'
        JY]] AU``\Ub            ***   QccYcdQ^d6 @Qc_^ AQdY]c &-- U`Yc_TUc( .,,5).,-,'
        BQebQ CQebUb            ***   QccYcdQ^d `b_TeSdY_^ S__bTY^Qd_b &. U`Yc_TUc( .,,2).,,3'
        @Qc_^ FUbbY^U           ***   `b_TeSdY_^ QccYcdQ^d &. U`Yc_TUc( .,,2).,,3'
        AbYcdY^ LU\Q            ***   QccYcdQ^d6 DQ^ 8Ub^cdUY^ <bUUT &-0 U`Yc_TUc( .,,4).,--'
        GeY^^ MQ\d_^            ***   `b_TeSdY_^ QccYcdQ^d &2 U`Yc_TUc( .,,5).,--'
        =bQXQ] I_^^U^RUbW       ***   [Ui SbQVd cUbfYSU &3 U`Yc_TUc( .,,2).,,3'
        JbQfYc 9Qbb             ***   `b_TeSdY_^ QccYcdQ^d &-/ U`Yc_TUc( .,,3).,,5'
        8bYQ^ 8UQ\              ***   QccYcdQ^d6 `b_TeSUb6 @UVVbUi HUY^Ub &-/ U`Yc_TUc( .,,4).,,5'
        8U^ JX_]Qc >_\\Ui       ***   `b_TeSdY_^ QccYcdQ^d &-/ U`Yc_TUc( .,,4).,,5'
        >Qi\Ui Ji\Ub            ***   QccYcdQ^d d_ gbYdUb &-/ U`Yc_TUc( .,,4).,,5'
        7\Uh CY\Q^              ***   `b_TeSdY_^ QccYcdQ^d &-/ U`Yc_TUc( .,-,).,--'
        CUWQ^ ISXe\jU           ***   `b_TeSdY_^ QccYcdQ^d &1 U`Yc_TUc( .,-,).,--'
        7^dX_^i 9bYcd_          ***   `b_TeSdY_^ QccYcdQ^d &. U`Yc_TUc( .,,2).,,3'
        9_ebd^Ui I]YdX          ***   QccYcdQ^d d_ UhUSedYfU `b_TeSUb + QccYcdQ^d6 :QfYT >eTWY^c &--
                                      U`Yc_TUc( .,-,).,--'
        AUfY^ AbQi              ***   `b_TeSdY_^ QccYcdQ^d &-- U`Yc_TUc( .,,2).,,3'
        H_RUbd FQbYcX           ***   dUSX^YSQ\ QTfYc_b &. U`Yc_TUc( .,,2).,,3'
        AU\\i Ide\dj            ***   `Qib_\\ QSS_e^dQ^d &/ U`Yc_TUc( .,,2).,,3'
        8bYQ^ Ceb`Xi            ***   `b_TeSdY_^ QccYcdQ^d &-- U`Yc_TUc( .,,3).,,5'
        @UccYSQ HU^jY)8QY\Ui    ***   `b_TeSdY_^ _VVYSU cdQVV &-- U`Yc_TUc( .,,3'
        :ecdY^ IXb_VV           ***   `b_TeSdY_^ QccYcdQ^d &0 U`Yc_TUc( .,-,).,--'
        8bYQ^ MQ\[Ub            ***   QccYcdQ^d6 DQ^ 8Ub^cdUY^ <bUUT &-, U`Yc_TUc( .,,2).,,3'
        CYSXU\\U                ***   QTb \__` Wb_e` &-, U`Yc_TUc( .,,3).,,4'
        C_^dW_]Ubi
        7^TbUQ 9Q]`QW^Q         ***   QccYcdQ^d6 IQbQX 7eRbUi &-, U`Yc_TUc( .,,4).,-,'
        8bYQ^ CQccY^WY\\        ***   `b_TeSdY_^ QccYcdQ^d &1 U`Yc_TUc( .,,2).,,3'
        9QbbY^ MU\SX            ***   S_^cdbeSdY_^ QSS_e^dQ^d &4 U`Yc_TUc( .,,3'
        IS_dd <_bd              ***   `b_TeSdY_^ S__bTY^Qd_b &3 U`Yc_TUc( .,,2).,,3'
        AQicU =__TU\\           ***   cUd `b_TeSdY_^ QccYcdQ^d &3 U`Yc_TUc( .,,2'
        >UQdX >_gQbT            ***   `b_TeSdY_^ S__bTY^Qd_b &3 U`Yc_TUc( .,,2'
        @_X^ 7bcji\Q            ***   ]UTYS &. U`Yc_TUc( .,,2'
        7\\Q^ =bQV              ***   V__dRQ\\ S__bTY^Qd_b &1 U`Yc_TUc( .,,2'
        :UbU[ =bQV              ***   QccYcdQ^d V__dRQ\\ S__bTY^Qd_b &- U`Yc_TU( .,,2'
        CYSXU\\U =QbbYc         ***   `_cd `b_TeSdY_^ QccYcdQ^d &1 U`Yc_TUc( .,,5'
        H_R B_gbi               ***   QccYcdQ^d6 @Qc_^ AQdY]c &1 U`Yc_TUc( .,-,).,--'
        DYS_\U =bQV             ***   `b_TeSdY_^ QccYcdQ^d &- U`Yc_TU( .,,2'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx4;9<;893jyppgvihmxw                                                                     8:38<
1/28/2021   Case 2:20-cv-00435-CBM-PJW        FridayDocument
                                                     Night Lights (TV47-2     Filed 02/03/21
                                                                      Series 2006-2011)               Page
                                                                                        - Full Cast & Crew     51 of 146 Page ID
                                                                                                           - IMDb
         Kal Thompson                                               #:504
                         ... production assistant (4 episodes, 2008-2009)
         Mary Beth Chambers        ...   set production assistant (4 episodes, 2009)
         Adam J. Karp                    assistant: David Hudgins / assistant to david hudgins (4
                                         episodes, 2011)
         Sara Giustini                   production secretary (1 episode, 2007)
         Lauren Burckhard                production assistant (1 episode, 2011)
         Daniela Kende             ...   assistant: Sarah Aubrey (3 episodes, 2011)
         Torrey Speer              ...   assistant to writer (1 episode, 2011)
         Samantha                  ...   production assistant (2 episodes, 2008)
         Hollingsworth
         Kana LiVolsi                    set production assistant (2 episodes, 2008)
         Etan Frankel              ...   story editor (2 episodes, 2010)
         Andrea Block              ...   production assistant (1 episode, 2011)
         Victor Burgess            ...   stand-in (1 episode, 2006)
         Shanti Delsarte           ...   production coordinator (1 episode, 2006)
         Richard Ehlert            ...   caterer (1 episode, 2006)
         Wolfgang Hammer           ...   assistant: Peter Berg (1 episode, 2006)
         Francis Head                    assistant: Peter Berg (1 episode, 2006)
         Aaron Lee Lopez           ...   production assistant (1 episode, 2006)
         Renee Marsella            ...   set production assistant: second unit (1 episode, 2006)
         Molly Murray              ...   first assistant accountant (1 episode, 2006)
         LouAnn Wu                       set production assistant: second unit (1 episode, 2006)
         Raul Arevalo              ...   tattoo artist (1 episode, 2007)
         Fred Thompson             ...   extra (1 episode, 2007)
         Kathy Archer Buck         ...   production accountant (1 episode, 2008)
         Tomas Deckaj              ...   key set production assistant (1 episode, 2008)
         Kyle Gorjanc              ...   production assistant (1 episode, 2008)
         Scott Sullens                   production coordinator: new york (1 episode, 2008)
         Jejuan Guillory                 assistant: director (1 episode, 2009)
         Ronald Short              ...   background extra (1 episode, 2010)
         Shane Bissett             ...   production secretary (1 episode, 2011)
         Terry DeLacey             ...   chefs assistant (1 episode, 2011)
         Vanessa Gomez             ...   assistant: Sarah Aubrey (1 episode, 2011)
         Peggy Chen                ...   payroll assistant (uncredited) / second assistant accountant
                                         (uncredited) (unknown episodes)
         Kathy Edwards                   payroll accountant (uncredited) (unknown episodes)
         Dustin Baxley             ...   accounting clerk (uncredited) (unknown episodes)
         Chauency Reese            ...   payroll accountant (uncredited) (unknown episodes)
         Drew Barnett-                   assistant directors' office assistant (uncredited) (unknown
         Hamilton                        episodes)
         Nancy Gresham                   accounting clerk (uncredited) (unknown episodes)
         Bill Lanier                     production secretary (uncredited) (unknown episodes)
         Danessa Dudley                  additional set production assistant (uncredited) (unknown
                                         episodes)
         Megan Bertrang            ...   second assistant accountant (uncredited) (unknown episodes)
         Krysti Burkemper          ...   production assistant (uncredited) (unknown episodes)
         Carlos La Rotta                 production assistant (uncredited) (unknown episodes)
         Michelle Brew             ...   stand-in: Tami Taylor (uncredited) (unknown episodes)
         Colby Knapp               ...   second assistant accountant (uncredited) (unknown episodes)
         Joan Meister              ...   production coordinator (uncredited) (unknown episodes)
         Nathan Bayless            ...   production assistant (uncredited) (unknown episodes)
         Rudi Fischer              ...   parking coordinator: Philadelphia (uncredited) (unknown
                                         episodes)



      See also
      Release Dates I Official Sites I Company Credits I Filming & Production I Technical Specs


                                                                            Getting Started I Contributor Zone »
      Contribute to This Page
         Edit page             Add episode


   Recently Viewed                                                                                                      Clear your history

                                                                                . 1 i.. I .M




     Olivia ...   Shima A...                                       Dan Lerner




https://www.imdb.com/title/tt0758745/fullcredits                                                                                       47/48
1/28/2021Case     2:20-cv-00435-CBM-PJW
                                      FridayDocument
                                            Night Lights (TV47-2     Filed 02/03/21
                                                             Series 2006-2011)               Page
                                                                               - Full Cast & Crew     52 of 146 Page ID
                                                                                                  - IMDb
                                                           #:505
                                             Don't just    al io
                                             serve a meal, WO                                      SHOP NOW


                                              ..are a moment.


                                                                Get the IMDb App




                                                   View Full Site     Help         Site Index


                                                           IMDbPro           IMDb TV


                                                    Box Office Mojo          IMDb Developer


                                                   Press Room       Advertising            Jobs


                                                     Conditions of Use        Privacy Policy


                                                           Interest-Based Ads




                                                           © 1990-2021 by IMDb.com, Inc.




https://www.imdb.com/title/tt0758745/fullcredits                                                                          48/48
Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 53 of 146 Page ID
                                  #:506




                          Exhibit B
1/28/2021Case   2:20-cv-00435-CBM-PJW Document 47-2   Filed
                                                Dan Lerner     02/03/21 Page 54 of 146 Page ID
                                                           - IMDb
                                             #:507
                                                                                             Sign In




https://www.imdb.com/name/nm0503598/                                                                   1/6
1/28/2021    Case 2:20-cv-00435-CBM-PJW Document 47-2   Filed
                                                  Dan Lerner     02/03/21 Page 55 of 146 Page ID
                                                             - IMDb
                                               #:508
   THE ALL-NEW
   2022MA ox


   (H) ACURA                                                                                                                                                     EXPLORE MORE




                   prime video        Enjoy unlimited streaming on Prime Video Start your 30-day free trial
                                      today El



                    Dan Lerner (1)                                                                                            SEE RANK


    11        11    Director I Producer I Camera and Electrical Department
                                                        ......................
         + Add or change photo on IMDbPro »
         Contribute to IMDb. Add a bio, trivia, and more.
         Update information for Dan Lerner »

         More at IMDbPro » ......................                                                                                            6VACURA                 /   EXPLORE NOW /
         L.. Contact Info: View agent, publicist, legal on IMDbPro

                                                                                                                                             Quick Links
                                                                                                                                             Biography           Filmography (by Job)
     Known For                                                                                                                               Awards              Trailers and Videos
                                                                                                                                             Photo Gallery


                                                                                                                                              Explore More


                                                                                                                                             The Most Anticipated Movies
                                                                                                                                             to Stream in February 2021

                        Coki
                         h TV
                            p3GE

                                           DEFIANCE' '

            Courage Under Fire               Defiance                                   Witness                  Sophie's Choice
         Second Unit Director or ..   Second Unit Director or ..                 Camera and Electrical D...   Camera and Electrical D...
                 (1996)                       (2008)                                     (1985)                       (1982)




                                                                                                                                             Need some streaming picks for the
                                                                                                                                             month? Here are the buzz-worthy titles
                                                                                                                                             you're going to want to mark on your
                                                                                                                                             calendar.

                                                                                                                                             Watch the video »



                                                                                                                                             Share this page:



                                                                                                                                             The Rise of Daniel Kaluuya


     Filmography                                                                  l'.1 Show all    Show by...                         Edit


     Jump to: Director I Producer I Camera and Electrical Department I Second Unit Director or
     Assistant Director I Cinematographer

          Director (69 credits)                                                                                               Hide IATILI



https://www.imdb.com/name/nm0503598/                                                                                                                                                     2/6
       Case 2:20-cv-00435-CBM-PJW Document 47-2
1/28/2021                                         Filed
                                            Dan Lerner     02/03/21 Page 56 of 146 Page ID
                                                       - IMDb

      Bull (TV Series) (7 episodes)
                                         #:509


                                                                                  DA
                                                                      2016-2020


                                                                                        E
      - The Ex Factor (2020)
      - Her Own Two Feet (2019)
      - Prior Bad Acts (2019)
      - Separate Together (2019)




                                                                                  KALI' ‘f
      - The Exception to the Rule (2017)
      Show all 7 episodes

      Salvation (TV Series) (2 episodes)                              2017-2018
      - Indivisible (2018)
      - Coup de Grace (2017)

      Nashville (TV Series) (4 episodes)                              2017-2018   Daniel Kaluuya, known for his roles in
      -   Strong Enough to Bend (2018)                                            "Black Mirror" and Get Out, stars in Judas
      -   Beneath Still Waters (2018)                                             and the Black Messiah. "No Small Parts"
      -   I'll Fly Away (2017)                                                    takes a look at his rise to fame.
      -   Hurricane (2017)
                                                                                  Watch the video »
      Chicago Fire (TV Series) (3 episodes)                           2015-2016
      - That Day (2016)
      - Sharp Elbows (2015)
      - Category 5 (2015)

      Shades of Blue (TV Series) (4 episodes)                             2016
      -   Fall of Man (2016)
      -   Equal & Opposite (2016)
      -   Who Can Tell Me Who Am I? (2016)
      -   False Face, False Heart (2016)

      Extant (TV Series) (5 episodes)                                 2014-2015
      - Don't Shoot the Messenger (2015)
      - Empathy for the Devil (2015)
      - Change Scenario (2015)
      - A Pack of Cards (2014)
      - What on Earth Is Wrong? (2014)

      Red Band Society (TV Series) (2 episodes)                       2014-2015
      - The Guilted Age (2015)
      - So Tell Me What You Want What You Really Really Want (2014)               Related News
      Resurrection (TV Series) (1 episode)                                2014      New Extant Season 2,Episode 10
      - Echoes (2014)                                                               Official Spoilers,Description Revealed
                                                                                    By CBS
      The Blacklist (TV Series) (1 episode)                               2014      19 August 2015 I OnTheFlix
      - The Good Samaritan (No. 106) (2014)

      Lucky 7 (TV Series) (1 episode)                                     2013      New Extant Season 2,Episode 3
      - Pay Day                                                                     Official Spoilers,Description Revealed
                                                                                    By CBS
      Smash (TV Series) (1 episode)                                       2013      08 July 2015 I OnTheFlix
      - The Fringe (2013)

      Deception (TV Series) (1 episode)                                   2013      New Extant Episodes 9 & 10,Season
      - One, Two, Three... One, Two, Three (2013)                                   1 Official Spoilers,Plotline Revealed
                                                                                    By CBS
                                                                                    21 August 2014 I OnTheFlix
      In Plain Sight (TV Series) (13 episodes)                        2008-2012
      - All's Well That Ends (2012)
      - The Medal of Mary (2012)
      - Reservations, I've Got a Few (2012)                                       See all related articles »
      - The Anti-Social Network (2012)
      - Something A-mish (2011)
      Show all 13 episodes                                                        Around The Web               Powered by ZergNet

      Lone Star (TV Series) (1 episode)                                   2010
      - Near Mrs.

      Huge (TV Series) (1 episode)                                        2010
      - Parents' Weekend: Part I (2010)

      The Mentalist (TV Series) (1 episode)                               2010
      - Rose-Colored Glasses (2010)

      Eastwick (TV Series) (1 episode)                                    2009
      - Bonfire and Betrayal (2009)

      The Starter Wife (TV Series) (2 episodes)                           2008
      - Woman Over the Influence (2008)
      - The Forty-Year-Old Virgin Queen (2008)

      Side Order of Life (TV Series) (3 episodes)                         2007
      - Try to Remember (2007)
      - Children and Art (2007)
      - Separation Anxiety (2007)

      Hidden Palms (TV Series) (1 episode)                                2007
      - Stand by Your Woman (2007)

      The Riches (TV Series) (1 episode)                                  2007
      - X Spots the Mark (2007)

https://www.imdb.com/name/nm0503598/                                                                                                3/6
       Case 2:20-cv-00435-CBM-PJW Document 47-2
1/28/2021                                                  Filed
                                                     Dan Lerner     02/03/21 Page 57 of 146 Page ID
                                                                - IMDb

      The Black Donnellys (TV Series) (1 episode)
                                                  #:510
      - God Is a Comedian (2007)                                 2007

      Medium (TV Series) (1 episode)                             2007
      - Second Opinion (2007)

      What About Brian (TV Series) (4 episodes)              2006-2007
      -   What About the Lake House... (2007)
      -   Sex, Lies and Videotape (2006)
      -   Two in Twenty-Four (2006)
      -   Pilot (2006)                                                        The Truth About The            Disney Stars Who Me
                                                                              AT&T Girl                      Utterly Tragic Demise
      Friday Night Lights (TV Series) (1 episode)                2006
      - El Accidente (2006)

      Grey's Anatomy (TV Series) (1 episode)                     2006
      - What I Am (2006)

      Huff (TV Series) (3 episodes)                          2004-2006
      - Red Meat (2006)
      - Whipped Doggie (2006)
      - Cold Day in Shanghai (2004) ... (as Daniel Lerner)

      Commander in Chief (TV Series) (1 episode)                 2006
      - Ties That Bind (2006)                                                 The Tragedy Of Mark            Bad News Just Keeps
                                                                              Ruffalo Is Just So Utterly     Coming For Batwoma
      Life as We Know It (TV Series) (1 episode)                 2005         Sad
      - Friends Don't Let Friends Drive Junk (2005)
                                                                              « Prey Next »
      Tru Calling (TV Series) (2 episodes)                   2004-2005   I-
      - Grace (2005)
      - D.O.A. (2004)
                                                                              On Prime Video
      Carnivale (TV Series) (1 episode)                          2005
                                                                              Against All Odds                         Watch Now
      - Outside New Canaan (2005)
                                                                              Witness                                  Watch Now
      NCIS (TV Series) (1 episode)                               2004
      - Lt. Jane Doe (2004)                                                   Courage Under Fire                       Watch Now

      Threat Matrix (TV Series) (1 episode)                      2004         Sophie's Choice                          Watch Now
      - Stochastic Variable (2004)
                                                                              Glory                                    Watch Now
      Hack (TV Series) (1 episode)                               2003
      - A Dangerous Game (2003)                                               See more on Prime Video »

      MDs (TV Series) (1 episode)                                2002
      - Heartland (2002)
                                                                              Watch on TV
      American Dreams (TV Series) (1 episode)                    2002
      - New Frontier (2002)                                                     In Plain Sight
                                                                                The Art of the Steal (S4, Epl)
      Once and Again (TV Series) (17 episodes)               1999-2002          Mon, Feb 01 12:00 AM PST on KCBSDT2 (201)
      - Chance of a Lifetime (2002)
      - Aaron's List of Dreams (2002)                                           Grey's Anatomy
      - Pictures (2001)                                                         What I Am (S3, Ep4)
      - The Sex Show (2001)                                                     Mon, Feb 01 9:00 AM PST on LIFE (034)
      - Busted (2001)
      Show all 17 episodes
                                                                              Explore more on IMDb TV »
      Strange World (TV Series) (1 episode)                      1999
      - Aerobe (1999)
                                                                              Do you have a demo reel?
      The Sky's on Fire (TV Movie)                               1999
                                                                              Add it to your IMDbPage
      Brimstone (TV Series) (2 episodes)                     1998-1999                          00:57                     02:08
      - Mourning After (1999)
      - Executioner (1998)                                                                                 -711i1

      Hit and Run (TV Movie)                                     1999

      Prey (TV Series) (1 episode)                               1998                               ■
      - Discovery (1998)
                                                                              Find out more at IMDb Pro »
      Dellaventura (TV Series) (1 episode)                       1998
      - David & Goliath (1998)

      Michael Hayes (TV Series) (1 episode)                      1997
                                                                              How Much Have You Seen?
      - The Confidence Man (1997)                                             How much of Dan Lerner's work have you
                                                                              seen?
      Profiler (TV Series) (3 episodes)                          1997
      - Ambition in the Blood (1997)
      - Venom: Part 2 (1997)
      - Into the Abyss (1997)                                                         User Polls
      Five Desperate Hours (TV Movie)                            1997                         Surprising titles of the
                                                                                              Top 250
      The Secret She Carried (TV Movie)                          1996
      High Incident (TV Series)
                                                                 1996
      Her Hidden Truth (TV Movie)                                1995

https://www.imdb.com/name/nm0503598/                                                                                                 4/6
       Case 2:20-cv-00435-CBM-PJW Document 47-2
1/28/2021                                                Filed
                                                   Dan Lerner     02/03/21 Page 58 of 146 Page ID
                                                              - IMDb

      Courthouse (TV Series) (as Daniel Lerner)
                                                #:511              1995            Favorite Viggo
                                                                                                                  Mortensen Character
      Shame II: The Secret (TV Movie)                                                      1995
      On Trial (TV Movie documentary)                                                      1994

      L.A. Law (TV Series) (1 episode)                                                     1994
      - Three on a Patch (1994)                                                                                   Meryl Streep, 17 roles,
                                                                                                                  17 Oscar nominations ...
      Desperate Journey: The Allison Wilcox Story (TV Movie)                               1993

      Ned Blessing: The Story of My Life and Times (TV Series) (1 episode)                 1993
      - The Smink Brothers (1993)
                                                                                                                  Mother's Day Films
      Picket Fences (TV Series) (1 episode)                                                1993
      - Be My Valentine (1993)

      Civil Wars (TV Series) (2 episodes)                                                  1992
      - A Partridge in a Pair's Tree (1992)
      - Chute First, Ask Questions Later (1992)
                                                                                                                  The Keystone State
                                                                                                                  Movies
      Shame (TV Movie)                                                                     1992

      Just Deserts (TV Movie)                                                              1992

      Equal Justice (TV Series) (3 episodes)                                        1990-1991
      - Do the Wrong Thing (1991)                                                                                Movies in AFI's Top 100
      - Courting Disaster (1991)                                                                      but Not IMDb Top 250
      - Start of the Fire (1990)

      Capital News (TV Series) (1 episode)                                                 1990
      - Tapes of Wrath (1990)

      Gabriel's Fire (TV Series) (1 episode)                                               1990
      - The Descent (1990)

      Northern Exposure (TV Series) (1 episode)                                            1990
      - Dreams, Schemes and Putting Greens (1990)
                                                                                                      See more polls »
      Just Life (TV Movie)                                                                 1990
      Midnight Caller (TV Series) (1 episode)                                              1989
      - Take Back the Streets (1989)

      The Young Riders (TV Series) (1 episode)                                             1989                RovitiM
                                                                                                                  1\SPAT
      - Home of the Brave (1989)

      Thirtysomething (TV Series) (3 episodes)                                      1988-1989
      - Elliot's Dad (1989)
      - Undone (1988)
      - South by Southeast (1988)

      TV 101 (TV Series) (1 episode)                                                       1989                                iltlY NOW
      - The Last Temptation of Checker: Part 1 (1989)

      China Beach (TV Series) (1 episode)                                                  1988
      - Limbo (1988)                                                                                                           .1A   N.Y. ., A11110.
                                                                                                          L.

      Producer (7 credits)                                                             Show s

      Camera and Electrical Department (26 credits)                                    Show


      Second Unit Director or Assistant Director (3 credits)                           Show yr


      Cinematographer (2 credits)                                                      Show s



                                                                                               Edit
     Personal Details
     Alternate Names: Daniel Lerner


                                                               Getting Started I Contributor Zone »
     Contribute to This Page
      Edit page



   Recently Viewed                                                                                                             Clear your history




https://www.imdb.com/name/nm0503598/                                                                                                                   5/6
1/28/2021Case   2:20-cv-00435-CBM-PJW Document 47-2   Filed
                                                Dan Lerner     02/03/21 Page 59 of 146 Page ID
                                                           - IMDb
                                             #:512


                                       ALL IT TAKES 1-4. IS R SHAKE                         911YMW
                                                                                           ,14 re 21120 or gnat-a




                                                         Get the IMDb App




                                            View Full Site     Help         Site Index


                                                    IMDbPro           IMDb TV


                                            Box Office Mojo           IMDb Developer


                                            Press Room       Advertising            Jobs


                                              Conditions of Use        Privacy Policy


                                                    Interest-Based Ads




                                                    © 1990-2021 by IMDb.com, Inc.




https://www.imdb.com/name/nm0503598/                                                                                6/6
Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 60 of 146 Page ID
                                  #:513




                         Exhibit C
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                    47-2 Filed
                                        Paul Attanasio         02/03/21
                                                       - Biography - IMDb Page 61 of 146 Page ID
                                           #:514
            IMDb                                                                                                                                   Sign In




                                                                                                 Edit
                 Paul Attanasio                                                                         Paul Attanasio

                 Biography                                                                              Personal Details
                                                                                                        Biography
                                                                                                        Other Works
                                                                                                        Publicity Listings
      Showing all 18 items                                                                              Official Sites
      Jump to: Overview (2) i Mini Bio (1) i Spouse (2) i Trivia (13)                                   Contact Info (IMDbPro)

     Overview (2).____                                                                                    Explore More
       Born                November 14, 1959 in New York City, New York, USA
                                                                                                                                           Create a list »
       Birth Name          Paul Albert Attanasio
                                                                                                        User Lists
                                                                                                        Related lists from IMDb users
     Mini Bio (1)
                                                                                                                          Screenwriter
                                                                                                                          a list of 43 people
       Paul Albert Attanasio (born November 14, 1959) is an American screenwriter. He is a 1981                           created 10 Jan 2018
       graduate of Harvard College, where he lived in Currier House, and earned his law degree
       at Harvard Law School in 1984. Paul is known for Homicide: Life on The Street (1993-
       1999), Quiz Show (1994), Donnie Brasco (1997) and House M.D. (2004). He is married to
                                                                                                                          True Detective Season
       Amanda Attanasio.                                                                                                  3
                                                                                                                          a list of 37 people
       - IMDb Mini Biography By: Paul Attanasio                                                                           created 03 Oct 2015


     Spouse (2)                                                                                                           Great Writers
                                                                                                                          a list of 31 people
       Amanda Attanasio                          (24 March 2014 - present)                                                created 10 Oct 2011


       Katie Jacobs

     Trivia (13)
                                                  (? - ?) ( divorced)




       Film critic for the Washington Post from 1984 to 1987.
                                                                                                        k'      -^` -. The Best Screenwriters
                                                                                                                  -----
                                                                                                                 i•
                                                                                                                     ,o, Ever!
                                                                                                                      .. a list of 786 people
                                                                                                                      V  created 10 Apr 2018


       He is the brother of Mark Attanasio, the owner of the Milwaukee Brewers.
                                                                                                                          Producers
                                                                                                                          a list of 368 people
       Father of actress Annabelle Attanasio.                                                                             created 10 Jan 2018


       Paul Attanasio has been one of the most successful and most sought after script doctors              / 4
       in Hollywood since the early 1990's. He has done uncredited script doctor work on Rapid
       Fire (1992), Speed (1994), Air Force One (1997), Armageddon (1998), Patch Adams                  See all related lists »
       (1998), Town 8( Country (2001), Poseidon (2006), The Bourne Ultimatum (2007), among
       many others. He has also performed rewrites on scripts without credit including writing
       drafts for Beyond the Sea (2004), Leatherheads (2008), The Wolfman (2010) and the
       Oscar nominated screenplay for The Fighter (2010).

      In the mid-2000s, Attanasio sold an original pitch for a 'Deliverance'-style script titled
      "Burnt Creek" to Universal Pictures. He wrote several drafts but by 2007, the project went
      into limbo.

      In 2004, Attanasio was hired by Universal Pictures to adapt John Steinbeck's classic novel
      East of Eden for a remake that Ron Howard was going to direct with Brian Grazer
      producing. Attanasio wrote several drafts but by 2007, Howard decided to pass on the
      project. As of 2013, the project was resurrected by Universal and Brian Grazer, with Gary
https://www.imdb.com/name/nm0001921/bio                                                                                                                      1/3
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                                                 47-2 Filed
                                                                     Paul Attanasio          02/03/21
                                                                                     - Biography - I MDb Page 62 of 146 Page ID
                                                                        #:515
       Ross attached to direct and Jennifer Lawrence attached to star. However; it is unknown if
       they will use Attanasio's draft or hire a new writer.

      In 2001, Paul Attanasio signed on to adapt the Vietnam War set non-fiction book "Spite
      House" by Monika Jensen-Stevenson, for Oliver Stone to produce and direct at Columbia.
      He was also hired to doctor the screenplay for the adaptation of the Douglas Preston
      adventure novel "Riptide", but both projects fell into limbo.

      In the fall of 1998, Paul Attanasio was hired to adapt the yet-to-be-published A. Scott
      Berg biography "Lindbergh" for Steven Spielberg to produce and direct as his follow-up to
      Saving Private Ryan (1998). However, by the fall of 1999 it was announced that Attanasio
      had dropped out of the project without penning a draft. According to reports, Attanasio                         24,789
      wrote a treatment that presented Lindbergh as a tortured hero with a complicated                                          Shop now

      marriage and a nasty anti-Semitic streak. Spielberg didn't approve, opting for a more
      heroic tale of the famed aviator. DreamWorks demanded that Attanasio return his up front
      fee, something that is practically unheard of in Hollywood. The amount in question was              Share this page:
      about $500,000. Attanasio gave a chunk of it back and was replaced by screenwriter
      Menno Meyjes, who had previously worked with Spielberg on The Color Purple (1985) and
      Indiana Jones and the Last Crusade (1989). The project was eventually shelved after
      Spielberg decided to pass on it, when Meyjes was unable to deliver a solid script.

      In 1994, Attanasio was adapting the New Yorker Magazine article by Richard Preston titled
      "Crisis in the Hot Zone" which was going to be produced with Ridley Scott directing and
      Robert Redford and Jodie Foster starring. However they were beaten by the similar
      project Outbreak (1995) and this project was canceled. It is uncertain if Attanasio ever
      completed a draft.
                                                                                                                                 WHAT
                                                                                                                                 CATS
      In the mid-90s, Paul Attanasio sold a pitch for an original script titled "The Great                                       WANT'
      Unknown" to Paramount Pictures. Attanasio was going to produce it through his
      production company, Heel & Toe, with his wife and producing partner Katie Jacobs.                                         SHOP NOW

      Attanasio was also attached to make his directorial debut on the project, but after many
      drafts the project was shelved.

       During the mid-90s, Attanasio was hired to write the screenplay adaptation of the Allan
       Folsom debut novel "The Day After Tomorrow", but the project fell into limbo.

      In 1987, Paul Attanasio left The Washington Post as a film critic and made his debut as a
      screenwriter. He wrote an original script about the mafia, which he says was bad, but the
      dialogue was pretty good and he managed to sign with an agent at CAA. He then signed
      development deals with Don Simpson and Jerry Bruckheimer and Columbia Pictures in
      1988, and was quoted by the LA Times that year stating: "and I'm doing a rewrite for a
      major star.". It hasn't been disclosed what movie that the rewrite was for, and none of
      those development deals amounted to any produced scripts. His first paid screenwriting
      assignment was writing a script about the CIA for Paramount, but that project fell into
      limbo. Based on the strength of his unproduced mafia script, Attanasio landed the
      assignment writing the script for Donnie Brasco (1997) which was his second paid script
      deal in Hollywood.

      In the fall of 2013, Paul Attanasio was hired to rewrite the script for Hot Wheels, from a
      draft written by Art Marcum & Matt Holloway. As of 2017, the project is still in
      development as a potential franchise, with Justin Lin attached to develop and direct.



     See also
     Other Works I Publicity Listings I Official Sites



     View agent, publicist, legal and company contact details on IMDbPro


                                                                     Getting Started I Contributor Zone
     Contribute to This Page
      Edit page


   Recently Viewed                                                                                                             Clear your history




https://www.imdb.com/name/nm0001921/bio                                                                                                             2/3
1/28/2021Case   2:20-cv-00435-CBM-PJW Document        47-2 Filed
                                                 Paul Attanasio         02/03/21
                                                                - Biography - IMDb Page 63 of 146 Page ID
                                                    #:516
                       Ameriltrade'
                                    Rollover specialists who can help you with
                                     every step of the 401k rollover process             Learn more
                      Irn portant Information




                                                             Get the IMDb App




                                                View Full Site     Help         Site Index


                                                        IMDbPro           IMDb TV


                                                Box Office Mojo           IMDb Developer


                                                Press Room        Advertising           Jobs


                                                  Conditions of Use        Privacy Policy


                                                         Interest-Based Ads




                                                        © 1990-2021 by IMDb.com, Inc.




https://www.imdb.com/name/nm0001921/bio                                                                     3/3
Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 64 of 146 Page ID
                                  #:517




                         Exhibit D
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 65 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:518
                                                                                                                                  Sign In




                                                                                            9,626



                                                                                  Add to Cart




                                                                           Edit
                 Bull   (2016—)

                 Full Cast & Crew
                  inibpro See agents for this cast & crew on IMDbPro


     Series Directed by

       Dennis Smith                (12 episodes, 2016-2020)
       Dan Lerner                  (7 episodes, 2016-2020)
       Bethany Rooney              (7 episodes, 2018-2021)
       Michael Smith               (6 episodes, 2017-2021)
       Alex Pillai                 (5 episodes, 2017-2020)
       Douglas Aarniokoski         (4 episodes, 2016-2017)                             Bull (TV Series)
       Glenn Gordon Caron          (4 episodes, 2018-2020)
       Aaron Lipstadt              (4 episodes, 2018-2019)                             Details
       Peter Werner                (3 episodes, 2016-2017)                             Full Cast and Crew
       Vincent Misiano             (3 episodes, 2017-2018)                             Release Dates
       Edward Ornelas              (3 episodes, 2017-2018)                             Official Sites
       Kevin Berlandi              (3 episodes, 2018-2021)                             Company Credits
       Jan Eliasberg               (2 episodes, 2016-2017)                             Filming 8( Production
       Russell Lee Fine            (2 episodes, 2017-2018)                             Technical Specs
       Laura Belsey                (2 episodes, 2017)
       Randy Zisk                  (2 episodes, 2018-2020)                               Explore More
       Mary Lou Belli              (2 episodes, 2018-2019)
       Tessa Blake                 (2 episodes, 2019-2020)
                                                                                                                          Create a list »
       Michael Weatherly           (2 episodes, 2019-2020)                             User Lists
       Paul A. Edwards             (1 episode, 2016)
                                                                                       Related lists from IMDb users
       Rodrigo Garcia              (1 episode, 2016)
       Peter Leto                  (1 episode, 2016)                                                      Series
       Tricia Brock                (1 episode, 2017)                                                      a list of 47 titles
       Holly Dale                  (1 episode, 2017)                                                      created 2 weeks ago

       Leslie Libman               (1 episode, 2017)
       Larry Teng                  (1 episode, 2017)
       Brad Turner                 (1 episode, 2017)                                                      Favorites
       Jet Wilkinson               (1 episode, 2017)                                                      a list of 34 titles
       Stacey K. Black                                                                                    created 26 Feb 2019
                                   (1 episode, 2018)
       Nina Lopez-Corrado          (1 episode, 2018)                                                      TV
       Alrick Riley                (1 episode, 2018)                                                      a list of 23 titles
                                                                                                          created 24 Apr 2015
       Carl Seaton                 (1 episode, 2018)
       Anne Hamilton               (1 episode, 2019)
       Jono Oliver                 (1 episode, 2019)
       Valerie Weiss               (1 episode, 2019)                                            r         LWL'I
       John B. Aronson             (1 episode, 2020)                                                      a list of 32 titles
                                                                                                          created 01 Jan 2020
       Carlos Bernard              (1 episode, 2020)
       Eric Stoltz                 (1 episode, 2020)

     Series Writing Credits                                                                               TV Shows Watchlist
                                                                                                          a list of 42 titles
       Paul Attanasio              (created by) (94 episodes, 2016-2021)                                  created 5 months ago
       Phil McGraw                 (created by) (94 episodes, 2016-2021)
       Sarah H. Haught             (65 episodes, 2017-2021)
       Marissa Matteo              (52 episodes, 2017-2020)
       Steven Paul Martinez        (49 episodes, 2018-2021)                            See all related lists »

https://www.imdb.com/title/tt5827228/fullcredits?ref=ttq1_1                                                                                 1/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document                    47-2
                                                   Bull (TV Series 2016— Filed    02/03/21
                                                                         )- Full Cast            Page 66 of 146 Page ID
                                                                                      & Crew - IMDb
        Chamblee Smith... (45 episodes, 2017-2021)            #:519
        H. Park                 ...   (22 episodes, 2017-2018)
                                                                                                      Share this page:
        Elizabeth Peterson      ...   (18 episodes, 2016-2017)
        Pamela J. Wechsler      ...   (13 episodes, 2017-2020)
        Shuo Zhang              ...   (13 episodes, 2018-2019)
        Thomas Wong             ...   (12 episodes, 2016-2017)
        Glenn Gordon Caron      ...   (11 episodes, 2017-2020)
        Nichole Millard         ...   (9 episodes, 2018-2020)                                                     SaveonGigipeed
        Kathryn Price           ...   (9 episodes, 2018-2020)
        Travis Donnelly
        Leland Jay Anderson
                                ...
                                ...
                                      (7 episodes, 2017-2020)
                                      (7 episodes, 2020-2021)
                                                                                                                   Internetfrom
        Sarah Kucserka
        Veronica West
                                ...
                                ...
                                      (6 episodes, 2017-2018)
                                      (6 episodes, 2017-2018)                                                         Xfinity
        Mary Leah Sutton        ...   (6 episodes, 2017)
        Mark Coffman            ...   (3 episodes, 2016-2017)
        David Hoselton          ...   (3 episodes, 2017)
        Bill Chais              ...   (3 episodes, 2018-2019)                                                                      Nfinity
        Zyanya Salazar          ...   (3 episodes, 2020-2021)
        Cole Maliska            ...   (2 episodes, 2016-2017)
        Jesse Stern             ...   (2 episodes, 2016-2017)
        David Wilcox            ...   (2 episodes, 2016)
        Sam Greenberg-          ...   (2 episodes, 2017-2019)
        McConnell
        Ashley Gable            ...   (2 episodes, 2017)
        John A. Norris          ...   (2 episodes, 2017)
        Lawrence Kaplow         ...   (2 episodes, 2019-2020)
        Gia Gordon              ...   (2 episodes, 2021)
        Dan Dietz               ...   (1 episode, 2016)
        Elizabeth Kruger        ...   (1 episode, 2016)
        Craig Shapiro           ...   (1 episode, 2016)
        Blake Taylor            ...   (1 episode, 2016)
        Simran Baidwan          ...   (1 episode, 2017)
        Chris Erric Maddox      ...   (1 episode, 2017)
        Michael Peterson        ...   (1 episode, 2017)
        Indira G. Wilson        ...   (1 episode, 2017)
        Erica Peterson          ...   (1 episode, 2018)

     Series Cast


            Michael Weatherly               ...   Jason Bull               95 episodes, 2016-2021


            Freddy Rodriguez                ...   Benny Colon              95 episodes, 2016-2021


            Geneva Carr                     ...   Marissa Morgan           95 episodes, 2016-2021


            Jaime Lee Kirchner              ...   Danny James              95 episodes, 2016-2021


            Chris Jackson                   ...   Chunk Palmer             95 episodes, 2016-2021


            MacKenzie Meehan                ...   Taylor Rentzel           47 episodes, 2018-2021


            Annabelle Attanasio             ...   Cable McCrory            45 episodes, 2016-2018


            Inna Muratova                   ...   TAC Employee              2 episodes, 2016-2017


            Yara Martinez                   ...   Isabella Colon / ...     16 episodes, 2016-2021


            Jazzy Kae                       ...   Anna Baker                8 episodes, 2017-2019


            David Furr                      ...   Greg Valerian             7 episodes, 2018-2020


            Roger Brenner                   ...   NY State Court Officer / ... 1 episode, 2016-2019


            E.J. Bonilla                    ...   Rodrigo                         6 episodes, 2018


            Joe Grifasi                     ...   Judge Rand / ...          6 episodes, 2016-2021


https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                                                2/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document              47-2
                                             Bull (TV Series 2016— Filed    02/03/21
                                                                   )- Full Cast            Page 67 of 146 Page ID
                                                                                & Crew - IMDb
          Jill Flint           Diana Lindsay            #:520
                                                         5 episodes, 2016-2019



            Gary Wilmes                    ...   Kyle Wilkinson                   4 episodes, 2017


            Dena Tyler                     ...   Liberty Davis               4 episodes, 2016-2017


            Murphy Guyer                         AUSA Reynolds /             4 episodes, 2018-2020


            Amy Hohn                       ...   Judge Volk                  4 episodes, 2018-2019


            Eliza Dushku                   ...   J.P. Nunnelly                    3 episodes, 2017


            Mercedes Ruehl                 ...   Judge Hudson /              3 episodes, 2018-2020


            Saidah Arrika Ekulona                Judge Lucille Abernathy /
                                           "'                                3 episodes, 2016-2017

            John Siciliano                 ...   Harrison                    3 episodes, 2017-2018


            Chip Zien                      ...   Professor Jameson                3 episodes, 2018


            Todd Susman                    ...   Judge Cleary /              3 episodes, 2018-2021


            Kim Sykes                      ...   Judge Foley                 3 episodes, 2017-2019

                                                 Female Patient's Nurse /
            Denise Pillott
                                                                             3 episodes, 2019-2021

            Dianna Aguilar                 ...   Claire /                    3 episodes, 2017-2018


            Susan Oliveras                       TAC Worker /                3 episodes, 2017-2019


            Jaclyn S. Powell               ...   Juror #12 /                 2 episodes, 2017-2019


            Vincent Tumeo                  ...   Court Officer /             1 episode, 2018-2020


            Frank De Julio                 ...   Elliot Miles                     2 episodes, 2018


            Erin Dilly                           AUSA Hartman                2 episodes, 2018-2019


            Frank Harts                    ...   ADA Madden                       2 episodes, 2018


            Alok Tewari                    ...   ADA Williams                     2 episodes, 2019


            Armando Riesco                       AUSA Dennis Olsen / ...     2 episodes, 2017-2020


            Carolyn McCormick              ...   Judge Marion Stadler        2 episodes, 2018-2019


            Jenna Stern                          A.D.A. Amy Lake             2 episodes, 2018-2019


            Victor Williams                      AUSA Rosenberg                   2 episodes, 2018


            Maddie Corman                  ...   Marcia Grossman             2 episodes, 2020-2021


            Kelcy Griffin                  ...   Judge Duggan /              2 episodes, 2016-2020


            Jeanine Serralles              ...   ADA Michelle Rios           2 episodes, 2017-2020


            Deborah Hedwall                ...   Judge Hancock               2 episodes, 2018-2021

            Willie C. Carpenter            ...   Judge Robinson              2 episodes, 2018-2020

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                       3/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 68 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:521

            Michael James Shaw             ...   Rick Jarvis                     2 episodes, 2017


            Alton Fitzgerald White         ...   Judge Tahani               2 episodes, 2018-2019


            Olga Merediz                   ...   Judge 011is                2 episodes, 2019-2020


            Don Guillory                   ...   Ethan Juror #7 / ...       2 episodes, 2016-2020


            Susan Blommaert                ...   Judge Hanlon               2 episodes, 2017-2018


            Abbi Snee                      ...   Grace / ...                2 episodes, 2017-2018


            Lara Goldie                    ...   Allie Luskin                    2 episodes, 2017


            Adinah Alexander               ...   Judge Pamela Rothstein     2 episodes, 2016-2017


            Frank Ridley                   ...   Detective Jacobson / ...   2 episodes, 2016-2020


            Frank Whaley                   ...   Max Hyland / ...           2 episodes, 2017-2020


            Brendan Dooling                ...   Troy Dickerson                  2 episodes, 2017


            Amy Staats                     ...   Molly O'Neil                    2 episodes, 2018


            Donovan Christie Jr.           ...   ADA Kiehl                  2 episodes, 2020-2021


            Janis Dardaris                 ...   Judge Dalton                    2 episodes, 2020


            Jade Wu                        ...   Judge Cara Bergen          2 episodes, 2016-2019


            Peggy J. Scott                 ...   Lydia Helms / ...          2 episodes, 2017-2020


            Richard Litt                   ...   Judge Brisbee              2 episodes, 2017-2019


            Ami Brabson                    ...   Judge / ...                2 episodes, 2018-2019


            Jill Hennessy                  ...   Ellen McCrory                   2 episodes, 2018


            Stephanie Ittleson             ...   Judge Rogers                    2 episodes, 2018


            Kate Grimes                    ...   Dr. Jessica Wilson              2 episodes, 2019


            Lenny Delgado                  ...   Priest                     2 episodes, 2018-2019


            Rami Margron                   ...   ER Doctor / ...            2 episodes, 2019-2021


            Sheilagh Weymouth              ...   Judith Stein / ...         2 episodes, 2019-2020


            Logan Crawford                 ...   News Reporter / ...             2 episodes, 2018


            Zack Abramowitz                ...   Bailiff/ ...               2 episodes, 2017-2020


            Alexander Fox                  ...   Mauricio Rentzel                2 episodes, 2019


            Christopher Fox                ...   Mauricio Rentzel                2 episodes, 2019

            Jef Canter                     ...   Choking Man /                   2 episodes, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_#tt_q1_1                                                4/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 69 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:522

            Tony Nation                    ...   Reporter #2 / ...              2 episodes, 2018


            Vincent Ingrisano              ...   Jury Foreman                   2 episodes, 2018


            Patrick Cooley                 ...   Driver / ...                   2 episodes, 2018


            Ivan Moore                     ...   Court Officer             2 episodes, 2016-2019


            Kelvin Hale                    ...   Court Officer / ...       2 episodes, 2017-2021


            Matt Wall                      ...   Reporter #1 / ...         2 episodes, 2016-2018


            Krystin Goodwin                ...   On Air Reporter / ...          2 episodes, 2016


            Delilah Rose Pellow            ...   Lila Reed                      2 episodes, 2019


            Michael McFadden               ...   Mike / ...                2 episodes, 2017-2019


            David Rysdahl                  ...   Wes                            2 episodes, 2017


            Matt Provenza                  ...   Chunk's Server / ...           2 episodes, 2017


            Ivan Amaro Bullon              ...   Sports Bar Patron / ...   1 episode, 2019-2020


            Lauren Hodges                  ...   Tonia Harris                    1 episode, 2018


            Matt Servitto                  ...   Marshall Hitchcock              1 episode, 2018


            Cara Seymour                   ...   Heather                         1 episode, 2018


            Zach Appelman                  ...   Richard                         1 episode, 2016


            Celeste Arias                  ...   Reese                           1 episode, 2016


            Chris Beetem                   ...   John Phillips                   1 episode, 2016


            Owen Campbell                  ...   Peter Walsh                     1 episode, 2016


            Trieste Kelly Dunn             ...   Captain Taylor Mathison         1 episode, 2016


            Tom Lipinski                   ...   Dr. Terrence Robeson            1 episode, 2016


            Luke Slattery                  ...   Brandon Peters                  1 episode, 2016


            Holly Curran                   ...   Lt. Tamsin Dale                 1 episode, 2017


            Brad Garrett                   ...   Ron Getman                      1 episode, 2017


            Christina Jackson              ...   Laurel Guthrie                  1 episode, 2017


            Justine Lupe                   ...   Ginny Bretton                   1 episode, 2017


            Ali Marsh                      ...   Allison Burnam                  1 episode, 2017


            Omar Maskati                   ...   Jace Rundle                     1 episode, 2017

            Archie Panjabi                       Arti Cander                     1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                5/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 70 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:523

            Pauline Porizkova              ...   Nella Wester          1 episode, 2017


            Sam Vartholomeos               ...   Adam Harris           1 episode, 2017


            Isaiah Washington              ...   Jules Caffrey         1 episode, 2017


            Meryl Jones Williams           ...   Dr. Amy Levin         1 episode, 2017


            Jeremiah Birkett               ...   Brian Harper          1 episode, 2018


            Nadia Dajani                   ...   Thalia Macera         1 episode, 2018


            Jeremy Davidson                ...   ADA Peluso            1 episode, 2018


            Michael Drayer                 ...   Chris Coleman         1 episode, 2018


            Sonya Harum                    ...   Kate Martin           1 episode, 2018


            Nikki M. James                 ...   Chloe Talbott         1 episode, 2018


            Stephanie Kurtzuba             ...   Rebecca Lexington     1 episode, 2018


            Guy Lockard                    ...   Cal Peters            1 episode, 2018


            Lela Loren                     ...   Katherine George      1 episode, 2018


            Roma Maffia                    ...   Hazel Diaz            1 episode, 2018


            Caitlin Mehner                 ...   Julia Summerfield     1 episode, 2018


            William Sadler                 ...   Father Andy           1 episode, 2018


            Quinn Shephard                 ...   Tally North           1 episode, 2018


            Adam David Thompson            ...   Derrick Graham        1 episode, 2018


            Emily Tremaine                 ...   Laura                 1 episode, 2018


            C.J. Wilson                    ...   Dr. Donovan Benanti   1 episode, 2018


            Elizabeth Alderfer             ...   Whitney Holland       1 episode, 2019


            Astro                          ...   Darius Lambert        1 episode, 2019


            Maria Dizzia                   ...   Dr. Margot Statton    1 episode, 2019


            Francesca Faridany             ...   Rachel Elliot         1 episode, 2019


            Malcolm Goodwin                ...   Eddie Mitchell        1 episode, 2019


            Hayley Griffith                ...   Kristen Kelly         1 episode, 2019


            Krys Marshall                  ...   Sadie Washington      1 episode, 2019


            Samantha Mathis                ...   Avery Kress           1 episode, 2019

            Ahna O'Reilly                  ...   Erin Flemming         1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                6/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 71 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:524

            Shawn Parsons                  ...   Nathan Raynor           1 episode, 2019


            Manny Perez                    ...   Trent Bolton            1 episode, 2019


            Ray Proscia                    ...   Jonathan Zbyszek        1 episode, 2019


            Laila Robins                   ...   Colleen McCandless      1 episode, 2019


            Francie Swift                  ...   Julia Martin            1 episode, 2019


            Angelic Zambrana               ...   Jessica Lee             1 episode, 2019


            Dan Ziskie                     ...   Walter Franklin         1 episode, 2019


            Brooke Bloom                   ...   Dr. Natalie Reznick     1 episode, 2020


            Aaron Dean Eisenberg           ...   Stephen Raposa          1 episode, 2020


            Hani Furstenberg               ...   Elizabeth McConnell     1 episode, 2020


            Craig muMs Grant               ...   Walter Mora             1 episode, 2020


            Jon Lindstrom                  ...   Donovan Nichols         1 episode, 2020


            Marjan Neshat                  ...   Elena                   1 episode, 2020


            Joseph Lyle Taylor             ...   Coach Wayne Davis       1 episode, 2020


            Anna Wood                      ...   Vivian Cahill           1 episode, 2020


            Geoffrey Blake                 ...   Oscar Weber             1 episode, 2016


            Catherine Curtin               ...   Joyce Magruder          1 episode, 2016


            Suzzanne Douglas               ...   Betty Everton           1 episode, 2016


            Ned Eisenberg                  ...   Christopher Franklin    1 episode, 2016


            Katherine Reis                 ...   Taylor Bensimon         1 episode, 2016


            Leslie Silva                   ...   Judge Maya Lamkin       1 episode, 2016


            Sarah Steele                   ...   Ellen Huff              1 episode, 2016


            Joe Tippett                    ...   Merle Deavers           1 episode, 2016


            Nathaniel Arcand               ...   Makya 'Mack' Benally    1 episode, 2017


            Charles Brice                  ...   Bobby Lewis             1 episode, 2017


            Tyrone Marshall Brown          ...   ADA Richard Abernathy   1 episode, 2017


            Cara Buono                     ...   Amaya Andrews           1 episode, 2017


            Curtiss Cook                   ...   Dean Poole              1 episode, 2017

            Rebecca Harris                 ...   Sally Harris            1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                7/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 72 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:525

            Clark Jackson                  ...   Preston Dunn                   1 episode, 2017


            Ed Jewett                      ...   Ned Elston                     1 episode, 2017


            Ian Kahn                       ...   Rex Kensington                 1 episode, 2017


            Minka Kelly                    ...   Kara Clayton                   1 episode, 2017


            Donnie Keshawarz               ...   Major Carl Burkitt             1 episode, 2017


            Luke Kirby                     ...   Harry Kemp                     1 episode, 2017


            Beth Malone                    ...   Tessa Snyder                   1 episode, 2017


            Stacey Roca                    ...   Cecilia Novak                  1 episode, 2017


            Cristina Rosato                ...   Sofia Dern                     1 episode, 2017


            Latarsha Rose                  ...   Donna Henderson                1 episode, 2017


            Amy Rutberg                    ...   Abigail Walsh                  1 episode, 2017


            Annabelle Sciorra              ...   ADA Shelley Giordano           1 episode, 2017


            Samantha Marie Ware            ...   Lacey Adams                    1 episode, 2017


            Delaney Williams               ...   Wilson Jessup                  1 episode, 2017


            Amelia Workman                 ...   Avery Templeton                1 episode, 2017


            Ashlie Atkinson                ...   Kendall Tyler                  1 episode, 2018


            John Bedford Lloyd             ...   Commissioner Taylor            1 episode, 2018


            Deborah S. Craig               ...   ADA Darcy Whittier             1 episode, 2018


            Robert Eli                     ...   Geoffrey Schreiber             1 episode, 2018


            Kearran Giovanni               ...   Lindsey Erickson               1 episode, 2018


            Celia Keenan-Bolger            ...   Kristen Grayson                1 episode, 2018


            Chloe Levine                   ...   Jemma Whitbeck                 1 episode, 2018


            Carey Lowell                   ...   ADA Marina DeMarte             1 episode, 2018


            Lizbeth MacKay                 ...   Teresa                         1 episode, 2018


            Chinasa Ogbuagu                ...   ADA Kelly Scrivener            1 episode, 2018

                                                 Public Defender Cassandra Bennet
            Amanda Quaid                   ...
                                                                                1 episode, 2018

            Yolonda Ross                   ...   Judge Knight                   1 episode, 2018


            Armand Schultz                 ...   John Honaker                   1 episode, 2018

            Tara Summers                   ...   Melanie Wright                 1 episode, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                8/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 73 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:526

            Stephanie Szostak              ...   Annabelle Harper      1 episode, 2018


            Auden Thornton                 ...   Sarah Lynch           1 episode, 2018


            Reiko Aylesworth               ...   Carolyn Kelly         1 episode, 2019


            John Ellison Conlee            ...   Peter Elliot          1 episode, 2019


            Angel Desai                    ...   ADA Truman            1 episode, 2019


            Montego Glover                 ...   Astrid Montego        1 episode, 2019


            Jack Gore                      ...   Charlie Crawford      1 episode, 2019


            Johan Gran                     ...   Andrew Zbyszek        1 episode, 2019


            Molly Griggs                   ...   Claire Markes         1 episode, 2019


            Vedette Lim                    ...   ADA Selma Rivers      1 episode, 2019


            Wendy Makkena                  ...   Sherri Gibson         1 episode, 2019


            Talene Monahon                 ...   ADA Helen Conway      1 episode, 2019


            Bobby Moreno                   ...   Ralph Kelly           1 episode, 2019


            Rob Morgan                     ...   Gerald Washington     1 episode, 2019


            Thomas Francis Murphy          ...   Donovan McCandless    1 episode, 2019


            Cillian O'Sullivan             ...   Nathan Alexander      1 episode, 2019


            Darren Pettie                  ...   Derek Reed            1 episode, 2019


            Keith Reddin                   ...   Derek Goodman         1 episode, 2019


            Xander Berkeley                ...   Judge Hollingsworth   1 episode, 2020


            Sasha Frolova                  ...   Lily Knowles          1 episode, 2020


            Josh Hamilton                  ...   Mr. Westbury          1 episode, 2020


            Kevin Kilner                   ...   Peter Maybrook        1 episode, 2020


            Britne Oldford                 ...   Ronnie Vincent        1 episode, 2020


            Andrew Polk                    ...   Judge Pringle         1 episode, 2020


            Salena Qureshi                 ...   Chloe                 1 episode, 2020


            Stacey Sergeant                ...   ADA Barrett           1 episode, 2020


            Babak Tafti                    ...   Dr. Samir Shadid      1 episode, 2020


            Jay Wilkison                   ...   Miles McConnell       1 episode, 2020

            Daisy Garrison                 ...   Alicia Doherty        1 episode, 2021

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                9/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 74 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:527

            Amber Gray                     ...   Dr. Kinsey            1 episode, 2021


            Rey Lucas                      ...   Liam Wright           1 episode, 2021


            Barrett Doss                   ...   Kerry Ketchum         1 episode, 2016


            Grainger Hines                 ...   Chief Walt Simonds    1 episode, 2016


            Andrea Morales                 ...   Alison                1 episode, 2016


            Aaron Serotsky                 ...   Attorney Dworkin      1 episode, 2016


            Jeremy Shamos                  ...   Isaac Chambers        1 episode, 2016


            Ami Sheth                      ...   Erica Povery          1 episode, 2016


            John Ventimiglia               ...   Dormit                1 episode, 2016


            Tiffany Villarin               ...   Amanda Toll           1 episode, 2016


            Frederick Weller               ...   Pete Peters           1 episode, 2016


            Betsy Aidem                    ...   Gwen Kinsey           1 episode, 2017


            Jayce Bartok                   ...   Vin Gallico           1 episode, 2017


            Richard Bekins                 ...   Robert Harney         1 episode, 2017


            Michael Bonini                 ...   Zack Burnam           1 episode, 2017


            Desmin Borges                  ...   Reed Kenworthy        1 episode, 2017


            Tantoo Cardinal                ...   Chief Tsosie          1 episode, 2017


            Liza Colon-Zayas               ...   ADA Jessica Goodman   1 episode, 2017


            Joel de la Fuente              ...   Brent Janson          1 episode, 2017


            Cyrus Farmer                   ...   Gregory Berry         1 episode, 2017


            Kurt Fuller                    ...   Judge Robert Genda    1 episode, 2017


            Robert Gorrie                                              1 episode, 2017


            Joe Holt                       ...   Kellan King           1 episode, 2017


            Edward James Hyland            ...   Judge Levy            1 episode, 2017


            Peter Jacobson                 ...   Garret Tilden         1 episode, 2017


            Evan Leone                     ...   Leo Novak             1 episode, 2017


            Deirdre Lovejoy                ...   Rebecca Whalen        1 episode, 2017


            Jordan Mahome                  ...   William Henderson     1 episode, 2017

            Brian Stokes Mitchell          ...   Perry Sinclair        1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                10/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed     02/03/21
                                                            ) - Full Cast            Page 75 of 146 Page ID
                                                                          & Crew - IMDb
                                                 #:528

            Evan Parke                     ...   Lt. Tharder                      1 episode, 2017


            Linda Powell                   ...   Colonel Garcia                   1 episode, 2017


            Federico Rodriguez             ...   Will Mercado                     1 episode, 2017


            Andrew Stewart-Jones           ...   Garret Akin                      1 episode, 2017


            Annabelle Wachtel              ...   Charlotte 'Charlie' Kensington   1 episode, 2017


            Alan Aisenberg                 ...   Blake Lambert                    1 episode, 2018


            Nadia Alexander                ...   Olivia Lexington                 1 episode, 2018


            Chuck Cooper                   ...   Judge Elmendorf                  1 episode, 2018


            Nathan Darrow                  ...   Jim Grayson                      1 episode, 2018


            Wesley T. Jones                ...   Officer Chambers                 1 episode, 2018


            Daniel London                  ...   Mark Zimmer                      1 episode, 2018


            Ivan Martin                    ...   Det. John Bradley                1 episode, 2018


            Bill Raymond                   ...   Judge Jessup                     1 episode, 2018


            Sean Patrick Reilly            ...   Monsignor Espinoza               1 episode, 2018


            Johnathan Tchaikovsky          ...   Ryan Mitchell                    1 episode, 2018


            April Yvette Thompson          ...   Dr. Marian Grint                 1 episode, 2018


            Benjamin Thys                  ...   Malcolm                          1 episode, 2018


            Jason Tottenham                ...   Wade Macintyre                   1 episode, 2018


            Jeremiah Wiggins               ...   ADA Nathan Clark                 1 episode, 2018


            Karmine Alers                  ...   Maria Garcia                     1 episode, 2019


            Rosa Arredondo                 ...   Judge Borden                     1 episode, 2019


            Paul Ben-Victor                ...   Ryan Vance                       1 episode, 2019


            Kate Blumberg                  ...   AUSA Yolanda Cruz                1 episode, 2019


            Josh Cooke                     ...   Kevin Weeks                      1 episode, 2019


            Prema Cruz                     ...   Tonya Colfax                     1 episode, 2019


            Lizzy DeClement                ...   Tiffany Gibson                   1 episode, 2019


            Alexie Gilmore                 ...   Lena Crawford                    1 episode, 2019


            Annie Heise                    ...   Angela Newton                    1 episode, 2019

            Johnny Hopkins                 ...   Randy Markes                     1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                 11/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 76 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:529

            Russell G. Jones               ...   Judge Easley           1 episode, 2019


            Adam LeFevre                   ...   Victor Harper          1 episode, 2019


            Jason Liebman                  ...   Dr. Floyd Weber        1 episode, 2019


            Kerry Malloy                   ...   Michael Cole           1 episode, 2019


            Aimee Mullins                  ...   Alice Yarrow           1 episode, 2019


            Manu Narayan                   ...   George                 1 episode, 2019


            Tonya Pinkins                  ...   Judge Maynard          1 episode, 2019


            Monique St. Cyr                ...   Patricia Delaney       1 episode, 2019


            Emily Swallow                  ...   AUSA Audrey Valdez     1 episode, 2019


            Lee Tergesen                   ...   ADA Lawrence Charles   1 episode, 2019


            C.J. Valleroy                  ...   Lucas Schweiger        1 episode, 2019


            Gregory Abbey                  ...   ADA Donoghue           1 episode, 2020


            Rosie Berrido                  ...   Claudia Garcia         1 episode, 2020


            Molly Camp                     ...   Caroline Collins       1 episode, 2020


            Michael Genet                  ...   Judge Hopkins          1 episode, 2020


            Seth Gilliam                   ...   Dr. Poulson            1 episode, 2020


            Lawrence Gilliard Jr.          ...   Prosecutor Benjamin    1 episode, 2020


            Enid Graham                    ...   Judge Wallace          1 episode, 2020


            Jenny Jules                    ...   AUSA Hatcher           1 episode, 2020


            Jacob Pitts                    ...   Roland Terrell         1 episode, 2020


            David St. Louis                ...   Roderick Walton        1 episode, 2020


            Rebecca Wisocky                ...   AUSA Lambert           1 episode, 2020


            Jane! Moloney                  ...   ADA Sutherland         1 episode, 2021


            Celeste Oliva                  ...   AUSA Young             1 episode, 2021


            Joseph Adams                   ...   Prosecutor             1 episode, 2016


            Adriana DeGirolami             ...   Gina                   1 episode, 2016


            Ben Hollandsworth              ...   Gil Foster             1 episode, 2016


            Peter Francis James            ...   Clyde Rutledge         1 episode, 2016

            Rebecca Knox                   ...   Katrina                1 episode, 2016

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                12/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 77 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:530

            Sam McMurray                   ...   Errol Windemere                1 episode, 2016


            Parker Stevenson               ...   Gavin Everton                  1 episode, 2016


            Clara Wong                     ...   Mary Fowler                    1 episode, 2016


            Stephanie Berry                ...   Judge Franklin                 1 episode, 2017


            Nico Bustamante                ...   Peter Novak                    1 episode, 2017


            Chris Cafero                   ...   Simon Jones                    1 episode, 2017


            Samrat Chakrabarti             ...   Sean Laheri                    1 episode, 2017


            Sean Cullen                    ...   Rob Schaeffer                  1 episode, 2017


            Paul Fitzgerald                ...   Defense Attorney Peter Glauster 1 episode, 2017


            Willa Fitzgerald               ...   Susan Bryant                   1 episode, 2017


            David A. Gregory               ...   Kelvin Li                      1 episode, 2017


            Ronald Guttman                 ...   Marcus Clayton                 1 episode, 2017


            Daniel Jenkins                 ...   ADA Carey Weinbach             1 episode, 2017


            Matthew Lawler                 ...   Nathan Connor                  1 episode, 2017


            James McCaffrey                ...   Thornton Grey                  1 episode, 2017


            Andres Munar                   ...   ADA Newhall                    1 episode, 2017


            Alex Neumeier                  ...   Taima Peshlakai                1 episode, 2017


            Anna Osceola                   ...   Kira Petrova                   1 episode, 2017


            Aseem Tiwari                   ...   Leo Frye                       1 episode, 2017


            Andre Ware                     ...   Colonel Abernathy Jackson      1 episode, 2017


            Mark Zeisler                   ...   Judge Sullivan                 1 episode, 2017


            Gus Birney                     ...   Penny Spiro                    1 episode, 2018


            Geoffrey Cantor                ...   Dr. Kulkarni                   1 episode, 2018


            Tawny Cypress                  ...   Brooke Ford                    1 episode, 2018


            Ramsey Faragallah              ...   Henry Wakefield                1 episode, 2018


            James Francis Ginty            ...   Josh O'Connor                  1 episode, 2018


            Erik LaRay Harvey              ...   William Flanigan               1 episode, 2018


            Marin Ireland                  ...   Maya Whitbeck                  1 episode, 2018

            Ed Moran                       ...   Officer Lyden                  1 episode, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                13/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 78 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:531

            Patrick Noonan                 ...   Officer Sampson                1 episode, 2018


            Patrick Holden O'Neill         ...   Isaiah Sims                    1 episode, 2018


            Lucy Owen                      ...   Tamara Ridenour                1 episode, 2018


            Tracy Perez                    ...   Gina Coleman                   1 episode, 2018


            Maryann Plunkett               ...   Judge Donna                    1 episode, 2018


            William Popp                   ...   Chef Johnny Hansen             1 episode, 2018


            China Shavers                  ...   Jody Harper                    1 episode, 2018


            Holly Taylor                   ...   Chloe Newhouse                 1 episode, 2018


            Matthew Arkin                  ...   Forensic Specialist Richards   1 episode, 2019


            Brennan Brown                  ...   Steve Perry                    1 episode, 2019


            Ashley Bryant                  ...   Sasha Lambert                  1 episode, 2019


            Veanne Cox                     ...   Judge Graves                   1 episode, 2019


            Hampton Fluker                 ...   ADA Maxwell                    1 episode, 2019


            Garrett Forster                ...   Connor McCandless              1 episode, 2019


            Norm Lewis                     ...   Medical Examiner Henson        1 episode, 2019


            J.C. MacKenzie                 ...   Judge McPherson                1 episode, 2019


            Brian McCarthy                 ...   Garrett Kurtz                  1 episode, 2019


            Sahr Ngaujah                   ...   ADA Carter                     1 episode, 2019


            Bhavesh Patel                  ...   ADA Martin Joshi               1 episode, 2019


            Stephen Plunkett               ...   ADA Monroe                     1 episode, 2019


            Elizabeth Rich                 ...   Leslie Garfield                1 episode, 2019


            John Rothman                   ...   Blake Powers                   1 episode, 2019


            Maureen Sebastian              ...   Carmen Murphy                  1 episode, 2019


            Dennis Boutsikaris             ...   Judge Thornton                 1 episode, 2020


            Dominic Colon                  ...   Manuel Garcia                  1 episode, 2020


            Evander Duck Jr.               ...   Judge McNeil                   1 episode, 2020


            Jonathan Hogan                 ...   Terrence Cahill                1 episode, 2020


            Holiday Mia Kriegel            ...   Sonya Waliczek                 1 episode, 2020

            Robert Montano                 ...   Dr. Roger Simpkins             1 episode, 2020

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                14/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 79 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:532

            Jennifer Mudge                 ...   Nurse Jansen               1 episode, 2020


            Daniel Oreskes                 ...   Judge Greene               1 episode, 2020


            Sandra Thigpen                 ...   AUSA Knight                1 episode, 2020


            Hilary Ward                    ...   Gloria Mora                1 episode, 2020


            Dana Wheeler-Nicholson         ...   Evelyn Waters              1 episode, 2020


            Charlayne Woodard              ...   Dawn Taylor                1 episode, 2020


            Teagle F. Bougere              ...   Dr. Park                   1 episode, 2021


            Daoud Heidami                  ...   Richard Newhouse           1 episode, 2021


            Daniel Passaro                 ...   Agent Easley               1 episode, 2021


            Tammy Blanchard                ...   Adele Bensimon             1 episode, 2016


            Rod Knoll                      ...   Arthur Jolene              1 episode, 2016


            Peter Maloney                  ...   Judge                      1 episode, 2016


            Elisabeth Ness                 ...   Sara                       1 episode, 2016


            Michael Panes                  ...   Juror Dionysus             1 episode, 2016


            Daniel Raymont                 ...   Vince Stowman              1 episode, 2016


            John Douglas Thompson          ...   Greg Perkins               1 episode, 2016


            Corey Allen                    ...   Abel Bekele                1 episode, 2017


            La La Anthony                  ...   Lesley Caffrey             1 episode, 2017


            Robert T. Bogue                ...   Gov. Dean Whitfield        1 episode, 2017


            Leandro Cano                   ...   Pat Harjo                  1 episode, 2017


            Nat Cassidy                    ...   Brian McCannon             1 episode, 2017


            Cindy Cheung                   ...   Wendy Anderson             1 episode, 2017


            James Ciccone                  ...   Anthony                    1 episode, 2017


            Jeremiah Craft                 ...   Tyler Young                1 episode, 2017


            Tom Degnan                     ...   Special Agent John Riley   1 episode, 2017


            Curzon Dobell                  ...   Calvin Browning            1 episode, 2017


            Andrew Dolan                   ...   Homeland Security Agent    1 episode, 2017


            Brian Dykstra                  ...   Doug Harris                1 episode, 2017

            Caroline Kaplan                ...   Rachel Grey                1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                15/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 80 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:533

            Ian Lithgow                    ...   CEO Griffin Fuller      1 episode, 2017


            James Martinez                 ...   Agent Conrad            1 episode, 2017


            Dan McCabe                     ...   Carter Spinell          1 episode, 2017


            Lauren Norvelle                ...   April                   1 episode, 2017


            John Rue                       ...   George Donahue          1 episode, 2017


            DazMann Still                  ...   Tom Greaven             1 episode, 2017


            Nick Sullivan                  ...   Expert                  1 episode, 2017


            Jordan Dean                    ...   State Trooper Stevens   1 episode, 2018


            Ty Doran                       ...   Jacob                   1 episode, 2018


            Matthew Humphreys              ...   ADA Pappas              1 episode, 2018


            Samuel H. Levine               ...   Lex Booker              1 episode, 2018


            Daniel Pearce                  ...   Dr. Bendry              1 episode, 2018


            Chris Perfetti                 ...   ADA Frank Russo         1 episode, 2018


            Jose Ram6n Rosario             ...   Judge Fleming           1 episode, 2018


            John Scurti                    ...   Cesar Caputo            1 episode, 2018


            Megan Sikora                   ...   Ruth Sampson            1 episode, 2018


            Zachary Spicer                 ...   Brian Martin            1 episode, 2018


            Ellen Adair                    ...   ADA Glover              1 episode, 2019


            Joanna Adler                   ...   Dr. Judy Barnes         1 episode, 2019


            Amir Arison                    ...   ADA Roy Wilson          1 episode, 2019


            Lisa Arrindell                 ...   Dr. Linsey Allendale    1 episode, 2019


            Paton Ashbrook                 ...   Beth Alexander          1 episode, 2019


            Donte Bonner                   ...   Officer Zarmeke         1 episode, 2019


            Piercey Dalton                 ...   Tara Newton             1 episode, 2019


            Louie Gasparro                 ...   Hector Morales          1 episode, 2019


            Tim Guinee                     ...   AUSA Darryl Holden      1 episode, 2019


            Fredric Lehne                  ...   Judge Wanecraft         1 episode, 2019


            Trevor Long                    ...   Norman Schweiger        1 episode, 2019

            John Palladino                 ...   John Malford            1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                16/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed     02/03/21
                                                            ) - Full Cast            Page 81 of 146 Page ID
                                                                          & Crew - IMDb
                                                 #:534

            Haley Rawson                   ...   Gina Anders                       1 episode, 2019


            James Michael Reilly           ...   David Murphy / ...                1 episode, 2019


            Griffin Santopietro            ...   James Donovan                     1 episode, 2019


            Christina Shea-Wright          ...   Detective Valerie Cobb            1 episode, 2019


            Jake Silbermann                ...   Chris Fields                      1 episode, 2019


            Mandy June Turpin              ...   Judge Hamilton                    1 episode, 2019


            Marquise Vilson                ...   Inmate Carter                     1 episode, 2019


            David Wohl                     ...   Judge Mayerson                    1 episode, 2019


            Tarek Bishara                  ...   Jim Cooper                        1 episode, 2020


            Orlagh Cassidy                 ...   Lisbeth Mosley                    1 episode, 2020


            Wendy Davis                    ...   Samara Walton                     1 episode, 2020


            Alex Hazen Floyd               ...   Daniel Zabinski                   1 episode, 2020


            Richard Gallagher              ...   Ryan Raposa                       1 episode, 2020


            Barbara Garrick                ...   Cara Sutherland                   1 episode, 2020


            Antoinette LaVecchia           ...   Judge Aimes                       1 episode, 2020


            Yvonne Pearson                 ...   Gretchen Tyler                    1 episode, 2020


            Phumzile Sitole                ...   Angela Davidson                   1 episode, 2020


            Alex Trow                      ...   ADA Boyd                          1 episode, 2020


            Brit Whittle                   ...   Dave Whitney                      1 episode, 2020


            Drew Youngblood                ...   Henry Collins                     1 episode, 2020


            Tommy Beardmore                ...   Sam Keane                         1 episode, 2016


            Alex Breaux                    ...   Rob McKellen                      1 episode, 2016


            Joshua Cameron                 ...   Carlos                            1 episode, 2016


            Luke Forbes                    ...   Louis the Bailiff                 1 episode, 2016


            Marcus Ho                      ...   Joe Mercado                       1 episode, 2016


            Reg Rogers                     ...   Freddy Bensimon                   1 episode, 2016


            Daniel Morgan Shelley          ...   Rogers                            1 episode, 2016


            Sandra Fay Williams            ...   Juror Athena                      1 episode, 2016

            Adam Aalderks                  ...   Derek Miller aka Jared Preszler   1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                 17/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 82 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:535

            Nicholas Barasch               ...   Mendel                     1 episode, 2017


            Arija Bareikis                 ...   Moira Dickerson            1 episode, 2017


            Yuval Boim                     ...   Travis Robbins             1 episode, 2017


            Amelia Campbell                ...   Mrs. Jones                 1 episode, 2017


            Carla Duren                    ...   Lucy Lewis                 1 episode, 2017


            Johnathan Fernandez            ...   Giancarlo Sartor           1 episode, 2017


            Em Grosland                    ...   Young Hipster              1 episode, 2017


            Bryan Hamilton                 ...   Sebastian                  1 episode, 2017


            Christine Toy Johnson          ...   Judge Conway               1 episode, 2017


            Jared Kemp                     ...   Jordan Henderson           1 episode, 2017


            Stephen Medvidick              ...   Mark                       1 episode, 2017


            Toby Leonard Moore             ...   Andrew Withrow             1 episode, 2017


            Howard W. Overshown            ...   Inglis                     1 episode, 2017


            Charlie Semine                 ...   Gary Sharp                 1 episode, 2017


            Joseph Soeder                  ...   Koi Platero                1 episode, 2017


            Eric Sheffer Stevens           ...   Matthew Holt               1 episode, 2017


            Ben Thompson                   ...   Jeff Hill                  1 episode, 2017


            Jennifer Van Dyck              ...   Veronica Browning          1 episode, 2017


            Nell Verlaque                  ...   Emily Connor               1 episode, 2017


            Chloe Wepper                   ...   Dr. Acevedo                1 episode, 2017


            Juan Castano                   ...   Young Rick Hall            1 episode, 2018


            Laura Dale                     ...   Ashley Richardson          1 episode, 2018


            Dana Delany                    ...   Sylvia Banner              1 episode, 2018


            Sam Gilroy                     ...   Garrett Gatewood           1 episode, 2018


            Hanako Greensmith              ...   Veronica Hill              1 episode, 2018


            Kevin Isola                    ...   Brett Brunning             1 episode, 2018


            Sterling Jerins                ...   Young Tally                1 episode, 2018


            Naaji Kenn                     ...   Administrative Assistant   1 episode, 2018

            Caroline Lagerfelt             ...   Judge Lee                  1 episode, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                18/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 83 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:536

            Nyleek Moore                   ...   Sam Lowell                   1 episode, 2018


            James Riordan                  ...   Judge Wentworth              1 episode, 2018


            Andrew Sensenig                ...   AAG Jeffrey Lang             1 episode, 2018


            Joe Starr                      ...   Inspector Kenneth Anderson   1 episode, 2018


            Kenneth Tigar                  ...   Judge Janovich               1 episode, 2018


            Barbara Tirrell                ...   Judge Gladwell               1 episode, 2018


            Afton Williamson               ...   ADA Gabrielle Ramsden        1 episode, 2018


            CJ Adams                       ...   Theo Crawford                1 episode, 2019


            Marisa Brau-Reyes              ...   Youngish Woman               1 episode, 2019


            Alex Carter                    ...   James Weeks                  1 episode, 2019


            Demosthenes Chrysan            ...   Amir Elmasry                 1 episode, 2019


            Hamilton Clancy                ...   Frank McCall / ...           1 episode, 2019


            Myles Clohessy                 ...   Brendan McCandless           1 episode, 2019


            Juan Carlos Diaz               ...   Isaac Garcia                 1 episode, 2019


            Dana Eskelson                  ...   Brenda                       1 episode, 2019


            Darren Goldstein               ...   Agent Timothy Stokes         1 episode, 2019

            Monica Rae Summers                   Kendall Landry               1 episode, 2019
            Gonzalez                       "'

            Alicia Harding                 ...   Lily Zbyszek                 1 episode, 2019


            Liz Holtan                     ...   Clara Larson                 1 episode, 2019


            Albert Jones                   ...   Constantine Delaney          1 episode, 2019


            Guyviaud Joseph                ...   Raymond Hill                 1 episode, 2019


            Emma Kikue                     ...   Tara Atkins                  1 episode, 2019


            Art McFarland                  ...   Daniel Miller                1 episode, 2019


            Andy Murray                    ...   Warden Hewitt                1 episode, 2019


            Derek Peith                    ...   Young Man                    1 episode, 2019


            Lilli Stein                    ...   Susan Grey                   1 episode, 2019


            Otoja Abit                     ...   Alan Coleman                 1 episode, 2020


            Jacqueline Antaramian          ...   Mrs. Shadid                  1 episode, 2020

            Christina Bennett Lind         ...   Sofia Cooper                 1 episode, 2020

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                19/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed     02/03/21
                                                            ) - Full Cast            Page 84 of 146 Page ID
                                                                          & Crew - IMDb
                                                 #:537

            Rebecca Luker                  ...   Michele Downey             1 episode, 2020


            Sol Miranda                    ...   Cecilia                    1 episode, 2020


            Donald Paul                    ...   James Wheeler              1 episode, 2020


            Jennifer Roszell               ...   Denise Danford             1 episode, 2020


            Brett Temple                   ...   Brad Silver                1 episode, 2020


            Jonathan Walker                ...   Congressman Peter Conors   1 episode, 2020


            Graham Winton                  ...   Frank Uzarski              1 episode, 2020


            Steve Witting                  ...   Priest                     1 episode, 2020


            Tricia Alexandro               ...   Mrs. Renfrow               1 episode, 2021


            Liza Fernandez                 ...   Nurse Darna Bautista       1 episode, 2021


            Jacob Gutierrez                ...   Cole Adkins                1 episode, 2021


            Charles Michael Bendas         ...   Peter                      1 episode, 2016


            Thursday Farrar                ...   Ruth Keller                1 episode, 2016


            Suzanna Hay                    ...   Mary Juror #1              1 episode, 2016


            Elisa Perry                    ...   Leslie                     1 episode, 2016


            Faron Salisbury                ...   Juror Zeus                 1 episode, 2016


            Tyler Barnhardt                ...   Carter Hayes               1 episode, 2017


            Blaire Brooks                  ...   Gloria Holland             1 episode, 2017


            Darrell Dennis                 ...   Han Locklear               1 episode, 2017


            Michael Devine                 ...   David                      1 episode, 2017


            Gabriela Fresquez              ...   Reporter                   1 episode, 2017


            Jason Furlani                  ...   AUSA Duncan                1 episode, 2017


            David Gibson                   ...   Dr. Rabineau               1 episode, 2017


            Giullian Yao Gioiello          ...   Lt. Chang                  1 episode, 2017


            Philip Hoffman                 ...   Judge Naumann              1 episode, 2017


            Ana Kayne                      ...   Dylan Hyland               1 episode, 2017


            Sarah Mack                     ...   Juror 39                   1 episode, 2017


            Alexa Mansour                  ...   Yuna Kee                   1 episode, 2017

            Isabelle McCalla               ...   Erica                      1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_#tt_ql_l                                                 20/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 85 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:538

            Christina Nieves               ...   Rachel                 1 episode, 2017


            Stephen O'Reilly               ...   Jeffrey Bryant         1 episode, 2017


            Elizabeth Paige                      Yael                   1 episode, 2017


            Ronald Peet                    ...   Kevin Wright           1 episode, 2017


            George Salazar                 ...   Foley                  1 episode, 2017


            Kati Sharp                     ...   Angela Miles           1 episode, 2017


            Dereje Tarrant                 ...   Alexander Andrews      1 episode, 2017


            Lucy Taylor                    ...   Dawn Connor            1 episode, 2017


            Mitzi Akaha                    ...   Bridget Means          1 episode, 2018


            Steve Boghossian               ...   Partner                1 episode, 2018


            Ron Canada                     ...   Judge Miles Skurnick   1 episode, 2018


            Kathleen Mary Carthy           ...   Carol                  1 episode, 2018


            Reyna de Courcy                ...   Lily Galloway          1 episode, 2018


            David Edwin                    ...   Paul Fisher            1 episode, 2018


            Daphne Gaines                  ...   ASA Theresa Jordan     1 episode, 2018


            Erik Gullberg                  ...   Mr. Summerfield        1 episode, 2018


            Ryan J. Haddad                 ...   Juror #2               1 episode, 2018


            Katie Beth Hall                ...   Emma Johnson           1 episode, 2018


            Olivia Horton                  ...   Candice Aspin          1 episode, 2018


            Jason Kaufman                  ...   David Stratton         1 episode, 2018


            A.Z. Kelsey                    ...   Matt Williams          1 episode, 2018


            Paul Skye Lehrman              ...   Young George Hall      1 episode, 2018


            Shanga Parker                  ...   Tony Mancuso           1 episode, 2018


            Tony Plana                     ...   Sean Perkins           1 episode, 2018


            Sharrieff Pugh                 ...   Joseph Lowell          1 episode, 2018


            Joey Rippo                     ...   Nicholas Allen         1 episode, 2018


            Robert Thackery                      Torin North            1 episode, 2018


            David L. Townsend              ...   Desmond Tatlock        1 episode, 2018

            Sebastian Arcelus              ...   Eric Crawford          1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                21/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 86 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:539

            Jordan Baker                   ...   Dr. Matthews                  1 episode, 2019


            Reed Birney                    ...   Judge Humphrey                1 episode, 2019


            Krista Braun                   ...   Ashley Nelson / ...           1 episode, 2019


            Sarah Dacey-Charles            ...   Jury Forewoman                1 episode, 2019


            Mark Delabarre                 ...   Judge Moreland                1 episode, 2019


            Charles Dumas                  ...   Older Man                     1 episode, 2019


            Tovah Feldshuh                 ...   Judge Garner                  1 episode, 2019


            Rand Guerrero                  ...   Polygraph Examiner            1 episode, 2019


            James Lurie                    ...   Keith O'Leary                 1 episode, 2019


            Patricia Mauceri               ...   Fatima Elmasry                1 episode, 2019


            Kelvin McGrue                  ...   Marshal Manuel Cardillo       1 episode, 2019


            Debra Monk                     ...   Sandy Harper                  1 episode, 2019


            Michael Rose                   ...   Mr. Ravenswood                1 episode, 2019


            Andrew Rothenberg              ...   Medical Examiner Paul Ortiz   1 episode, 2019


            Clara Stack                    ...   Hannah Kelly                  1 episode, 2019


            Stewart Steinberg              ...   Mr. Greene                    1 episode, 2019


            Sally Stewart                  ...   Judge Connie Yarlborough      1 episode, 2019


            Twinkle Burke                  ...   Shari Combs                   1 episode, 2020


            Alison Chace                   ...   Allison Rojas                 1 episode, 2020


            Christopher Chan               ...   Mr. Walker                    1 episode, 2020


            Meg Gibson                     ...   Dr. Sandra Barnes             1 episode, 2020


            Mandy Gonzalez                 ...   Patricia Ariaz                1 episode, 2020


            Annie Henk                     ...   ADA Fredericks                1 episode, 2020


            Gabrielle Lee                  ...   Leora Josephson               1 episode, 2020


            Eve Plumb                      ...   Joan Lawson                   1 episode, 2020


            Niguel Quinn                   ...   Reggie Craven                 1 episode, 2020


            Elise Santora                  ...   Judge Reeves                  1 episode, 2020


            Robbie Sublett                 ...   Agent Mercier                 1 episode, 2020

            William Oliver Watkins         ...   Lincoln James                 1 episode, 2020

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                22/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 87 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:540

            Scott Aiello                   ...   Detective Daniels       1 episode, 2021


            Caris Vujcec                   ...   Dr. Kendra Collier      1 episode, 2021


            Alex Danilov                   ...   Carter Phillips         1 episode, 2016


            Todd Faulkner                  ...   Dave Reynolds           1 episode, 2016


            Amelia Fowler                  ...   Amy                     1 episode, 2016


            Tamara Hickey                  ...   Gail Peters             1 episode, 2016


            Feliz Ramirez                  ...   Female Server           1 episode, 2016


            Julian Rozzell Jr.             ...   Charles Keller          1 episode, 2016


            Richard Saudek                 ...   Jury Foreman            1 episode, 2016


            Adrienne Williams              ...   Christina               1 episode, 2016


            Lawrence Ballard               ...   Judge Ted Granby        1 episode, 2017


            Kyle Bary                      ...   Receptionist            1 episode, 2017


            Sebastian Beacon               ...   Brent Orloff            1 episode, 2017


            John Bolger                    ...   Judge McFarlane         1 episode, 2017


            Lauren Brickman                ...   Madeline Fox            1 episode, 2017


            Kristin Carey                  ...   Greer McLachlan         1 episode, 2017


            Huw Collins                    ...   Gabe                    1 episode, 2017


            Diana Craig                    ...   Georgia                 1 episode, 2017


            Philip Hernandez               ...   Principal McDonald      1 episode, 2017


            Danny Johnson                  ...   Judge Beverly           1 episode, 2017


            Harlin C. Kearsley             ...   Guard                   1 episode, 2017


            Nozipho Mclean                 ...   Tess                    1 episode, 2017


            Brynne McManimie               ...   Capt. Elissa Willimon   1 episode, 2017


            Portia                         ...   Sabrina's Mom           1 episode, 2017


            Thomas E. Sullivan             ...   Logan Porter            1 episode, 2017


            Mary Testa                     .„    Rita                    1 episode, 2017


            Driton Tomaj                   ...   Gordon Guthrie          1 episode, 2017


            Anne Troup                     ...   Agent Alice Chamblee    1 episode, 2017

            Anna Weng                      ...   Stella                  1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                23/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed     02/03/21
                                                            ) - Full Cast            Page 88 of 146 Page ID
                                                                          & Crew - IMDb
                                                 #:541

            Adrienne D. Williams           ...   Judge Gabby Harper           1 episode, 2017


            Ceasar F. Barajas              ...   Juror #32                    1 episode, 2018


            Benjamin Bonenfant             ...   Bartender                    1 episode, 2018


            Kevin Corrigan                 ...   Rick Brown                   1 episode, 2018


            Cameisha Cotton                ...   Jessica                      1 episode, 2018


            Amanda Dela Cruz               ...   Juror #7                     1 episode, 2018


            Holly Holcomb                        Jessa Northrop               1 episode, 2018


            Brian Hotaling                 ...   Dr. Bryce Yates              1 episode, 2018


            Chester Jones III                    Jeb Rooney                   1 episode, 2018


            Los Jones                      ...   Imposing Man                 1 episode, 2018


            Estelle Lee                    ...   Jury Forewoman               1 episode, 2018


            Thomas Lyons                   ...   Tanner Duncan                1 episode, 2018


            Liz McCartney                  ...   Motel Clerk                  1 episode, 2018


            Chris Miskiewicz               ...   Adam Shaw                    1 episode, 2018


            Marcus Naylor                  ...   Dr. David Parsons            1 episode, 2018


            Niyi Oni                       ...   Officer Jim Spencer          1 episode, 2018


            Maxim Swinton                  ...   Lucas Summerfield            1 episode, 2018


            Lynne Taylor                   ...   Dr. Diposo                   1 episode, 2018


            Ellen Toland                   ...   Hailee Sparks                1 episode, 2018


            Sagine Valla                   ...   DA Lisa Dunn                 1 episode, 2018


            Gerald Webb                    ...   Detective Marshall Gates     1 episode, 2018


            Mandela Bellamy                ...   Brenda Novack                1 episode, 2019


            An-Li Bogan                    ...   Jacqueline Stone             1 episode, 2019


            Nile Bullock                   ...   Young Eddie Mitchell         1 episode, 2019


            Tony Neil Butler               ...   District Attorney Holloway   1 episode, 2019


            Samantha Rivers Cole           ...   Juror #11                    1 episode, 2019


            Ross Degraw                    ...   Gerald Montgomery            1 episode, 2019


            Kit Flanagan                   ...   Judge Johnson                1 episode, 2019

            Gibson Frazier                 ...   Dr. Benson                   1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_ql_l                                                 24/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 89 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:542

            Erin Noel Grennan              ...   Juror #2                   1 episode, 2019


            Liam Lane                      ...   Head Representative        1 episode, 2019


            Maggie Low                     ...   Judge Bingham              1 episode, 2019


            James Lynch                    ...   Juror #9                   1 episode, 2019


            Kimberly Marable               ...   Uniformed Officer #1       1 episode, 2019


            Juan Carlos Merino             ...   Jury Foreman               1 episode, 2019


            Tricia Paoluccio               ...   Yvonne Fowler              1 episode, 2019


            Olivia Lucy Phillip            ...   Juror #11                  1 episode, 2019


            Joseph Ragno                   ...   Judge Weston Stanley       1 episode, 2019


            Denim Roberson                 ...   Henry                      1 episode, 2019


            John Leonard Thompson          ...   Dr. Sommerville            1 episode, 2019


            Lawrence Winslow               ...   Detective Lacy             1 episode, 2019


            Mateo Ferro                    ...   Antonio Garcia             1 episode, 2020


            Aaron Costa Ganis              ...   Jake Monroe                1 episode, 2020


            Rich Graff                     ...   Lucas                      1 episode, 2020


            Skye Radcliffe Grayson         ...   Nina                       1 episode, 2020


            Ben Jaeger-Thomas              ...   David Deakin               1 episode, 2020


            Gina Jarrin                    ...   Juror #15                  1 episode, 2020


            Wadi Jones                     ...   Darius Jones               1 episode, 2020


            Lora Lee                       ...   Jade Bennington            1 episode, 2020


            Kim Berrios Lin                ...   Juror #8 / ...             1 episode, 2020


            Jim O'Hare                     ...   Benjamin Nadler            1 episode, 2020


            Graham Powell                  ...   Agent Williams             1 episode, 2020


            Jody Prusan                    ...   Juror #4 / ...             1 episode, 2020


            Sasha Sen                      ...   Foreperson / ...           1 episode, 2020


            Allison Wick                   ...   Waitress                   1 episode, 2020


            Nemuna Ceesay                  ...   Britney Lang               1 episode, 2021


            Brian Gallagher                ...   ATF Agent Jackson Miller   1 episode, 2021

            Malin Barr                     ...   Tanya Bryant               1 episode, 2016

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                25/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 90 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:543

            Tom Brangle                    ...   Roger Juror              1 episode, 2016


            Alison Cimmet                  ...   Betsy Hanson             1 episode, 2016


            Lilli Cooper                   ...   Claudia                  1 episode, 2016


            Stefanie Flores                ...   Karen Phillips           1 episode, 2016


            Samantha Jones                 ...   Bess Johnson             1 episode, 2016


            Dorcas Leung                   ...   Lily                     1 episode, 2016


            Rosie Sowa                     ...   Mirror Sara              1 episode, 2016


            Gameela Wright                 ...   Lawyer Watts             1 episode, 2016


            Jose Guns Alves                ...   Jack Hernandez           1 episode, 2017


            Aline Cho                      ...   Daytime Talk Show Host   1 episode, 2017


            Sincee J. Daniels              ...   Juror #23                1 episode, 2017


            Seamus Davey-Fitzpatrick       ...   Sam Whalen               1 episode, 2017


            James P. Engel                 ...   Attorney                 1 episode, 2017


            Florence Faivre                ...   Claudine Caffrey         1 episode, 2017


            Eric Freeman                   ...   Calvin                   1 episode, 2017


            Katy Grenfell                  ...   Pam                      1 episode, 2017


            Peter Herrick                  ...   Juror #1                 1 episode, 2017


            Alex Landi                     ...   Juror 1                  1 episode, 2017


            Jason MacDonald                ...   Clint Dickerson          1 episode, 2017


            Zoey Martinson                 ...   Sabrina                  1 episode, 2017


            Hollis McCarthy                ...   Judge                    1 episode, 2017


            Brandon Morris                 ...   Officer Abeita           1 episode, 2017


            Ramon Nunez                    ...   Dewey Cussler            1 episode, 2017


            Dave Quay                      ...   John Powers              1 episode, 2017


            Brian Sheppard                 ...   Alvin                    1 episode, 2017


            Caroline Strong                ...   Veronica                 1 episode, 2017


            Kyle Vincent Terry             ...   Informant                1 episode, 2017


            Fiona Walsh                    ...   Gate Attendant           1 episode, 2017

            Jeff Auer                      ...   Jeremy Lexington         1 episode, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                26/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 91 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:544

            Mehdi Barakchian               ...   Kevin                 1 episode, 2018


            Satchel Eden Bell              ...   Cassie Williams       1 episode, 2018


            Emmy Berkowitz                 ...   Maura Summerfield     1 episode, 2018


            Gabby Cocco                    ...   Morgan Newhouse       1 episode, 2018


            Autumn Guzzardi                ...   Waitress              1 episode, 2018


            Tiffany Denise Hobbs           ...   Juror #4              1 episode, 2018


            Andrew Hsu                     ...   ADA Gary Duluth       1 episode, 2018


            Tessa Kim                      ...   Claudine              1 episode, 2018


            Rebecca Kling                  ...   Georgia Norton        1 episode, 2018


            Aaron Lazar                    ...   Mark Burns            1 episode, 2018


            Tom Martin                     ...   Thomas Hill           1 episode, 2018


            Andhy Mendez                   ...   Detective Boone       1 episode, 2018


            Carla Oudin                    ...   Malone Grayson        1 episode, 2018


            Bernadette Quigley             ...   Juror #40             1 episode, 2018


            Kevin Rose                     ...   Court Officer         1 episode, 2018


            Jett Salazar                   ...   Cashier               1 episode, 2018


            Elliot Santiago                ...   Juan Carlos Morales   1 episode, 2018


            Miller Tai                     ...   Juror #12             1 episode, 2018


            Yaron Urbas                    ...   Coroner               1 episode, 2018


            Ian Whitt                      ...   Oliver Meek           1 episode, 2018


            Seth Barrish                   ...   Dr. Grant             1 episode, 2019


            David Alan Basche              ...   David Newton          1 episode, 2019


            Ashley Brooke                  ...   Makayla Newton        1 episode, 2019


            Jes Dugger                     ...   Lacey                 1 episode, 2019


            Kara F. Green                  ...   Juror #3              1 episode, 2019


            Jeremy Landon Hays             ...   Eugene Hobbs          1 episode, 2019


            Billy Hepfinger                ...   Juror #28             1 episode, 2019


            Maria Huyghue                  ...   Erin's Friend         1 episode, 2019

            Kara Jackson                   ...   Helen Potter          1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                27/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 92 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:545

            Boris Khaykin                  ...   Yuri Pasternak            1 episode, 2019


            Aaron Morton                   ...   Louis Grant               1 episode, 2019


            Robyn Rosario                  ...   Deb Erwin                 1 episode, 2019


            Amy Stiller                    ...   Neighbor #1               1 episode, 2019


            Doug Trapp                     ...   Dr. Bryce Winters         1 episode, 2019


            Nicholas Velez                 ...   Sai                       1 episode, 2019


            Ben Vereen                     ...   Willie Lambert            1 episode, 2019


            Hailey Vest                    ...   Emily Baker               1 episode, 2019


            Pascal Yen-Pfister             ...   Second Representative     1 episode, 2019


            Atticus Cain                   ...   Juror #2 / ...            1 episode, 2020


            Drae Campbell                  ...   Juror #30 / ...           1 episode, 2020


            Ka-Ling Cheung                 ...   Housekeeper Paula Moyer   1 episode, 2020


            Hunter Douglass                ...   Larger Wrestler           1 episode, 2020


            Joe Feldman-Barros             ...   Agent Ford                1 episode, 2020


            Angela Jeanneau                ...   Nurse Mabley              1 episode, 2020


            Salwa Khan                     ...   Dr. Harris                1 episode, 2020


            Ted Koch                       ...   Teddy Higgins             1 episode, 2020


            Zonya Love                     ...   Nurse                     1 episode, 2020


            Bristol Pomeroy                ...   Agent Arnold              1 episode, 2020


            Cathy Salvodon                 ...   Dr. Hannah Kim            1 episode, 2020


            Nick Vergara                   ...   Court Officer             1 episode, 2020


            Kim Ramirez                    ...   Agent Dean                1 episode, 2021


            Natalie Roy                    ...   Olivia Wright             1 episode, 2021


            Josh Alscher                   ...   Wade Macklin              1 episode, 2016


            Nick Bailey                    ...   Jeff                      1 episode, 2016


            Lucca De Oliveira              ...   Austin                    1 episode, 2016


            Darin Guerrasio                ...   Dr. Miller                1 episode, 2016


            Buckner Hinkle                 ...   Doug                      1 episode, 2016

            Marlon Perrier                 ...   Bailiff                   1 episode, 2016

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                28/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 93 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:546

            Jimmie Saito                   ...   Peyton Shong                1 episode, 2016


            Michele Tauber                 ...   Juror Martha Plemmons       1 episode, 2016


            Aldo Uribe                     ...   Mirror Carlos               1 episode, 2016


            Mark Aldrich                   ...   Jeremy                      1 episode, 2017


            Rosalyn Coleman                ...   Judge                       1 episode, 2017


            Athena Colon                   ...   Darbie                      1 episode, 2017


            Chaka Desilva                  ...   Joe Chavis                  1 episode, 2017


            Nico Dowd                      ...   Eight Year Old Boy          1 episode, 2017


            Nancy Farrell                  ...   Noreen                      1 episode, 2017


            Guy A. Fortt                   ...   Dennis Lewis                1 episode, 2017


            Sean Hankinson                 ...   Juror #1                    1 episode, 2017


            Marlene Hodgdon                ...   Jury Foreman                1 episode, 2017


            Anna Holbrook                  ...   Juror 17                    1 episode, 2017


            Jim Ireland                    ...   Airport Cop                 1 episode, 2017


            Hannah Jelinovic               ...   Hawley Slan                 1 episode, 2017


            Jinn S. Kim                    ...   ESU Specialist              1 episode, 2017


            Bibi Nshimba                   ...   Captain Sharice Wellstone   1 episode, 2017


            Kurt Perry                     ...   Juror #11                   1 episode, 2017


            Chris Roberts                  ...   Juror #42                   1 episode, 2017


            Mirirai Sithole                ...   Naomi                       1 episode, 2017


            John Speredakos                ...   Adam's Lawyer               1 episode, 2017


            Benz Antoine                   ...   Agent Kincaid               1 episode, 2018


            Brian Berrebbi                 ...   Doorman                     1 episode, 2018


            Rose Bianco                    ...   Consuelo                    1 episode, 2018


            Johnny Biehle                  ...   Bailiff                     1 episode, 2018


            Phillip Chorba                 ...   Man #1                      1 episode, 2018


            Dwelvan David                  ...   Juror #12                   1 episode, 2018


            James Andrew Fraser            ...   Court Officer Fowler        1 episode, 2018

            Mitchell Greenberg             ...   Jury Foreman                1 episode, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                29/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 94 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:547

            Meredyth Kenney                ...   Reporter #1           1 episode, 2018


            Laura King Otazo               ...   Jury Forewoman        1 episode, 2018


            Vin Knight                     ...   Leon                  1 episode, 2018


            Stacey Raymond                 ...   Detective Spears      1 episode, 2018


            Florence Regina                ...   Jury Foreman          1 episode, 2018


            Justin Restivo                 ...   Juror #1              1 episode, 2018


            Steve Sanpietro                ...   Detective Mayovsky    1 episode, 2018


            Jon Shaver                     ...   Fire Chief            1 episode, 2018


            Chelsea Watts                  ...   Juror #3              1 episode, 2018


            Roger Wayne                    ...   Officer Levy          1 episode, 2018


            D.C. Williams                  ...   Eric                  1 episode, 2018


            Stuart Zagnit                  ...   Potential Juror #11   1 episode, 2018


            Kim Brockington                ...   Sheila Hartley        1 episode, 2019


            Ephraim Chase                  ...   Desk Sergeant         1 episode, 2019


            Zakiya Cook                    ...   Barista               1 episode, 2019


            Isa Goldberg                   ...   Foreperson / ...      1 episode, 2019


            Raymond Neil Hernandez         ...   Agent Blair           1 episode, 2019


            Andre Jackson Jr.              ...   Technician            1 episode, 2019


            Alyssa Keegan                  ...   Kim Donovan           1 episode, 2019


            Dhanish Karthik Kolar          ...   Peter Mansley         1 episode, 2019


            Katt Masterson                 ...   Laura Coleman         1 episode, 2019


            Brenda McCullough              ...   Juror #8              1 episode, 2019


            Billy Rick                     ...   Juror #11             1 episode, 2019


            Kevin Alex Santiago            ...   Juror #12             1 episode, 2019


            Vladimir Troitsky              ...   Anthony Gibson        1 episode, 2019


            Drew Valins                    ...   Bar Owner             1 episode, 2019


            Sadat Waddy                    ...   Young Louis Grant     1 episode, 2019


            Lilly Brown                    ...   Lena                  1 episode, 2020

            Giancarlo Carmona              ...   Juor #17              1 episode, 2020

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                30/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 95 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:548

            Vince Edgehill                 ...   Juror #14 /          1 episode, 2020


            Charles Everett                ...   Detective Stallard   1 episode, 2020


            Michael Ford                   ...   Ron Delancey         1 episode, 2020


            Amy Gordon                     ...   Saleswoman           1 episode, 2020


            Satomi Hofmann                 ...   Dr. Nancy Medawar    1 episode, 2020


            Alexander Martin Jones         ...   Juror #15            1 episode, 2020


            Nina Murano                    ...   Juror #22            1 episode, 2020


            Kresh Novakovic                ...   Man in Overcoat      1 episode, 2020


            Jonathan Strait                ...   Mr. Conover          1 episode, 2020


            Michelle Vo                    ...   Dr. Harris           1 episode, 2020


            Myrna Cabello                  ...   Mrs. Watkins         1 episode, 2021


            Stacey Oristano                ...   Monica Miller        1 episode, 2021


            Eddie Yu                       ...   James                1 episode, 2021


            De'Adre Aziza                  ...   Wendy                1 episode, 2016


            Dave Bachman                   ...   Dr. Talbertson       1 episode, 2016


            Tanesha Marie Gary             ...   Mirror Leslie        1 episode, 2016


            Alex Hurt                      ...   ADA Bill Knebel      1 episode, 2016


            Kathleen Kwan                  ...   Dr. Wolf             1 episode, 2016


            Matt Lipton                    ...   Christopher          1 episode, 2016


            Kendall Lloyd                  ...   George               1 episode, 2016


            John Mondin                    ...   Curtis Jones         1 episode, 2016


            Jason Ostrowski                ...   Coach Gary           1 episode, 2016


            Nnamudi Amobi                  ...   Neighbor             1 episode, 2017


            Brian Cade                     ...   Captain Lambert      1 episode, 2017


            Joshua Dela Cruz               ...   Adam Bunson          1 episode, 2017


            Ryan G. Dunkin                 ...   Edward               1 episode, 2017


            Lidiane Fernandes                    Indra Pratt          1 episode, 2017


            Paul Hickert                   ...   Walt Hyland          1 episode, 2017

            Terrin Hill                    ...   Defense Counsel      1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                31/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 96 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:549

            Anthony Hull                   ...   Kendrick                  1 episode, 2017


            Mike Keller                    ...   Court Officer             1 episode, 2017


            Austin Ku                      ...   Dr. James Muller          1 episode, 2017


            Mick Leroy                     ...   Court Officer             1 episode, 2017


            Stuart Luth                    ...   Hands Up Juror            1 episode, 2017


            Jeff Panzarella                ...   Freddy Grimaldi           1 episode, 2017


            Sarah Podemski                       Wera Harjo                1 episode, 2017


            Alysia Joy Powell              ...   Juror #22                 1 episode, 2017


            Julia Atwood                   ...   Katherine Graham          1 episode, 2018


            Kisha Barr                     ...   Juror #1                  1 episode, 2018


            Verlon Brown                   ...   Bailiff #2                1 episode, 2018


            Leticia Castillo               ...   Juror #17                 1 episode, 2018


            Greg Cohan                     ...   Man #2                    1 episode, 2018


            Tina DiJoseph                  ...   Mother                    1 episode, 2018


            Barney Fitzpatrick             ...   Juror #8                  1 episode, 2018


            Edward M. Kelahan              ...   Juror #7                  1 episode, 2018


            Noelle LuSane                  ...   Juror #6                  1 episode, 2018


            Robert G. McKay                ...   Chief Denton              1 episode, 2018


            Frank Monteleone               ...   Connor Booth              1 episode, 2018


            Alesandra Nahodil              ...   Job Recruiter             1 episode, 2018


            Leajato Amara Robinson         ...   Kendrick Gorman           1 episode, 2018


            Jenny L. Saldafia              ...   Harried Mother            1 episode, 2018


            Brian Sgambati                 ...   Plain Clothed Detective   1 episode, 2018


            Franca Vercelloni              ...   Juror #2                  1 episode, 2018


            Courtney Alana Ward            ...   Potential Juror #7        1 episode, 2018


            Erinn Anova                    ...   Marshal #1                1 episode, 2019


            John Caliendo                  ...   Juror #3                  1 episode, 2019


            Gio Castellano                 ...   Sherman Castaway          1 episode, 2019

            Angel Dillemuth                ...   Juror #3                  1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                32/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 97 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:550

            Graceann Dorse                 ...   Jury Foreperson         1 episode, 2019


            Quincy Giles                   ...   Marcus Lott             1 episode, 2019


            Ben Gougeon                    ...   Barry Fletcher          1 episode, 2019


            Amelia Hammer Harris           ...   Susan Jones             1 episode, 2019


            Jennifer Jiles                 ...   Jennifer Thomas         1 episode, 2019


            Logan Rose Nelms               ...   Amanda Reed             1 episode, 2019


            Johnny Rivera                  ...   Counterman              1 episode, 2019


            Cathy Trien                    ...   Juror #24               1 episode, 2019


            Lori Vega                      ...   Juror #9                1 episode, 2019


            James Wilcox                   ...   Gary Chilton            1 episode, 2019


            Oge Agulue                     ...   Lead ESU Officer        1 episode, 2020


            Dipa Anitia                    ...   Juror #3                1 episode, 2020


            Madeline Grey DeFreece         ...   Juror #9                1 episode, 2020


            Heather Patterson King         ...   Geoffrey's Attorney     1 episode, 2020


            Victoria Prescott              ...   Mother                  1 episode, 2020


            Chris Richards                 ...   Blue Collar Guy Juror   1 episode, 2020


            David Roberts                  ...   Juror #12               1 episode, 2020


            Kent Shocknek                  ...   Tapper Like Newsman     1 episode, 2020


            Jim Walton                     ...   Juror #7                1 episode, 2020


            Suzanna Woodhead               ...   Juror #15               1 episode, 2020


            Valencia Yearwood              ...   Juror #5                1 episode, 2020


            Rachel Lin                     ...   Erica                   1 episode, 2021


            Leenya Rideout                 ...   Juror #21               1 episode, 2021


            Alan R. Rodriguez              ...   Agent Marquez           1 episode, 2021


            Karina Arroyave                ...   Lurla Gray              1 episode, 2016


            Lisa Darden                    ...   Juror Alice             1 episode, 2016


            Jane Dashow                    ...   Judge Greenfield        1 episode, 2016


            Joe Fusco                      ...   Mock Juror #1           1 episode, 2016

            Ajna Jai                       ...   Jessica                 1 episode, 2016

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                33/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 98 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:551

            Keenan Jolliff                 ...   Dominick               1 episode, 2016


            Fenton Li                      ...   Jury Foreman           1 episode, 2016


            Kenneth Maharaj                ...   Plaintiff's Expert     1 episode, 2016


            PeterPaul Shaker               ...   Andy                   1 episode, 2016


            Ambre Anderson                 ...   Juror #37              1 episode, 2017


            Aaron Gonzalez                 ...   Lionel                 1 episode, 2017


            R.A. Guirand                   ...   Kenny                  1 episode, 2017


            Lisa Hammer                    ...   Teacher One            1 episode, 2017


            Karl Jacob                     ...   Sarcoma                1 episode, 2017


            Adam Lindo                     ...   M.P. 1                 1 episode, 2017


            Malikha Mallette               ...   Television Newswoman   1 episode, 2017


            Ren Margate                    ...   Cabbie                 1 episode, 2017


            Teo Rapp-Olsson                ...   Bryan Reese            1 episode, 2017


            Tara Westwood                  ...   Addison Whitfield      1 episode, 2017


            Penn Lynn White                ...   Connie                 1 episode, 2017


            Jeff Williams                  ...   Juror #10              1 episode, 2017


            Michael C. Williams            ...   Boxing Announcer       1 episode, 2017


            Todd Baker                     ...   Older Juror            1 episode, 2018


            Kim Bonifay                    ...   Juror #1               1 episode, 2018


            Raheem F. Brock                ...   Guard                  1 episode, 2018


            Jordan Carey                   ...   State Trooper          1 episode, 2018


            Sebastian Caron                ...   Little Boy             1 episode, 2018


            Omar Corominas                 ...   Guard                  1 episode, 2018


            Adam Griffin                   ...   Mr. Toliver            1 episode, 2018


            David Neal Levin               ...   Richard Briggs         1 episode, 2018


            Ben Loving                     ...   Man #3                 1 episode, 2018


            George Morafetis               ...   Juror #1               1 episode, 2018


            Stanton Nash                   ...   Security Officer       1 episode, 2018

            Nkeki Obi-Melekwe              ...   Juror #11              1 episode, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                34/68
1/28/2021Case 2:20-cv-00435-CBM-PJW Document       47-2
                                      Bull (TV Series 2016— Filed    02/03/21
                                                            )- Full Cast            Page 99 of 146 Page ID
                                                                         & Crew - IMDb
                                                 #:552

            Maceo Oliver                   ...   Detective Rue             1 episode, 2018


            Hallie Samuels                 ...   Juror #15                 1 episode, 2018


            Michelle Sohn                  ...   Forewoman                 1 episode, 2018


            Ozzie Stewart                  ...   Potential Juror #7        1 episode, 2018


            AJ Yalchin                     ...   Juror #11                 1 episode, 2018


            Jo Young                       ...   Juror #3                  1 episode, 2018


            Joanie Anderson                ...   Juror #3                  1 episode, 2019


            Jane Bradley                   ...   Juror #3                  1 episode, 2019


            Mike Britt                     ...   Cabbie                    1 episode, 2019


            Briana Swann Christie          ...   Juror #3                  1 episode, 2019


            Matt Clevy                     ...   Bailiff                   1 episode, 2019


            Matt W. Cody                   ...   Juror #2                  1 episode, 2019


            Kerry Flanagan                 ...   Medical Examiner Ferrel   1 episode, 2019


            Laurie Folkes                  ...   Customer #1               1 episode, 2019


            Bob Juergens                   ...   Juror #12                 1 episode, 2019


            Bill Kocis                     ...   Juror #11                 1 episode, 2019


            Ava Paloma                     ...   Sophia Holmes             1 episode, 2019


            Arianne Recto                  ...   Lucy                      1 episode, 2019


            Marty Rhone                    ...   Criminal Court Judge      1 episode, 2019


            Alan Trinca                    ...   Marshal #2                1 episode, 2019


            Theis Weckesser                ...   Uniformed Officer         1 episode, 2019


            Brandi Bravo                   ...   Juror #11                 1 episode, 2020


            Christian Conn                 ...   Mark Rojas                1 episode, 2020


            John James Cronin              ...   Son                       1 episode, 2020


            Erin Fish                      ...   Foreperson / ...          1 episode, 2020


            James Foster Jr.               ...   Juror #7                  1 episode, 2020


            Michael Frederic               ...   Attorney Malloy           1 episode, 2020


            Nina Kassa                           Cheryl / ...              1 episode, 2020

            Nikki Kim                            Babysitter                1 episode, 2020

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                35/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 100 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:553

            Ghana Leigh                    ...   Middle-Aged Female Juror   1 episode, 2020


            Bobby Roman                    ...   Agent Franks               1 episode, 2020


            Jake Goldberg                  ...   Juror #6 / ...             1 episode, 2021


            Kathy-Ann Hart                 ...   Juror #8                   1 episode, 2021


            Sprague Theobald               ...   Vincent Moreau             1 episode, 2021


            Jacob Berger                   ...   Police Officer             1 episode, 2016


            Yurie Collins                  ...   Mock Juror #2              1 episode, 2016


            Ariel Estrada                  ...   Business Man               1 episode, 2016


            Kimberly Exum                  ...   Agatha                     1 episode, 2016


            Kristen Hung                   ...   Grace Yang                 1 episode, 2016


            Bruno Iannone                  ...   Older Man                  1 episode, 2016


            Tre Jamison                    ...   Darren                     1 episode, 2016


            Kimberley Aria Peterson        ...   Paula                      1 episode, 2016


            Gayle Samuels                  ...   Judge                      1 episode, 2016


            Claudia DiFolco                ...   Simone                     1 episode, 2017


            Jen Egan                       ...   M.P. 2                     1 episode, 2017


            Holly Lisker                   ...   Juror #5                   1 episode, 2017


            Gary Littman                   ...   Robert                     1 episode, 2017


            Deborah Mace                   ...   Santa Elf                  1 episode, 2017


            Katarina Morhacova             ...   Natalia                    1 episode, 2017


            Romy Nordlinger                ...   Gate Attendant             1 episode, 2017


            Nadia Quinn                    ...   Ava's Mom                  1 episode, 2017


            Kevin Sebastian                ...   Walter                     1 episode, 2017


            Rob Smith                      ...   Reporter #2                1 episode, 2017


            Nellesa Walthour               ...   Teacher Two                1 episode, 2017


            Vinny Anand                    ...   Police Officer             1 episode, 2018


            Adrienne Breland               ...   Juror #27                  1 episode, 2018


            Wanda Nobles Colon             ...   Juror #1                   1 episode, 2018

            Mario Corry                    ...   Kevin Webster              1 episode, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                36/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 101 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:554

            Ramona Floyd                   ...   Federal Magistrate       1 episode, 2018


            Christopher Harrod             ...   Juror #4                 1 episode, 2018


            Meggie McKinnon                ...   Juror #16                1 episode, 2018


            Datus Puryear                  ...   Police Officer #1        1 episode, 2018


            Audrey Rapoport                ...   Juror #13                1 episode, 2018


            Michiko Sasaki                 ...   Nurse                    1 episode, 2018


            Jerry Shulman                  ...   Juror #1                 1 episode, 2018


            Brandon T. Snider              ...   Mustachioed Controller   1 episode, 2018


            James A. Stephens              ...   Juror #11                1 episode, 2018


            Brian Adam DeJesus             ...   CO Paco                  1 episode, 2019


            Rae Gray                       ...   Elizabeth Parker         1 episode, 2019


            Sanyika Gray                   ...   Juror #23                1 episode, 2019


            Jamar Greene                   ...   Customer #2              1 episode, 2019


            Bill Kux                       ...   Juror #9                 1 episode, 2019


            Helen Laser                    ...   Woman                    1 episode, 2019


            Joe Naples                     ...   Detective #1             1 episode, 2019


            Damian Norfleet                ...   Maitre d'                1 episode, 2019


            Bobby Potts                    ...   Marshal #3               1 episode, 2019


            Robin S. Walker                ...   Juror #33                1 episode, 2019


            Debra Wassum                   ...   Juror #8                 1 episode, 2019


            Kyra Weeks                     ...   Assistant                1 episode, 2019


            Lyman Chen                     ...   Doctor                   1 episode, 2020


            Woody Fu                       ...   Juror #18                1 episode, 2020


            Peter Holleran                 ...   Juror #36                1 episode, 2020


            Lionel Segee Moise             ...   Male Anchor              1 episode, 2020


            Jasmine Rush                   ...   Nurse Stacy Kelly        1 episode, 2020


            Randy Schein                   ...   Dr. Ferris               1 episode, 2020


            Eric Carter                    ...   Juror #3                 1 episode, 2021

            Wolfe Jin                            Zach                     1 episode, 2021

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                37/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 102 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:555

            Aiden Murray                   ...   Max Doherty             1 episode, 2021


            Chad Good ridge                ...   Rocco                   1 episode, 2016


            Ellie Knaus                    ...   TV Reporter             1 episode, 2016


            Bryce Lorenzo                  ...   Allison                 1 episode, 2016


            Mugga                          ...   Juror Geraldine         1 episode, 2016


            Shannon Marie Sullivan         ...   Nurse Abbott            1 episode, 2016


            Will Tomi                      ...   Sydney                  1 episode, 2016


            Lynne Valley                   ...   Juror Juliette Lee      1 episode, 2016


            Sarah Grace Welbourn           ...   Mock Juror #3           1 episode, 2016


            Anthony Michael Bucci          ...   Guy                     1 episode, 2017


            Molly Crowley                  ...   Margaret                1 episode, 2017


            Jake Eavey                     ...   Bobby Vega              1 episode, 2017


            Ariel Eliaz                    ...   Lead Driver             1 episode, 2017


            Cameron Fuller                 ...   Upperclassman Jim       1 episode, 2017


            Izzy Hanson-Johnston           ...   Ava Simmons             1 episode, 2017


            Lucas Hunt                     ...   Emcee                   1 episode, 2017


            Dan Kloeffler                  ...   Reporter #3             1 episode, 2017


            Rotimi Paul                    ...   M.P. 3                  1 episode, 2017


            Shara Ashley Zeiger            ...   Juror #7                1 episode, 2017


            Joshua Zisholtz                ...   Roger                   1 episode, 2017


            Mary Theresa Archbold          ...   NYCCS Worker            1 episode, 2018


            Robert Bryson                  ...   Jury Foreman            1 episode, 2018


            Joe Candelora                  ...   Juror #15               1 episode, 2018


            Byron Clohessy                 ...   Officer Avery           1 episode, 2018


            Brett Davenport                ...   Police Officer #2       1 episode, 2018


            Lisa Dennett                   ...   Interpreter             1 episode, 2018


            Stephen Federbusch             ...   Juror #23               1 episode, 2018


            Michael Fell                   ...   Juror #2                1 episode, 2018

            Jacqueline Guillen             ...   Woman in Her Twenties   1 episode, 2018

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                38/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 103 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:556

            James Gunn                     ...   Uniformed Officer         1 episode, 2018


            Torsten N. Hillhouse           ...   Boss                      1 episode, 2018


            Shannon Moore                  ...   Juror #5                  1 episode, 2018


            Renee Stork                    ...   Juror #2                  1 episode, 2018


            Cory Censoprano                ...   Man #1                    1 episode, 2019


            Rachel Deacon                  ...   Skylar Brown              1 episode, 2019


            Kyle Glenn                     ...   CO Ty                     1 episode, 2019


            David Oliver                   ...   Juror #12                 1 episode, 2019


            Isabelle Phillips              ...   Juror #7                  1 episode, 2019


            James Lee Reed                 ...   Texas Ranger #2           1 episode, 2019


            Trevor J Swan                  ...   Court Officer             1 episode, 2019


            Sawandi Wilson                 ...   Detective                 1 episode, 2019


            Doug Yasuda                    ...   Judge                     1 episode, 2019


            Daren Donofrio                 ...   Agent Campbell            1 episode, 2020


            Ta'Nika Gibson                 ...   Eye-Rolling Young Woman   1 episode, 2020


            Margaret Reed                  ...   Doctor                    1 episode, 2020


            Tirosh Schneider               ...   Juror #16                 1 episode, 2020


            Adia Smith-Eriksson            ...   Store Clerk               1 episode, 2020


            Sammy Dell                     ...   Patrick Miller            1 episode, 2021


            Kana Hatakeyama                ...   Juror #11                 1 episode, 2021


            Lia Lando                      ...   Journalist                1 episode, 2021


            Lawrence Arancio               ...   Juror Orville Maynard     1 episode, 2016


            James Vincent Boland           ...   Freddie                   1 episode, 2016


            Jason Boyle                    ...   Juror Peter               1 episode, 2016


            William Connell                ...   Robeson Stand-In          1 episode, 2016


            Jesse Lee                      ...   Josh Takahashi            1 episode, 2016


            Randall McNeal                 ...   Reporter                  1 episode, 2016


            Tim Miller                     ...   Friendly Juror            1 episode, 2016

            Jenel Stevens                  ...   Olivia Brooks             1 episode, 2016

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                39/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 104 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:557

            Casey Ford Alexander                 Newsperson #1           1 episode, 2017


            Chris Barnes                   ...   Bus Driver              1 episode, 2017


            Josh Liveright                 ...   Judge Ranken            1 episode, 2017


            Ellen Mah                            TAC Support Staffer     1 episode, 2017


            Jake Soister                   ...   Officer of the Court    1 episode, 2017


            Lana Young                     ...   Heidi                   1 episode, 2017


            Andy Zou                       ...   Pledge #1               1 episode, 2017


            Emily Behny                    ...   Juror #1                1 episode, 2018


            Jessy Katz                     ...   Juror #5                1 episode, 2018


            Kevin Kolack                   ...   Controller #1           1 episode, 2018


            Mark Maciejewski               ...   Potential Juror #1      1 episode, 2018


            Malcolm C. Murray              ...   Officer Lambert         1 episode, 2018


            Vishaal Reddy                  ...   Juror #6                1 episode, 2018


            Gerard Renison                 ...   Guard                   1 episode, 2018


            Andrew L Ricci                 ...   Juror #3                1 episode, 2018


            Tony Rossi                     ...   Clerk                   1 episode, 2018


            Nicky Torchia                  ...   Teenager                1 episode, 2018


            Stephanie Weppler              ...   Potential Juror #1      1 episode, 2018


            Folami Williams                ...   Caterer                 1 episode, 2018


            K.C. Arora                     ...   Juror #22               1 episode, 2019


            Jeanine Bartel                 ...   Stella Fox              1 episode, 2019


            John Bubniak                   ...   Michael Wess            1 episode, 2019


            David Pendleton                ...   Juror #11               1 episode, 2019


            Na'im Shaw                     ...   Man #2                  1 episode, 2019


            Ben Young III                  ...   Inmate #1               1 episode, 2019


            Tim Connell                    ...   Man in Expensive Suit   1 episode, 2020


            Lissa Danshaw                  ...   Orderly                 1 episode, 2020


            Dominique Lawson               ...   Assistant Director      1 episode, 2020

            Aaron Walker                   ...   Security Guard          1 episode, 2020

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                40/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 105 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:558

            Jeff Gorcyca                   ...   Technician             1 episode, 2021


            Drew Levy                      ...   Teddy Miller           1 episode, 2021


            Lucy Martin                    ...   Elderly Woman          1 episode, 2021


            Dacyl Acevedo                  ...   Angela                 1 episode, 2016


            Andrew Ayala                   ...   Juror Frederick West   1 episode, 2016


            Lee Garrett                    ...   George Brooks          1 episode, 2016


            Joel Haberli                   ...   Chief of Surgery       1 episode, 2016


            George Newton                  ...   Juror George           1 episode, 2016


            Teresa Ting                    ...   Alyssa Yang            1 episode, 2016


            Lars Engstrom                  ...   Juror #22              1 episode, 2017


            Terrence Shingler              ...   Man in Suit            1 episode, 2017


            Dan Shor                       ...   Dr. Shepard            1 episode, 2017


            Lorenzo Villanueva             ...   Pledge #2              1 episode, 2017


            Morgan Webb                    ...   Neely Lamm             1 episode, 2017


            Remy Za ken                    ...   Juror Sarah            1 episode, 2017


            Amar Atkins                    ...   Man                    1 episode, 2018


            Kasey Buckley                  ...   Officer Raney          1 episode, 2018


            Alia Guidry                    ...   Juror #4               1 episode, 2018


            David Heckel                   ...   Insurance Agent        1 episode, 2018


            Dave T. Koenig                 ...   Simon Acevedo          1 episode, 2018


            Hank Lin                       ...   Juror #27              1 episode, 2018


            Megan McGarvey                 ...   Potential Juror #2     1 episode, 2018


            Gabrielle Reid                 ...   Lisa Medina            1 episode, 2018


            Vickie Warehime                ...   Potential Juror #7     1 episode, 2018


            Cezar Williams                 ...   Controller #2          1 episode, 2018


            John Wu                        ...   Juror #6               1 episode, 2018


            Narada Campbell                ...   Inmate #2              1 episode, 2019


            Leilani Fideler                ...   Young Woman            1 episode, 2019

            Amy Ingram                     ...   Juror #9               1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_#tt_q1_1                                                41/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 106 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:559

            Chris Costa                    ...   Desk Sergeant          1 episode, 2020


            Ron Komora                     ...   Elderly Man            1 episode, 2020


            Galway McCullough              ...   Moderator              1 episode, 2020


            Brian Corrigan                 ...   Deacon                 1 episode, 2021


            Jen Jacob                      ...   Amanda Liddell / ...   1 episode, 2021


            Reggie Talley                  ...   Taxi Driver            1 episode, 2021


            David Carranza                 ...   Jesse                  1 episode, 2016


            Marcus Choi                    ...   David Yang             1 episode, 2016


            Edgar Fox                      ...   Attending Physician    1 episode, 2016


            Milly Guzman                   ...   Potential Juror #1     1 episode, 2016


            James Kautz                    ...   Mirror Wade            1 episode, 2016


            Blain Sanchez                  ...   Juror Dave Lemanski    1 episode, 2016


            Rick Zahn                      ...   Judge Carter           1 episode, 2016


            Curran Connor                  ...   Juror Jacob            1 episode, 2017


            Kevin Godec                    ...   Patrick                1 episode, 2017


            Lawryn La Croix                ...   Juror #31              1 episode, 2017


            Duvall O'Steen                 ...   Dr. Strand             1 episode, 2017


            Gilbert D. Sanchez             ...   Pledge #3              1 episode, 2017


            Teddy Coluca                   ...   Potential Juror #3     1 episode, 2018


            Mark James Fernandes           ...   Juror #32              1 episode, 2018


            Andrew Frace                   ...   Police Officer         1 episode, 2018


            Melvin Lima                    ...   Juror #13              1 episode, 2018


            Sandra Marante                 ...   Juror #5               1 episode, 2018


            Christine Renee Miller         ...   Lynn                   1 episode, 2018


            Brian Ogilvie                  ...   Singing Dad            1 episode, 2018


            Maryann Towne                  ...   Colleen Dworkin        1 episode, 2018


            Brian Anthony Wilson           ...   Controller #3          1 episode, 2018


            Carlos Arce Jr.                ...   Juror #12              1 episode, 2019

            Antino Crowley-Kamenwati       ...   Inmate Tan             1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                42/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed     02/03/21
                                                           ) - Full Cast            Page 107 of 146 Page ID
                                                                         & Crew - IMDb
                                                #:560

            Nathan Klau                    ...   ND Lawyer            1 episode, 2019


            Johnny Celentano               ...   Guard                1 episode, 2020


            Alex Ashrafi                   ...   Mirror Christopher   1 episode, 2016


            Thomas Benton                  ...   Judge Ferris         1 episode, 2016


            Tonya Canady                   ...   Potential Juror #2   1 episode, 2016


            Theo Iyer                      ...   ND Person            1 episode, 2016


            Gregory Jones                  ...   Dr. Greyridge        1 episode, 2016


            Kelly Karloff                  ...   Verinka              1 episode, 2016


            Carey Van Driest               ...   Attorney Roberts     1 episode, 2016


            Tarik Davis                    ...   Juror William        1 episode, 2017


            Lydia Gladstone                ...   Mirror Connie        1 episode, 2017


            Wayne Xavier Norman            ...   Court Officer        1 episode, 2017


            Alfredo Romeo Suarez           ...   Carlos Acevedo       1 episode, 2017


            Kacie Sheik                    ...   Courtney             1 episode, 2017


            LeVera Sutton                  ...   Jury Foreman         1 episode, 2017


            Charles E. Wallace             ...   Juror #43            1 episode, 2017


            Johnny Bermudez                ...   Police Officer       1 episode, 2018


            Garrett J. Gray                ...   Waiter               1 episode, 2018


            Rachel Paula Green             ...   Juror #17            1 episode, 2018


            Lizzie King-Hall               ...   Singing Mom          1 episode, 2018


            Cherie Mendez                  ...   Potential Juror #5   1 episode, 2018


            Brian Cali                     ...   Mr. Belli            1 episode, 2019


            Oscar Gary                     ...   Inmate Fakhar        1 episode, 2019


            Jean Chung                     ...   Jenna the Diner      1 episode, 2016


            Jenna DiMartini                ...   Sexy NYPD Officer    1 episode, 2016


            Divya Sethi                    ...   Mirror Jessica       1 episode, 2016


            William Henderson White        ...   Mock Foreman #1      1 episode, 2016


            Beth Dzuricky                  ...   Juror #1             1 episode, 2017

            Jenni Graham                   ...   Juror #6             1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_ql_l                                                 43/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed     02/03/21
                                                           ) - Full Cast            Page 108 of 146 Page ID
                                                                         & Crew - IMDb
                                                #:561

            Kathleen Henry                 ...   Jennifer                      1 episode, 2017


            Otis Livingston                ...   Sports Reporter               1 episode, 2017


            Torrey Wigfield                ...   Mirror Walter                 1 episode, 2017


            Frank Bal                      ...   Cop #1                        1 episode, 2018


            Cadence Burke                  ...   Kid Singing #1                1 episode, 2018


            Patrick Cann                   ...   Guard                         1 episode, 2018


            Trevor E. Dickerson            ...   Lead Agent                    1 episode, 2018


            Cate Smit                      ...   Wife                          1 episode, 2018


            Billy Beyrer                   ...   Mr. Condron                   1 episode, 2019


            Gabriel 'G-Rod' Rodriguez      ...   Inmate Rodriguez              1 episode, 2019


            Alexandru Aldea                ...   Juror #8                      1 episode, 2020


            Sahar Bibiyan                  ...   Babysitter                    1 episode, 2016


            Natasha Murray                 ...   Mock Foreman #2               1 episode, 2016


            Tiffany Robinson               ...   Mirror Agatha                 1 episode, 2016


            SaraGrace Tramont              ...   Filipino Nurse                1 episode, 2016


            Harry Raab Alderson            ...   Frederick                     1 episode, 2017


            Jay Hieron                     ...   Rodrigo 'The Ramrod' Rivera   1 episode, 2017


            Andrew Kaempfer                ...   Mirror Roger                  1 episode, 2017


            Arnold Y. Kim                  ...   Potential Juror #1            1 episode, 2017


            Louis Martinez                 ...   Juror #2                      1 episode, 2017


            Jennifer Brito                 ...   FBI Guard                     1 episode, 2018


            Riley Burke                    ...   Kid Singing #2                1 episode, 2018


            Lauran L'Rae                   ...   Jemma's Friend                1 episode, 2018


            Adam Braunstein                ...   Ely Planter                   1 episode, 2019


            Denise Bessette                ...   Mock Foreman #3               1 episode, 2016


            Anthony J DeAnzeris            ...   Mirror Arthur                 1 episode, 2016


            Robert C. Kirk                 ...   Frank Pulver                  1 episode, 2016


            James Tam                      ...   Mirror Sydney                 1 episode, 2016

            Danny Kuriakose                ...   Man on the Street #3          1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_#tt_ql_l                                                 44/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 109 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:562

            Steve Lord                     ...   Bouncer                  1 episode, 2017


            Geoff Schuppert                ...   Juror #3                 1 episode, 2017


            Pamela Stewart                 ...   Potential Juror #2       1 episode, 2017


            Lindsey Blanchard              ...   Kid Singing #3           1 episode, 2018


            Michael Castillejos            ...   FBI Agent                1 episode, 2018


            Ricardo Alvarado               ...   Mock Foreman #4          1 episode, 2016


            Gabriel Awan                   ...   Court Officer            1 episode, 2016


            Brian Distance                 ...   Mirror George            1 episode, 2016


            Dylan Prince                   ...   Antwan Davis             1 episode, 2016


            Shari Abdul                    ...   Cosplayer                1 episode, 2017


            Rock Jones                     ...   Man on the Street #4     1 episode, 2017


            Gadi Rubin                     ...   Potential Juror #3       1 episode, 2017


            Omar Torres                    ...   Officer                  1 episode, 2017


            Kathleen DeSilva               ...   FBI Agent #2             1 episode, 2018


            Morgan Lynch                   ...   Blaze Miller             1 episode, 2016


            Helen Mendes                   ...   Mirror Martha Plemmons   1 episode, 2016


            Towanda Underdue               ...   Mirror Geraldine         1 episode, 2016


            Sigali Hamberger               ...   Man on the Street #5     1 episode, 2017


            Kyle LeMaire                   ...   Mirror George            1 episode, 2016


            Brian McCormack                ...   Fred Baker               1 episode, 2016


            Teresa Woods                   ...   Reporter #2              1 episode, 2016


            Emilie Mirvis                  ...   Waitress                 1 episode, 2018


            Heather Hill                   ...   Mirror Juror Alice       1 episode, 2016


            Nidra Sous la Terre            ...   Rosalind Hammer          1 episode, 2016


            Bill Vila                      ...   Mock Juror #1            1 episode, 2016


            Amy Holmes                     ...   Reporter                 1 episode, 2016


            Nancy Nagrant                  ...   Sarah Barton             1 episode, 2016


            Cilda Shaur                    ...   Mock Juror #2            1 episode, 2016

            Khamailei Angelil              ...   Aide                     1 episode, 2016

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                45/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 110 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:563

            Karen Neil                     ...   Mock Juror #3     1 episode, 2016


            Ryan Speakman                  ...   Ted Shears        1 episode, 2016


            Jack Halpin                    ...   Airline Exec      1 episode, 2016


            Ana Roshelle Diaz              ...   Tiara Williams    1 episode, 2016


            Meredith Handerhan             ...   Bess Mirror       1 episode, 2016


            Joseph John Moffa              ...   Person #1         1 episode, 2016


            Warren Bub                     ...   Frank Mirror      1 episode, 2016


            Curtiss Cook Jr.               ...   Antwan Mirror     1 episode, 2016


            Jane Stiles                    ...   Blaze Mirror      1 episode, 2016


            Geoffrey Dawe                  ...   Fred Mirror       1 episode, 2016


            Matthias Sebastiun Garry       ...   Inmate            1 episode, 2019


            Christina Redd                 ...   Rosalind Mirror   1 episode, 2016


            Emily Donahoe                  ...   Sarah Mirror      1 episode, 2016


            Tom Deckman                    ...   Ted Mirror        1 episode, 2016


            Alejandra Reyes                ...   Tiara Mirror      1 episode, 2016


            Jeff Rubino                    ...   Witness #1        1 episode, 2016


            Ralph Adriel Johnson           ...   Witness #2        1 episode, 2016


            Kimberly Stern                 ...   Witness #3        1 episode, 2016


            David Harrell                  ...   Witness #4        1 episode, 2016


            Freddy Ordenana                ...   Witness #5        1 episode, 2016


            James P. Rees                  ...   Witness #6        1 episode, 2016


            Erin Anderson                  ...   Witness #7        1 episode, 2016


            Hazel Anne Raymundo            ...   Witness #8        1 episode, 2016


            Karen Bergreen                 ...   Witness #9        1 episode, 2016


            Anthony Perullo                ...   Witness #10       1 episode, 2016


            Nasreen Rahman                 ...   Witness #11       1 episode, 2016


            Meng Ai                        ...   Witness #12       1 episode, 2016


            Tim Aumiller                   ...   Witness #13       1 episode, 2016

            Maxine Prescott                ...   Witness #14       1 episode, 2016

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                46/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 111 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:564

            Anna Finkelshteyn              ...   Witness #15                 1 episode, 2016


            Kinga Piersiak                 ...   Witness #16                 1 episode, 2016


            Joseph DeBona                  ...   Prison Guard                1 episode, 2016


            Leigh Fitzjames                ...   Cowgirl                     1 episode, 2016


            Chance Kelly                   ...   Detective Murphy            1 episode, 2016


            Daniel Macarone                ...   Mock Juror                  1 episode, 2016


            Ginger Tice Pennington         ...   The Neighborhood Gossiper   1 episode, 2016


            Samara Riviera                 ...   Juror Maria Abend           1 episode, 2016


            Alexa Adderley                 ...   Kelsey                      1 episode, 2017


            J. Alexander                   ...   Self                        1 episode, 2017


            Katie Amess                    ...   Kendall Nagel               1 episode, 2017


            Mark R. Anthony                ...   Security Guard 1.17         1 episode, 2017


            Niru Anya                                                        1 episode, 2017


            Taprena Michelle Augustine     ...   Ginny Caffrey               1 episode, 2017


            Christopher James Baker        ...   Hayden Watkins              1 episode, 2017


            Dani Baum                      ...   Juror #5                    1 episode, 2017


            Jeremy Francis Bell            ...   Lumansic Student            1 episode, 2017


            Shawn Black                    ...   High Stakes Gambler         1 episode, 2017


            Laura Breckenridge             ...   Erin Howland                1 episode, 2017


            Laci Broussard                 ...   Mia                         1 episode, 2017


            Kwajalyn Brown                 ...   Judge Nancy Akintola        1 episode, 2017


            Andy Bustillos                 ...   Larry                       1 episode, 2017


            Shamma Casson                  ...   Native American Juror       1 episode, 2017


            Jennifer Cody                  ...   Woman in Crowd              1 episode, 2017


            Cait Cortelyou                 ...   Delilah                     1 episode, 2017


            Donald Dash                    ...   Dennis                      1 episode, 2017


            Lily Davis                     ...   Gemma                       1 episode, 2017


            Carolyn Ann De Melo            ...   Juror #2                    1 episode, 2017

            Tony Del Bono                  ...   Foreman /                   1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                47/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 112 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:565

            Bill DeLorge                   ...   Core Victim            1 episode, 2017


            Adam Dietlein                  ...   Attractive Man         1 episode, 2017


            Trent Falco                    ...   TAC Employee           1 episode, 2017


            Robb Fitzgerald                ...   Valance's 2nd Chair    1 episode, 2017


            Eric Freeman                   ...   Calvin                 1 episode, 2017


            Adrianne Frost                 ...   Marian                 1 episode, 2017


            Cherry Fu                      ...   Makeup Artist          1 episode, 2017


            Marcos A. Gonzalez             ...   DEA Agent              1 episode, 2017


            Michele Rave Grassani          ...   Make-up Artist         1 episode, 2017


            Deanna Greif                   ...   Potential Juror #3     1 episode, 2017


            Shawna Hamic                   ...   Potential Juror #1     1 episode, 2017


            Alexander Hodge                ...   DJ Oculus              1 episode, 2017


            Austin Katz                    ...   Laser Tag Boy          1 episode, 2017


            Sarah Kaufmann                 ...   Cheerleader            1 episode, 2017


            Michael Kaurene                ...   Dr.Hank Knight         1 episode, 2017


            Patrick King                   ...   Juror Aaron            1 episode, 2017


            Mariana Leung                  ...   Designer Assistant     1 episode, 2017


            Johanna Lugo                   ...   Court Gallery / ...    1 episode, 2017


            John McLaughlin                ...   Juror #4 / ...         1 episode, 2017


            Dave Morrissey Jr.             ...   MacNamara              1 episode, 2017


            Iphy Murphy                    ...   Student                1 episode, 2017


            Leslie C. Nemet                ...   Notary Public          1 episode, 2017


            Joe Passarella                 ...   Juror #1               1 episode, 2017


            Geoffrey J.D. Payne            ...   Stockbroker            1 episode, 2017


            Jessica Perez                  ...   Self                   1 episode, 2017


            Rachel Rath                    ...   Waitress               1 episode, 2017


            Matthew Rauch                  ...   ADA Neil Pike          1 episode, 2017


            Daniela Reina                  ...   Court Gallery Member   1 episode, 2017

            Erika Robel                    ...   Stella                 1 episode, 2017

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                48/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 113 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:566

            Meghan Roberts                 ...   Model                         1 episode, 2017


            Edward Sass III                ...   Theo                          1 episode, 2017


            Kyle Scatliffe                 ...   Grant                         1 episode, 2017


            Brittini Schreiber             ...   Amanda Bynes                  1 episode, 2017


            Amor Schumacher                ...   Addison Whitfield             1 episode, 2017


            Anna Cecilia Seaward           ...   Carol                         1 episode, 2017


            Nicole Shalhoub                ...   Prosecutor Valence            1 episode, 2017


            Jesse Ray Sheps                ...   Luke                          1 episode, 2017


            Sea Shimooka                   ...   Golfer #1                     1 episode, 2017


            Mark Stolzenberg               ...   Frank                         1 episode, 2017


            Andy Striph                    ...   Glen                          1 episode, 2017


            Alexis Suarez                  ...   Clerk                         1 episode, 2017


            Tom Tammi                      ...   Talk Show Host                1 episode, 2017


            Jackie Taylor                  ...   Model Fashion Show Attendee   1 episode, 2017


            Leslie Trentalange             ...   Kate                          1 episode, 2017


            Brian Tweedy                   ...   Golfer #2                     1 episode, 2017


            Robert Paul Verdi              ...   LARPer                        1 episode, 2017


            Darlene Violette               ...   Ellen                         1 episode, 2017


            Megan Li Wang                  ...   Eden                          1 episode, 2017


            Guy Whitlock                   ...   Judge Roscommons              1 episode, 2017


            Jeff Williams                  ...   Juror #10                     1 episode, 2017


            Ava Wrubel                     ...   Kid in Courthouse             1 episode, 2017


            Jolie Chan                     ...   Juror #7                      1 episode, 2018


            Hannah Kelsy                   ...   College Student               1 episode, 2018


            Mia Amoscato                   ...   Mae Reed                      1 episode, 2019


            James C.B. Gray                ...   Assistant District Attorney   1 episode, 2019


            Kathryn Kuhn                   ...   Aerialist                     1 episode, 2019


            Jacob Michael                  ...   Tyler                         1 episode, 2019

            Bobbie Peterson                ...   Juror                         1 episode, 2019

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                49/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 114 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:567

            Julie Megan Smith                    Ava Lewis Rainer                     1 episode, 2019


            Saskia Starck                  ...   Assistant                            1 episode, 2019


            Jocelyne Wen                   ...   Ling                                 1 episode, 2019


            Frisco Cosme                   ...   FBI Agent                            1 episode, 2020


            Jonathan Sienkiewicz           ...   Chris                                1 episode, 2020


            Matt Dellapina                 ...   Erik Rentzel                         1 episode, 2021


            Doris McCarthy                       Lawyer /       (uncredited)        unknown episodes

                                                 Courtroom Gallery /        (uncredited)
            Faith Logan
                                                                                   unknown episodes

            Alexandra Lopez Galan          ...   Pedestrian /      (uncredited)     unknown episodes


            Mark Lehneman                        Lawyer /       (uncredited)        unknown episodes

                                                 Gallery Member /       (uncredited)
            Bob Leszczak
                                                                                  unknown episodes

            Garret Riley                         Gallery Member /       (uncredited)
                                                                                  unknown episodes

                                                 Beautiful Hotel Woman /          (uncredited)
            Gina White
                                                                                     unknown episodes

                                                 Court Administrator /         (uncredited)
            Marmee Regine Cosico
                                                                                     unknown episodes

            Nancy Ellen Shore                    Court Stenographer /          (uncredited)
                                                                                     unknown episodes

                                                 Basketball player /     (uncredited)
            Robbie DeRaffele
                                                                                  unknown episodes

                                                 Church Attendee /       (uncredited)
            Robert Myers
                                                                                  unknown episodes

            Michael DeBarge                ...   Mirror Juror /     (uncredited)    unknown episodes


            Leroy Phillips Jr.             ...   Jury Member /       (uncredited) unknown episodes

                                                 Court Administrator /         (uncredited)
            Kevin D. McGee
                                                                                     unknown episodes

            Alexandra Madera                     Celeb /     (uncredited)           unknown episodes


            Jordyn Crawford                ...   Delivery Man /      (uncredited) unknown episodes


            Maya Jasmin                    ...   Journalist /     (uncredited)      unknown episodes

                                                 Court Spectator /      (uncredited)
            Jarrod LaBine
                                                                                  unknown episodes

            Manny Dunn                     ...   Club Goer /      (uncredited)      unknown episodes


            John Madigan                         Football Fan /     (uncredited) unknown episodes

                                                 Investigative Journalist (210) /      (uncredited)
            George Zouvelos
                                                                                    unknown episodes

            Lana McLellan                        Party Girl /     (uncredited)      unknown episodes

            Kody Christiansen                    Juror (uncredited)                 unknown episodes

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                50/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 115 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:568

            Frank Fernandez                ...   Court Gallery /       (uncredited) unknown episodes


            Angela McKenzie                ...   Lawyer (uncredited)               unknown episodes


            Pauline Mondragon                    Clubgoer /     (uncredited)       unknown episodes


            Tom Rhoads                     ...   Juror (uncredited)                unknown episodes


            Emmanuel Rodriguez                   Pedestrian /      (uncredited)    unknown episodes

                                                 High School Wrestler /       (uncredited)
            Pedro Tavarez Jr.
                                                                                   unknown episodes

                                                 Chic Office Staff /     (uncredited)
            Ken Holmes
                                                                                   unknown episodes

            Marisa Marra                   ...   Jury /    (uncredited)            unknown episodes


            Lauren Yaffe                   ...   ER Patient /      (uncredited)    unknown episodes

                                                 High School Student (uncredited)
            Zara Lahme
                                                                               unknown episodes

            Dante Briggins                 ...   Juror (uncredited)                unknown episodes


            Marko Ca ka                    ...   Jury Member /         (uncredited) unknown episodes


            Costello Carey                 ...   Perpetrator (uncredited)          unknown episodes


            Robert Gugliuzzo               ...   Mock Juror (uncredited)           unknown episodes


            Odette Warder Henderson        ...   Bar Patron (uncredited)           unknown episodes


            Diane Hess                     ...   Patricia Morrison (uncredited) unknown episodes


            Jada Jarvis                    ...   Court Gallery (uncredited)        unknown episodes

                                                 Juror Peter Rushford (uncredited)
            Chase Kuertz
                                                                                unknown episodes

            Mike Malvagno                  ...   Ice Cream Vendor (uncredited) unknown episodes


            Charisse Matthews                    Kellyann Juror (uncredited)       unknown episodes


            John McAdorey                        Townsperson (uncredited)          unknown episodes


            Tony Mitchell                  ...   Coach Finch (uncredited)          unknown episodes


            And Palladino                  ...   Cowboy (uncredited)               unknown episodes


            Annie Pisapia                  ...   Pedestrian (uncredited)           unknown episodes


            Blair Tate                     ...   Restaurant Patron (uncredited) unknown episodes


            Valisa Tate                    ...   Flight Attendant (uncredited)     unknown episodes


            Thomas D. Weaver               ...   Potential Juror #8 (uncredited) unknown episodes


            Daniel Boyd Yahraes                  Mock Juror (uncredited)           unknown episodes

            Sushant Adlakha                      Club Goer (uncredited)            unknown episodes

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                51/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 116 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:569

            Dan Albertson                  ...   Daryl (Juror #3) (uncredited) unknown episodes


            Amanda Anthony                       TAC Employee (uncredited)      unknown episodes


            Robyn Babina                         ADA Assistant (uncredited)     unknown episodes

                                                 Reporter- Maria Lopez (uncredited)
            Candice A. Buenrostro
                                                                               unknown episodes

            Jose Baez                      ...   Jurors #3 (uncredited)         unknown episodes


            Michele Cannon                 ...   Mirror Juror #8 (uncredited)   unknown episodes


            Z Chuen                        ...   2nd Chair ADA (uncredited)     unknown episodes


            Karen Cole                     ...   Juror #7 (uncredited)          unknown episodes


            Michael De Quinzio                   Juror#6 - Neil (uncredited)    unknown episodes


            Samuel Difiore                 ...   Boxer Trainer (uncredited)     unknown episodes


            Rogelio Douglas III            ...   Corporal Lovaas (uncredited)   unknown episodes

                                                 Suspicious Repairman (uncredited)
            Jonah Falcon
                                                                               unknown episodes

            Catherine Familia              ...   Collen Akin (uncredited)       unknown episodes


            Kristine Renee Farley          ...   Misty Marx (uncredited)        unknown episodes


            Edwin Ferrer                   ...   Mock Juror #1 (uncredited)     unknown episodes


            Ryan Forsythe                        Frat Boy 1 (uncredited)        unknown episodes


            Becky Griffin                  ...   Lawyer (uncredited)            unknown episodes


            Tony Hairston                  ...   Tribal Court Juror (uncredited) unknown episodes


            Amanda Hands                   ...   Student (uncredited)           unknown episodes


            Laurie Kirk                    ...   Onlooker (uncredited)          unknown episodes


            Zachary Leipert                ...   Club-goer (uncredited)         unknown episodes

                                                 Withrow Employee (uncredited)
            Dominic Longo
                                                                              unknown episodes

            Rob Louis                      ...   Stage Crew Head (uncredited) unknown episodes


            Corey Marshall                 ...   Court Officer (uncredited)     unknown episodes


            Christy Matino                       Sam's Prom Date (uncredited) unknown episodes

                                                 High School Student (uncredited)
            Vincent Paolicelli
                                                                               unknown episodes

            Andre L. Pierce                ...   Opposing Gamer (uncredited) unknown episodes


            Samantha Ricchiuti             ...   Gallery (uncredited)           unknown episodes

            Cruz Rodriguez                       Child Painting in Classroom (uncredited)

https://www.imdb.com/title/tt5827228/fullcredits?ref_#tt_q1_1                                                52/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 117 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:570 unknown episodes


                                                 Native American Juror (uncredited)
            Alexander Spitfire             ...                                 unknown episodes

            Jimmy Star                     ...   Juror (uncredited)            unknown episodes


            Matt R Stover                  ...   Football Fan (uncredited)     unknown episodes


            Rebecca Thomas                 ...   Major Crumpler (uncredited)   unknown episodes


            Alberto Vazquez                ...   Jury Member (uncredited)      unknown episodes


            Frankie Verroca                ...   Prisoner (uncredited)         unknown episodes


            Alexandra Berti                      TAC Worker (uncredited)       unknown episodes


            Jamaal Burcher                 ...   Delivery Man (uncredited)     unknown episodes


            Allen Chen                           ADA USA 2nd Chair (uncredited)
                                                                              unknown episodes

            Mari Crawford                  ...   Mirror Juror (uncredited)     unknown episodes


            Veronica Delgado               ...   Juror (uncredited)            unknown episodes

                                                 Officer Sampson's son (uncredited)
            Michael J. Doherty
                                                                               unknown episodes

                                                 Courtroom Gallery (uncredited)
            Cassandra Dupler
                                                                               unknown episodes

            Tiffany Eatz                   ...   Connor's Wife (uncredited)    unknown episodes


            Mike El Beta                   ...   Protester (uncredited)        unknown episodes


            Jack Hammel                    ...   Juror #5 (uncredited)         unknown episodes


            Regina Hardy                         Deputy Court Officer NYPD (uncredited)
                                                                               unknown episodes

            Katie Kocik                    ...   Juror (uncredited)            unknown episodes


            Rachel Konstantin              ...   Mrs. Newhouse (uncredited)    unknown episodes


            Kenneth Kyle Martinez          ...   Pedestrian (uncredited)       unknown episodes


            Jessica McHugh                 ...   Brian's Sister (uncredited)   unknown episodes


            CJ Parson                      ...   Juror #6 (uncredited)         unknown episodes


            Steve Rizzo                    ...   Pedestrian (uncredited)       unknown episodes


            Michelle Santiago              ...   Greenwich Lawyer (uncredited)unknown episodes


            Kelsey Saunders                ...   Trial Juror #8 (uncredited)   unknown episodes


            TamikkoBeasty                  ...   Protester (uncredited)        unknown episodes


            Madeline Virbasius             ...   Jacob's Mom (uncredited)      unknown episodes


            Denise S. Anderson                   Lawyer (uncredited)           unknown episodes

            Kadrolsha Ona Carole                 Gallery (uncredited)          unknown episodes

https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                53/68
        Case 2:20-cv-00435-CBM-PJW Document
1/28/2021                                        47-2
                                     Bull (TV Series 2016—Filed    02/03/21
                                                           )- Full Cast            Page 118 of 146 Page ID
                                                                        & Crew - IMDb
                                                #:571

            Sheri Chalnick                   ...   Juror (uncredited)              unknown episodes


            John DiGiorgio                   ...   Federal Marshal (uncredited)    unknown episodes


            Brianna Fernandez                ...   Karla Angel (uncredited)        unknown episodes


            Anthony Ferrara                  ...   Gallery (uncredited)            unknown episodes


            Jake Hanson                      ...   Lawyer (uncredited)             unknown episodes


            Rashid Helper                    ...   Court Clerk (uncredited)        unknown episodes


            Amanda Song Lee                  ...   Flight Attendant (uncredited)   unknown episodes


            Lynn Marocola                    ...   Court Officer (uncredited)      unknown episodes


            Michael Nagle                    ...   Investor (uncredited)           unknown episodes


            Andreas Pliatsikas               ...   Juror #4 (uncredited)           unknown episodes


            Rahim Rosen                            Gallery Lawyer (uncredited)     unknown episodes


            Roberta Thompson                 ...   Juror (uncredited)              unknown episodes


            Martin Tsien                           ADA 2nd Chair (uncredited)      unknown episodes


            Josh Berresford                  ...   Juror #9 (uncredited)           unknown episodes


            Carla Carvalho                   ...   Lawyer (uncredited)             unknown episodes

                                                   High School Wrestler (uncredited)
            Christopher Kien Dao
                                                                                  unknown episodes

            Sam Kearns                       ...   Party Host (uncredited)         unknown episodes


            Scott Martin                     ...   Juror (uncredited)              unknown episodes


            Klaudia Suszczynska              ...   Soho Shopper (uncredited)       unknown episodes


            Paul Tawczynski                  ...   Stabbing Victim (uncredited)    unknown episodes

                                                   Nurse Bautista's Daughter (uncredited)
            Sara Cuozzo-Gonzalez
                                                                                 unknown episodes

     Series Produced by

       Michael Weatherly         ...   producer (79 episodes, 2016-2020)
       Paul Attanasio                  executive producer (76 episodes, 2016-2020)
       Phil McGraw                     executive producer (76 episodes, 2016-2020)
       Pamela J. Wechsler        ...   co-executive producer / producer (76 episodes, 2017-2020)
       Kati Johnston                   co-executive producer / producer (75 episodes, 2016-2020)
       Jay McGraw                      executive producer (75 episodes, 2016-2020)
       Darryl Frank                    executive producer (67 episodes, 2016-2019)
       Travis Donnelly                 supervising producer / producer / co-executive producer (63
                                       episodes, 2017-2020)
       Cara Hall                       associate producer (63 episodes, 2017-2020)
       Glenn Gordon Caron              executive producer / consulting producer (60 episodes, 2017-
                                       2020)
       Sean Sforza                     producer / co-producer / co-executive producer (60 episodes,
                                       2017-2020)
       Justin Falvey                   executive producer / producer (59 episodes, 2016-2019)
       Steven Spielberg                executive producer (56 episodes, 2016-2019)
       Nichole Millard                 co-executive producer (41 episodes, 2018-2020)

https://www.imdb.com/title/tt5827228/fullcredits?ref#ttq1_1                                                  54/68
        Case
536<36465        2:20-cv-00435-CBM-PJW Document                     47-2 Filed 02/03/21 Page 119 of 146 Page ID
                                                        Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        AReYcj_ FcZTV                                              #:572
                          *** T`)ViVTfeZgV ac`UfTVc &0- VaZd`UVd( .,-4).,.,'
        8VeYR_j H``_Vj          ***   T`)ViVTfeZgV ac`UfTVc &0, VaZd`UVd( .,-4).,.,'
        :`fX]Rd 7Rc_Z`\`d\Z     ***   T`)ViVTfeZgV ac`UfTVc &.. VaZd`UVd( .,-2).,-3'
        9`]V CR]Zd\R            ***   T`)ac`UfTVc &.. VaZd`UVd( .,-2).,-3'
        :RgZU O`_VdYZXV         ***   T`)ac`UfTVc &.. VaZd`UVd( .,-2).,-3'
        8Z]] 9YRZd              ***   T`)ViVTfeZgV ac`UfTVc &.. VaZd`UVd( .,-4).,-5'
        9cRZX :VhVj             ***   Rdd`TZReV ac`UfTVc &., VaZd`UVd( .,-5).,.,'
        IRcRY AfTdVc\R          ***   T`)ViVTfeZgV ac`UfTVc &-5 VaZd`UVd( .,-3).,-4'
        LVc`_ZTR MVde           ***   T`)ViVTfeZgV ac`UfTVc &-5 VaZd`UVd( .,-3).,-4'
        IT`ee CZTYRV] 8RccVee   ***   Rdd`TZReV ac`UfTVc &-5 VaZd`UVd( .,-5).,.,'
        BRhcV_TV ARa]`h         ***   T`)ViVTfeZgV ac`UfTVc &-5 VaZd`UVd( .,-5).,.,'
        LZ_TV_e CZdZR_`         ***   T`)ViVTfeZgV ac`UfTVc &-4 VaZd`UVd( .,-3).,-4'
        CRc\ =`WW^R_            ***   ViVTfeZgV ac`UfTVc &-1 VaZd`UVd( .,-2).,-3'
        :R_ :ZVek               ***   T`)ac`UfTVc &-/ VaZd`UVd( .,-2).,-3'
        7dY]Vj =RS]V            ***   T`)ViVTfeZgV ac`UfTVc &-/ VaZd`UVd( .,-3'
        CZTYRV] FVeVcd`_        ***   T`)ViVTfeZgV ac`UfTVc &-, VaZd`UVd( .,-3).,-4'
        @`Y_ 7* D`ccZd          ***   T`)ViVTfeZgV ac`UfTVc &-, VaZd`UVd( .,-3'
        :RgZU >`dV]e`_          ***   T`)ViVTfeZgV ac`UfTVc &5 VaZd`UVd( .,-2).,-3'
        :`_ CT=Z]]              ***   T`_df]eZ_X ac`UfTVc &5 VaZd`UVd( .,-2).,-3'
        :RgZU MZ]T`i            ***   T`)ViVTfeZgV ac`UfTVc &4 VaZd`UVd( .,-2'
        ;]ZkRSVeY AcfXVc        ***   T`_df]eZ_X ac`UfTVc &/ VaZd`UVd( .,-2'
        9cRZX IYRaZc`           ***   T`_df]eZ_X ac`UfTVc &/ VaZd`UVd( .,-2'
        @VddV IeVc_             ***   T`_df]eZ_X ac`UfTVc &/ VaZd`UVd( .,-3'
        H`UcZX` =RcTpR          ***   ViVTfeZgV ac`UfTVc &. VaZd`UVd( .,-2).,-3'
        AReYj 9ZcZT             ***   ac`UfTVc &- VaZd`UV( .,-2'
        :R_ZV] :ZVekV]          ***   T`)ac`UfTVc &- VaZd`UV( .,-2'
        7_e`_ZR ;]]Zd           ***   T`)ac`UfTVc &- VaZd`UV( .,-2'

     Wivmiw$Qywmg$f}$

        @VWW Hfdd`              ***   &01 VaZd`UVd( .,-2).,-4'
        IVR_ 9R]]Vcj            ***   &0- VaZd`UVd( .,-4).,.,'

     Wivmiw$Gmriqexskvetl}$f}$

        @`Y_ 8* 7c`_d`_         ***   &/5 VaZd`UVd( .,-2).,.,'
        :VcZT\ L*               ***   &/3 VaZd`UVd( .,-2).,.,'
        K_UVcdTYf]ek
        ?X`c @RUfV)BZ]]`        ***   &- VaZd`UV( .,-2'
        8Rc_RSj IYRaZc`         ***   &- VaZd`UV( .,.,'

     Wivmiw$Jmpq$Ihmxmrk$f}$

        9cRZX :VhVj             ***   &/- VaZd`UVd( .,-3).,.,'
        ;]j CV__Z_              ***   &-2 VaZd`UVd( .,-3).,.,'
        CZ\V IeZgR]R            ***   &-. VaZd`UVd( .,-5).,.-'
        7_UcVh 9`feed           ***   &4 VaZd`UVd( .,-2).,-3'
        IY`__RcU >VUXVd         ***   &2 VaZd`UVd( .,-2).,-3'
        IR_X >R_                ***   &2 VaZd`UVd( .,-3).,-4'
        J`^ 9`deR_eZ_`          ***   &1 VaZd`UVd( .,-2).,-3'
        7Z^VV @V__Z_Xd          ***   &1 VaZd`UVd( .,-4).,.,'
        @R\V 9`YV_              ***   &0 VaZd`UVd( .,-3'
        JVccj AV]]Vj            ***   &. VaZd`UVd( .,-3'
        @V__ZWVc >Ree`_         ***   &. VaZd`UVd( .,-4'
        >ZSRY ITYhVZekVc        ***   &- VaZd`UV( .,-3'

     Wivmiw$Gewxmrk$F}$

        AReY]VV_ 9Y`aZ_         ***   &43 VaZd`UVd( .,-2).,.,'
        @`Y_ Ece                ***   &3. VaZd`UVd( .,-3).,.-'

     Wivmiw$Tvshygxmsr$Hiwmkr$f}$

        IRcRY <cR_\             ***   &32 VaZd`UVd( .,-2).,.,'
        >V_cj :f__              ***   &- VaZd`UV( .,-2'

     Wivmiw$Evx$Hmvigxmsr$f}$

        DZT\ <cR_T`_V           ***   &0/ VaZd`UVd( .,-3).,-5'
        9]Rj 8c`h_              ***   &-1 VaZd`UVd( .,-5).,.,'
        AVgZ_ Hfa_Z\            ***   &4 VaZd`UVd( .,-2'
        DVZ] FcZ_TV             ***   &2 VaZd`UVd( .,-3'
        :VcV\ MR_X              ***   &2 VaZd`UVd( .,.,'
        CRcZddR A`edZ]Z^SRd     ***   &1 VaZd`UVd( .,-3'
        BZSSj IeRUdeRU          ***   Rdde Rce UZcVTe`c &0 VaZd`UVd( .,-2'
        9*@* IZ^ad`_            ***   &- VaZd`UV( .,-2'
        IeRc]Ve @RT`Sd          ***   &- VaZd`UV( .,-5'
lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                     993:<
        Case
536<36465        2:20-cv-00435-CBM-PJW Document      47-2 Filed 02/03/21 Page 120 of 146 Page ID
                                         Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
                                                    #:573
     Wivmiw$Wix$Higsvexmsr$f}$

        @V__ZWVc 7]Vi           ***   &32 VaZd`UVd( .,-2).,.,'
        DZT\Rd`_
        AV]]Vj 8fc_Vj           ***   &. VaZd`UVd( .,-3'
        H`_ g`_ 8]`^SVcX        ***   &- VaZd`UV( .,-2'
        DReYR]ZV 9RddVXcRZ_     ***   &- VaZd`UV( .,-5'

     Wivmiw$Gswxyqi$Hiwmkr$f}$

        CRcZR_ J`j              ***   &33 VaZd`UVd( .,-2).,.,'
        @V__ZWVc H`XZV_         ***   &- VaZd`UV( .,-2'

     Wivmiw$Qeoiyt$Hitevxqirx$

        7^j JRX]ZR^`_eZ         ***   ^R\Vfa UVaRce^V_e YVRU &33 VaZd`UVd( .,-2).,.,'
        CZTYRV]                 ***   \Vj YRZc dej]Zde + YRZc UVaRce^V_e YVRU + YRZc dej]Zde &32
        8f`_Z_T`_ec`                  VaZd`UVd( .,-2).,.,'
        7dY]Vj BVZekV])         ***   \Vj YRZc dej]Zde &0. VaZd`UVd( .,-4).,.,'
        HVZTYV_SRTY
        8`SSj :ZVY]             ***   YRZc UVaRce^V_e YVRU &/1 VaZd`UVd( .,-2).,-4'
        7^SVc @Rd^Z_            ***   YRZc dej]Zde &./ VaZd`UVd( .,-2).,-3'
        C`cc`h
        IRe`\` ?TYZ_`dV         ***   YRZc UVaRce^V_e YVRU &.. VaZd`UVd( .,-4).,-5'
        JjhR_ MZ]]ZR^d          ***   YRZc dej]Zde &-1 VaZd`UVd( .,-2).,-3'
        @R_Z_V @F FRccV]]R      ***   ^R\Vfa RceZde &-/ VaZd`UVd( .,-4).,-5'
        7^j IfV DRYYRd          ***   ^R\Vfa RceZde &-1 VaZd`UVd( .,-5).,.,'
        7acZ] J`h_Vd            ***   ^R\Vfa RceZde &-0 VaZd`UVd( .,-4).,-5'
        ;]ZkRSVeY O``_          ***   ^R\Vfa RceZde &4 VaZd`UVd( .,-2).,-4'
        BZdR HV_VV JY`^Rd       ***   YRZc dej]Zde &0 VaZd`UVd( .,-5'
        @J <cR_TYf\             ***   YRZc dej]Zde6 RUUZeZ`_R] &. VaZd`UVd( .,-3'
        AcZdeZ_ DRhc`T\Z        ***   YRZc dej]Zde &. VaZd`UVd( .,-3'
        IVcV_R HjR_             ***   YRZc dej]Zde &- VaZd`UV( .,-5'
        9YcZd 8Z_XYR^           ***   ^R\Vfa UVaRce^V_e YVRU &- VaZd`UV( .,-2'
        IRcRY >Z_UdXRf]         ***   YRZc UVaRce^V_e YVRU &- VaZd`UV( .,-2'
        9YRf_eV]]V BR_Xde`_     ***   ^R\Vfa RceZde &- VaZd`UV( .,-2'
        AReYVcZ_V E%:`__V]]     ***   \Vj ^R\Vfa RceZde &- VaZd`UV( .,-2'
        :RcZR O McZXYe          ***   YRZc dej]Zde &- VaZd`UV( .,-3'
        HZT\ 9Rc`e`             ***   RUUZeZ`_R] YRZcdej]Zde &- VaZd`UV( .,-4'
        <Z`_R CZWdfU            ***   ^R\Vfa RceZde &- VaZd`UV( .,-5'
        JRcR PZV]V_d\Z          ***   RUUZeZ`_R] ^R\Vfa RceZde &- VaZd`UV( .,-5'
        7^j F`ceVc              ***   RUUZeZ`_R] ^R\Vfa RceZde &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        :VSSZV FVZdVc           ***   \Vj YRZc dej]Zde &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @`dY JfcZ               ***   ac`deYVeZT ^R\Vfa RceZde &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        ;ekV] ;T]Vde`_          ***   RUUZeZ`_R] ^R\V)fa &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Tvshygxmsr$Qerekiqirx$

        AReZ @`Y_de`_           ***   f_Ze ac`UfTeZ`_ ^R_RXVc &33 VaZd`UVd( .,-2).,.,'
        ;]ZkRSVeY FV]]VXcZ_Z    ***   f_Ze ac`UfTeZ`_ ^R_RXVc &33 VaZd`UVd( .,-2).,.,'
        7_jR :fSS]V E]d`_       ***   a`de)ac`UfTeZ`_ dfaVcgZd`c &00 VaZd`UVd( .,-3).,-5'
        HVSVTTR CVddZ_R         ***   a`de)ac`UfTeZ`_ dfaVcgZd`c &.- VaZd`UVd( .,-2).,-3'
        AReY]VV_ CRc^`          ***   a`de)ac`UfTeZ`_ dfaVcgZd`c &-5 VaZd`UVd( .,-5).,.,'
        8cVeeV 8Z]]`h           ***   f_Ze ac`UfTeZ`_ ^R_RXVc &- VaZd`UV( .,-2'
        :cVh FR`_VddR           ***   a`de)ac`UfTeZ`_ dfaVcgZd`c &- VaZd`UV( .,-2'

     Wivmiw$Wigsrh$Yrmx$Hmvigxsv$sv$Ewwmwxerx$Hmvigxsv$

        7__ 9* IR]kVc           ***   WZcde RddZdeR_e UZcVTe`c &/0 VaZd`UVd( .,-2).,-5'
        @RT\Z E%8cZV_           ***   WZcde RddZdeR_e UZcVTe`c + dVT`_U RddZdeR_e UZcVTe`c &.0 VaZd`UVd(
                                      .,-4).,.,'
        9YcZde`aYVc             ***   dVT`_U dVT`_U RddZdeR_e UZcVTe`c &., VaZd`UVd( .,-5).,.,'
        CT?_Vc_Vj
        CZ\V HVZVcdV_           ***   RUUZeZ`_R] dVT`_U RddZdeR_e UZcVTe`c &-3 VaZd`UVd( .,-2).,-3'
        7Rc`_ MZ_T\]Vc          ***   RUUZeZ`_R] dVT`_U RddZdeR_e UZcVTe`c + dVT`_U dVT`_U RddZdeR_e
                                      UZcVTe`c &-2 VaZd`UVd( .,-4).,-5'
        9YcZd :cVjVc            ***   dVT`_U RddZdeR_e UZcVTe`c &-2 VaZd`UVd( .,-4).,.,'
        8VT\j 9YZ_              ***   WZcde RddZdeR_e UZcVTe`c &-1 VaZd`UVd( .,-3).,.,'
        ;cZ\R CT=`hR_           ***   dVT`_U RddZdeR_e UZcVTe`c &-1 VaZd`UVd( .,-5).,.,'
        IeRTVj 9`c^ZVc          ***   dVT`_U RddZdeR_e UZcVTe`c &-0 VaZd`UVd( .,-2).,-3'
        Bf\V 7Rc`_ MZeeV]       ***   UXR ecRZ_VV6 DVh O`c\ &-/ VaZd`UVd( .,-4).,-5'
        BZ_T`]_ CR[`c           ***   dVT`_U dVT`_U RddZdeR_e UZcVTe`c &-, VaZd`UVd( .,-2).,-3'
        :Z_R =cRYR^             ***   UXR ecRZ_VV &-, VaZd`UVd( .,-3'
        AReY]VV_ ;* AVRc_Vj     ***   dVT`_U RddZdeR_e UZcVTe`c + WZcde RddZdeR_e UZcVTe`c &5 VaZd`UVd(
                                      .,-2).,-3'
        7]ViR IeVV]V            ***   dVT`_U RddZdeR_e UZcVTe`c &5 VaZd`UVd( .,-3).,-4'
        @RT\ 7* 8ZcUdR]]        ***   UXR ecRZ_VV &5 VaZd`UVd( .,-4'
lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                              9:3:<
        Case
536<36465        2:20-cv-00435-CBM-PJW Document                     47-2 Filed 02/03/21 Page 121 of 146 Page ID
                                                        Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        FRf]R 9]Rc\d`_    *** UXR ecRZ_VV &2 VaZd`UVd( .,.,'       #:574
        ARcV_ AR_V              ***   WZcde RddZdeR_e UZcVTe`c &1 VaZd`UVd( .,-2).,-3'
        CReeYVh CRd`_           ***   dVT`_U RddZdeR_e UZcVTe`c + WZcde RddZdeR_e UZcVTe`c &0 VaZd`UVd(
                                      .,-2).,-3'
        9YcZde`aYVc P`f         ***   dVT`_U dVT`_U RddZdeR_e UZcVTe`c + dVT`_U RddZdeR_e UZcVTe`c &0
                                      VaZd`UVd( .,-4).,-5'
        DReV =cfSS              ***   WZcde RddZdeR_e UZcVTe`c &0 VaZd`UVd( .,-4'
        J`^ =]ZT\               ***   dVT`_U RddZdeR_e UZcVTe`c &/ VaZd`UVd( .,-3).,-4'
        9`_deR_TV FZVcTV)       ***   dVT`_U RddZdeR_e UZcVTe`c &/ VaZd`UVd( .,-3'
        MZ_eVcd
        BZkR BRddVc             ***   dVT`_U RddZdeR_e UZcVTe`c &/ VaZd`UVd( .,-4).,-5'
        9ReY]VV_ CT<RUjV_       ***   dVT`_U RddZdeR_e UZcVTe`c &/ VaZd`UVd( .,-4'
        @Rd`_ <VdV]             ***   dVT`_U RddZdeR_e UZcVTe`c &. VaZd`UVd( .,-2'
        7cZR__V 7aZTV]]Z        ***   dVT`_U RddZdeR_e UZcVTe`c &. VaZd`UVd( .,-3'
        B`cR I`ccV_eZ_`         ***   dVT`_U RddZdeR_e UZcVTe`c &. VaZd`UVd( .,-3'
        CRcT`d =`_km]Vk         ***   WZcde RddZdeR_e UZcVTe`c &. VaZd`UVd( .,-4'
        FR]^R
        IeVgV_ BRWWVcej         ***   dVT`_U RddZdeR_e UZcVTe`c &. VaZd`UVd( .,-4'
        :R_ BVgj                ***   RUUZeZ`_R] dVT`_U RddZdeR_e UZcVTe`c &. VaZd`UVd( .,-4'
        DZTY`]Rd MVZXR_U)       ***   dVT`_U dVT`_U RddZdeR_e UZcVTe`c &. VaZd`UVd( .,-4'
        If^Z_d\Z
        HRTYV] ?`gZ_V           ***   dVT`_U RddZdeR_e UZcVTe`c &. VaZd`UVd( .,.,'
        :VcV\ MZ^S]V            ***   WZcde RddZdeR_e UZcVTe`c &. VaZd`UVd( .,.,'
        CV]Z_UR PZjRURe         ***   dVT`_U RddZdeR_e UZcVTe`c &. VaZd`UVd( .,.,'
        IeVaYR_Z IaZ_UV]        ***   Fc`UfTeZ`_ 7ddZdeR_e + IVe Fc`UfTeZ`_ 7ddZdeR_e &. VaZd`UVd(
                                      .,.-'
        >`hRcU CTCRdeVc         ***   WZcde RddZdeR_e UZcVTe`c &- VaZd`UV( .,-2'
        HVSVTTR IecZT\]R_U      ***   WZcde RddZdeR_e UZcVTe`c &- VaZd`UV( .,-2'
        M``Uc`h JcRgVcd         ***   dVT`_U RddZdeR_e UZcVTe`c &- VaZd`UV( .,-2'
        @RcVU 8fc\V             ***   dVT`_U f_Ze UZcVTe`c &- VaZd`UV( .,-3'
        8cjR_e :`_`YfV          ***   RUUZeZ`_R] dVT`_U RddZdeR_e UZcVTe`c &- VaZd`UV( .,-4'
        IefRce <V]U^R_          ***   WZcde RddZdeR_e UZcVTe`c &- VaZd`UV( .,-4'
        8cZUXVe AR_V            ***   dVT`_U RddZdeR_e UZcVTe`c &- VaZd`UV( .,-4'
        BfZd DZVgVd             ***   WZcde RddZdeR_e UZcVTe`c &- VaZd`UV( .,-4'
        7SZ E%HVZ]]j            ***   dVT`_U RddZdeR_e UZcVTe`c &- VaZd`UV( .,-4'
        9YcZdeZR_ LV_UVeeZ      ***   dVT`_U RddZdeR_e UZcVTe`c &- VaZd`UV( .,-5'
        7_RdeRdZR <`]`cf_d`     ***   dVT`_U dVT`_U RddZdeR_e UZcVTe`c &f_TcVUZeVU' &f_\_`h_
                                      VaZd`UVd'
        IfddR_ 9`cUVc`          ***   dVT`_U dVT`_U RddZdeR_e UZcVTe`c &f_TcVUZeVU' &f_\_`h_
                                      VaZd`UVd'
        7_eY`_j AVReZ_X         ***   dVT`_U RddZdeR_e UZcVTe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Evx$Hitevxqirx$

        8cfTV BVV =c`dd         ***   ]VRUaVcd`_ + ]VRU^R_ &41 VaZd`UVd( .,-2).,.,'
        7_eY`_j :Z^V`           ***   ac`aVcej ^RdeVc &33 VaZd`UVd( .,-2).,.,'
        9`_`c <ZekXVcR]U        ***   XcRaYZT UVdZX_Vc &33 VaZd`UVd( .,-2).,.,'
        H`__ZV FVeRX_R          ***   T`_decfTeZ`_ T``cUZ_Re`c &30 VaZd`UVd( .,-2).,.,'
        BRfcR @VR_ MVde         ***   dVe UcVddVc &22 VaZd`UVd( .,-2).,-5'
        :RgZU >Rh\Z_d`_         ***   TR^VcR dTV_ZT + dTV_ZT RceZde &21 VaZd`UVd( .,-2).,-5'
        >`]]j C``cV             ***   TYRcXV dTV_ZT &2/ VaZd`UVd( .,-3).,.,'
        7__V 8]RT\ZV HRccZT\    ***   dVe UVT`cReZ`_ SfjVc + dVe UcVddVc &14 VaZd`UVd( .,-2).,-5'
        7^j :Y`]R\ZR            ***   XcRaYZT UVdZX_Vc &14 VaZd`UVd( .,-2).,-5'
        @RcVU =`]UWVUVc         ***   dY`a W`cV^R_ + W`cV^R_ &11 VaZd`UVd( .,-2).,-5'
        @`_ReYR_ H`dV           ***   dVe UcVddVc &1/ VaZd`UVd( .,-2).,-4'
        @VcV^j H`dV_deVZ_       ***   RddZdeR_e Rce UZcVTe`c &00 VaZd`UVd( .,-2).,-4'
        @R^Vd MYV]R_            ***   dVe UcVddVc &/1 VaZd`UVd( .,-3).,-4'
        @`dVaY I* FReZcV        ***   YVRU TRcaV_eVc &/, VaZd`UVd( .,-3).,-4'
        Jj Jcf]]Z_XVc           ***   XcRaYZTd T``cUZ_Re`c + XcRaYZT T``cUZ_Re`c &.4 VaZd`UVd( .,-3)
                                      .,-4'
        DZT` 8Rc_Vd             ***   dVe UcVddVc &.3 VaZd`UVd( .,-3).,-5'
        :VgZ_ HVTR]UV           ***   ac`ad &., VaZd`UVd( .,-4).,-5'
        8cZR_ ?cV]R_U           ***   RddZdeR_e Rce UZcVTe`c &., VaZd`UVd( .,-5).,.,'
        DReYR]ZV 9RddVXcRZ_     ***   RddZdeR_e dVe UVT`cRe`c &-5 VaZd`UVd( .,-2).,-3'
        IeVgV_ IYV]]``V         ***   9R^VcR ITV_ZT &-5 VaZd`UVd( .,-2).,-3'
        Og`__V C`[ZTR           ***   XcRaYZT UVdZX_Vc &-5 VaZd`UVd( .,-5).,.,'
        @VcV^j F`g`]_j          ***   XcRaYZT UVdZX_Vc &-5 VaZd`UVd( .,-5).,.,'
        ARejR 7fdeZ_            ***   XcRaYZT UVdZX_Vc &-3 VaZd`UVd( .,-3).,-4'
        AReYcj_ 9ZeeZ           ***   RddZdeR_e Rce UZcVTe`c &-0 VaZd`UVd( .,-5'
        @`_ HZ_XS`^             ***   TYRcXV dTV_ZT RceZde &-. VaZd`UVd( .,-2).,-3'
        IRcRY EXf               ***   Rce UVaRce^V_e T``cUZ_Re`c + Rce UVaRce^V_e T` `cUZ_Re`c &5
                                      VaZd`UVd( .,-3'
        Jcf^R_ 9]Rc\            ***   Rce UVaRce^V_e T``cUZ_Re`c W`c dVe UVT &4 VaZd`UVd( .,-4).,-5'
        CT9Rd]R_U
        @fdeZ_ E`_              ***   de`cjS`RcU RceZde &2 VaZd`UVd( .,-5).,.,'
        IRcRY 9cR]]             ***   dTV_ZT &1 VaZd`UVd( .,-3'
        AV__VeY 9RXXZR_`        ***   TRcaV_eVc &0 VaZd`UVd( .,-2).,-3'
lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                     9;3:<
        Case
536<36465       2:20-cv-00435-CBM-PJW Document                      47-2 Filed 02/03/21 Page 122 of 146 Page ID
                                                        Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        9YRU JYfcZ_X     *** dVe UcVddVc &0 VaZd`UVd( .,-2'        #:575
        :VS`cRY MYVRe]Vj        ***   RddZdeR_e Rce UZcVTe`c &/ VaZd`UVd( .,-3'
        ;]V`_`cR UV IZ^`_V      ***   RddZdeR_e Rce UZcVTe`c &/ VaZd`UVd( .,-5).,.,'
        PRTY IV]eVc             ***   dVe UcVddVc &. VaZd`UVd( .,-2).,-3'
        DZT\ IYR\VdaVRcV        ***   de`cjS`RcU RceZde &. VaZd`UVd( .,-2).,-3'
        AReYVcZ_V 7\Z\` :Rj     ***   RddZdeR_e Rce UZcVTe`c &. VaZd`UVd( .,-2'
        AReZV BRhcV_d`_         ***   ITV_ZT 7ceZde &. VaZd`UVd( .,-2'
        FRcd`_d
        :VcgZ_ IRSReVc          ***   dVe UcVddVc &. VaZd`UVd( .,-3'
        7Y^Ve 7Y^Ve             ***   XcRaYZTd UVdZX_Vc &- VaZd`UV( .,-2'
        9]RZcV 8cVedTY_VZUVc    ***   dTV_ZT RceZde &- VaZd`UV( .,-2'
        H`SVce 9fccZV           ***   ac`aVcej ^RdeVc &- VaZd`UV( .,-2'
        @VWWcVj B* =]RgV        ***   TYRcXV dTV_ZT &- VaZd`UV( .,-2'
        8cjR_ @`Y_d`_           ***   RddZdeR_e Rce UZcVTe`c &- VaZd`UV( .,-2'
        ;U @`dVaY               ***   ac`ad &- VaZd`UV( .,-2'
        7_eY`_j E*>*            ***   dVe UcVddVc &- VaZd`UV( .,-2'
        DRgRcc`
        >RdR_ ITYRYSRk          ***   dVe UcVddVc &- VaZd`UV( .,-2'
        HZTYRcU JV_VhZek        ***   T`_decfTeZ`_ T``cUZ_Re`c &- VaZd`UV( .,-2'
        PRTY MR\VWZV]U          ***   XcRaYZTd ac`UfTVc &- VaZd`UV( .,-2'
        C`_ZTR MZ]]V            ***   dTV_ZT RceZde &- VaZd`UV( .,-2'
        LZTe`cZR :f_TR_         ***   ac`ad &- VaZd`UV( .,-3'
        JRcR =cZVT`             ***   dVe UcVddVc &- VaZd`UV( .,-3'
        HjR_ FR]^Vc             ***   RddZdeR_e Rce UZcVTe`c &- VaZd`UV( .,-3'
        IR^fV] IhR_d`_          ***   dVe UcVddVc &- VaZd`UV( .,-3'
        @RT\ 8cVV_V             ***   dVe UcVddVc &- VaZd`UV( .,-4'
        @R^Vd BRhcV_TV          ***   RUUZeZ`_R] ac`ad &- VaZd`UV( .,-4'
        IZTRcU
        IR^R_eYR <ZXfVZcR       ***   7ce 7ddZdeR_e &- VaZd`UV( .,.,'
        9`]Z_ IYVcZUR_          ***   dY`a aVcd`_ &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @`dVaY IRTT`            ***   `_ dVe UcVddVc &f_TcVUZeVU' + dVe UcVddVc &f_TcVUZeVU' &f_\_`h_
                                      VaZd`UVd'
        LZ_TV_e =fRccZV]]`      ***   T`_decfTeZ`_ \Vj XcZa &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @`Y_ CZTYRV] AVY`V      ***   `_)dVe ac`a ^RdeVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @R\V CRcdYR]]           ***   T`_decfTeZ`_ ac`UfTeZ`_ RddZdeR_e &f_TcVUZeVU' &f_\_`h_
                                      VaZd`UVd'
        JcZTZR FVT\             ***   dVe UVT`cReZ`_ SfjVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        CRZeV FVcVk)DZVgRd      ***   RddZdeR_e Rce UZcVTe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        HRTYV] I_ZekVc          ***   Rce UVaRce^V_e T``cUZ_Re`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        JZ^ PjUV]               ***   ]VRU^R_ &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        9Rc] 8R]URdd`           ***   RddZdeR_e Rce UZcVTe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Wsyrh$Hitevxqirx$

        BRccj >`WW              ***   ac`UfTeZ`_ d`f_U ^ZiVc &3/ VaZd`UVd( .,-2).,.,'
        HjR_ CVRU`hd            ***   RddZdeR_e d`f_U VUZe`c &20 VaZd`UVd( .,-3).,.,'
        8cjR_ FRc\Vc            ***   dfaVcgZdZ_X d`f_U VUZe`c + d`f_U dfaVcgZd`c &14 VaZd`UVd(
                                      .,-3).,.,'
        7]ViR_UcR <VYc^R_       ***   cV)cVT`cUZ_X ^ZiVc &11 VaZd`UVd( .,-3).,.,'
        CRc\ :VIZ^`_V           ***   RUc ^ZiVc6 DVh O`c\ + RUc ^ZiVc &03 VaZd`UVd( .,-2).,.,'
        9YcZd DRgRcc`           ***   RUc ^ZiVc &02 VaZd`UVd( .,-3).,.,'
        HZTYRcU MVZ_XRce        ***   cV)cVT`cUZ_X ^ZiVc &01 VaZd`UVd( .,-4).,.,'
        8cZR_ :f_]`a            ***   UZR]`XfV VUZe`c &/3 VaZd`UVd( .,-3).,-5'
        BRfcR MZ]T`i            ***   RfUZ` a`de ac`UfTeZ`_ &/0 VaZd`UVd( .,-4).,.,'
        8VRf ;^`cj              ***   RUc ^ZiVc &/. VaZd`UVd( .,-2).,-5'
        IYR_V >RjVd             ***   d`f_U VWWVTed VUZe`c &/, VaZd`UVd( .,-4).,-5'
        @`Y_ =fV_e_Vc           ***   W`]Vj VUZe`c &.4 VaZd`UVd( .,-4).,.,'
        IfkR__V 7_XV]           ***   RUc dfaVcgZd`c &., VaZd`UVd( .,-2).,-3'
        JZ^ 9YZ]e`_             ***   W`]Vj RceZde &./ VaZd`UVd( .,-2).,-3'
        =* CZTYRV] =cRYR^       ***   dfaVcgZdZ_X d`f_U VUZe`c + d`f_U dfaVcgZd`c &./ VaZd`UVd(
                                      .,-2).,-3'
        IYVccj A]VZ_            ***   cV)cVT`cUZ_X ^ZiVc &./ VaZd`UVd( .,-2).,-3'
        AVgZ_ CV]eTYVc          ***   RddZdeR_e d`f_U VUZe`c &., VaZd`UVd( .,-2).,-3'
        IR^ 9* BVhZd            ***   dfaVcgZdZ_X W`]Vj VUZe`c &.. VaZd`UVd( .,-4).,-5'
        8`S 9`deR_kR            ***   d`f_U VWWVTed VUZe`c &-5 VaZd`UVd( .,-2).,-3'
        HjR_ EhV_d              ***   UZR]`XfV VUZe`c &., VaZd`UVd( .,-5).,.,'
        DZT\ @Z^V_Vk            ***   d`f_U cVT`cUZde &-3 VaZd`UVd( .,-3).,-4'
        :R_ZR] IYZ^ZRVZ         ***   a`de)ac`UfTeZ`_ RfUZ` &-3 VaZd`UVd( .,-3).,-4'
        IT`ee 9R__ZkkRc`        ***   RUc ^ZiVc &1 VaZd`UVd( .,-2).,.,'
        CRee >`g]R_U            ***   RUc ^ZiVc &-/ VaZd`UVd( .,-2).,-3'
        =Rcj 9* 8`fcXV`Zd       ***   cV)cVT`cUZ_X ^ZiVc &-0 VaZd`UVd( .,-3).,-4'
        7Rc`_ I`feYVc]R_U       ***   RUc ^ZiVc &-/ VaZd`UVd( .,-2).,-3'
        ;cZTY =R__              ***   dfaVcgZdZ_X d`f_U VUZe`c + dfaVcgZdZ_X d`f_U VUZe`c6 T`)d`f_U
                                      dfaVcgZd`c &-- VaZd`UVd( .,-2).,-3'
        9Rc^Z_V FZTRcV]]`       ***   S``^ `aVcRe`c &4 VaZd`UVd( .,-2).,-3'
        BZd]V ;_X]V             ***   cV)cVT`cUZ_X ^ZiVc &-, VaZd`UVd( .,-2).,-3'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                     9<3:<
        Case
536<36465         2:20-cv-00435-CBM-PJW Document                     47-2 Filed 02/03/21 Page 123 of 146 Page ID
                                                         Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        :R_ZV] CT?_e`dY    *** ac`UfTeZ`_ d`f_U ^ZiVc6 eR_UV^ f_Ze #:576
                                                                    &-, VaZd`UVd( .,-2).,-3'
        FRf] 8* A_`i            ***   d`f_U VWWVTed VUZe`c &-, VaZd`UVd( .,-4'
        Jj]Vc DVhY`fdV          ***   RUc cVT`cUZde &5 VaZd`UVd( .,-2).,-3'
        CReeYVh AR]]V_          ***   RUc ^ZiVc &3 VaZd`UVd( .,-2'
        >f_eVc 8Vc\             ***   RUc ^ZiVc &3 VaZd`UVd( .,-3).,-5'
        IT`ee MVSVc             ***   cV)cVT`cUZ_X ^ZiVc &3 VaZd`UVd( .,-3'
        9Rcj IeRTj              ***   IfaVcgZdZ_X I`f_U ;UZe`c &3 VaZd`UVd( .,.,).,.-'
        :* 9YcZd I^ZeY          ***   d`f_U VWWVTed VUZe`c &2 VaZd`UVd( .,-3).,-4'
        9`]Z_ H`XVcd            ***   W`]Vj ^ZiVc &2 VaZd`UVd( .,-3'
        CZTYRV] CZ]]Vc          ***   RUc ^ZiVc &0 VaZd`UVd( .,-4).,-5'
        HjR_ 8Z]]ZR             ***   RUc ^ZiVc &0 VaZd`UVd( .,-2'
        MZ]]ZR^ A`kj            ***   S``^ `aVcRe`c &0 VaZd`UVd( .,-3).,-5'
        @Rd`_ IeRdZf^           ***   ac` e``]d a]RjSRT\ ^ZiVc &0 VaZd`UVd( .,-3).,-5'
        BRccj 8V_[R^Z_          ***   cV)cVT`cUZ_X ^ZiVc &0 VaZd`UVd( .,.,).,.-'
        IeVaYV_ =cfSSd          ***   RUc VUZe`c &/ VaZd`UVd( .,-2).,-3'
        CReeYVh CR_dV]]V        ***   W`]Vj ^ZiVc &/ VaZd`UVd( .,-3'
        @`cUR_ CT9]RZ_          ***   W`]Vj TfVc &/ VaZd`UVd( .,-3'
        AVgZ_ LR]V_eZ_V         ***   cV)cVT`cUZ_X ^ZiVc &/ VaZd`UVd( .,.,'
        :ZVX` =Re               ***   cV)cVT`cUZ_X ^ZiVc &. VaZd`UVd( .,-3).,-4'
        CZTYRV] AR]ZWR          ***   cV)cVT`cUZ_X ^ZiVc &. VaZd`UVd( .,-3'
        7_Uj MV]\Vc             ***   RUc ^ZiVc &. VaZd`UVd( .,-3'
        Bj_UdVj ITYV_\          ***   W`]Vj TfVc &. VaZd`UVd( .,-4).,-5'
        =Z_XVc =VRcj            ***   W`]Vj RceZde &. VaZd`UVd( .,-5'
        IeRTVj CZTYRV]d         ***   W`]Vj ^ZiVc &. VaZd`UVd( .,-5'
        C`_ZbfV HVj^`_U         ***   W`]Vj RceZde &. VaZd`UVd( .,-5'
        CZTYRV] 8Rc`d\j         ***   ac`UfTeZ`_ d`f_U ^ZiVc &- VaZd`UV( .,-2'
        H`S O`f_X               ***   cV)cVT`cUZ_X ^Zi eVTY_ZTZR_ &- VaZd`UV( .,-2'
        :RgZU 8RcSVV            ***   d`f_U VWWVTed VUZe`c &- VaZd`UV( .,-3'
        7cc`_ AZ_dVc            ***   dfaVcgZdZ_X cV)cVT`cUZ_X ^ZiVc &- VaZd`UV( .,-3'
        IjU_Vj 7* H`SVced       ***   cV)cVT`cUZ_X ^ZiVc &- VaZd`UV( .,-3'
        @* IVV^R_               ***   R*U*c* ^ZiVc &- VaZd`UV( .,-3'
        7c_` IeVaYR_ZR_         ***   W`]Vj ^ZiVc &- VaZd`UV( .,-3'
        CRee FVccj JY`^Rd       ***   d`f_U ^ZiVc6 dVT`_U f_Ze &- VaZd`UV( .,-4'
        7_XV]Z_R <Rf]\_Vc       ***   UZR]`XfV VUZe`c &- VaZd`UV( .,-5'
        @R^Vd BR<RcXV           ***   d`f_U feZ]Zej &- VaZd`UV( .,-5'
        @`_ReYR_ @`de           ***   RUc ^ZiVc &- VaZd`UV( .,.,'
        HjR_ CRXfZcV            ***   W`]Vj ^ZiVc &- VaZd`UV( .,.,'
        @R^Zd`_ HRSSV           ***   W`]Vj VUZe`c &- VaZd`UV( .,.,'
        7_UcVh HZTV             ***   RUc ^ZiVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        7* @`dY HVZ_YRcUe       ***   d`f_U VUZe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        FRf] 8cfd\Z             ***   RUc cVT`cUZde &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        HRWRV] IZV_\ZVhZTk      ***   d`f_U feZ]Zej &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Wtigmep$Ijjigxw$f}$

        ;gR_ FZ]VcZ             ***   daVTZR] VWWVTed eVTY_ZTZR_ &5 VaZd`UVd( .,-2).,-4'
        H`j IRg`j               ***   daVTZR] VWWVTed T``cUZ_Re`c &1 VaZd`UVd( .,-4'
        7UR^ ?* H`TYVdeVc       ***   daVTZR] VWWVTed eVTY_ZTZR_ &/ VaZd`UVd( .,-5'
        Ic*

     Wivmiw$Zmwyep$Ijjigxw$f}$

        @`cUR_ IeVV]V           ***   gZdfR] VWWVTed T``cUZ_Re`c &0/ VaZd`UVd( .,-2).,-4'
        8cRU]Vj F`hV]]          ***   gZdfR] VWWVTed dfaVcgZd`c &00 VaZd`UVd( .,-2).,-5'
        =cVX C* IZ]gVc^R_       ***   ]VRU gZdfR] VWWVTed RceZde + gZdfR] VWWVTed ac`UfTVc &0- VaZd`UVd(
                                      .,-4).,.,'
        Jj Jcf]]Z_XVc           ***   gZdfR] VWWVTed T``cUZ_Re`c + gZdfR] VWWVTed dfaVcgZd`c &0-
                                      VaZd`UVd( .,-4).,.,'
        :RgZU >ZcdY             ***   gWi ac`UfTeZ`_ T``cUZ_Re`c6 <fdV<N &/. VaZd`UVd( .,-5).,.,'
        PRT I`hZ_d\Z            ***   L<N Fc`UfTeZ`_ 9``cUZ_Re`c6 <fdV<N &-/ VaZd`UVd( .,-5).,.,'
        @VddZTR 7^Sc`dV         ***   ^R_RXZ_X ac`UfTVc6 <fdV<N &-. VaZd`UVd( .,-5'
        H`S A`_fTY              ***   gZdfR] VWWVTed dfaVcgZd`c &-- VaZd`UVd( .,-4).,-5'
        @RT`S @RcVU @`_Vd       ***   gZdfR] VWWVTed RceZde &-, VaZd`UVd( .,-5'
        ;cZ_ M* DRdY            ***   `_ dVe gZdfR] VWWVTed dfaVcgZd`c &3 VaZd`UVd( .,-4).,-5'
        8cRU 9]RaaVc            ***   UZXZeR] T`^a`dZe`c &2 VaZd`UVd( .,-2).,-3'
        7_UcVh @* 8]j           ***   gZdfR] VWWVTed ViVTfeZgV ac`UfTVc6 JYV C`]VTf]V &1 VaZd`UVd(
                                      .,-2).,-3'
        Bf\V :ZJ`^^Rd`          ***   gZdfR] VWWVTed dfaVcgZd`c6 JYV C`]VTf]V + gZdfR] VWWVTed
                                      dfaVcgZd`c &1 VaZd`UVd( .,-2).,-3'
        @`_ReYR_ I\RS]R         ***   ]VRU UZXZeR] T`^a`dZe`c &0 VaZd`UVd( .,-2).,-3'
        @VWW M`k_ZR\            ***   gZdfR] VWWVTed dfaVcgZd`c &0 VaZd`UVd( .,-2).,-3'
        DZT` :V] =ZfUZTV        ***   gWi dfaVcgZd`c + TX RceZde &/ VaZd`UVd( .,-2).,-3'
        =ZUV`_ I``YhR_          ***   UZXZeR] T`^a`dZe`c &/ VaZd`UVd( .,-2).,-3'
        >hR_X
        HjR_ HR\Vd              ***   UZXZeR] T`^a`dZe`c + gZdfR] VWWVTed dfaVcgZd`c &/ VaZd`UVd( .,-2)
                                      .,-3'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                      9=3:<
        Case
536<36465        2:20-cv-00435-CBM-PJW Document                      47-2 Filed 02/03/21 Page 124 of 146 Page ID
                                                         Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        9YRc]Vd IV]W                                                #:577
                          *** gZdfR] VWWVTed ac`UfTVc &/ VaZd`UVd( .,-2).,-3'
        @f_X K^                 ***   gZdfR] VWWVTed RceZde &/ VaZd`UVd( .,-2).,-3'
        IR^ MZ_\]Vc             ***   gZdfR] VWWVTed RceZde &/ VaZd`UVd( .,-2'
        9Rc]`d 7]UR_R           ***   gZdfR] VWWVTed RceZde &/ VaZd`UVd( .,-3'
        HjR_ ;* CfcaYj          ***   gZdfR] VWWVTed VUZe`c &/ VaZd`UVd( .,-5'
        :cRX`d 8VcXYZR          ***   gZdfR] VWWVTed T``cUZ_Re`c &. VaZd`UVd( .,-2).,-3'
        DZT\ 9cZde              ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,-2).,-3'
        9YcZd >VR]Vc            ***   gZdfR] VWWVTed ViVTfeZgV ac`UfTVc6 JYV C`]VTf]V &. VaZd`UVd(
                                      .,-2).,-3'
        <cVU FZV_\`d            ***   T`^a`dZeZ_X dfaVcgZd`c &. VaZd`UVd( .,-2).,-3'
        HVSVTTR MVde            ***   gZdfR] VWWVTed ac`UfTVc &. VaZd`UVd( .,-2).,-3'
        9YcZdeZR_ PVZ]Vc        ***   UZXZeR] T`^a`dZe`c + UZXZeR] T`^a`dZe`c6 <fdV<N &. VaZd`UVd(
                                      .,-3).,-5'
        9YR_@f_ 9Yf_            ***   TX RceZde &. VaZd`UVd( .,-3'
        9`fce_Vj A`]]`WW        ***   gZdfR] VWWVTed ac`UfTVc &. VaZd`UVd( .,.,'
        @`dY 9]`d               ***   gZdfR] VWWVTed RceZde &- VaZd`UV( .,-2'
        CRc\ IT`ee <cZVU^R_     ***   T`^a`dZeZ_X dfaVcgZd`c &- VaZd`UV( .,-2'
        7cZjR_ >RdYV^Z          ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,-2'
        CZ\V IeVSSZ_d           ***   gZdfR] VWWVTed RceZde &- VaZd`UV( .,-2'
        <RSZR_ 8RccVe`          ***   gZdfR] VWWVTed T``cUZ_Re`c &- VaZd`UV( .,-3'
        8V_ 9R^aR_Rc`           ***   dV_Z`c T`^a`dZe`c6 <fdV<N &- VaZd`UV( .,-3'
        ;kcR 9YcZdeZR_          ***   gZdfR] VWWVTed ac`UfTVc &- VaZd`UV( .,-3'
        AVgZ_ 9`]Z_R            ***   T`^a`dZe`c &- VaZd`UV( .,-3'
        NZ_jfV 9fZ              ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,-3'
        @`Y_ IVaaR]R            ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,-3'
        7Rc`_ MVZ               ***   dV_Z`c T`^a`dZe`c &- VaZd`UV( .,-3'
        O`f_X)H` @`dVaY         ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,-3'
        O``_
        :ZR_dYf` PYR_X          ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,-3'
        B]`jU BVV 8Rc_Vee       ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,-4'
        :R_ZV] :`U              ***   gZdfR] VWWVTed RceZde &- VaZd`UV( .,-4'
        8fU CjcZT\              ***   TX dfaVcgZd`c &- VaZd`UV( .,-4'
        @Rd`_ FVeYeV]           ***   ^ReeV aRZ_eVc &- VaZd`UV( .,-4'
        CReeYVh HRaaRa`ce       ***   gZdfR] VWWVTed RceZde &- VaZd`UV( .,-4'
        @VcV^j HV_eVcZR         ***   T`^a`dZe`c6 <fdV<N &- VaZd`UV( .,-4'
        H`SVce IaR_Z`]`         ***   gZdfR] VWWVTed RceZde &- VaZd`UV( .,-4'
        8`SSj 9]Rje`_           ***   ^`UV]Vc &- VaZd`UV( .,-5'
        7_eY`_j :%7X`deZ_`      ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,-5'
        @Z^ >Rh\Z_d             ***   UZXZeR] ^ReeV aRZ_eVc6 <fdV<N &- VaZd`UV( .,-5'
        AVgZ_ FZ_XR             ***   gZdfR] VWWVTed RceZde &- VaZd`UV( .,-5'
        ;d^VcR]UR HR^ZcVk       ***   gWi T``cUZ_Re`c6 <fdV<N &- VaZd`UV( .,-5'
        MZ]]ZR^ @* 9`i          ***   UZXZeR] T`^a`dZe`c6 <fdV<N &- VaZd`UV( .,.,'
        J`UU =c`gVd             ***   UZXZeR] VWWVTed &- VaZd`UV( .,.,'
        7UcZR_ CR\              ***   UZXZeR] T`^a`dZe`c &- VaZd`UV( .,.,'
        @`dVaY LZ_TV_e FZ\V     ***   dV_Z`c UZXZeR] T`^a`dZe`c &- VaZd`UV( .,.,'
        HjR_ HR^dVj             ***   T`^a`dZe`c6 <fdV <i &- VaZd`UV( .,.,'
        @VddZV IR_TYVk          ***   gZdfR] VWWVTed T``cUZ_Re`c &- VaZd`UV( .,.,'
        8cZR_ I^R]]h``U         ***   dV_Z`c _f\V T`^a`dZe`c6 <fdV<N &- VaZd`UV( .,.,'
        7cZV] 7]e^R_            ***   `_)dVe gWi dfaVcgZd`c6 <fdV<N &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        >RccZd`_ BVV            ***   gZdfR] VWWVTed RceZde &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        IVeY 8c`hVc             ***   T`^a`dZe`c6 ;_T`cV >`]]jh``U &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        BVd]ZV 9Yf_X            ***   gZdfR] VWWVTed ac`UfTVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        :RgZU CT;]WcVdY         ***   gZdfR] VWWVTed ac`UfTVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        CZTYRV] CZ]]daRfXY      ***   UZXZeR] T`^a`dZe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @VddV IaVVc             ***   UZXZeR] T`^a`dZe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        7]Vi BZ_X               ***   T`^a`dZe`c6 WfdVWi &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        CRee HVdeR              ***   UZXZeR] T`^a`dZe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Wxyrxw$

        @RcVU 8fc\V             ***   def_e T``cUZ_Re`c &3/ VaZd`UVd( .,-2).,.,'
        8cjTV 8fc\V             ***   def_e UcZgVc + T`gVcZ_X def_e T``cUZ_Re`c + def_ed + def_e cZXXVc
                                      &-/ VaZd`UVd( .,-3).,.,'
        Bf\V BVd\`              ***   def_ed + T`gVcZ_X def_e T``cUZ_Re`c + def_e UcZgVc + def_e
                                      T``cUZ_Re`c &3 VaZd`UVd( .,-3).,.,'
        9YcZde`aYVc FRc\Vc      ***   def_e U`fS]V6 CZTYRV] MVReYVc]j + def_e UcZgVc &1 VaZd`UVd(
                                      .,-2).,-5'
        9YcZd 8Rc_Vd            ***   def_e UcZgVc + feZ]Zej def_ed + def_e aVcW`c^Vc &0 VaZd`UVd( .,-3)
                                      .,-4'
        7_eY`_j LZ_TV_e         ***   T`gVcZ_X def_e T``cUZ_Re`c + def_ed &1 VaZd`UVd( .,-3).,-4'
        :VccZT\ IZ^^`_d         ***   def_e T``cUZ_Re`c + def_e aVcW`c^Vc + def_e a]RjVc &0 VaZd`UVd(
                                      .,-3).,.,'
        7dY]Vj Fj__             ***   def_e U`fS]V6 @V__j MZ_e`_ + def_e U`fS]V6 @Z]] <]Z_e + def_e
                                      UcZgVc &/ VaZd`UVd( .,-2).,.,'
        DZT` 9`fT\V             ***   def_e U`fS]V &/ VaZd`UVd( .,-3).,-5'
        :VcV\ @`Y_d`_           ***   def_e U`fS]V6 AVccj CR]]`j + def_e UcZgVc + def_ed &/ VaZd`UVd(
                                      .,-3).,-5'
lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                      :43:<
        Case
536<36465       2:20-cv-00435-CBM-PJW  '
                                                  Document         47-2 Filed 02/03/21 Page 125 of 146 Page ID
                                                      Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        7\`d ITYV_V\                                              #:578
                         *** Ief_e U`fS]V6 8cZR_ CT9RceYj + def_e U`fS]V6 H`SVce 8`XfV +
                                      def_e aVcW`c^Vc &/ VaZd`UVd( .,-3).,-5'
        9YcZde`aYVc @`_         ***   def_e U`fS]V6 :RccV_ =`]UdeVZ_ + def_e aVcW`c^Vc &- VaZd`UV(
        =`^S`d                        .,-2).,-5'
        7[R <cRcj               ***   def_e U`fS]V6 @RZ^V BVV AZcTY_Vc + def_e U`fS]V6 AV]Tj =cZWWZ_ &.
                                      VaZd`UVd( .,-2).,-3'
        AVgZ_ H`XVcd            ***   def_e U`fS]V6 <cVUUj H`UcpXfVk + def_e U`fS]V6 >f_eVc :`fX]Rdd
                                      &. VaZd`UVd( .,-3).,.,'
        JZ^ =R]]Z_              ***   def_ed &. VaZd`UVd( .,-3).,-5'
        <cR_\ 8R]               ***   def_e aVcW`c^Vc &. VaZd`UVd( .,-3).,-4'
        HZ]Vj 8Rc_Vd            ***   def_e aVcW`c^Vc &. VaZd`UVd( .,-3).,-4'
        <VUVcZT` 8VceV          ***   def_e U`fS]V6 8V__j + def_ed &. VaZd`UVd( .,-3'
        7]ViR CRcTZX]ZR_`       ***   def_e U`fS]V6 7dY]Vj 8c``\V + def_e U`fS]V6 LZTe`cZR FcVdT`ee &.
                                      VaZd`UVd( .,-5).,.,'
        9`ce >Vdd]Vc            ***   def_e T``cUZ_Re`c &- VaZd`UV( .,-2'
        @n_V] IeVgV_d           ***   def_e RTecVdd6 E]ZgZR 8c``\d &- VaZd`UV( .,-2'
        DR_Tj MVekV]            ***   def_ed &- VaZd`UV( .,-2'
        HZT\j 8Rc\dUR]V         ***   def_e U`fS]V6 9`cVj 7]]V_ &- VaZd`UV( .,-3'
        CjcR %:R\`eR% 8`h_      ***   def_e aVcW`c^Vc6 @VddZV+I\jUZgZ_X ?_decfTe`c &- VaZd`UV( .,-3'
        9YRc]Vd 8cZTV           ***   def_ed &- VaZd`UV( .,-3'
        JZ^ 8fTYR_R_            ***   def_ed &- VaZd`UV( .,-3'
        7_UcV :R IZ]gR          ***   def_e UcZgVc + def_e aVcW`c^Vc &- VaZd`UV( .,-3'
        @R\V ;RgVj              ***   def_ed &- VaZd`UV( .,-3'
        @V_ ;XR_                ***   def_ed &- VaZd`UV( .,-3'
        7_eY`_j <VccVeeZ        ***   def_ed &- VaZd`UV( .,-3'
        CRc\ <ZTYVcR            ***   def_e aVcW`c^Vc &- VaZd`UV( .,-3'
        IR]Rc =YR[Rc            ***   def_ed &- VaZd`UV( .,-3'
        MV_Uj =feZVccVk         ***   def_e U`fS]V6 7eYV_R 9`]t_ &- VaZd`UV( .,-3'
        >RRc`_ >Z_Vd            ***   def_e U`fS]V6 9YRc]Vd 8cZTV &- VaZd`UV( .,-3'
        :VTReVc @R^Vd           ***   def_e aVcW`c^Vc6 dVTfcZej YVRgj &- VaZd`UV( .,-3'
        HZT\ ARZ_               ***   def_e U`fS]V6 CZTYRV] MVReYVc]j &- VaZd`UV( .,-3'
        FVeV A]VZ_              ***   def_e aVcW`c^Vc &- VaZd`UV( .,-3'
        @`dY BR\Re`d            ***   def_ed &- VaZd`UV( .,-3'
        9`cVj CZTYRV]           ***   def_e U`fS]V6 @`Y_ReYR_ <Vc_R_UVk &- VaZd`UV( .,-3'
        BZ_T`]_
        ?R_ CT]RfXY]Z_          ***   def_e U`fS]V6 :;7 7XV_e &- VaZd`UV( .,-3'
        @R^Vd DVh^R_            ***   def_e aVcW`c^Vc &- VaZd`UV( .,-3'
        @`dZRY D`]R_            ***   def_e U`fS]V6 8cV_UR_ :``]Z_X &- VaZd`UV( .,-3'
        JcRTVj HfXXZVc`         ***   def_e aVcW`c^Vc &- VaZd`UV( .,-3'
        H`SSZV F I^ZeY          ***   def_e cZXXVc &- VaZd`UV( .,-3'
        AZ^^j Ifkf\Z            ***   def_e U`fS]V6 7__R MV_X &- VaZd`UV( .,-3'
        ;gR_ :R_V JRj]`c        ***   def_e U`fS]V6 DReYR_ZV] 7cTR_U &- VaZd`UV( .,-3'
        7]ZTZR LV]R)8RZ]Vj      ***   def_e U`fS]V6 @fdeZ_V BfaV &- VaZd`UV( .,-3'
        @`dY LZ_jRcU            ***   def_e U`fS]V &- VaZd`UV( .,-3'
        FVeVc ;adeVZ_           ***   def_ed &- VaZd`UV( .,-4'
        IeVWR_ZV <]`cVd         ***   def_e UcZgVc6 ;^Z]j JcV^RZ_V &- VaZd`UV( .,-4'
        @fdeZTV >VUV_SVcX       ***   feZ]Zej def_ed &- VaZd`UV( .,-4'
        DZRY]RY >`aV            ***   def_e U`fS]V6 9`fce EWWZTVc + def_ed &- VaZd`UV( .,-4'
        :cVh BVRcj              ***   def_ed &- VaZd`UV( .,-4'
        7]Z_V CRj_V             ***   def_e U`fS]V6 H`^R CRWWZR &- VaZd`UV( .,-4'
        @RZ^V CZ]]Vc            ***   def_e U`fS]V T`__`c S``eY &- VaZd`UV( .,-4'
        D_R^UZ Dh`dR            ***   def_ed &- VaZd`UV( .,-4'
        JY`^Rd F]RTV            ***   def_ed &- VaZd`UV( .,-4'
        IeVgV HZkk`             ***   def_e RTe`c &- VaZd`UV( .,-4'
        >VZUZ =Vc^RZ_V          ***   def_ed &- VaZd`UV( .,-4'
        ITY_RaaRfW
        ;gV]j_ Ed`cZ`           ***   def_e UcZgVc U`fS]V6 @R^ZV BVV AZcTY_Vc &- VaZd`UV( .,-4'
        LRTTRc`
        FRf] LRcRTTYZ           ***   def_e aVcW`c^Vc6 Y``UVU ^R_ &- VaZd`UV( .,-4'
        @`Y_ <Z__Vcej @c*       ***   def_e UcZgVc &- VaZd`UV( .,-5'
        ;UhRcU =RScVV           ***   def_ed &- VaZd`UV( .,-5'
        @R^Vd I* =`_kR]Vk       ***   def_e U`fS]V6 @R^Vd :`_`gR_6 =cZWWZ_ IR_e`aZVec` &- VaZd`UV(
                                      .,-5'
        IeVaYV_ ?kkZ            ***   def_ed &- VaZd`UV( .,-5'
        E]VX EddRjV_\`          ***   def_ed &- VaZd`UV( .,-5'
        CRc\ FVee`XcRdd`        ***   def_e U`fS]V6 B`fZd =RdaRcc` + def_e UcZgVc &- VaZd`UV( .,-5'
        9`cVj FZVc_`            ***   def_e UcZgVc &- VaZd`UV( .,.,'
        :VgZ_ IR_TYVk           ***   def_e U`fS]V6 def_e d`_ &- VaZd`UV( .,.,'
        IeVaYR_ZV L`g`f         ***   def_e U`fS]V &- VaZd`UV( .,.,'
        :VT]R_ Cf]gVj           ***   T`gVcZ_X def_e T``cUZ_Re`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @Rd`_ DX                ***   def_e U`fS]V6 CRcTfd 9Y`Z &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        8`S H`dV^R_             ***   def_e aVcW`c^Vc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        LR]ZdR JReV             ***   def_e aVcW`c^Vc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        JcVg`c ;* :ZT\Vcd`_     ***   def_e aVcW`c^Vc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        P`]em_ >tUZ             ***   def_e U`fS]V6 @VcV^j BR_U`_ >RjVd &f_TcVUZeVU' &f_\_`h_
                                      VaZd`UVd'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                    :53:<
        Case
536<36465         2:20-cv-00435-CBM-PJW Document      47-2 Filed 02/03/21 Page 126 of 146 Page ID
                                          Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
                                                     #:579
     Wivmiw$Geqive$erh$Ipigxvmgep$Hitevxqirx$

        IeVgV_ H* FRbfVeeV      ***   \Vj cZXXZ_X XcZa &44 VaZd`UVd( .,-2).,.,'
        H`^R_ Ija\`             ***   gZUV` a]RjSRT\ &32 VaZd`UVd( .,-2).,.,'
        8cV_U`_ CR]`_V          ***   WZcde T`^aR_j XcZa &30 VaZd`UVd( .,-2).,.,'
        HZTYRcU DVf^R__         ***   TYZVW ]ZXYeZ_X eVTY_ZTZR_ &3, VaZd`UVd( .,-2).,.,'
        8c``\d J`cR_            ***   UZ^^Vc S`RcU `aVcRe`c + UZ^^Vc S`RcU ac`XcR^^Vc &23
                                      VaZd`UVd( .,-2).,-5'
        @`V :V] 8R]k`           ***   V]VTecZTZR_ + UZ^^Vc S`RcU `aVcRe`c + SVde S`j V]VTecZT &2.
                                      VaZd`UVd( .,-2).,.,'
        =RSV A`]`U_j            ***   UZXZeR] Z^RXZ_X eVTY_ZTZR_ &13 VaZd`UVd( .,-2).,-5'
        :R_ZV] BVeZkZR          ***   \Vj cZXXZ_X XcZa &01 VaZd`UVd( .,-2).,-4'
        @VR_)FRf] 8Vc_RcU       ***   XcZa + U`]]j XcZa6 T TR^VcR &00 VaZd`UVd( .,-3).,-5'
        9cZdeZR_ Jc`gR          ***   WZcde RddZdeR_e TR^VcR + S TR^VcR `aVcRe`c + TR^VcR `aVcRe`c6
                                      "S" TR^VcR &0. VaZd`UVd( .,-2).,-4'
        :`fX]Rd FV]]VXcZ_`      ***   TR^VcR `aVcRe`c6 "S" TR^VcR + S TR^VcR `aVcRe`c + TR^VcR
                                      `aVcRe`c + TR^VcR `aVcRe`c6 "R" TR^VcR &0. VaZd`UVd( .,-3)
                                      .,.,'
        8Rc_RSj IYRaZc`         ***   TR^VcR `aVcRe`c6 "R" TR^VcR &/5 VaZd`UVd( .,-4).,.,'
        ;]Z 7c`_`WW             ***   TR^VcR `aVcRe`c6 "S" TR^VcR + R TR^VcR `aVcRe`c + TR^VcR
                                      `aVcRe`c6 "R" TR^VcR &/2 VaZd`UVd( .,-2).,-4'
        :RgZU =cR_Ze`           ***   XcZa + cZXXZ_X XcZa + S TR^VcR U`]]j XcZa &/1 VaZd`UVd( .,-2)
                                      .,-4'
        @R_ 8fcXVdd             ***   dVT`_U RddZdeR_e TR^VcR6 "T" TR^VcR( URj a]RjVc + dVT`_U
                                      RddZdeR_e TR^VcR &/- VaZd`UVd( .,-2).,-5'
        @`Y_ B`aVk              ***   deZ]] aY`e`XcRaYVc &.0 VaZd`UVd( .,-2).,-4'
        CZTYRV] MRT\d           ***   Y`fdV V]VTecZT &./ VaZd`UVd( .,-2).,-3'
        =RScZV] 7]ZTe`          ***   cZXXZ_X XcZa &.- VaZd`UVd( .,-2).,-4'
        9YRgVk
        :RgZU C* HfddV]]        ***   deZ]] aY`e`XcRaYVc &-5 VaZd`UVd( .,-2).,.,'
        E]ZgVc 9Rcj             ***   TR^VcR `aVcRe`c6 "R" TR^VcR &-5 VaZd`UVd( .,-3).,-4'
        9Rc]`d 8RcS`e           ***   ]`RUVc &-3 VaZd`UVd( .,-2).,-3'
        FYZ]]Za L* 9Rcfd`       ***   deZ]] aY`e`XcRaYVc &-. VaZd`UVd( .,-3).,-5'
        FYZ] EVeZ\Vc            ***   TR^VcR `aVcRe`c6 "R" TR^VcR &-0 VaZd`UVd( .,-2).,-3'
        AVZeY Ffe_R^            ***   UZXZeR] Z^RXZ_X eVTY_ZTZR_ &-/ VaZd`UVd( .,.,).,.-'
        9`cj 8RceY              ***   cZXXZ_X XcZa + XcZa &-. VaZd`UVd( .,-2).,-3'
        9`fce_Vj CRcZV          ***   dVe ]ZXYeZ_X eVTY_ZTZR_ &-, VaZd`UVd( .,-4'
        CZ]]Vc
        7UR^ =`_kR]Vk           ***   RddZdeR_e TR^VcR &5 VaZd`UVd( .,-2).,-4'
        AVZeY M* H`UcZXfVk      ***   XcZa &5 VaZd`UVd( .,-4'
        JY`^Rd M`_X             ***   UZXZeR] Z^RXZ_X eVTY_ZTZR_ &5 VaZd`UVd( .,-5).,.,'
        HjR_ =VcedV_            ***   SVde S`j cZXXZ_X XcZa &3 VaZd`UVd( .,-2'
        :RgZU =ZVdScVTYe        ***   deZ]] aY`e`XcRaYVc &1 VaZd`UVd( .,-2).,-5'
        FYZ]ZaaV 9`]]ZXR_       ***   XcZa &2 VaZd`UVd( .,-2).,-4'
        ARe 9R^Vc`_             ***   V]VTecZTZR_ &2 VaZd`UVd( .,-4).,-5'
        @R^ZV JcV_e             ***   TR^VcR `aVcRe`c "T" TR^VcR &2 VaZd`UVd( .,-4'
        @fdeZ_ ITY_VZUVc        ***   cZXXZ_X V]VTecZT &1 VaZd`UVd( .,-2'
        @fdeZ_ CReeYVh          ***   ]`RUVc &1 VaZd`UVd( .,-2'
        M`_X
        CRcZR 9RScR             ***   V]VTecZTZR_ &1 VaZd`UVd( .,-3'
        DZT\ Fc`e`WR_`dZd       ***   XcZa &1 VaZd`UVd( .,-5'
        @`Y_ IZ^^`_d            ***   ]ZXYeZ_X eVTY_ZTZR_ &1 VaZd`UVd( .,-5'
        :RgZU JRZTYVc           ***   T TR^VcR `aVcRe`c6 URj a]RjVc + S TR^VcR `aVcRe`c6 URj a]RjVc
                                      + T TR^VcR `aVcRe`c6 URj a]RjVc ) :Rjd 3)5 &0 VaZd`UVd( .,-3)
                                      .,-5'
        JR^f 8R\c @c*           ***   TYZVW ]ZXYeZ_X eVTY_ZTZR_ &0 VaZd`UVd( .,-4).,-5'
        CZTYRV] AV]]`XX         ***   UZXZeR] Z^RXZ_X eVTY_ZTZR_ &0 VaZd`UVd( .,-5).,.,'
        @f]ZR_ 8Rdd             ***   WZcde RddZdeR_e T TR^VcR &0 VaZd`UVd( .,-5'
        FVeVc :VDZT`]R          ***   ]ZXYeZ_X eVTY_ZTZR_ &/ VaZd`UVd( .,-2'
        BV]R_U AcR_V            ***   T TR^VcR + TR^VcR `aVcRe`c + TR^VcR `aVcRe`c6 da]Z_eVc f_Ze &.
                                      VaZd`UVd( .,-2'
        @Rd`_ 9]VRcj            ***   WZcde RddZdeR_e TR^VcR &/ VaZd`UVd( .,-5'
        <cR_\ HZ_Re`            ***   TR^VcR `aVcRe`c &/ VaZd`UVd( .,-5'
        CZTYRV] 9RcS`_V         ***   V]VTecZTZR_ &. VaZd`UVd( .,-2).,-3'
        AV__j CRceV]]           ***   ]`RUVc &. VaZd`UVd( .,-2).,-3'
        ;]ZRd C`cR]Vd           ***   XcZa &- VaZd`UV( .,-2'
        A*9* H`SR]]`            ***   XcZa &. VaZd`UVd( .,-2'
        8Z]]j =cVV_             ***   deVRUZTR^ `aVcRe`c6 RUUZeZ`_R] &. VaZd`UVd( .,-3).,-4'
        LZ__ZV BRcRhRj          ***   ]ZScR YVRU eVTY_ZTZR_ &. VaZd`UVd( .,-3).,-4'
        AVgZ_ CRceZ_            ***   XcZa + cZXXZ_X XcZa &. VaZd`UVd( .,-3).,-4'
        JR^Rd @R_eR             ***   V]VTecZTZR_ &. VaZd`UVd( .,-3'
        CZTYRV] F* FcZdT` @c*   ***   V]VTecZTZR_ &. VaZd`UVd( .,-3'
        AZ``^Rcd :`c``UZ        ***   ]ZXYeZ_X UVdZX_Vc &- VaZd`UV( .,-5'
        CZTYRV] =cR_e]R_U       ***   9 9R^VcR EaVcRe`c &. VaZd`UVd( .,-5'
        CZ\V AV]]`X             ***   UZe &. VaZd`UVd( .,-5'
        ;UXRc 9`]t_             ***   "R" TR^VcR `aVcRe`c + TR^VcR `aVcRe`c &- VaZd`UV( .,-2'
        CReeYVh =``UhZ_         ***   dVT`_U RddZdeR_e TR^VcR &- VaZd`UV( .,-2'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                          :63:<
        Case
536<36465        2:20-cv-00435-CBM-PJW Document                      47-2 Filed 02/03/21 Page 127 of 146 Page ID
                                                         Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        @R^Vd =fTTZRcU`                                             #:580
                          *** TR^VcR `aVcRe`c6 aZ]`e &- VaZd`UV( .,-2'
        @VWWcVj >RXVc^R_        ***   UZXZeR] Z^RXZ_X eVTY_ZTZR_ &- VaZd`UV( .,-2'
        =Rcj CRce`_V            ***   WZcde T`^aR_j XcZa &- VaZd`UV( .,-2'
        HRaYj C`]Z_Rcj          ***   TR^VcR `aVcRe`c &- VaZd`UV( .,-2'
        @`Y_ ITYhRcek           ***   TR^VcR `aVcRe`c &- VaZd`UV( .,-2'
        CZ\V IZ^V               ***   gZUV` a]RjSRT\ &- VaZd`UV( .,-2'
        @`Y_ LV]Vk              ***   TYZVW ]ZXYeZ_X eVTY_ZTZR_ &- VaZd`UV( .,-2'
        @`dV UV] 9 CRceZ_Vk     ***   V]VTecZT &- VaZd`UV( .,-3'
        IeVaYV_ =Zc`fRcU        ***   XcZa &- VaZd`UV( .,-3'
        IeVaYV_ A`k]`hd\Z       ***   WZcde RddZdeR_e TR^VcR6 "S" TR^VcR &- VaZd`UV( .,-3'
        @f]ZR ;]RZ_V CZ]]d      ***   XcZa &- VaZd`UV( .,-3'
        @fdeZ_ F`hVcd           ***   XcZa &- VaZd`UV( .,-3'
        CR]T`]^ 7* Ffc_V]]      ***   TR^VcR `aVcRe`c6 RUUZeZ`_R] &- VaZd`UV( .,-3'
        C* FRc\Vc IYZaaVj       ***   V]VTecZTZR_ &- VaZd`UV( .,-3'
        IT`ee I`fdR             ***   cZXXZ_X XcZa &- VaZd`UV( .,-3'
        @`V <fXR]]`             ***   eVTY_`TcR_V eVTY_ZTZR_ &- VaZd`UV( .,-4'
        :VieVc AV__VUj          ***   RVcZR] Uc`_V aZ]`e &- VaZd`UV( .,-4'
        HR_Uj BZ_               ***   cZXXZ_X V]VTecZTZR_ &- VaZd`UV( .,-4'
        :j]R_ E%AVVWV           ***   Uc`_V eVTY_ZTZR_ &- VaZd`UV( .,-4'
        HV_Re` GfZcZUf^SRj      ***   ]ZXYeZ_X eVTY_ZTZR_ &- VaZd`UV( .,-5'
        HfddV]] Bj__            ***   V]VTecZTZR_ &- VaZd`UV( .,.,'
        Cj` 9R^aSV]]            ***   ]`RUVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        HZTYRcU 8`\^R_          ***   V]VTecZTZR_ &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        H`dd 9ZecZ_             ***   dVT`_U RddZdeR_e TR^VcR6 "T" TR^VcR &f_TcVUZeVU' &f_\_`h_
                                      VaZd`UVd'
        7]W`_d` :ZRk            ***   dVT`_U RddZdeR_e TR^VcR6 "R" TR^VcR &f_TcVUZeVU' &f_\_`h_
                                      VaZd`UVd'
        @Z^ =c`fe               ***   SVde S`j V]VTecZT &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        CReeYVh @* C`_RYR_      ***   ]ZXYeZ_X SR]]``_ `aVcRe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        ;^Z]j 7cRX`_Vd          ***   deZ]] aY`e`XcRaYVc6 RUUZeZ`_R] &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        IZ^`_ HfSV_deVZ_        ***   cZXXZ_X V]VTecZTZR_ &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        8VT\j >VhZee            ***   ]`RUVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Ermqexmsr$Hitevxqirx$

        8cfTV BVV =c`dd         ***   ]VRU^R_ &- VaZd`UV( .,-3'

     Wivmiw$Gewxmrk$Hitevxqirx$

        9Rc`]Z_V F`^^Vce)       ***   TRdeZ_X Rdd`TZReV &45 VaZd`UVd( .,-2).,.-'
        7]]VXcR_eV
        :VR__R =cVZW            ***   TRdeZ_X RddZdeR_e &5, VaZd`UVd( .,-2).,.-'
        J`_j 8VYcZ_XVc          ***   ViecRd TRdeZ_X UZcVTe`c + ViecR TRdeZ_X UZcVTe`c + ViecRd TRdeZ_X
                                      &34 VaZd`UVd( .,-2).,.,'
        IeVaYR_ZV               ***   ViecRd TRdeZ_X UZcVTe`c &30 VaZd`UVd( .,-2).,.,'
        :V9`fcTVj
        =R^]ZV] MVc_ZT\         ***   TRdeZ_X &-0 VaZd`UVd( .,-5).,.,'
        9`deR DZT`]Rd           ***   TRdeZ_X Rdd`TZReV &5 VaZd`UVd( .,-2'
        @Rd`_ >RccZd            ***   RUc g`ZTV TRdeZ_X &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        7]Vi ?d\`f_V_           ***   TRdeZ_X RddZdeR_e &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @`Y_ Ece                ***   TRdeZ_X Rdd`TZReV &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        CReeYVh I\c`SR]R\       ***   ViVTfeZgV Z_ TYRcXV `W TRdeZ_X &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Gswxyqi$erh$[evhvsfi$Hitevxqirx$

        ;^^R 8V]]V]             ***   T`def^V ac`UfTeZ`_ RddZdeR_e + T`def^V UVaRce^V_e T``cUZ_Re`c
                                      &2. VaZd`UVd( .,-3).,.,'
        B`ccRZ_V >Rh\           ***   T`def^V UVaRce^V_e T``cUZ_Re`c + RddZdeR_e T`def^V UVdZX_Vc
                                      &2, VaZd`UVd( .,-2).,-5'
        @V__ZWVc ?_XcR^         ***   hRcUc`SV dfaVcgZd`c &13 VaZd`UVd( .,-3).,.,'
        IVR_R =`cU`_            ***   \Vj eRZ]`c + AVj JRZ]`c &13 VaZd`UVd( .,-3).,.,'
        CRcZdR <VccRcR          ***   \Vj T`def^Vc + dVe T`def^Vc &/5 VaZd`UVd( .,-3).,-5'
        CRcj 9RacRcZ            ***   T`def^Vc &/. VaZd`UVd( .,-3).,-5'
        A`_kZV A`V_ZX           ***   T`def^Vc &.3 VaZd`UVd( .,-2).,-4'
        ;^Z]j 9YR]^Vcd          ***   dVe T`def^Vc + T`def^Vc + hRcUc`SV &.3 VaZd`UVd( .,-4).,-5'
        C`_Z\R :RcSj            ***   T`def^V dfaVcgZd`c + dVe T`def^Vc &., VaZd`UVd( .,-2).,-3'
        CVXYR__ F]f^^Vc         ***   YVRU eRZ]`c &.. VaZd`UVd( .,-2).,-3'
        DReR]ZV J`ccVd          ***   \Vj T`def^Vc &.. VaZd`UVd( .,-2).,-3'
        7SSj 8RZ]Vj             ***   T`def^Vc &., VaZd`UVd( .,-2).,-3'
        BZk =VZVc               ***   eRZ]`c &., VaZd`UVd( .,-2).,-3'
        AReZV >Rced`V           ***   RddZdeR_e T`def^V UVdZX_Vc &., VaZd`UVd( .,-2).,-3'
        ;gR_ H`dd               ***   dVT`_U RddZdeR_e T`def^V UVdZX_Vc &-5 VaZd`UVd( .,-2).,-3'
        BZdR 9YRgVk             ***   dVe T`def^Vc &-5 VaZd`UVd( .,-3).,-4'
        9`ce_Vj >Z]]^R_         ***   dVe T`def^Vc + 8= dVe T`def^Vc &-5 VaZd`UVd( .,-3).,-4'
        CRcZR ;* =RcTZR         ***   hRcUc`SV dfaVcgZd`c &-4 VaZd`UVd( .,-3).,-4'
        CVZ BRZ >ZaaZd]Vj       ***   \Vj T`def^Vc + dVe T`def^Vc &-3 VaZd`UVd( .,-2).,-4'
        9`iV

lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                      :73:<
        Case
536<36465        2:20-cv-00435-CBM-PJW Document                    47-2 Filed 02/03/21 Page 128 of 146 Page ID
                                                       Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        @`Vj 9R^aSV]]     *** T`def^Vc &-3 VaZd`UVd( .,-2).,-3' #:581
        @`dY MR]]h`c\           ***   dVe T`def^Vc &-0 VaZd`UVd( .,-2).,-3'
        AVgZ_ :cRgVd            ***   T`def^V dfaVcgZd`c &-/ VaZd`UVd( .,-2).,-3'
        >Rj]Vj PZ^^Vc^R_        ***   9`def^V Fc`UfTeZ`_ 7ddZdeR_e &-/ VaZd`UVd( .,-2).,-3'
        DZT\j I^ZeY             ***   RddZdeR_e T`def^V UVdZX_Vc &-/ VaZd`UVd( .,-4).,-5'
        P`V DRUV]               ***   dVe T`def^Vc &-. VaZd`UVd( .,-2).,-3'
        8VX`_ZR 8VcXVd          ***   dVe T`def^Vc &4 VaZd`UVd( .,-2).,-3'
        7]]VXcR IeRc`SZ_        ***   T`def^Vc &2 VaZd`UVd( .,-2).,-3'
        DReR]ZR FRcd`_d         ***   RddZdeR_e T`def^V UVdZX_Vc &2 VaZd`UVd( .,-3'
        9Rc`] :VV]Rj            ***   hRcUc`SV &2 VaZd`UVd( .,-5).,.,'
        Ec_V]]R 9YZ`dd`_V       ***   RUUZeZ`_R] dVe T`def^Vc &1 VaZd`UVd( .,-2).,-3'
        CR]Z\ If^^Vcd           ***   SX T`def^Vc &0 VaZd`UVd( .,-2).,-3'
        :VScR FVT\              ***   dVe T`def^Vc &0 VaZd`UVd( .,-2'
        CRcXRcVe C`j            ***   RUUZeZ`_R] SRT\Xc`f_U T`def^Vc &0 VaZd`UVd( .,-5'
        AVgZ_ HZeeVc            ***   T`def^V dfaVcgZd`c &/ VaZd`UVd( .,-2'
        IeVWWZ MVde             ***   dVe T`def^Vc &/ VaZd`UVd( .,-2'
        >RcdYSVcXVc
        CR]T`]^ FYZaad          ***   dVe T`def^Vc &/ VaZd`UVd( .,-3'
        8V_ FYZ]Zaa             ***   RddZdeR_e T`def^V UVdZX_Vc &/ VaZd`UVd( .,-4'
        :RgZU 9cZeeV_UV_        ***   RUUZeZ`_R] eRZ]`c + T`def^V V]VTecZTZR_ &. VaZd`UVd( .,-2).,-3'
        7^j 7_UcVhd             ***   hRcUc`SV dfaVcgZd`c &. VaZd`UVd( .,-2'
        Bj__V CRfcVV_           ***   hRcUc`SV dfaVcgZd`c &. VaZd`UVd( .,-2'
        9fceZd
        @V__ZWVc AZcdTY^R_      ***   RddZdeR_e T`def^V UVdZX_Vc &. VaZd`UVd( .,-2'
        @RTbfV]Z_V MRkZc        ***   RddZdeR_e T`def^V UVdZX_Vc &. VaZd`UVd( .,-2'
        ;cZTR IfkR__V IT`ee     ***   RUUZeZ`_R] ecfT\ T`def^Vc &. VaZd`UVd( .,-3'
        @VddZTR PRgR]R          ***   T`def^Vc &. VaZd`UVd( .,-5'
        8RcSRcR >RfdV           ***   hRcUc`SV dfaVcgZd`c &- VaZd`UV( .,-2'
        AcZdeZ_ HVj_`]Ud        ***   \Vj T`def^Vc &- VaZd`UV( .,-2'
        BZk IR^fV]d             ***   JcfT\ 9`def^Vc &- VaZd`UV( .,-2'
        7jdYR MR]]RTV           ***   dY`aaVc &- VaZd`UV( .,-2'
        7UR^ 7UV]^R_            ***   T`def^Vc &- VaZd`UV( .,-3'
        CV]ZddR =R_XZ           ***   RUUZeZ`_R] dVe T`def^Vc &- VaZd`UV( .,-4'
        7__R JcZ_XR]Z           ***   RUUZeZ`_R] T`def^Vc &- VaZd`UV( .,-4'
        9YRc]Vd >`]^Vd          ***   T`def^Vd ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-5'
        AcZdeZ_V 8V]]VcfU       ***   \Vj T`def^Vc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        H`dV 9RaV]]feZ          ***   \Vj T`def^Vc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        7gR OfcZ\` >R^R         ***   T`def^V T``cUZ_Re`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @V__ZWVc >RccZ_Xe`_     ***   T`def^V RddZdeR_e &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        FV_V]`aV BRfXY^R_       ***   T`def^Vc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        ;UV_ CZ]]Vc             ***   dVe T`def^Vc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        IYV]Sj H`SZ_d`_         ***   T`def^V aR &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        :cVR JRceRX]ZR          ***   \Vj eRZ]`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        HZTYRcU 7* PZ^^Vc       ***   \Vj T`def^Vc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Ihmxsvmep$Hitevxqirx$

        CRc\ MZ]\Z_d            ***   T`]`cZde + WZ_R] T`]`cZde &4. VaZd`UVd( .,-2).,.,'
        7_UcVh M``]]Vj          ***   a`de)ac`UfTeZ`_ T``cUZ_Re`c &00 VaZd`UVd( .,-3).,-5'
        9YcZd PRcT`_V           ***   URZ]ZVd eVTY_ZTZR_ &0. VaZd`UVd( .,-2).,-4'
        7Z^VV @V__Z_Xd          ***   RddZdeR_e VUZe`c &/, VaZd`UVd( .,-3).,.,'
        AReZV CT<RUUV_          ***   a`de)ac`UfTeZ`_ RddZdeR_e &.2 VaZd`UVd( .,-5).,.-'
        @V__R H`dT`V            ***   URZ]ZVd `aVcRe`c &.0 VaZd`UVd( .,-5).,.,'
        @`Y_ H`SVce             ***   URZ]ZVd `aVcRe`c &.- VaZd`UVd( .,-2).,-5'
        >R^^VcVc
        CReeYVh 9Rc`_           ***   RddZdeR_e VUZe`c &./ VaZd`UVd( .,-4).,.,'
        8VTTR IecRfdd           ***   a`de)ac`UfTeZ`_ RddZdeR_e &.. VaZd`UVd( .,-2).,-3'
        AReYcj_ 8cR_US`         ***   a`de)ac`UfTeZ`_ T``cUZ_Re`c &-5 VaZd`UVd( .,-5).,.,'
        ?_UZR CRdeVc            ***   URZ]ZVd `aVcRe`c &-4 VaZd`UVd( .,-5).,.-'
        CZ\V IeZgR]R            ***   RddZdeR_e VUZe`c &-2 VaZd`UVd( .,-3).,-5'
        @VWW ;cgZ_              ***   RddZdeR_e VUZe`c &-1 VaZd`UVd( .,-2).,-4'
        9cRZX :VhVj             ***   RUUZeZ`_R] VUZe`c &-1 VaZd`UVd( .,-4).,.,'
        DZTY`]Rd <fV_eVd        ***   a`de)ac`UfTeZ`_ T``cUZ_Re`c &-0 VaZd`UVd( .,-2).,-3'
        CRcZ]j_ CTCRY`_         ***   RddZdeR_e VUZe`c &-0 VaZd`UVd( .,-4).,.,'
        7UR^d
        @`Y_ 8`_eR              ***   T`]`cZde6 URZ]ZVd + T`]`cZde &-, VaZd`UVd( .,-2).,-3'
        7UR^ <* 8]f^            ***   RddZdeR_e VUZe`c &4 VaZd`UVd( .,-2).,-3'
        HRj IeR_e`_             ***   URZ]ZVd ac`UfTVc &- VaZd`UV( .,.,).,.-'
        AReYj CVddVc            ***   RddZdeR_e VUZe`c &2 VaZd`UVd( .,-2).,-3'
        CZTYRV] CRZUR           ***   URZ]ZVd ac`UfTVc &0 VaZd`UVd( .,.,'
        ;]j CV__Z_              ***   RddZdeR_e VUZe`c + RUUZeZ`_R] VUZe`c &/ VaZd`UVd( .,-3).,-4'
        :Vg`_ 9`]SVce           ***   a`de)ac`UfTeZ`_ T``cUZ_Re`c &. VaZd`UVd( .,-3'
        CZR FR\f]d\Z            ***   IV_Z`c :RZ]ZVd EaVcRe`c &. VaZd`UVd( .,.,'
        @VWWcVj BVV >`]]Zd      ***   RUUZeZ`_R] VUZe`c6 `aV_Z_X eZe]V dVbfV_TV &- VaZd`UV( .,-2'
        HjR_ CZ]Vd              ***   a`de)ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-2'

lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                    :83:<
        Case
536<36465         2:20-cv-00435-CBM-PJW Document                      47-2 Filed 02/03/21 Page 129 of 146 Page ID
                                                          Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        IeVWR_ I`__V_WV]U  *** T`]`cZde &- VaZd`UV( .,-2'            #:582
        BZdR IfaVc              ***   RddZdeR_e VUZe`c &- VaZd`UV( .,-2'
        @R\V 9`YV_              ***   RUUZeZ`_R] VUZe`c &- VaZd`UV( .,-3'
        CVdXV_                  ***   _ZXYe `_)]Z_V VUZe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        =VScV^Vd\V]
        <cR_TZdT` FVcR]eR       ***   `_)]Z_V VUZe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        8cRU]Vj IZ^^`_d         ***   RddZdeR_e VUZe`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Psgexmsr$Qerekiqirx$

        7_R BRfcR Ff]ZU`        ***   ]`TReZ`_ dT`fe &43 VaZd`UVd( .,-2).,.,'
        IYR_V >RUV_             ***   ]`TReZ`_ ^R_RXVc &35 VaZd`UVd( .,-2).,.,'
        8]RZcV 8feTYVc          ***   ]`TReZ`_ T``cUZ_Re`c &/1 VaZd`UVd( .,-2).,-4'
        CReeYVh <]VZdTY^R_      ***   RddZdeR_e ]`TReZ`_ ^R_RXVc &.1 VaZd`UVd( .,-2).,-4'
        BVR 8Rc_RgV             ***   RddZdeR_e ]`TReZ`_ ^R_RXVc &.- VaZd`UVd( .,-4).,.,'
        @R\V Ia`_XSVcX          ***   ]`TReZ`_ RddZdeR_e &- VaZd`UV( .,-2'
        IRcR <fcVj              ***   ]`TReZ`_ dT`fe &. VaZd`UVd( .,-5'
        9V_ZR >R^ae`_           ***   B`TReZ`_ 7ddZdeR_e &. VaZd`UVd( .,-5'
        CZ\V 8f`_R__`           ***   RddZdeR_e ]`TReZ`_ ^R_RXVc &- VaZd`UV( .,-2'
        <cR_\ 9`gZ_`            ***   ]`TReZ`_ ^R_RXVc &- VaZd`UV( .,-2'
        @Z^^j =cZSSZ_           ***   ]`TReZ`_ RddZdeR_e &- VaZd`UV( .,-2'
        IfdR_ FRk`d             ***   ]`TReZ`_ dT`fe &- VaZd`UV( .,-3'
        7]ViR_UVc CRceZ_        ***   RddZdeR_e ]`TReZ`_ ^R_RXVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        9YcZd FRXV              ***   ]`TReZ`_ RddZdeR_e &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Qywmg$Hitevxqirx$

        BZkR HZTYRcUd`_         ***   ^fdZT dfaVcgZd`c &43 VaZd`UVd( .,-2).,.,'
        @VWW Hfdd`              ***   ^RZ_ eZe]V eYV^V Sj &23 VaZd`UVd( .,-2).,-5'
        CReVR Fc][VgZT          ***   dT`cV VUZe`c &00 VaZd`UVd( .,-2).,-4'
        @`cUR_ =RX_V            ***   T`^a`dVc6 RUUZeZ`_R] ^fdZT &0. VaZd`UVd( .,-2).,-4'
        J`^^j B`T\Vee           ***   ^fdZT VUZe`c &/5 VaZd`UVd( .,-4).,.,'
        H`SSZV 7UR^d            ***   ^fdZT VUZe`c &.- VaZd`UVd( .,-3).,-4'
        @VddZTR >RccZd`_        ***   ^fdZT VUZe`c &-4 VaZd`UVd( .,-2).,-3'
        7_e`_Z` 7_UcRUV         ***   T`^a`dVc6 RUUZeZ`_R] ^fdZT &4 VaZd`UVd( .,-2).,-4'
        @`j DXZRh               ***   T`^a`dVc RddZdeR_e + dT`cV VUZe`c &4 VaZd`UVd( .,-2).,-3'
        8cZR_ 8f]^R_            ***   ^fdZT VUZe`c &- VaZd`UV( .,-2'
        B`cV_k` @`Y_d`_         ***   T`^a`dVc6 RUUZeZ`_R] ^fdZT &- VaZd`UV( .,-2'
        AZVc BVY^R_             ***   ^fdZT dfaVcgZd`c &- VaZd`UV( .,-2'
        8RcR\R CRj              ***   dZ_XVc6 WVRefcVU d`]`Zde &- VaZd`UV( .,-3'
        J`^ F`]TV               ***   T`^a`dVc6 `eYVc ^fdZT &- VaZd`UV( .,-3'
        7]Vi MZ]d`_             ***   T`^a`dVc6 RUUZeZ`_R] ^fdZT + aVcW`c^Vc &- VaZd`UV( .,-3'
        MZ]]ZR^ CjVcd           ***   T`^a`dVc6 RUUZeZ`_R] ^fdZT &- VaZd`UV( .,-4'
        =Rcj H`SZ_d`_           ***   T`^a`dVc6 RUUZeZ`_R] ^fdZT &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Wgvmtx$erh$Gsrxmrymx}$Hitevxqirx$

        CV]ZddR AR]SWfd         ***   dTcZae   dfaVcgZd`c &3, VaZd`UVd( .,-2).,.,'
        =V`cXV 9R^RcUR          ***   dTcZae   dfaVcgZd`c &3 VaZd`UVd( .,-2).,-3'
        ARecZ 8Z]]RcU           ***   dTcZae   dfaVcgZd`c &- VaZd`UV( .,-2'
        ;cZT HVZek              ***   dTcZae   T``cUZ_Re`c &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Xverwtsvxexmsr$Hitevxqirx$

        >V_cj I* 7gV]Z_         ***   ecR_da`ceReZ`_ TRaeRZ_ &12 VaZd`UVd( .,-3).,.,'
        H`SVce H* :`_`gR_       ***   V]VTecZT ecfT\ UcZgVc &.4 VaZd`UVd( .,-2).,-4'
        FRecZT\ >`XR_           ***   ecR_da`ceReZ`_ T`)TRaeRZ_ &-3 VaZd`UVd( .,-2).,-3'
        CZ\V ;RdeVc             ***   ecR_da`ceReZ`_ TRaeRZ_ &-2 VaZd`UVd( .,-2).,-3'
        BZR^ <VcXfd`_           ***   ac`UfTeZ`_ UcZgVc &-- VaZd`UVd( .,-3).,.,'
        CZTYRV] 7* 9Ra`e`de`    ***   UcZgVc6 TRde ) ecR_da`ce WRTZ]ZeZVd + UcZgVc6 TRde) ecR_da`ce
                                      WRTZ]ZeZVd &. VaZd`UVd( .,-3'
        FRf] @* CRfc`           ***   UcZgVc6 YRZc R_U ^R\Vfa &. VaZd`UVd( .,-5'
        8`fXYV_ 9]Z_e`_         ***   UcZgVc &- VaZd`UV( .,-2'
        HZTYRcU FcVdfeeZ @c*    ***   ecR_da`ceReZ`_ &- VaZd`UV( .,-2'
        JY`^Rd HVZ]]j           ***   ecR_da`ceReZ`_ TRaeRZ_ &- VaZd`UV( .,-2'
        =RSV JfcZV]]`           ***   TR^VcR TRc UcZgVc &- VaZd`UV( .,-2'
        9YcZd CRcTYVd`_R        ***   UcZgVc &- VaZd`UV( .,-4'
        H`_R]U 8Rf^             ***   UcZgVc &f_TcVUZeVU' + ecR_da`ceReZ`_ &f_TcVUZeVU' + f_Ze UcZgVc
                                      &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'

     Wivmiw$Ehhmxmsrep$Gvi{$

        <cR_\ IaRX_`]`          ***   eVTY_ZTR] RUgZd`c &30 VaZd`UVd( .,-2).,.,'
        MZ]]ZR^ 8* :Rhd`_       ***   eVTY_ZTR] RUgZd`c &14 VaZd`UVd( .,-2).,-5'
        CReZ]UV LR]VcR          ***   ac`UfTeZ`_ RTT`f_eR_e &1- VaZd`UVd( .,-4).,.,'
        DZT\Z I]RT\             ***   ac`UfTeZ`_ T``cUZ_Re`c &0- VaZd`UVd( .,-4).,.,'
        HjR_ CT:`_R]U           ***   ac`UfTeZ`_ T``cUZ_Re`c &0, VaZd`UVd( .,-2).,-4'
lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                       :93:<
        Case
536<36465         2:20-cv-00435-CBM-PJW Document                       47-2 Filed 02/03/21 Page 130 of 146 Page ID
                                                           Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        7]SVce LR]VcR                                                 #:583
                           *** WZcde RddZdeR_e RTT`f_eR_e &/2 VaZd`UVd( .,-3).,-5'
        CZTYRV] 7_eY`_j         ***   ac`UfTeZ`_ RddZdeR_e &.5 VaZd`UVd( .,-2).,-3'
        8c`h_
        HRj FVcdRfU             ***   dVe ac`UfTeZ`_ RddZdeR_e + ac`UfTeZ`_ RddZdeR_e &.2 VaZd`UVd(
                                      .,-3).,-5'
        8ZR_TR 8* =`_kR]Vk      ***   ac`UfTeZ`_ dVTcVeRcj &./ VaZd`UVd( .,-2).,-3'
        HVXZ_R ARek             ***   RddZdeR_e ac`UfTeZ`_ `WWZTV T``cUZ_Re`c &./ VaZd`UVd( .,-2)
                                      .,-3'
        ;cZ_ Ac`_               ***   ac`UfTeZ`_ deRWW &./ VaZd`UVd( .,-2).,-3'
        @`Y_ B`aVk              ***   XcRaYZTd+gWi T``cUZ_Re`c &./ VaZd`UVd( .,-2).,-3'
        7]VddR_Uc` IR_e`c`      ***   RddZdeR_e e` T`)ViVTfeZgV ac`UfTVc+UZcVTe`c &./ VaZd`UVd( .,-2)
                                      .,-3'
        9`fce_Vj 7SS`ee         ***   ac`UfTeZ`_ RddZdeR_e &.. VaZd`UVd( .,-2).,-3'
        9RcR >R]]               ***   ac`UfTVc%d RddZdeR_e &.. VaZd`UVd( .,-2).,-3'
        BfTRd ?dRSV]]R          ***   ac`UfTeZ`_ RddZdeR_e &.. VaZd`UVd( .,-2).,-3'
        9R_UZTV HV_VV           ***   dVT`_U RddZdeR_e RTT`f_eR_e + ._U RddZdeR_e RTT`f_eR_e &.-
        Cf_`k                         VaZd`UVd( .,-2).,-3'
        OR_Vee HR^ZcVk          ***   `WWZTV ac`UfTeZ`_ RddZdeR_e + ac`UfTeZ`_ RddZdeR_e &.. VaZd`UVd(
                                      .,-2).,-3'
        HZT\ H`ddVe             ***   deRWW ac`UfTeZ`_ RddZdeR_e &.. VaZd`UVd( .,-2).,-3'
        7_eY`_j JVcZ`           ***   aRjc`]] RddZdeR_e &.. VaZd`UVd( .,-3).,-4'
        ARj]R HfUVdd            ***   `WWZTV ac`UfTeZ`_ RddZdeR_e + EWWZTV Fc`UfTeZ`_ 7ddZdeR_e &-5
                                      VaZd`UVd( .,-5).,.,'
        @`Y__j 9R]]RhRj         ***   \Vj dVe ac`UfTeZ`_ RddZdeR_e &-4 VaZd`UVd( .,-2).,-3'
        DReV 9c`h]Vj            ***   ac`UfTeZ`_ RddZdeR_e &-4 VaZd`UVd( .,-2).,-3'
        @Vdd <cjVc              ***   ac`UfTeZ`_ RddZdeR_e &-3 VaZd`UVd( .,-2).,-3'
        9RcZ B* Ie`cj           ***   ac`UfTeZ`_ RTT`f_eR_e &-3 VaZd`UVd( .,-2).,-3'
        <cR_\ Bf_ek             ***   eVTY_ZTR] RUgZd`c &-2 VaZd`UVd( .,-2).,-3'
        =Z`gR__Z CT;Rde]R_U     ***   hcZeVc%d ac`UfTeZ`_ RddZdeR_e &-2 VaZd`UVd( .,-3).,-4'
        9Z_Uj IYZ_)?f_ BZ       ***   aRjc`]] RddZdeR_e &-1 VaZd`UVd( .,-2).,-3'
        @R_Vn OR_TVj            ***   ac`UfTeZ`_ RddZdeR_e &-1 VaZd`UVd( .,-3).,-4'
        7Rc`_ MZ_T\]Vc          ***   \Vj dVe ac`UfTeZ`_ RddZdeR_e &-0 VaZd`UVd( .,-3).,-4'
        @VddZV <cR_TZd          ***   dVT`_U RddZdeR_e RTT`f_eR_e &-/ VaZd`UVd( .,-4).,-5'
        7_eY`_j :V] =c`dd`      ***   ac`UfTeZ`_ RddZdeR_e &-. VaZd`UVd( .,-2).,-3'
        @R\V >VRU               ***   g`ZTV RTe`c + RUc ]``a Xc`fa + RUc g`ZTVd &-. VaZd`UVd( .,-3)
                                      .,-5'
        <V]ZaV FRgR             ***   ac`UfTeZ`_ RddZdeR_e &-- VaZd`UVd( .,-2).,-3'
        9YR^S]VV I^ZeY          ***   ac`UfTeZ`_ RddZdeR_e &-, VaZd`UVd( .,-2).,-3'
        @`R__R 9RSV]]`          ***   RddZdeR_e RTT`f_eR_e &5 VaZd`UVd( .,-3'
        J`UU M`]V_d\Z           ***   ac`UfTeZ`_ RTT`f_eR_e &5 VaZd`UVd( .,-3'
        CReeYVh <]VZdTY^R_      ***   RddZdeR_e ]`TReZ`_ ^R_RXVc &4 VaZd`UVd( .,-2).,-3'
        LVcR @RT\d`_            ***   dVT`_U RddZdeR_e RTT`f_eR_e &4 VaZd`UVd( .,-2'
        E^Rc IR^fV]d            ***   ac`UfTeZ`_ RddZdeR_e &4 VaZd`UVd( .,-4'
        AVgZ_ C* @RT`Sd         ***   ac`UfTeZ`_ RddZdeR_e &2 VaZd`UVd( .,-2'
        BRfcV_                  ***   dVe ac`UfTeZ`_ RddZdeR_e &2 VaZd`UVd( .,-3'
        LR_UVcdTYffc
        8V_ :f\Vd               ***   RUc ]``a Xc`fa + 7Uc B``a =c`fa &2 VaZd`UVd( .,-5).,.,'
        B`fZV ?_ZkZ`            ***   dVe ^VUZT &1 VaZd`UVd( .,-2).,-3'
        LZ_TV_k` FVaV @c*       ***   dVe ^VUZT &1 VaZd`UVd( .,-2).,-3'
        9YVcj] :* E]dk`h\R      ***   aRjc`]] RddZdeR_e &1 VaZd`UVd( .,-2'
        AReYj JcZ_Y             ***   RUUZeZ`_R] ac`UfTeZ`_ RddZdeR_e &1 VaZd`UVd( .,-3'
        BVd]ZV 9`YV_            ***   RUc ]``a Xc`fa &0 VaZd`UVd( .,-4).,-5'
        7dY]Vj CZX_`dZ          ***   ac`UfTeZ`_ RddZdeR_e &0 VaZd`UVd( .,-4).,-5'
        >Rj]Vj 8]RT\R]]         ***   ac`UfTeZ`_ RddZdeR_e &/ VaZd`UVd( .,-2).,-4'
        DZT`]V :ZD`__`          ***   deR_U)Z_ &. VaZd`UVd( .,-2).,-3'
        IYVcj] CZ_Z\Vd          ***   deR_U)Z_6 7__RSV]]R ITZ`ccR + deR_U)Z_6 IeVaYR_ZV AfcekfSR &.
                                      VaZd`UVd( .,-3).,-4'
        :Vg`_ 9`]SVce           ***   a`de T``cUZ_Re`c &. VaZd`UVd( .,-3'
        I`aYZR @RT`Sd           ***   RddZdeR_e aRjc`]] RTT`f_eR_e &. VaZd`UVd( .,-3'
        IR^R_eYR Ecee           ***   dVe ac`UfTeZ`_ RddZdeR_e &. VaZd`UVd( .,-3'
        @V_ HjR_                ***   WZcde RddZdeR_e RTT`f_eR_e &. VaZd`UVd( .,-3'
        IVR_ JY`c_V             ***   ]`TReZ`_d &. VaZd`UVd( .,-3'
        7]ViR_UcZR 8R]UZ_Z      ***   ac`UfTeZ`_ RddZdeR_e &. VaZd`UVd( .,-4'
        @`Y_ 9RccRWR            ***   TY`cV`XcRaYVc &. VaZd`UVd( .,-4'
        @V__ZWVc IefT\Vj        ***   T]Vc\ &. VaZd`UVd( .,-4'
        @RcVU 8fc\V             ***   ac`UfTeZ`_ T``cUZ_Re`c &. VaZd`UVd( .,-5).,.,'
        EcjR_ BR_UR             ***   `_)dVe efe`c &. VaZd`UVd( .,-5).,.,'
        7_XV]` LRTT`            ***   RUUZeZ`_R] g`ZTVd &. VaZd`UVd( .,-5).,.,'
        AV__VeY M`_X 9YR_       ***   ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-2'
        DReR]ZV :R^ZT`          ***   ac`UfTeZ`_ T``cUZ_Re`c &- VaZd`UV( .,-2'
        CZTYRV] :`_UVc`         ***   ac`UfTeZ`_ dVTcVeRcj &- VaZd`UV( .,-2'
        BfTRd <ZV]U             ***   ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-2'
        @R_Zd <Z_\]V            ***   WZcde RddZdeR_e RTT`f_eR_e &- VaZd`UV( .,-2'
        :R_ZV]]V >`]]V_SVcX     ***   deR_U)Z_6 W`c IR^R_eYR @`_Vd &- VaZd`UV( .,-2'
        9YcZde`aYVc             ***   B`TReZ`_ IT`fe &- VaZd`UV( .,-2'
        BVIecR_XV

lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                        ::3:<
        Case
536<36465        2:20-cv-00435-CBM-PJW Document                       47-2 Filed 02/03/21 Page 131 of 146 Page ID
                                                          Fypp$,XZ$Wivmiw$645:Ò$-$1$Jypp$Gewx$*$Gvi{$1$MQHf
        ARc]V__R B`^SRcUZ                                            #:584
                          *** deRWW dVe ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-2'
        =Rcj H`eeVc             ***   ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-2'
        HjR_ @* MZ]d`_          ***   ac`UfTeZ`_ T``cUZ_Re`c &- VaZd`UV( .,-2'
        CRi MZ_Z\               ***   ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-2'
        <RR 8cZ^^`              ***   RUc g`ZTV RTe`c &- VaZd`UV( .,-3'
        :VS 9`]V                ***   ^VUZTR] daVTZR]ej ac`UfTe a]RTV^V_e T`_df]eZ_X &- VaZd`UV(
                                      .,-3'
        7]Vi ETR_dVj            ***   ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-3'
        =RSj IR_eZ_V]]Z         ***   UZR]VTe T`RTY6 IeRTVj H`TR &- VaZd`UV( .,-3'
        DR_Tj 8cRf_             ***   RddZdeR_e TY`cV`XcRaYVc &- VaZd`UV( .,-4'
        ;gR_ 8cVV_              ***   ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-4'
        :VZUcR 9ReVc`           ***   dVe ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-4'
        ARe >Rc]Vj              ***   deR_U)Z_ &- VaZd`UV( .,-4'
        IVSRdeZR_ C`_e[fZTY     ***   ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-4'
        8cZee FRcd`_d           ***   ac`UfTeZ`_ RddZdeR_e &- VaZd`UV( .,-4'
        =Z_XVc JZTV             ***   deR_U)Z_ &- VaZd`UV( .,-4'
        FV__Z_Xe`_
        AV]dVj IRf_UVcd         ***   deR_U)Z_6 CRcTfd DRj]`c &- VaZd`UV( .,-4'
        ?cR JV^TYZ_             ***   deR_UZ_ &- VaZd`UV( .,-4'
        @R^RR] 8fcTYVc          ***   deR_U)Z_ &- VaZd`UV( .,-5'
        I*=* =R]]RXYVc          ***   RUc RTe`c &- VaZd`UV( .,-5'
        HR_jR >R^RUR            ***   `_)dVe efe`c &- VaZd`UV( .,-5'
        @`dYfR >Vc_R_UVk        ***   deR_U)Z_ &- VaZd`UV( .,.,'
        HZT\ H`dV_WV]U          ***   eVTY_ZTR] RUgZd`c &- VaZd`UV( .,.,'
        >R]Vj IT`ee             ***   RTT`f_ed aRjRS]V T]Vc\ &- VaZd`UV( .,.,'
        Aj]V =Z_kSfcX           ***   RUUZeZ`_R] ac`UfTeZ`_ RddZdeR_e &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        @`R__R EXR_U`           ***   aRjc`]] RTT`f_eR_e &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        IjU_Vj 9]RcR            ***   ac`UfTeZ`_ RddZdeR_e &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        8cRW^R_
        FZ]Rc ;_dV_Re           ***   RddZdeR_e ac`UfTeZ`_ T``cUZ_Re`c &f_TcVUZeVU' &f_\_`h_
                                      VaZd`UVd'
        MZ]] <V]\Vc             ***   RTT`f_eZ_X T]Vc\ &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        IefRce =RcUZ_Vc         ***   ac`UfTeZ`_ RddZdeR_e &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        BRfcR >Rce              ***   deR_U)Z_6 JR^RcR >ZT\Vj &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        HRTYV] A`aVc            ***   ac`UfTeZ`_ RddZdeR_e &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        J`cZ FRcZd              ***   RddZdeR_e e` eYV ]Z_V ac`UfTVc &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'
        H`SSZV :VHRWWV]V        ***   deR_U)Z_6 8cRU =RccVee &f_TcVUZeVU' &f_\_`h_ VaZd`UVd'



     Wii$epws
     HV]VRdV :ReVd l EWWZTZR] IZeVd l 9`^aR_j 9cVUZed l <Z]^Z_X $ Fc`UfTeZ`_ l JVTY_ZTR] IaVTd



                                                                       =VeeZ_X IeRceVU l 9`_ecZSfe`c P`_V w
     Gsrxvmfyxi$xs$Xlmw$Teki
       ;UZe aRXV         7UU VaZd`UV


   Vigirxp}$Zmi{ih                                                                                            9]VRc j`fc YZde`cj




                                                                      Ljy%ymj%NRIg%Fuu




                                                        [nj|%Kzqq%Xnyj       Mjqu          Xnyj%Nsij}


                                                                  NRIgUwt           NRIg%Y[



lxxtw>33{{{2mqhf2gsq3xmxpi3xx9<6;66<3jyppgvihmxwCvijcAxxcupc5                                                                :;3:<
        Case
1/28/2021        2:20-cv-00435-CBM-PJW Document      47-2
                                         Bull (TV Series 2016—Filed     02/03/21
                                                               ) - Full Cast            Page 132 of 146 Page ID
                                                                             & Crew - IMDb
                                                    #:585
                                                        Box Office Mojo          IMDb Developer


                                                       Press Room        Advertising            Jobs


                                                          Conditions of Use        Privacy Policy


                                                                Interest-Based Ads




                                                                © 1990-2021 by IMDb.com, Inc.




https://www.imdb.com/title/tt5827228/fullcredits?ref_=tt_q1_1                                                     68/68
Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 133 of 146 Page ID
                                   #:586




                          Exhibit E
        Case 2:20-cv-00435-CBM-PJW
1/28/2021                               Document
                                 "Bull" Her           47-2
                                            Own Two Feet       Filed2019)
                                                         (TV Episode 02/03/21
                                                                          - Full Cast &Page
                                                                                        Crew - 134
                                                                                               IMDb of 146 Page ID
                                                     #:587
                                                                                                                                                     Sign In




                  Bull (TV Series)                                                      Edit

                 Her Own Two Feet (2019)
                  Full Cast & Crew
                         1P10 See agents for this cast & crew on IMDbPro   I

     Directed by
        Dan Lerner

     Writing Credits

        Paul Attanasio               (created by) &                                            Her Own Two Feet (TV Episode)
        Phil McGraw                  (created by) (as Dr. Phillip C. McGraw)

                                                                                               Details
        Sarah H. Haught              (written by)
                                                                                               Full Cast and Crew
        Sarah H. Haught              (executive story editor) and                              Release Dates
        Marissa Matteo               (executive story editor)                                  Official Sites
                                                                                               Company Credits
                                                                                               Filming 8( Production
        Chamblee Smith               (story editor) and
                                                                                               Technical Specs
        Steven Paul Martinez         (story editor)

     Cast (in credits order) complete, awaiting verification                                        Explore More


                                                                                                                                             Create a list »
            Michael Weatherly             ...   Jason Bull                                     User Lists
                                                                                               Related lists from IMDb users
            Freddy Rodriguez              ...   Benny Colon (as Freddy Rodriguez)
                                                                                               11                          Bull
                                                                                                                           a list of 24 titles
            Geneva Carr                         Marissa Morgan                                                             created 03 Nov 2019

                                                                                                    Air
            Jaime Lee Kirchner            ...   Danny James
                                                                                               dal        =IV=     6'5cR   2017
                                                                                                                     •
                                                                                                      Mgr        k•        a list of 7375 titles
            Chris Jackson                 ...   Chunk Palmer (as Christopher Jackson)                                      created 23 Nov 2017



            MacKenzie Meehan              ...   Taylor Rentzel
                                                                                                                           TV-Channel-02
                                                                                                                           a list of 328 titles
            Krys Marshall                 ...   Sadie Washington                                                           created 8 months ago



            Rob Morgan                    ...   Gerald Washington
                                                                                               lI                          TV-Channel-02
                                                                                                                           a list of 304 titles
            Prema Cruz                          Tonya Colfax                                                               created 2 months ago




     B      Joe Grifasi


            Haley Rawson
                                          ...


                                          ...
                                                Judge Rand


                                                Gina Anders
                                                                                               See all related lists »



            Jazzy Kae                           Anna Baker

https://www.imdb.com/title/tt11058506/fullcredits?ref =tt_q1_1                                                                                                 1/5
        Case 2:20-cv-00435-CBM-PJW
1/28/2021                               Document
                                 "Bull" Her           47-2
                                            Own Two Feet       Filed2019)-
                                                         (TV Episode 02/03/21
                                                                           Full Cast &Page
                                                                                       Crew - 135
                                                                                              IMDb of 146 Page ID
                                                     #:588

            Jordan Baker                    ...   Dr. Matthews


            Liam Lane                       ...   Head Representative


            Pascal Yen-Pfister              ...   Second Representative

                                                                                                        33,804
            Andre Jackson Jr.               ...   Technician


     Rest of cast listed alphabetically:

            Ken Holmes                      ...   Paparazzi (uncredited)               Share this page:

     Produced by

        Paul Attanasio                 executive producer                                  Save with

        Scott Michael Barrett          associate producer                                Xfinity
        Glenn Gordon Caron             executive producer                                                          Together for
                                                                                         Mobile
        Craig Dewey                    associate producer                               1GB data option
        Travis Donnelly                co-executive producer
        Cara Hall                      associate producer                                                                  omo.
        Kati Johnston                  co-executive producer
                                                                                        Internet
                                                                                          w/1-yr agrnt.,
        Lawrence Kaplow                co-executive producer (as Larry Kaplow)            auto pay and
                                                                                         paperless billing
        Jay McGraw                     executive producer
                                                                                                                   Equip., nixes, fees extra and subject
        Phil McGraw                    executive producer (as Dr. Phillip C. McGraw)                              to change. See disclaimer for data ils.
        Nichole Millard                co-executive producer
        Kathryn Price                  co-executive producer                              Get It Now             )(finity m8bile
        Bethany Rooney                 co-executive producer
        Sean Sforza                    co-executive producer
        Michael Weatherly              producer
        Pamela J. Wechsler             co-executive producer (as Pamela Wechsler)

     Music by

        Sean Callery

     Cinematography by

        John B. Aronson          ...   director of photography (as John Aronson)

     Film Editing by .

        Mike Stivala

     Casting By

        Kathleen Chopin
        John Ort

     Production Design by

        Sarah Frank

     Art Direction by

        Clay Brown

     Set Decoration by

        Jennifer Alex
        Nickason

     Costume Design by

        Marian Toy

     Makeup Department
        Michael                        hair department head
        Buonincontro
        Ashley Leitzel-                key hair stylist
        Reichenbach
        Amy Sue Nahhas                 makeup artist
        Amy Tagliamonti                makeup department head


https://www.imdb.com/title/tt11058506/fullcredits?ref =tt_q1_1                                                                                              2/5
        Case
536<36465         2:20-cv-00435-CBM-PJW      Document 47-2 Filed 02/03/21 Page 136 of 146 Page ID
                                      &Fypp&$Liv$S{r$X{s$Jiix$,XZ$Itmwshi$645=-$1$Jypp$Gewx$*$Gvi{$1$MQHf
                                                          #:589
     Tvshygxmsr$Qerekiqirx$

        >L_T =ZSY^_ZY           )))   `YT_ []ZO`N_TZY XLYLRP]
        >L_SWPPY @L]XZ          )))   [Z^_([]ZO`N_TZY ^`[P]aT^Z]
        8WTeLMP_S CPWWPR]TYT    )))   `YT_ []ZO`N_TZY XLYLRP]

     Wigsrh$Yrmx$Hmvigxsv$sv$Ewwmwxerx$Hmvigxsv$

        8]TVL @N:ZbLY           )))   ^PNZYO L^^T^_LY_ OT]PN_Z]
        6S]T^_Z[SP]             )))   ^PNZYO ^PNZYO L^^T^_LY_ OT]PN_Z]
        @N<YP]YPd
        =LNVT B$5]TPY           )))   QT]^_ L^^T^_LY_ OT]PN_Z]

     Evx$Hitevxqirx$

        >L_S]dY 6T__T           )))   L^^T^_LY_ L]_ OT]PN_Z]
        4Y_SZYd 7TXPZ           )))   []Z[P]_d XL^_P]
        6ZYZ] 9T_eRP]LWO        )))   R]L[STN OP^TRYP]
        5]`NP ?PP :]Z^^         )))   WPLO[P]^ZY %L^ 5]`NP :]Z^^&
        5]TLY <]PWLYO           )))   L^^T^_LY_ L]_ OT]PN_Z]
        JaZYYP @ZUTNL           )))   R]L[STN OP^TRYP]
        ;ZWWd @ZZ]P             )))   NSL]RP ^NPYTN
        DZYYTP CP_LRYL          )))   NZY^_]`N_TZY NZZ]OTYL_Z] %L^ DZYYTP CP_LRYL =])&
        =P]PXd CZaZWYd          )))   R]L[STN OP^TRYP]

     Wsyrh$Hitevxqirx$

        4WPcLYO]L 9PS]XLY       )))   ]P(]PNZ]OTYR XTcP]
        =ZSY :`PY_YP]           )))   QZWPd POT_Z]
        ESLYP ;LdP^             )))   ^Z`YO PQQPN_^ POT_Z]
        DdLY @PLOZb^            )))   L^^T^_LY_ ^Z`YO POT_Z]
        6S]T^ ALaL]]Z           )))   LO] XTcP]
        DdLY BbPY^              )))   OTLWZR`P POT_Z]
        5]dLY CL]VP]            )))   ^Z`YO ^`[P]aT^Z]
        DTNSL]O HPTYRL]_        )))   ]P(]PNZ]OTYR XTcP]
        ?L`]L HTWNZc            )))   L`OTZ [Z^_ []ZO`N_TZY

     Zmwyep$Ijjigxw$f}$

        7LaTO ;T]^S             )))   aQc []ZO`N_TZY NZZ]OTYL_Z]3 9`^P9I
        :]PR @) ETWaP]XLY       )))   aT^`LW PQQPN_^ []ZO`NP] %L^ :]PR ETWaP]XLY&
        Fd F]`WWTYRP]           )))   aT^`LW PQQPN_^ ^`[P]aT^Z]
        4]TPW 4W_XLY            )))   ZY(^P_ aQc ^`[P]aT^Z]3 9`^P9I %`YN]POT_PO&

     Geqive$erh$Ipigxvmgep$Hitevxqirx$

        =`WTLY 5L^^             )))   QT]^_ L^^T^_LY_ N NLXP]L
        =ZP 7PW 5LWeZ           )))   OTXXP] MZL]O Z[P]L_Z]
        >TZZXL]^ 7Z]ZZOT        )))   WTRS_TYR OP^TRYP]
        5]PYOZY @LWZYP          )))   QT]^_ NZX[LYd R]T[
        DTNSL]O AP`XLYY         )))   NSTPQ WTRS_TYR _PNSYTNTLY
        E_PaPY D) CL\`P__P      )))   VPd ]TRRTYR R]T[
        7Z`RWL^ CPWWPR]TYZ      )))   NLXP]L Z[P]L_Z]3 "M" NLXP]L %L^ 7Z`R CPWWPR]TYZ&
        ATNV C]Z_ZQLYZ^T^       )))   R]T[
        5L]YLMd ESL[T]Z         )))   NLXP]L Z[P]L_Z]3 "L" NLXP]L
        DZXLY Ed[VZ             )))   aTOPZ [WLdMLNV
        FSZXL^ HZYR             )))   OTRT_LW TXLRTYR _PNSYTNTLY

     Gewxmrk$Hitevxqirx$

        FZYd 5PS]TYRP]          )))   Pc_]L^ NL^_TYR OT]PN_Z]
        E_P[SLYTP               )))   Pc_]L^ NL^_TYR OT]PN_Z]
        7P6Z`]NPd
        7PLYYL :]PTQ            )))   NL^_TYR L^^T^_LY_
        6L]ZWTYP CZXXP]_(       )))   NL^_TYR L^^ZNTL_P
        4WWPR]LY_P
        :LXWTPW HP]YTNV         )))   NL^_TYR

     Gswxyqi$erh$[evhvsfi$Hitevxqirx$

        8XXL 5PWWPW             )))   NZ^_`XP OP[L]_XPY_ NZZ]OTYL_Z]
        8XTWd 6SLWXP]^          )))   ^P_ NZ^_`XP]
        EPLYL :Z]OZY            )))   >Pd FLTWZ]

     Ihmxsvmep$Hitevxqirx$

        >L_S]dY 5]LYOMZ         )))   [Z^_([]ZO`N_TZY NZZ]OTYL_Z]
        6]LTR 7PbPd             )))   LOOT_TZYLW POT_Z]

lxxtw>33{{{2mqhf2gsq3xmxpi3xx5549<94:3jyppgvihmxwCvijcAxxcupc5                                              739
        Case 2:20-cv-00435-CBM-PJW
1/28/2021                                      Document
                                        "Bull" Her           47-2
                                                   Own Two Feet       Filed2019)-
                                                                (TV Episode 02/03/21
                                                                                  Full Cast &Page
                                                                                              Crew - 137
                                                                                                     IMDb of 146 Page ID
        Katie McFadden  post-production assistant           #:590
        Marilyn McMahon               assistant editor (as Marilyn Adams)
        Adams
        Jenna Roscoe                  dailies operator
        Mark Wilkins                  colorist

     Location Management

        Sara Furey              ...   location scout
        Shane Haden             ...   location manager
        Cenia Hampton           ...   Location Assistant
        Ana Laura Pulido        ...   location scout

     Music Department
        Liza Richardson         ...   music supervisor

     Script and Continuity Department

        Melissa Kalbfus         ...   script supervisor (as Melissa Kalbfus-Paliocha)

     Transportation Department

        Henry S. Avelin         ...   transportation captain (as Henry Avelin)

     Additional Crew

        Ben Dukes                     adr loop group
        Kayla Rudess            ...   office production assistant
        Nicki Slack                   production coordinator
        Matilde Valera                production accountant (as Matilde P. Valera)



     See also
     Release Dates I Official Sites I Company Credits I Filming & Production I Technical Specs


                                                                        Getting Started I Contributor Zone »
     Contribute to This Page
       Edit page


   Recently Viewed                                                                                             Clear your history




                                                                       Get the IMDb App




                                                           View Full Site     Help          Site Index


                                                                   IMDbPro           IMDb TV


                                                           Box Office Mojo           IMDb Developer



https://www.imdb.com/title/tt11058506/fullcredits?ref =tt_q1_1                                                                      4/5
        Case
1/28/2021        2:20-cv-00435-CBM-PJW      Document
                                     "Bull" Her           47-2
                                                Own Two Feet       Filed2019)
                                                             (TV Episode 02/03/21
                                                                              - Full Cast &Page
                                                                                            Crew - 138
                                                                                                   IMDb of 146 Page ID
                                                         #:591
                                                       Press Room         Advertising            Jobs


                                                          Conditions of Use         Privacy Policy


                                                                 Interest-Based Ads




                                                                 © 1990-2021 by IMDb.com, Inc.




https://www.imdb.com/title/tt11058506/fullcredits?ref =tt_q1_1                                                           5/5
Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 139 of 146 Page ID
                                   #:592




                          Exhibit F
       Case 2:20-cv-00435-CBM-PJW Document 47-2
1/28/2021                                          Filed -02/03/21
                                            Shima Azarafza IMDb    Page 140 of 146 Page ID
                                          #:593
                                                                                                                                                   Sign In




            prime video       Enjoy unlimited streaming on Prime Video Start your 30-day free trial
                              today l                                                                              ALL-NEW


             Shima Azarafza                                                                      SEE RANK

             Producer I Additional Crew


     + Add or change photo on IMDbPro »
     Contribute to IMDb. Add a bio, trivia, and more.
     Update information for Shima Azarafza »

                                                                                                               (h)ACURA                   EXPLORE NOW     /



     Known For                                                                                                 Quick Links
                                                                                                               Biography            Filmography (by Job)


    0-A BEI                                                                                                    Awards
                                                                                                               Photo Gallery
                                                                                                                                    Trailers and Videos




    ROSE                                                 4 .1
                                                         Housewivelf
                                                                                                                Explore More


     31-10W                          T HE                OF 9RANOF SOV4TY


                                                                           0.1
                                                                                                               Sundance 2021 Stars in
                                                                                                               Unforgettable Early Roles


      The Amber Rose Show            Face The Truth     The Real Housewives of ...      The Doctors
            Producer                    Producer             Additional Crew             Producer
             (2016)                   (2018-2019)                (2013)                (2018-2019)



                                                           ,311,
                                              t.

                                                                                                               These 2021 Sundance Film Festival

                                _Your wireless.                            11
                                                                                                               headliners became household names
                                                                                                               thanks to some unforgettable roles early
                                 Your-rules. 4=1,-,                                                            in their careers.

                                                                                                               Watch the video »



                                                       4inity mobile                                           Share this page:



                                                                                                      I Edit
                                                                                                               The Rise of Daniel Kaluuya
     Filmography                                          ID Hide all I   Show by...

     Jump to: Producer I Additional Crew

      Producer (3 credits)                                                                      Hide E4161

      Face The Truth (TV Series) (producer - 21 episodes)                                   2018-2019


https://www.imdb.com/name/nm6527284/                                                                                                                          1/3
1/28/2021 Case 2:20-cv-00435-CBM-PJW Document 47-2    Filed -02/03/21
                                               Shima Azarafza IMDb    Page 141 of 146 Page ID
                                             #:594
      - Dad Ditched Family for Drugs? Has He Cleaned up His Act for Good? And, Haunted by a Sexual Assault.




                                                                                                                 DA
         Can She Heal Her Demons to Move On? (2019) ... (producer)
      - Reckless Spender Blowing Money on Dog Instead of Her Own Children? (2019) ... (producer)
      - Once a Player, Always a Player? And, Big Time Facebook Flirt or Paranoid Wife? (2019) ... (producer)
      - Is Mom Playing Nice or Is She a Narcissist in Disguise? Does Her Daughter Wish She Was Dead? And,
         Former Addict's Double Life! Why Wife is Done with his Lying! (2019) ... (producer)




                                                                                                                 KALI'
      - Widow's Out-Of-Control Hoarding and Declining Health Has Sister on High Alert! And, Daughter Pleads
         with Mom to Change Unhealthy Lifestyle after Dangerous Diagnosis (2019) ... (producer)
      Show all 21 episodes

      The Doctors (TV Series) (producer - 8 episodes)                                             2018-2019
      - Couples Happier in Open Relationships?/Skin Cancer Where the Sun Doesn't Shine? (2019) ... (producer)
      - Body Talk/Ghostwriters for Online Dating/Don't Put That Down Therel/Cancer Fake News?/Brush with
        Death While Pregnant! (2019) ... (producer)                                                              Daniel Kaluuya, known for his roles in
      - The Doctors Exclusive: "The Hills" Star Jason Wahler's Relapse Confession!/Naked Yoga Classes?/Buzz or   "Black Mirror" and Get Out, stars in Judas
        Bust: Konjac Sponges? (2018) ... (producer)                                                              and the Black Messiah. "No Small Parts"
      - Vape Your Way to a College Scholarship?/Uptick in Serial Poopers?/Should You Avoid Fever-Reducing        takes a look at his rise to fame.
        Drugs? (2018) ... (producer)
      - Fitness Trackers for Drug Users?/Toxic Sunscreens?/Blood Test Reveal Life Expectancy?/$140K to Treat     Watch the video »
        Yourself? (2018) ... (producer)
      Show all 8 episodes

      The Amber Rose Show (TV Series) (producer - 4 episodes)                                            2016
      -   Episode   #1.4 (2016) ... (producer)
      -   Episode   #1.3 (2016) ... (producer)
      -   Episode   #1.2 (2016) ... (producer)
      -   Episode   #1.1 (2016) ... (producer)

      Additional Crew (1 credit)                                                                      Hide l+1

      The Real Housewives of Orange County (TV Series) (production assistant - 8                         2013
      episodes)
      - Cold Shoulders (2013) ... (production assistant)
      - An Immodest Proposal (2013) ... (production assistant)
      - Crossroads (2013) ... (production assistant)
                                                                                                                                24,789
      - The Cold War (2013) ... (production assistant)
                                                                                                                                                   Shop now
      - Wedding Dress Stress (2013) ... (production assistant)
      Show all 8 episodes


                                                                                                                 Around The Web              Powered by ZergNet
                                                                            Getting Started I Contributor Zone
     Contribute to This Page
      Edit page




                                                                                                                 The Netflix Horror Film     Tim Burton's Addams
                                                                                                                 So Disturbing It's Making   Family Show Is Rumc
                                                                                                                 Viewers Sick                To Be R-Rated




                                                                                                                 Love Scenes That Went       Former Child Stars W
                                                                                                                 Too Far                     Became Bombshells /
                                                                                                                                             Adults

                                                                                                                 « Prey Next »


                                                                                                                 Do you have a demo reel?
                                                                                                                 Add it to your IMDbPage




                                                                                                                 Find out more at IMDb Pro »


                                                                                                                 How Much Have You Seen?

https://www.imdb.com/name/nm6527284/                                                                                                                                2/3
        Case
1/28/2021      2:20-cv-00435-CBM-PJW Document 47-2    Filed -02/03/21
                                               Shima Azarafza IMDb    Page 142 of 146 Page ID
                                             #:595                    How much of Shima Azarafza's work
                                                                                       have you seen?


                                                                                               User Polls
                                                                                                           House-Titled TV Series




                                                                                       . ..e7r-ri
                                                                                               "...o7e.--PC11;>>




                                                                                                                   Nfinity mobile

   Recently Viewed                                                                                                      Clear your history




                                                     Get the IMDb App




                                        View Full Site     Help         Site Index


                                                IMDbPro           IMDb TV


                                        Box Office Mojo           IMDb Developer


                                        Press Room       Advertising            Jobs


                                          Conditions of Use        Privacy Policy


                                                Interest-Based Ads




                                                © 1990-2021 by IMDb.com, Inc.




https://www.imdb.com/name/nm6527284/                                                                                                         3/3
Case 2:20-cv-00435-CBM-PJW Document 47-2 Filed 02/03/21 Page 143 of 146 Page ID
                                   #:596




                          Exhibit G
       Case 2:20-cv-00435-CBM-PJW Document 47-2
1/28/2021                                    Olivia Filed   02/03/21 Page 144 of 146 Page ID
                                                    Hass - IMDb
                                          #:597
                                                                                                                                                           Sign In




                                                                                                                       1,619




            prime video       Enjoy unlimited streaming on Prime Video Start your 30-day free trial                  Quick Links
                              today l
                                                                                                                     Biography              Filmography (by Job)
                                                                                                                     Awards                 Trailers and Videos
             Olivia Hass                                                                             SEE RANK        Photo Gallery
             Producer I Additional Crew
                                                                                                                       Explore More
     + Add or change photo on IMDbPro »
     Contribute to IMDb. Add a bio, trivia, and more.                                                                This Week's Top Trailers:
     Update information for Olivia Hass »
                                                                                                                     'Godzilla vs. Kong' and More


     Known For

            ■     Face The Truth
                  Producer
                                                                                                 2018-2019




                                                                                                                     Here are the best new trailers of the
                                                                                                                     week, including Godzilla vs. Kong and the
                  The Doctors                                                                    2017-2019           latest films from Zendaya, Tom Holland,
                  Producer                                                                                           and more.

                                                                                                                     Watch the trailers »



                                                                                                                     Share this page:



                                                                                                                     The Rise of Daniel Kaluuya




                                                                                                                     DA
                                                                                                                     KAL                                   I


                                                                                                                     Daniel Kaluuya, known for his roles in
     Filmography                                             CI Hide all I   Show by.. .                      Edit
                                                                                                                     "Black Mirror" and Get Out, stars in Judas
     Jump to: Producer I Additional Crew                                                                             and the Black Messiah. "No Small Parts"
                                                                                                                     takes a look at his rise to fame.
      Producer (2 credits)                                                                           Hide [..11.1
                                                                                                                     Watch the video »
      Face The Truth (TV Series) (associate producer - 21 episodes)                              2018-2019
      - Dad Ditched Family for Drugs? Has He Cleaned up His Act for Good? And, Haunted by a Sexual Assault.
        Can She Heal Her Demons to Move On? (2019) ... (associate producer)
      - Reckless Spender Blowing Money on Dog Instead of Her Own Children? (2019) ... (associate producer)


https://www.imdb.com/name/nm10176497/                                                                                                                                1/3
       Case 2:20-cv-00435-CBM-PJW Document 47-2
1/28/2021                                    Olivia Filed   02/03/21 Page 145 of 146 Page ID
                                                    Hass - IMDb
                                          #:598
      - Once a Player, Always a Player? And, Big Time Facebook Flirt or Paranoid Wife? (2019) ... (associate
         producer)
      - Is Mom Playing Nice or Is She a Narcissist in Disguise? Does Her Daughter Wish She Was Dead? And,
         Former Addict's Double Life! Why Wife is Done with his Lying! (2019) ... (associate producer)
      - Widow's Out-Of-Control Hoarding and Declining Health Has Sister on High Alert! And, Daughter Pleads
         with Mom to Change Unhealthy Lifestyle after Dangerous Diagnosis (2019) ... (associate producer)
      Show all 21 episodes

      The Doctors (TV Series) (associate producer - 8 episodes)                                      2018-2019
      - Couples Happier in Open Relationships?/Skin Cancer Where the Sun Doesn't Shine? (2019) ... (associate
        producer)
      - Body Talk/Ghostwriters for Online Dating/Don't Put That Down There!/Cancer Fake News?/Brush with
        Death While Pregnant! (2019) ... (associate producer)
      - The Doctors Exclusive: "The Hills" Star Jason Wahler's Relapse Confession!/Naked Yoga Classes?/Buzz or
        Bust: Konjac Sponges? (2018) ... (associate producer)
      - Vape Your Way to a College Scholarship?/Uptick in Serial Poopers?/Should You Avoid Fever-Reducing
        Drugs? (2018) ... (associate producer)
      - Fitness Trackers for Drug Users?/Toxic Sunscreens?/Blood Test Reveal Life Expectancy?/$140K to Treat
        Yourself? (2018) ... (associate producer)
      Show all 8 episodes
                                                                                                                      Around The Web            Powered by ZergNet

      Additional Crew (1 credit)                                                                         Hide     -


      The Doctors (TV Series) (researcher - 15 episodes)                                             2017-2018
      - Grammy-Nominated Singer Halsey Opens Up About Miscarrying During a Performance!/Video Game
         Predators Targeting Your Kids! (2018) ... (researcher)
      - Acne Meds Lead to Murder?/Woman Loses Belly with Help From Dr. Travis!/Your Biggest Parenting
         Questions (2018) ... (researcher)
      - Toxic Baby Food Investigation/Botched Penis Injection (2018) ... (researcher)
      - "Face the Truth" Host Vivica A. Fox Addresses "Kill Bill" Uma-Tarantino Controversy!/Camila Alves
         McConaughey (2018) ... (researcher)
      - Inside a Killer's Brain?/Can Riding Bikes Give You E.D.?/Diva Makeover After Divorce!/Apples for Better
         Sex? (2018) ... (researcher)                                                                                 Witcher Fans Can Be       Disturbing Things
      Show all 15 episodes                                                                                            Happy Despite The         Everybody Just Ignor
                                                                                                                      Unfortunate Cavill News   About Star Trek


                                                                               Getting Started I Contributor Zone »
     Contribute to This Page
      Edit page




                                                                                                                      Lilly From Princess       Winnie From The Wor
                                                                                                                      Diaries Is An Utter       Years Is A Drop-Dead
                                                                                                                      Bombshell In Real Life    Stunner In Her 40s

                                                                                                                      « Prey Next »


                                                                                                                      Do you have a demo reel?
                                                                                                                      Add it to your IMDbPage




                                                                                                                      Find out more at IMDb Pro »


                                                                                                                      How Much Have You Seen?
                                                                                                                      How much of Olivia Hass's work have you
                                                                                                                      seen?




                                                                                                                                      IMASVI




https://www.imdb.com/name/nm10176497/                                                                                                                                  2/3
        Case
1/28/2021      2:20-cv-00435-CBM-PJW Document 47-2
                                                Olivia Filed   02/03/21 Page 146 of 146 Page ID
                                                       Hass - IMDb
                                             #:599
   Recently Viewed                                                                      Clear your history




                                                      IMAS


                                                     Get the IMDb App




                                        View Full Site     Help         Site Index


                                                IMDbPro           IMDb TV


                                        Box Office Mojo           IMDb Developer


                                        Press Room       Advertising            Jobs


                                          Conditions of Use        Privacy Policy


                                                Interest-Based Ads




                                                © 1990-2021 by IMDb.com, Inc.




https://www.imdb.com/name/nm10176497/                                                                        3/3
